      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 1 of 241



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND


ROBIN KRAVITZ, et al.,

                      Plaintiffs,               Civil Action No. 8:18-cv-01041
        v.
                                                Hon. George J. Hazel
U.S. DEPARTMENT OF COMMERCE, et. al.,
                Defendants.


LA UNIÓN DEL PUEBLO ENTERO, et al.,

                     Plaintiffs,
       v.                                       Civil Action No. 8:18-cv-01570
                                                (Consolidated Case)
WILBUR L. ROSS, sued in his official capacity
as U.S. Secretary of Commerce, et al.,          Hon. George J. Hazel

                     Defendants.



                 DEFENDANTS’ POST-TRIAL PROPOSED
             FINDINGS OF FACT AND CONCLUSIONS OF LAW
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 2 of 241




                                                  Table of Contents

I.    BACKGROUND ................................................................................................................ 6

      A.        Purpose of the Decennial Census ............................................................................ 6

      B.        History of Questions on the Decennial Census....................................................... 7

      C.        The American Community Survey ......................................................................... 9

      D.        The Historic Performance of the Census .............................................................. 10

      E.        Census Operations ................................................................................................ 11

      F.        The 2020 Census ................................................................................................... 13

      G.        Relevant Background Information and Qualifications ......................................... 15

                i.        Organizations and Individuals .................................................................. 15

                ii.       Defendants’ Expert Witnesses .................................................................. 16

II.   PLAINTIFFS HAVE NOT ESTABLISHED STANDING .............................................. 19

      A.        General Legal Standards ....................................................................................... 19

      B.        Proposed Findings of Fact .................................................................................... 21

                i.        There is no evidence that the Census Bureau’s master address file,
                          from which all addresses will be counted, would be incomplete. ............ 21

                ii.       Plaintiffs have not proven the magnitude of any decrease in self-
                          response rate due to the citizenship question. ........................................... 22

                iii.      Plaintiffs have failed to prove that NRFU and imputation will be
                          insufficient to mitigate any potential decline in self-response rate
                          due to the citizenship question. ................................................................. 36

                iv.       Plaintiffs have failed to prove that the foregoing procedures will
                          not mitigate a potential decline in self-response rate. ............................... 46

                v.        Plaintiffs have not proven that rostering omissions will cause a
                          differential net undercount. ....................................................................... 48

                vi.       Plaintiffs have not proven that there will be a differential net
                          undercount................................................................................................. 52



                                                               2
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 3 of 241



               vii.      Plaintiff Individuals and Plaintiff Organizations’ members have
                         not proven any harm. ................................................................................ 61

               viii.     Plaintiffs have not proven that they would be harmed by lower-
                         quality census data. ................................................................................. 100

               ix.       Plaintiff Organizations have not proven that they have reasonably
                         diverted, or will reasonably divert, resources in response to a
                         citizenship question................................................................................. 100

       C.      Conclusions of Law ............................................................................................ 106

               i.        Scope of Review and Expert Evidence ................................................... 106

               ii.       Plaintiffs have not proven a differential undercount............................... 113

               iii.      Plaintiffs have not proven a concrete, non-speculative injury that is
                         certainly impending. ............................................................................... 116

               iv.       No Associational Standing...................................................................... 119

               v.        Plaintiffs’ have not proven that their hypothetical injuries
                         associated with a differential net undercount are traceable to a
                         citizenship question on the 2020 Census. ............................................... 123

III.   THE SECRETARY’S DECISION DID NOT VIOLATE THE
       ADMINSTRATIVE PROCEDURE ACT ...................................................................... 136

       A.      General Legal Standards ..................................................................................... 136

       B.      The Scope of Review and Exclusion of Evidence .............................................. 138

       C.      The Secretary’s Decision-Making Process ......................................................... 142

               i.        The Secretary had an initial policy preference for including a
                         citizenship question on the 2020 Census. ............................................... 143

               ii.       DOJ formally requests a citizenship question on the 2020 Census
                         to improve block-level citizenship data for enforcement of the
                         Voting Rights Act. .................................................................................. 147

               iii.      After receiving DOJ’s formal request, the Secretary engaged in a
                         comprehensive review process. .............................................................. 149

               iv.       The Secretary fully explained the bases of his decision. ........................ 153

       D.      The Secretary’s Decision was Not Arbitrary or Capricious ............................... 159



                                                             3
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 4 of 241



                 i.         The Secretary’s decision appropriately connected the facts found
                            with the decision made............................................................................ 159

                 ii.        The Secretary did not fail to consider any aspect of the problem. .......... 166

                 iii.       The citizenship question has been well tested, and the Secretary
                            did not depart from OMB Guidelines or the Census Bureau’s
                            quality standards by deciding to include it on the 2020 Census. ............ 173

      E.         Plaintiffs Cannot Prove That the Secretary’s Decision was a “Pretext”. ............ 183

      F.         The Secretary’s Decision was in Accordance with Law .................................... 185

                 i.         The Secretary did not violate 13 U.S.C. § 6. .......................................... 186

                 ii.        The Court cannot review whether the Secretary violated 13 U.S.C.
                            § 141(f).................................................................................................... 189

                 iii.       Even if the Court could review the Secretary’s determinations
                            under 13 U.S.C. § 141(f), there was no violation. .................................. 196

IV.   THE SECRETARY’S DECISION DID NOT VIOLATE THE ENUMERATION
      CLAUSE ......................................................................................................................... 197

      A.         General Legal Standard....................................................................................... 197

      B.         Scope of Review ................................................................................................. 200

      C.         Plaintiffs Have Not Proven a Violation of the Enumeration Clause .................. 201

V.    THE SECRETARY DID NOT VIOLATE THE DUE PROCESS CLAUSE ................ 207

      A.         General Legal Standards ..................................................................................... 207

      B.         Scope of Review ................................................................................................. 209

                 i.         Equal protection claims are decided on the administrative record. ........ 209

                 ii.        Only the Secretary’s intent is relevant in determining whether the
                            decisionmaker was motivated by discriminatory animus. ...................... 210

      C.         Plaintiffs Have Not Proven a Violation of the Due Process Clause ................... 211

                 i.         There is no evidence, in the administrative record or otherwise,
                            that the sole decisionmaker, the Secretary, was motivated by
                            discriminatory animus............................................................................. 212




                                                                  4
        Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 5 of 241



                 ii.       There is no evidence, in the administrative record or otherwise,
                           that the inclusion of a citizenship question will cause a disparate
                           impact on any protected group. ............................................................... 221

VI.     THERE IS NO VIABLE CLAIM UNDER 42 U.S.C. § 1985(3)................................... 225

        A.       Proposed Conclusions of Law ............................................................................ 225

                 i.        Plaintiffs’ § 1985(3) claim is barred by sovereign immunity. ................ 225

                 ii.       Section 1985 does not authorize courts to award injunctive relief. ........ 226

                 iii.      The intra-corporate conspiracy doctrine bars Plaintiffs’ claim............... 227

                 iv.       If the § 1985(3) claim is viable, Plaintiffs’ APA claim must be
                           dismissed. ................................................................................................ 228

        B.       Proposed Findings of Fact .................................................................................. 229

VII.    THIS CASE IS NOT MOOT .......................................................................................... 233

VIII.   POTENTIAL REMEDY ................................................................................................. 233

        A.       Only Remand to the Agency is Appropriate if the Court Finds Any
                 Violation of Law ................................................................................................. 233

        B.       No Relief Beyond Plaintiffs with Standing ........................................................ 236




                                                                 5
        Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 6 of 241




        Pursuant to the Court’s Order, Defendants hereby submit the following proposed findings of

fact and conclusions of law.

I.      BACKGROUND

        A.      Purpose of the Decennial Census

        1.      The Constitution provides that Representatives “shall be apportioned among the

several States . . . according to their respective Numbers”; which requires “counting the whole number

of persons in each State.” Joint Stipulations of Fact (“Joint Stips”), ECF No. 103-1, ¶ 15. To

accomplish this apportionment, the Constitution requires the federal government to conduct a census

counting the total number of “persons”—with no reference to citizenship status—residing in each

state. Joint Stips ¶ 14. This census must be an “actual Enumeration” conducted every ten years. Joint

Stips ¶ 16.

        2.      Through the Census Act, Congress assigned the responsibility of making this

enumeration to the Secretary of Commerce. Joint Stips ¶ 17. The Secretary of Commerce is charged

with the responsibility to take a decennial census with an actual enumeration of the United States

population. Joint Stips ¶ 18. Thus, the central purpose of the Census Bureau in taking the decennial

census is to conduct an enumeration of the total population. Joint Stips ¶ 19.

        3.      As noted above, the population data collected through the census determines the

apportionment of seats in the U.S. House of Representatives among the states. Joint Stips ¶ 32. The

population data collected through the Decennial Census also determines the number of electoral votes

each state has in the Electoral College. Joint Stips ¶ 33. And the federal government also uses census

data to allocate hundreds of billions of dollars in public funding each year, including to states and local

governments. Joint Stips ¶ 35.

        4.      Approximately 132 programs used Census Bureau data to distribute hundreds of

billions of dollars in funds during fiscal year 2015. Joint Stips ¶ 36. Included among these programs

                                                    6
        Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 7 of 241



that use census-derived data at least in part to assist in guiding distribution of federal funds are Title I

educational grant funds, the Supplemental Nutrition Program for Women, Infants, and Children

(“WIC”), the Social Services Block Grant Program (“SSBG”), the Children’s Health Insurance

Program (“CHIP”), the Surface Transportation Block Grant Program (“STBG”), and the Medical

Assistance Program (“Medicaid”). Joint Stips ¶¶ 40-45. For each of these six programs, the federal

government provides funding directly to state, or in some instances local, governmental entities, but

none of these programs provides federal funding directly to any individual or nonprofit organization.

Tr. 3-50:11-24 (Title I); Tr. 3-78:1–3-81:14 (WIC, SSBG, CHIP, and Medicaid); Tr. 3-31:14-17

(STBG).

        B.      History of Questions on the Decennial Census

        5.      Significantly, “although the initial constitutional purpose of the census was to provide

a basis for apportioning representatives among the states in the Congress, it has long fulfilled many

important and valuable functions for the benefit of the country.” New York v. United States Dep’t of

Commerce, 351 F. Supp. 3d 502 (S.D.N.Y. 2019) (quoting Baldrige v. Shapiro, 455 U.S. 345, 353 (1982)).

In particular, it “now serves as a linchpin of the federal statistical system by collecting data on the

characteristics of individuals, households, and housing units throughout the country.” Id. (quoting

Department of Commerce v. United States House of Representatives, 525 U.S. 316, 341 (1999)).

        6.      “Since 1790, the government has conducted the required ‘actual Enumeration’

through questions . . . about both the number and demographic backgrounds of those living in each

American household.” Id. This practice began with the very first census, in which Congress directed

the United States Marshals serving as enumerators to ask each household questions about, among

other things, “the sexes and colours of free persons” as well as the age of residents.” Act of March 1,

1790, 1 Stat. 101, 101-02 (1790). Every decennial census questionnaire since then has included at least




                                                     7
        Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 8 of 241



some questions seeking demographic data that is not strictly necessary to accomplish the central

Constitutional purpose of enumerating the population.

       7.      Citizenship-related questions have been asked to some or all of the population in

nearly every census since 1820, including on the long-form questionnaire from 1970–2000, which was

a decennial census questionnaire. See PX 297 at 2-3 (Resp. to RFA No. 4); AR 646–653; Measuring

America:        The         Decennial         Censuses         from         1790        to        2000,

https://www2.census.gov/library/publications/2002/dec/pol_02-ma.pdf (“Measuring America”). 1

From 1820 to 1950, with the exception of 1840, every Decennial Census asked a question concerning

citizenship or birthplace in some form. Measuring America; see also New York v. U.S. Dep’t of Commerce,

315 F. Supp. 3d 766, 776-79 (S.D.N.Y. 2018) (providing detailed narrative of history of citizenship

questions on decennial census).

       8.      Beginning with the 1960 Census, a citizenship question no longer appeared on the

short form questionnaire provided to every household. AR42-53. In 1960, the Census Bureau asked

25% of the population for the respondent’s birthplace and that of his or her parents. It also asked all

residents of New York and the foreign-born residents of Puerto Rico about citizenship – the former

“at the expense of the State, to meet State constitutional requirements for State legislative

apportionment” and the latter, at the request of a census advisory committee, “to permit detailed

studies of migration.” Measuring America, at 72-73. From at least the 1970 Decennial Census through

the 2000 Decennial Census, in lieu of the short form questionnaire, the Census Bureau sent a long

form questionnaire to approximately one in six households. Joint Stips ¶¶ 65-67. In the 1970, 1980,



   1
      This document is an official publication of the Census Bureau compiling questionnaires, and the
contents of the questionnaires, for decennial censuses throughout history. The Court may take judicial
notice of the public contents of census questionnaires, as this Court implicitly recognized by citing to
this compilation multiple times throughout its opinion denying Defendants’ motion to dismiss. ECF
No. 48 at 3-4.

                                                   8
        Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 9 of 241



1990, and 2000 Decennial Censuses, the long form questionnaire contained a question about

citizenship status. PX-1, AR2.

        C.      The American Community Survey

        9.      After the 2000 Decennial Census, the functions performed by the long form

questionnaire have been replaced by the American Community Survey (“ACS”). Joint Stips ¶ 70-71.

The ACS is a yearly survey of approximately 3.5 million households— approximately 1 in every 38

households—across the United States. Joint Stips ¶ 72. Unlike the Decennial Census, the ACS is not

a complete enumeration, but rather a sample survey that is used to generate statistical estimates. Joint

Stips ¶ 81. It is intended to provide information on characteristics of the population, and the social

and economic needs of communities. Joint Stips ¶ 80.

        10.     Because it is a sample, not an enumeration, margins of error are reported with the ACS

estimates and provide a measure of the sampling error associated with each estimate. Joint Stips ¶ 79.

Although the ACS survey is conducted annually, ACS data from individual years can also be aggregated

to produce multi-year estimates (commonly referred to as “1-year”, “3- year” or “5-year” estimates

depending on the number of years aggregated together). Joint Stips ¶ 84. Multi-year ACS estimates

have larger sample sizes than 1-year ACS estimates. Cumulating the five-year pooled estimates yields

approximately a one-in-every-eight household sample. Joint Stips ¶ 85. Multi-year ACS estimates also

have greater levels of statistical precision for estimates concerning smaller geographical units. Joint

Stips ¶ 86. More specifically, 1-year ACS estimates produce “[d]ata for areas with populations of

65,000+”; 1- year supplemental ACS estimates produce “[d]ata for areas with populations of

20,000+”, 3-year ACS estimates produced “[d]ata for areas with populations of 20,000+” until they

were discontinued after the 2011-2013 3-year estimates, and 5-year ACS estimates produce “[d]ata for

all areas.” Joint Stips ¶ 87.




                                                   9
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 10 of 241



       11.     The Census Bureau reports ACS data in “census tract[s]” and “census-block groups.”

Joint Stips ¶ 83. This is in contrast to the decennial census data, which is reported down to the census

block level. Joint Stips ¶ 31. The data collected by the ACS also allows the Census Bureau to produce

estimates of Citizen Voting Age Population (“CVAP”). Joint Stips ¶ 77.

       12.     CVAP data based on responses to the ACS are reported by the Census Bureau down

to the census block group level. Joint Stips ¶ 78.

       13.     The ACS has also asked respondents a citizenship question since the first ACS

questionnaire in 2005. See PX-297 at 2-3 (Resp. to RFA No. 4); PX-1, AR 646–653; Measuring

America. The citizenship question that appears on the ACS is not a binary yes/no question, but rather

asks, if a person is a citizen, whether the person was born in the United States, a U.S. territory, or

abroad. Joint Stips ¶¶ 75-76. The citizenship question is among the approximately 50 questions that

appear on the 28-page ACS questionnaire. Joint Stips ¶ 73. In the future, the ACS will continue to

be distributed each year, as usual, and will continue to include a citizenship question. PX-1, AR523.

       D.      The Historic Performance of the Census

       14.     Racial and ethnic minorities, immigrant populations, and non-English speakers have

historically been some of the hardest groups to count accurately in the decennial census. Joint Stips ¶

48. For example, although the 1990 Census undercounted the total population by approximately

1.6%, Joint Stips ¶ 57, the 1990 Census undercounted individuals identifying as Hispanic by

approximately 5%, African Americans by 4.6% , and undercounted Asian American and Pacific

Islanders (“AAPIs”) by 2.4%. AR11407; Joint Stips ¶ 58. Similarly, although the 2000 Census actually

overcounted the total population by approximately 0.5%, Joint Stips ¶ 57, the Census Bureau

estimated a net undercount for Hispanics of 0.7%, which is not statistically different from zero, and

an undercount of African Americans by 1.8%. AR11407; Joint Stips ¶ 58. Likewise, although the

2010 Census resulted in a statistically insignificant net overcount of the total population by


                                                     10
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 11 of 241



approximately 0.01%, Joint Stips ¶ 46, the 2010 Census undercounted Hispanics by 1.5%,

undercounted African Americans by 2.1%, and produced an estimated net undercount of 0.08% for

Asian Americans and 1.34% for Native Hawaiian and Pacific Islanders (though these last two

estimates were not statistically different from zero). AR 11407.

        E.      Census Operations

        15.     To conduct a person-by-person count, the Census Bureau sends a questionnaire to

virtually every housing unit in the United States. Joint Stips ¶ 20. Any person over the age of eighteen

in the United States who refuses or willfully neglects to answer any part of the Census questionnaire

is subject to a fine. Joint Stips ¶ 21; 13 U.S.C. § 221(a).

        16.     If the Census Bureau does not receive a response to the questionnaire and subsequent

mailings it then sends a Census Bureau staffer known as an enumerator to the housing unit to attempt

to conduct an in-person interview in order to collect the data. This process is the first step in the

Census Bureau’s Non Response Follow Up (“NRFU”) operation. Joint Stips ¶ 23. The Census

Bureau devotes enormous effort and resources to the NRFU operation for the decennial census – the

2020 Decennial Census Life Cycle Cost Estimate (“LCCE”) includes an estimated fiscal year 2020

cost for NRFU of approximately $1.6 billion. AR183, AR191. After the NRFU process is completed,

the Census Bureau then counts the responses from every household, including those completed

through the NRFU process, to determine the population count in each state. Joint Stips ¶ 30.

        17.     If a third attempt to contact a household does not yield a response, the housing unit

will become “proxy-eligible.” Joint Stips ¶ 26. A proxy is someone who is not a member of the

household—such as a neighbor, landlord, Postal worker, or other knowledgeable person who can

provide information about the unit and the people who live there. Joint Stips ¶ 27. For a proxy-

eligible housing unit, an enumerator will attempt three proxies after each recontact attempt that does

not result in an interview. Joint Stips ¶ 28. For the 2010 Decennial Census, after three attempts to


                                                    11
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 12 of 241



interview a proxy respondent, a household became eligible for “whole-person imputation” or “whole

household imputation,” in which the Census Bureau imputed the characteristics of the household,

including in some circumstances the household member count. Joint Stips ¶ 29.

       18.     The Census Bureau has developed a range of strategies to address the differential

undercount of “hard-to-count” populations—including targeted marketing and outreach efforts,

partnerships with community organizations, deployment of field staff to follow up with individuals

who do not respond, and retention of staff with foreign language skills. Joint Stips ¶ 59. In the 2000

and 2010 Censuses, the Census Bureau designed and implemented public advertising campaigns to

reach hard-to-count immigrant communities, including using paid media in over a dozen different

languages to improve responsiveness. Joint Stips ¶ 60. For the 2000 and 2010 Censuses, the Census

Bureau also partnered with local businesses, faith-based groups, community organizations, elected

officials, and ethnic organizations and other stakeholders to reach these communities, provide

education on responding to the Census, and improve the accuracy of the count. Joint Stips ¶ 61.

       19.     Hundreds of thousands of Census partners join together during the Census to carry

the message forward that participating in the decennial census is safe and important. They are the

trusted voices that help people understand that being included in the final count is critical for their

communities. Joint Stips ¶ 62. Organizations that the Census Bureau has partnered with in the past

to serve as trusted voices carry the message forward that participating in the decennial census is safe

and important include Plaintiffs Coalition for Humane Immigrant Rights (“CHIRLA”), Georgia

Association of Latino Elected Officials (“GALEO”), La Union del Pueblo Entero (“LUPE”), and

MinKwon Center for Community Action, Inc. (“MinKwon”); and other major organizations, like the

National Congress of American Indians, the National Association of Latino Elected Officials, and the

National Urban League. Joint Stips ¶ 63.




                                                  12
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 13 of 241



        F.      The 2020 Census

        20.     The 2020 Decennial Census will also be a “short form questionnaire only” census.

PX-1, AR198. For the 2020 Decennial Census, households will also be given the option to complete

the questionnaire via the internet, in addition to other enumeration options such as printed

questionnaires and telephone responses. Joint Stips ¶ 22.

        21.     The 2020 Decennial Census questionnaire will pose questions regarding sex, Hispanic

origin, race, and relationship status. Joint Stips ¶ 91. More specifically, the 2020 Census short form

questionnaire will include the following planned questions: “Is this person of Hispanic, Latino, or

Spanish origin?,” Joint Stips ¶ 92; “What is this person’s race?,” Joint Stips ¶ 93; how each person in

the household is related to the person filling out the questionnaire, Joint Stips ¶ 94; and “What is this

person’s sex?,” Joint Stips ¶ 95.

        22.     It will also pose a question about citizenship status. PX-1, AR1313-20. The text of

the citizenship question to be included on the 2020 Census questionnaire as directed by Secretary

Ross’s March 26, 2018 memorandum (the “Citizenship Question”) asks, “Is this person a citizen of

the United States?,” with the answer options “Yes, born in the United States”; “Yes, born in Puerto

Rico, Guam, the U.S. Virgin Islands, or Northern Marianas”; “Yes, born abroad of U.S. citizen parent

or parents”; “Yes, U.S. citizen by naturalization – Print year of naturalization”; and “No, not a U.S.

citizen[.]” Joint Stips ¶ 90.

        23.     Although the goal of the 2020 Census and the 2010 Census are the same—to count

everyone once, only once, and in the right place—the 2020 Census will feature key innovations

designed to maximize the likelihood that this goal is achieved. Tr. 5-101:14-5-102:15; DDX-007. In

designing the 2020 Census, the Census Bureau was charged with achieving a lower real cost per address

than the 2010 Census without lowering quality. Tr. 5-101:14-5-102:15; DDX-007. Accordingly, to

meet this charge and the overall goal, the Census Bureau has focused on four innovations:


                                                   13
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 14 of 241



reengineering address canvassing; optimizing self-response; utilizing administrative records and third-

party data; and reengineering field operations. Tr. 5-101:14-5-102:15; DDX-007. This reflects a

complete redesign of NRFU operations, and the difference between 2020 and 2010 NRFU operations

are far more numerous than the similarities. Tr. 5-104:22-5-105:4.

          24.   For example, although the 2010 Census did not extensively use administrative records,

the 2020 Census will heavily utilize administrative records during NRFU to reduce the number of

enumerator visits that otherwise may be necessary per household. Tr. 5-102:16-5-103:20. For

example, rather than have an enumerator visit a house six times to determine whether an address

should be deleted or is vacant, the Census Bureau will now be able to confirm that with administrative

records when they are available. Tr. 5-102:16-5-103:20. The Census Bureau is reasonably certain that

there is a high percentage of the U.S. population for which it can build a high quality administrative

record enumeration. Tr. 5-102:16-5-103:20. The use of administrative records is expected to reduce

the NRFU workload by six percent. Tr. 5-102:16-5-103:20.

          25.   The optimizing of self-response involves the use of an Internet self-response

instrument, which will be used for the first time during the 2020 Census. Tr. 5-103:21-5-104:21.

Relatedly, the reengineering of field operations involves the use of IPhones by enumerators, which

will allow enumerators to do all of the major NRFU operations, take the respondent interviews,

interact with the payroll system, and interact with the training system. Tr. 5-103:21-5-104:21. The

Internet self-response instrument will have interactivity with the IPhones used by the enumerators,

and this will allow the enumerators to optimize their workload by identifying which addresses need

further work and designing routes that will make their deployment much more efficient. Tr. 5-103:21-

5-104:21. As a result of these efficiencies, the Census Bureau will be using approximately half to two-

thirds as many enumerators for the 2020 Census as compared to the 2010 Census. Tr. 5-103:21-5-

104:21.

                                                  14
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 15 of 241



       26.     These key innovations for the 2020 Census will mean that, for the first time, operations

will be controlled by a control system that can be kept up-to-date on a database and used for efficient

and effective enumerator deployment. Tr. 5-104:22-5-105:14. This will result in far less direct

supervisory responsibilities for enumerators, which will allow for many more enumerators per

supervisor without impeding the supervisors’ job. Tr. 5-104:22-5-105:14. This will in turn allow the

supervisors to more efficiently deploy their expertise. Tr. 5-104:22-5-105:14.

       27.     As Dr. Abowd credibly testified at trial, “[a]ll of our tests confirm that [2020 NRFU

operations] will be much more effective in comparison to the standard effectiveness criteria that were

used in 2010.” Tr. 5-105:15-20. The inclusion of a citizenship question does not impact Dr. Abowd’s

opinion about the relative effectiveness of NRFU in 2020 as compared to 2010. Tr. 5-105:21-25.

       G.      Relevant Background Information and Qualifications

               i.      Organizations and Individuals

       28.     Defendant United States Department of Commerce (the “Commerce Department”)

is a cabinet agency within the executive branch of the United States Government, and is an agency

within the meaning of 5 U.S.C. § 552(f). The Commerce Department is responsible for planning,

designing, and implementing the 2020 decennial census. 13 U.S.C. § 4. Joint Stips ¶ 2. Defendant

Wilbur Ross is the Secretary of the Commerce Department. Joint Stips ¶ 3. Earl Comstock is the

Deputy Chief of Staff and Director of Policy, running the Office of Policy and Strategic Planning

within the Office of the Secretary of Commerce, reporting directly to Secretary Ross. Joint Stips ¶ 7.

Karen Dunn Kelley is the Presidentially-appointed Under Secretary for Economic Affairs at the U.S.

Department of Commerce responsible for the operations of the Census Bureau. Joint Stips ¶ 8.

Wendy Teramoto was a Senior Advisor and Chief of Staff to Secretary Ross. Joint Stips ¶ 9. Sahra

Park-Su was a Senior Policy Advisor at the Department of Commerce who reported to both

Undersecretary Kelley and Earl Comstock. Joint Stips ¶ 10. David Langdon is a Policy Advisor within


                                                  15
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 16 of 241



the Office of Policy and Strategic Planning, reporting to Mr. Comstock. Joint Stips ¶ 11. Michael

Walsh was the Deputy General Counsel for the Department of Commerce from at least January 2018

through August 2018 and is currently the Chief of Staff to Secretary Ross. Joint Stips ¶ 13.

       29.     Defendant Census Bureau is an agency within, and under the jurisdiction of, the

Department of Commerce. 13 U.S.C. § 2. The Census Bureau is the agency responsible for planning

and administering the decennial census. Joint Stips ¶ 1. Defendant Steven Dillingham is the Director

of the U.S. Census Bureau. Joint Stips ¶ 4. Dr. Ron Jarmin is the former Associate Director for

Economic Programs of the United States Census Bureau and performed the nonexclusive functions

and duties of Director or Acting Director of the Census Bureau until January 2, 2019. Joint Stips ¶ 5.

Michael Berning, J. David Brown, Misty Heggeness, Shawn Klimek, Lawrence Warren, and Moises Yi

were members of the “SWAT Team” that prepared analyses of the inclusion of a citizenship question

on the 2020 Decennial Census between December 2017 and March 2018. Joint Stips ¶ 12.

       30.     John Gore became acting Assistant Attorney General for the Civil Rights Division of

the United States Department of Justice on July 28, 2018. Gore Dep. 18:16-22, ECF No. 103-10. Art

Gary is the general counsel of the Justice Management Division (JMD) of the Department of Justice.

Gore Dep. 47:14-17, ECF No. 103-10. JMD is the principal organizational unit responsible for

management and administrative support of DOJ. Gore Dep. 47:18-48:1, ECF No. 103-10.

               ii.     Defendants’ Expert Witnesses

                       a)      Dr. John M. Abowd

       31.     Dr. John M. Abowd is Chief Scientist and the Associate Director for Research and

Methodology at the U.S. Census Bureau. Joint Stips ¶ 6. The Court qualified Dr. Abowd as an expert

in economics, econometrics, statistics, survey methodology, census operations, and census

procedures. Tr. 5-7:4–11. Dr. Abowd is impeccably credentialed. See DX-45. Plaintiffs’ own expert,

John Thompson, recruited Dr. Abowd for his current post as the Census Bureau’s Chief Scientist.


                                                 16
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 17 of 241



DX-45 at 1055. Mr. Thompson testified that he has a high opinion of Dr. Abowd as a scientist and

thinks highly of his work. Tr. 1-112:5–8. And Mr. Thompson acknowledged that others in the field

also think highly of Dr. Abowd’s work. Tr. 1-112:9–10. Similarly, Judge Furman of the Southern

District of New York commented that Dr. Abowd’s “credibility, expertise, and dedication to public

service” impressed the court in almost every respect. New York v. United States Dep’t of Commerce, 2019

WL 190285, at *65 (S.D.N.Y. Jan. 15, 2019).

                       b)      Dr. Stuart Gurrea

       32.     Dr. Stuart Gurrea is a Senior Vice President at Economists, Inc., an economics

consulting firm where he has worked for the past 17 years. Tr. 4-17:12-17; Tr. 4-20:10-15. The Court

qualified Dr. Gurrea as an expert in economics, quantitative analysis of economic and survey data, and

impact evaluation. Tr. 4-29:1-12.

       33.     Dr. Gurrea’s work involves economic consulting and consists of economic analysis

primarily relying on economic data. Tr. 4-20:16-23. He has worked for a variety of clients, including

investment managers, decision makers, policymakers, attorneys, and government agencies in the

context of assessing the implication of government programs. Tr. 4-20:16-23.

       34.     In terms of government programs, Dr. Gurrea has assessed the impact of a change in

a program implemented by the Department of Energy to remove spent fuel from nuclear plant

facilities, including analyzing survey data, developing financial models, and assessing the economic

impact of changes in the program of nuclear plant owners. Tr. 4-20:24-4-21:7. Dr. Gurrea has also

analyzed a change in funding as part of a program to finance the provisions of medical services to

Indian tribes. Tr. 4-20:24-4-21:10.

       35.     Dr. Gurrea earned an undergraduate degree in economics from the University of

Seville and earned a masters and a doctorate degree in economics at Northwestern University. Tr. 4-

17:18-4-19:7. His fields of concentration include microeconomics, econometrics, and financial


                                                   17
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 18 of 241



economics. Tr. 4-18:1-7. Microeconomics involves the analysis of individual decision-making, and

econometrics is a field of economics that focuses on the application of mathematical models to the

analysis of data. Tr. 4-18:1-7.

        36.     Dr. Gurrea has taken courses in statistics and survey methodology, and his studies

have included the analysis of data collected through surveys. Tr. 4-18:8-20. Survey data is one of the

main sources of data that economists rely upon, and Dr. Gurrea frequently used survey data, including

data from the census, during his graduate school coursework. Tr. 4-18:8-20; Tr. 4-19:12-14. For

example, Dr. Gurrea’s dissertation used survey data from the airline industry and population data from

the census to analyze market size. Tr. 4-19:23-4-20:2.

        37.     Dr. Gurrea has used surveys in a number of situations, including to assess expectations

and attitudes. Tr. 4-18:21-4-19:11. For example, Dr. Gurrea has utilized the Livingston Survey

produced by the Federal Reserve Bank of Philadelphia, which survey’s economists’ expectations about

microeconomic variables, as well as survey data as reflected in the LIBOR Index, which asked

contributing banks the rate at which they would lend money to other financial institutions overnight.

Tr. 4-18:21-4-19:11.

        38.     Dr. Gurrea also has conducted his own surveys. For example, as part of his consulting

work on behalf of the American Institute of Certified Public Accountants, Dr. Gurrea designed,

supervised implementation, summarized the results, and wrote a report regarding the impact of a

change in legislation that would affect the scope of services to be provided by auditors to their clients.

Tr. 4-22:11-18. This survey was prospective in nature and sought to measure future behavior. Tr. 4-

22:11-23.

        39.     The principles and methods that Dr. Gurrea applies to survey data are general by

definition, and are not limited to a particular industry. Tr. 4-20:3-7. Similarly, the principles that apply

to survey design by definition are general and applicable to all kinds of surveys. Tr. 4-22:24-4:23:3.

                                                    18
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 19 of 241



        40.     Dr. Gurrea’s work typically involves some form of impact evaluation. Tr. 4-23:4-10.

Impact evaluation is the assessment of the effects of a change in policy or an event on outcomes of

interest. Tr. 4-23:4-13.

        41.     Dr. Gurrea has been involved in over 100 cases over the course of his professional

career, including dozens of cases in litigation. Tr. 4-23:14-21. He previously has testified in both

federal and state court, including in the related case in the Northern District of California challenging

the inclusion of a citizenship question on the 2020 decennial census. Tr. 4-23:22-4:24-12. Dr. Gurrea

was qualified as an expert by the Court in the California census case. Tr. 4-24:21-4-25:1.

        42.     Dr. Gurrea is a member of the American Economic Association, the American

Finance Association, and is an associate member of the American Bar Association. Tr. 4-25:2-5.

II.     PLAINTIFFS HAVE NOT ESTABLISHED STANDING

        A.      General Legal Standards

        43.     Plaintiffs seeking relief in federal court must demonstrate that they have standing to

do so, including that they have “a personal stake in the outcome, distinct from a generally available

grievance about government.” Gill v. Whitford, 138 S. Ct. 1916, 1923 (2018) (citations omitted). This

“threshold requirement” ensures that judges “act as judges, and do not engage in policymaking properly

left to elected representatives.” Id. (citations omitted). At its “irreducible constitutional minimum,”

standing requires Plaintiffs to establish three elements: (1) a concrete and particularized injury-in-fact,

either actual or imminent; (2) a causal connection between the injury and defendants’ challenged

conduct, such that the injury is “fairly . . . trace[able] to the challenged action of the defendant”; and

(3) a likelihood that the injury suffered will be redressed by a favorable decision. Lujan v. Defs. of

Wildlife, 504 U.S. 555, 560-61 (1992). The standing inquiry is “especially rigorous” where “reaching

the merits of the dispute would force [the court] to decide whether an action taken by one of the other




                                                    19
          Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 20 of 241



   two branches of the Federal Government was unconstitutional.” Clapper v. Amnesty Int’l USA, 568

   U.S. 398, 408 (2013) (quoting Raines v. Byrd, 521 U.S. 811, 819-20 (1997)).

           44.     The standing requirement of “injury in fact” requires a plaintiff to establish that it “‘has

   sustained or is immediately in danger of sustaining a direct injury’” as a result of the challenged action.

   Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1552 (2016) (citations omitted). The injury must be “concrete

   and particularized,” Lujan, 504 U.S. at 560 (citations omitted), and not “merely ‘conjectural’ or

   ‘hypothetical’ or otherwise speculative.” Summers v. Earth Island Inst., 555 U.S. 488, 505 (2009) (quoting

   Lujan, 504 U.S. at 560). Thus, an alleged future injury must be “certainly impending”; ‘“[a]llegations

   of possible future injury’ are not sufficient.” Clapper, 568 U.S. at 409 (quoting Whitmore v. Arkansas,

   495 U.S. 149, 158 (1990)).

           45.     The “fairly traceable” prong of standing requires Plaintiffs to prove that their certainly

   impending injuries “fairly can be traced to the challenged action of the defendant, and not injury that

   results from the independent action of some third party not before the court.” Simon v. E. Ky. Welfare

   Rights Org., 426 U.S. 26, 41-42 (1976). In the census context, merely a showing of differential net

   undercount 2 is not enough because “[t]he Census Bureau is not obligated, nor expected, to conduct a

   perfectly accurate count of the population.” Kravitz v. United States Dep’t of Commerce, 336 F. Supp. 3d

   545, 564 (D. Md. 2018). Plaintiffs instead must prove that there will be an increase in the differential




           2
              “Undercount” is a Census Bureau coverage measurement term. An undercount occurs when
the census enumerates a smaller number of persons or housing units in a population than indicated by an
independent estimate of the size of that population. Joint Stips ¶ 51. The Census Bureau describes the
undercounting of a particular racial or ethnic group in comparison to the overall net undercount or
overcount of the population as a whole as a “differential undercount,” or “differential net undercount,”
as distinct from a “net undercount” of the entire population. Joint Stips ¶ 56.




                                                       20
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 21 of 241



net undercount specifically attributable to the citizenship question, and that this differential net

undercount will cause a cognizable injury.

        46.      As the parties invoking federal jurisdiction, Plaintiffs bear “the burden of establishing

these elements” of standing by a preponderance of the “evidence adduced at trial.” Defs. of Wildlife,

504 U.S. at 561. If they cannot do so, the Court must refrain from addressing the merits of Plaintiffs’

constitutional and statutory claims because “[f]ederal courts may not decide questions that cannot

affect the rights of litigants in the case before them or give opinions advising what the law would be

upon a hypothetical state of facts.” Chafin v. Chafin, 568 U.S. 165, 172 (2013) (alterations and citations

omitted).

        B.       Proposed Findings of Fact

        47.      The Census Bureau will perform a complete enumeration during the 2020 Census.

Plaintiffs’ alleged injuries are all premised upon the notion that there will be a differential net

undercount of certain subpopulations as a result of the citizenship question. As discussed at length

below, the evidence does not support that assertion and, accordingly, the Court finds that Plaintiffs

lack standing.

                 i.      There is no evidence that the Census Bureau’s master address file, from
                         which all addresses will be counted, would be incomplete.

        48.      The Census Bureau uses a master address file (“MAF”) to determine the addresses to

count in the census. Tr. 5-16:19–21. The MAF is continuously improved and updated over the course

of the decade by using in-office address canvassing and administrative records to identify all addresses

where people could live. Tr. 5-50:11–5-51:12. The Census Bureau also utilizes extensive in-person

address canvassing, Tr. 5-51:23–5-52:4, and the Local Update Census Addresses (“LUCA”) operation,

which “allows cooperating municipalities—and there were about 3,000 of them, covering more than

95 % of the addresses—to update [the Census Bureau’s] address list with addresses that they think



                                                    21
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 22 of 241



should be on there and aren’t, or to point out some that are on there that should be deleted.” Tr. 5-

50:11–5-51:12.

       49.       There has been no evidenced adduced at trial that the MAF will be incomplete.

       50.       Dr. Abowd testified extensively that it is not possible for an address in the MAF to go

uncounted at the end of the 2020 Census. Tr.5-54:4–15; 5-101:10–13. Indeed, the Census Bureau’s

operational system confirms that “every address [ ] in the MAF at the end of the census has been

accounted for. And that means either designated as [the] address does not exist, designated as vacant,

or has [a] household count.” Id. The Court credits Dr. Abowd’s testimony, as there has been no

evidence to the contrary.

                 ii.    Plaintiffs have not proven the magnitude of any decrease in self-
                        response rate due to the citizenship question.

                        a)      Modes of Self-Response and Full Enumeration

       51.       Households may respond to the 2020 Census in three ways: online, by telephone, or

by mail. Tr. 5-59:5–5-60:5. About 80% of households will first receive an invitation to fill out the

census online or by phone, while the other 20% of households will receive the same invitation with a

paper questionnaire on the first mailing. Id. If a household does not respond, it may receive up to

five mailings, including a paper questionnaire on the fourth mailing. PX-372 (AR).

       52.       For a household filling out the census questionnaire online, they would first enter the

address or address ID, then roster the number of people in the home. Tr. 5-60:5–21. After that, a

household would be prompted for the names of each person in the home, and would only then fill

out characteristic information for each person in the household. Id. A household filling out the census

questionnaire online would not reach the citizenship question until the end of the characteristic

information for Person 1—the respondent himself or herself. Id.

       53.       For a household filling out the census questionnaire by phone, the questions would be

asked in the same manner as those filling it out online. Tr. 5-61:9–13. Again, a household filling out

                                                   22
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 23 of 241



the census questionnaire by phone would not reach the citizenship question until the end of the

characteristic information for Person 1—the respondent himself or herself. Id.

        54.     For a household filling out a multi-page paper questionnaire, the respondent would

first be asked for information regarding how many people live in the household, and then the

questionnaire begins asking characteristic questions about Person 1. Tr. Tr. 5-60:5–5-61:8. In the

current draft of the paper questionnaire, the citizenship question appears at the bottom of the

questions for Person 1. Id.

        55.     Regardless of the how a household responds to the 2020 Census, if they simply skip

the citizenship question, all of the members of that household will nonetheless be enumerated. Tr. 5-

61:14–17. And if a household reaches the citizenship question and refuses to respond beyond that

point, all of the members of that household will nonetheless be enumerated. Tr. 5-61:18–21. It is

only if a household does not self-respond to the questionnaire at all that the household is included in

the Nonresponse Followup (NRFU) workload. Tr. 5-62:4–7.

        56.     The Census Bureau projects an overall self-response rate in the range of 55.5% to

65.5%, and while it uses the midpoint (60.5%) for certain purposes, it uses the low point (55.5%) for

budgeting and other planning purposes. Tr. 5-79:1–12. These projections are consistent with the

decades-long decline in self-response rates.

        57.     While the balance of available evidence suggests that including a citizenship question

on the 2020 Census potentially could lead to a lower self-response rate in households that potentially

contain a noncitizen, PX-1194 at 881, the magnitude of any such decline is unknown. And Plaintiffs

have failed to prove any decline in self-response rate for households that contain only Hispanic citizens,

or, for that matter, citizens of any particular demographic group.




                                                   23
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 24 of 241



                       b)      Self-Response Rate Decline for Noncitizens is Unknown

       58.     The Brown et al. paper is the best analysis of the citizenship question’s impact on the

potential decline in self-response rates for noncitizens. PX-1194 at 897; PX-162. Using available data

from the 2010 Census, the 2010 American Community Survey (ACS), and administrative records, the

paper estimated a 5.8 percentage point decline in households that potentially contain a noncitizen.

PX-162. It reached this number using four steps. First, it subtracted the response rates to the 2010

Census short-form questionnaire (without a citizenship question) from the response rates for the

lengthy 2010 ACS questionnaire (with a citizenship question) for two groups—an all-citizen-

household group and an every-other-household group. PX-162, tbl. 8. Second, it subtracted the all-

citizen-household difference in response rate (–8.9) from the every-other-household difference in

response rate (–0.7), which results in a raw “difference-in-differences” of –11.9. Id. Third, because

there are many questions that may cause a household to forego answering the ACS, the paper

performed a “decomposition” to control for certain other questions on the ACS. Tr. 5-68:17–5-69:22;

PX-162, tbl. 8. The decline in response rates attributable to the controlled-for ACS questions is

considered “explained” (–5.8) and the decline in response rates attributable to other questions—

including the ACS citizenship question—is considered “unexplained.” Tr. 5-69:23–5-70:11. Lastly,

the paper updated this analysis using 2016 ACS data to model the “unexplained” portion of the

foregoing analysis, resulting in a 5.8% response-rate decline for households potentially containing

noncitizens. Tr. 5-70:12–5-71:3; PX-162, tbl. 9. There was no statistical difference between the self-

response rate decline attributable to the citizenship question in 2010 as compared to 2016. Tr. 5-71:4–

16.

       59.     While 5.8% is the best available estimate of the decline in self-response rate for

potential noncitizen households, PX-1194 at 901, it is far from certain. For one, the Brown et al.

paper’s analysis is merely a natural experiment—which cannot assign causation to the citizenship


                                                  24
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 25 of 241



question—in contrast to a randomized control trial. Tr. 5-72:14–20. And even when attempting to

control for certain variables in the natural experiment, the Brown et al. paper did not, and to a certain

extent could not, do so. For example, the “decomposition” used by the Brown et al. paper to rule out

certain ACS questions as possible causes of the decline in self-response rate, Tr. 5-69:23–5-70:11, did

not rule out all other questions on the ACS, Tr. 5-71:23–5-72:9. It also did not rule out the cumulative

effect of asking the full battery of ACS questions—many of which may be sensitive to potential

noncitizen households—rather than any one question. See Tr. 6-38:13–6-40:18. Additionally, as

discussed more fully below, the Brown et al. paper could not account for the changing macro

environment. See Tr. 5-85:19–5-86:16. All parties agree that the analysis does not capture any changes

in the macro environment after 2016. Tr. 5-124:20–5-125:3; PX-1194 at 902, 944.

        60.     Importantly, a randomized control trial (RCT) could provide better data on the decline

in self-response rate for potential noncitizen households. Tr. 5-72:14–20, 5-77:17–5-78:3. And the

Census Bureau is not the only entity that can conduct an RCT. Tr. 5-72:21–5-73:12, 5-77:17–5-78:3.

Indeed, Dr. Abowd persuasively testified that “[t]he design of such an RCT is fairly straightforward.”

Id. First, “[y]ou use the same questionnaire, you randomly assign it to either the group that gets the

questionnaire with the citizenship question or the group that gets it without the citizenship question.”

Id. Second, “[i]f you’re trying to test in the 2020 environment, you would have the questionnaires ask

the same questions as the census and be as close to the census questionnaires as you could make

them.” Id.

        61.     Plaintiffs’ expert, Dr. Nancy Mathiowetz, testified that the citizenship question is a

sensitive question for noncitizens. Tr. 2-97:13–2-112:10. Her testimony was based on two sources:

(a) a Census Bureau policy on asking about sensitive topics during interviews (PX-876); and

(b) interviews and focus group responses (PX-152, PX-158, PX-163). See PX-1214-5 (citing sources).

However, even if the citizenship question is sensitive for noncitizens, neither of these sources

                                                   25
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 26 of 241



demonstrate a decline in self-response rate for potential noncitizen households, much less the

magnitude of any such decline.

        62.     The purpose of the Census Bureau policy cited by Dr. Mathiowetz is simply to

“increase[] data quality by facilitating longitudinal consistency and reducing the cognitive burden

associated with recalling information from more distant periods” and to “reduce[] response burden,

both cognitive burden and time burden, by minimizing the need to repeat a question answered in a

previous interview and allowing the field representative to move on to follow-up questions.” PX-876-

1. The policy does not suggest that asking about sensitive topics is likely to reduce self-response rates

to written surveys. In fact, two aspects of the policy would make little sense if the Census Bureau

believed that asking sensitive questions causes a decline in self-response rate. First, the policy applies

to asking sensitive questions only in interviews, not on written surveys like the decennial census. PX-876-

1 (“This policy applies to dependent interviewing regardless of interview mode, including but not

limited to personal visits with a field representative, computer assisted telephone interviews (CATI),

and computer assisted personal interviews (CAPI).”). Second, the policy explicitly states that “the fact

that a topic may be labeled as sensitive or very sensitive does not imply that questions on that topic

are not allowed.” PX-876-2. The Census Bureau policy thus does not suggest that the citizenship

question is likely to cause a decline in the self-response rate of noncitizens, let alone attempt to quantify

magnitude of any such decline.

        63.     Finally, Dr. Mathiowetz cited several anecdotes about how particular respondents view

the citizenship question, but those anecdotes were not shown to be representative of noncitizens. Dr.

Mathiowetz cited the experience of a single Census Bureau field representative who reported that a

single Spanish-speaking respondent stopped responding to questions when asked about citizenship

status. Tr. 2-105:2–2-106:9; PX-158-4. Dr. Mathiowetz also cited focus group responses from the

2020 Census Barriers, Attitudes, and Motivators Study (CBAMS) in which respondents said that they

                                                     26
           Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 27 of 241



    themselves “are not afraid to answer the citizenship question” but that some other unidentified people

    (who were not part of the survey) said they “will not fill out the question or the form altogether out

    of fear.” Tr. 2-106:10–2-107:11; PX-152-22. Finally, Dr. Mathiowetz cited CBAMS figures showing

    that Hispanic and foreign-born respondents were more concerned than other respondents that their

    census responses will be used against them, but those figures were about census responses in general

    and were not specific to the citizenship question. Tr. 2-108:14–2-109:3, 2-110:4–2-111:1; PX-163-6.

            64.     None of Dr. Mathiowetz’s cited sources support the proposition that the citizenship

    question is likely to cause a decline in the self-response rate of noncitizens, let alone attempt to quantify

    the magnitude of any such decline. 3

            65.     While the preponderance of the evidence suggests some decline in the self-response

    rate for potential noncitizen households, Plaintiffs have failed to prove the magnitude of any such

    decline due to the limitations in the Brown et al. paper, Plaintiffs’ failure to run their own RCT, and



            3
              Plaintiffs’ expert, Terri Ann Lowenthal, testified that immigrants’ fear or distrust of the
government could lead them to provide false or incomplete information in response to the census. Tr. 1-
127:15–23. Ms. Lowenthal further opined that the addition of the citizenship question to the census
would exacerbate immigrants’ fears and cause them to not respond to the census. Tr. 1-129:5–10;
Lowenthal Decl. ¶ 103, ECF No. 99-5. But Ms. Lowenthal is not a sociologist or a demographer, and she
did not conduct any study to form her opinions. Tr. 1-129:11–18. Instead, Ms. Lowenthal based her
opinion on a 2017 study that pre-dated Secretary Ross’s decision to add the citizenship question to the
2020 census. Tr. 1-127:24–129:4; see Lowenthal Decl. ¶ 103, ECF No. 99-5. She also based her opinion
on generalized “discussions,” “conversation,” and “concern in the public arena from organizations
representing at the ground level immigrant communities and their families about the levels of fear that
already were existing but that would be exacerbated by the addition of this citizenship question.” Tr. 1-
127:24–128:20. But Ms. Lowenthal failed to provide any additional information about these
“discussions,” including, for example, what statements were made, who made the statements, or when the
statements were made. See id. Because Ms. Lowenthal’s opinion on immigrants’ response rates to the
census is based on a study that pre-dates the Secretary’s decision and generalized “concern” from
unspecified organizations, her opinion does not fit the facts of the case, is not based on sufficient facts or
data, and should be given no weight. See Williams v. Illinois, 567 U.S. 50, 77-78 (2012) (holding that an
expert can rely upon hearsay, but when the party fails to put on admissible evidence to support that
hearsay, the opinion should receive no weight).



                                                         27
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 28 of 241



the unpersuasiveness of Dr. Mathiowetz’s testimony and cited sources. Thus, Plaintiffs have not

proved that the magnitude of any decline in self-response rate will be so large as to render NRFU

efforts ineffective in remedying it. As discussed more fully below, however, Plaintiffs have also failed

to prove that NRFU and imputation will not obtain an accurate census count in 2020, regardless of

whether the decline in the self-response rate for noncitizens is 5.8% or otherwise.

                          c)      No Self-Response Rate Decline for Hispanic Citizens

        66.       Dr. Abowd convincingly testified that there is no independent evidence that the self-

response rate for all-citizen Hispanic households, as opposed to potential noncitizen households

examined in the Brown et al. paper, will decline due to the citizenship question. Tr. 5-74:5–13. (And

there’s also no evidence that the self-response rate of Asian-American citizens, or citizens of any other

demographic group, will decline due to the citizenship question. Tr. 5-74:14–18.)

        67.       Plaintiffs unpersuasively point to the Brown et al. paper’s analysis of item-nonresponse

rates and breakoff rates for Hispanics, Tr. 5-129:15–5-131:4; PX-1194 at 910–917, as a reason that all-

citizen Hispanic households (as opposed to potential noncitizen households) are unlikely to self-

respond to the 2020 census due to the citizenship question. As Dr. Abowd explained, however, this

analysis of item-nonresponse rates and breakoff rates for Hispanics demonstrates only that Hispanics

may be more likely to skip or break off at the citizenship question on the 2020 Census than non-

Hispanic whites, PX-1194 at 919–920, and provides no evidence related to whether they are less likely

to respond at all. As explained above, it is undisputed that in the case of either skipping the citizenship

question or breaking off the survey at the citizenship question, the household would still be counted.

Tr. 5-61:14–21.

        68.       Moreover, of the evidence he examined, Dr. Abowd testified that item-nonresponse

rates and breakoff rates were higher for Hispanics than for non-Hispanic whites for every single question,

including race/ethnicity. Tr. 6-38:5– 6-40:18; PX-162, tbl. 1; AR 10395. And both Dr. Abowd and


                                                    28
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 29 of 241



Plaintiffs’ expert Dr. Nancy Mathiowetz agree that Hispanics are sensitive to many questions other

than citizenship on both the ACS and the census. Tr. 2-186:22–2-187:6, 6-40:13–18. Thus, higher

Hispanic item-nonresponse rates and breakoff rates for the citizenship question say nothing about the

likelihood of a decline in self-response rate among Hispanic citizens in the 2020 Census.

                                         Dr. Mathiowetz’s Testimony is Unpersuasive

        69.     For these reasons, the Court does not find the testimony of Plaintiffs’ expert Dr.

Nancy Mathiowetz persuasive. Dr. Mathiowetz testified that the citizenship question is a sensitive

question for Hispanics. Tr. 2-97:13–2-112:10. Her opinion was based on five sources: (a) a Census

Bureau policy on asking about sensitive topics during interviews (PX-876); (b) the Brown et al. paper

(PX-162); (c) item non-response rates in past surveys (PX-22); (d) break-off rates in past surveys (PX-

162); and (e) interviews and focus group responses (PX-152, PX-158, PX-163). See PX-1214-5 (citing

sources). However, none of these sources demonstrate a decline in self-response rate for all-citizen

Hispanic households.

        70.     As discussed above, the purpose of the Census Bureau policy cited by Dr. Mathiowetz

is simply to “increase[] data quality by facilitating longitudinal consistency and reducing the cognitive

burden associated with recalling information from more distant periods” and to “reduce[] response

burden, both cognitive burden and time burden, by minimizing the need to repeat a question answered

in a previous interview and allowing the field representative to move on to follow-up questions.” PX-

876-1. The policy does not suggest that asking about sensitive topics is likely to reduce self-response

rates to written surveys. In fact, two aspects of the policy would make little sense if the Census Bureau

believed that asking sensitive questions causes a decline in self-response rate. First, the policy applies

to asking sensitive questions only in interviews, not on written surveys like the decennial census. PX-876-

1 (“This policy applies to dependent interviewing regardless of interview mode, including but not

limited to personal visits with a field representative, computer assisted telephone interviews (CATI),


                                                    29
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 30 of 241



and computer assisted personal interviews (CAPI).”). Second, the policy explicitly states that “the fact

that a topic may be labeled as sensitive or very sensitive does not imply that questions on that topic

are not allowed.” PX-876-2. The Census Bureau policy thus does not suggest that the citizenship

question is likely to cause a decline in the self-response rate Hispanic citizens.

        71.     The Brown et al. paper’s discussion of the sensitivity of the citizenship question cited

by Dr. Mathiowetz is based on item nonresponse rates and break-off rates. PX-162-10. As explained

above and below, neither suggests that the citizenship question is likely to cause a decline in self-

response rate for all citizen Hispanic households. Item nonresponse rates refer to people who did not

respond to the citizenship question, even if they answered other questions on the survey, as Dr.

Mathiowetz acknowledged. Tr. 2-185:23–2-186:1; PX-22. She acknowledged that if a person fills out

the entire decennial census form but skips the citizenship question, that person would qualify as an

item nonresponse on the citizenship question but would nevertheless still be counted for purposes of

the census enumeration. Tr. 2-186:2–11. Likewise, breakoff rates refer to people who filled out all

previous questions on the survey form and then stopped filling out the form at a particular question,

as Dr. Mathiowetz also acknowledged. Tr. 2-186:12–15; PX-162-10. She acknowledged that if a

person completes the first nine questions on the decennial census and then stops filling out the survey

at the citizenship question, that person would nevertheless still be counted for purposes of the census

enumeration. Tr. 2-186:16–21. In any event, as noted above, Dr. Mathiowetz also acknowledged that

Hispanics have higher break-off rates than non-Hispanic whites not only for the citizenship question,

but also for many other questions on both the ACS and decennial census. Tr. 2-186:22–2-187:6.

        72.     Finally, as discussed above, Dr. Mathiowetz cited several anecdotes about how

particular respondents view the citizenship question, but those anecdotes were not shown to be

representative of noncitizens or Hispanics more generally. Dr. Mathiowetz cited the experience of a

single Census Bureau field representative who reported that a single Spanish-speaking respondent

                                                    30
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 31 of 241



stopped responding to questions when asked about citizenship status. Tr. 2-105:2–2-106:9; PX-158-

4. Dr. Mathiowetz also cited focus group responses from the 2020 Census Barriers, Attitudes, and

Motivators Study (CBAMS) in which respondents said that they themselves “are not afraid to answer

the citizenship question” but that some other unidentified people (who were not part of the survey)

said they “will not fill out the question or the form altogether out of fear.” Tr. 2-106:10–2-107:11;

PX-152-22. Finally, Dr. Mathiowetz cited CBAMS figures showing that Hispanic and foreign-born

respondents were more concerned than other respondents that their census responses will be used

against them, but those figures were about census responses in general and were not specific to the

citizenship question. Tr. 2-108:14–2-109:3, 2-110:4–2-111:1; PX-163-6.

        73.     Dr. Mathiowetz also testified that the citizenship question will cause Hispanic self-

response rates to decrease by 8 to 10 percentage points. Tr. 2-120:6–2-124:12, 2-126:13–2-127:6. Her

testimony was based on two sources: (a) a “difference-in-differences” analysis comparing Hispanic

self-response rates between the 2010 American Community Survey and the 2010 decennial census

(PX-938); and (b) a difference-in-differences analysis comparing Hispanic self-response rates between

the 2000 long-form and the 2000 short-form (PX-342-30, Table 12). Tr. 2-191:6–20, 2-195:5–15; see

also PX-1214-6. However, she acknowledged that neither of those analyses controlled for any other

potential explanations for the difference, Tr. 2-191:21–25, 2-194:19–2-195:4, 2-195:16–2-196:7,

including the fact that Hispanic households are highly correlated with potential noncitizen households,

Tr. 5-74:5–13 (Dr. Abowd noting that “Hispanic households are much more likely to contain a non-

citizen”). Controlling for other potential explanations is critical and can significantly change the size

of the observed statistical relationship between two variables.        For example, Dr. Mathiowetz

acknowledged that the Brown et al. paper conducted both an uncontrolled and a controlled difference-in-

differences analysis comparing noncitizen self-response rates between the 2010 American Community

Survey and the 2010 decennial census. Tr. 2-192:6–2-194:15; PX-162-38, tbl. 8. She acknowledged

                                                   31
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 32 of 241



that controlling for other potential explanations—which her analysis did not do—cut the Brown et al.

paper’s uncontrolled difference-in-differences estimate by half. Tr. 2-194:16–18; PX-162-38, tbl. 8

(11.9% uncontrolled vs. 6.1% controlled). As the government’s expert, Dr. Stuart Gurrea,

convincingly explained, because Dr. Mathiowetz did not control for any other potential explanations,

her testimony that the citizenship question will cause Hispanic self-response rates to decrease by 8 to

10 percentage points was not reliable. Tr. 4-49:8-4-51:4.

           74.   Dr. Abowd’s testimony only further disproves Dr. Mathowietz’s calculation. Most

significantly, Dr. Abowd confirmed that Dr. Mathiowetz’s analysis did not control for any other

factors.     Tr. 5-67:2–5-68:2.   Although Dr. Mathiowetz performed a difference-in-differences

comparison, Dr. Abowd credibly explained that “not everything labeled a difference-in-difference [is]

comparable to other difference-in-differences.” Tr. 5-67:2–5-68:2. Indeed, Dr. Mathiowetz heavily

relied on the fact that the Census Bureau performed a “similar” analysis in Table 6 of Brown et al.

paper. Tr. 2-193:5–25, 2-208:2–9. But, as Dr. Abowd straightforwardly explained, Table 6 did not

control for any other factors, Tr. 5-65:19–21, which is why the Brown et al. paper did not rely on Table

6 to calculate any potential decline in self-response rate, Tr. 5-68:3–16.

                                         Dr. Barreto’s Opinion Poll is Not Credible

           75.   Dr. Barreto’s opinion poll also does not prove a decline in self-response rate for

Hispanic citizens attributable to the citizenship question. See PX-696. As Dr. Abowd persuasively

explained, Dr. Barreto’s survey is not a valid indicator of any self-response rate; it is only “an indicator

in the same sense that CBAMS is an indicator about potential communication problems that the

Census Bureau expects to have in conducting the 2020 Census.” Tr. 5-75:8–5-76:17. But “in the end,

it’s a survey about what people are telling you they are going to do,” not what they are actually going

to do. Id. So, “it’s much more similar to [the Census Bureau’s] CBAMS survey than an RCT about

what people actually do.” Id. To get such actionable information, it would be most appropriate to


                                                    32
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 33 of 241



construct a small-scale RCT in which one group receives a census questionnaire with a citizenship

question and another group receives a census questionnaire without a citizenship question. Tr. 5-

77:17–5-78:3. Dr. Barreto did no such thing. Tr. 5-75:8–5-76:17.

        76.      Dr. Barreto’s survey was also fatally flawed in numerous other respects. For instance,

Dr. Barreto’s survey had a response rate of only 29%, PX-696 at 742, and he acknowledged that this

response rate is “substantially lower than the response rate that the Census Bureau obtains on its own

surveys,” PX-696 at 742. Setting aside the low 29% response rate Dr. Barreto also failed to control

the weighting of his household-size estimates by using objective population totals. Tr. 5-76:21–5-

77:4. Thus, as Dr. Abowd explained, Dr. Barreto’s survey does not “give an accurate estimate of the

household size and the population as a whole,” so his conclusion—that those who will not respond

to the census come from statistically bigger households—is not credible. Id.

        77.      And although Dr. Barreto “fielded a pilot test of [his] survey to test the efficacy” of

questions, PX-696 at 741, he did not test either the wording or ordering of his first two questions,

designed to measure nonresponse rates—meaning “no respondents were asked whether they would

answer a census with a citizenship question without having just been asked about a census that did

not include that question,” PX-696 at 743. Dr. Barreto also failed to test any alternate wording of

question two, which asked respondents whether they would respond to a census conducted by the

federal government, rather than the Census Bureau, PX-696 at 192, and that choice of wording—associating

the request for information with the government writ large, rather than the nonpartisan, statistical

Census Bureau—likely influenced respondents’ choices. In fact, Dr. Barreto stated that, in his

opinion, most census respondents would view the Bureau as part of the “political administration,”

PX-696 at 748–50, although he provided no support for this assumption, which clearly influenced his

survey design.




                                                   33
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 34 of 241



        78.     Furthermore, Dr. Barreto opined that the citizenship question is sensitive for Latino

communities and immigrant-adjacent communities, PX-696 at 750, but his survey did not allow him

to distinguish between the proportion of citizens versus noncitizens in his survey who indicated they

would not participate in a census containing a citizenship question, PX-696 at 751. This incongruity

undermines any connection between Dr. Barreto’s results and his ultimate opinions, and it is borne

out by the fact that Dr. Barreto’s survey found that 63.9% of African-Americans “think the Trump

administration will share their information,” when “the share of African Americans nationally who

are immigrant or immigrant-adjacent isn’t anywhere near 63 percent.” PX-696 at 755.

        79.     Likewise, Dr. Barreto’s reliance on his own opinion poll to simulate NRFU is unsound.

Indeed, his NRFU “methodology” was thoroughly debunked by Dr. Abowd, who explained that a

follow-up question after several minutes in the same successful telephone interview does not remotely

simulate NRFU. Tr. 5-77:8–16 (“[W]aiting a few minutes and then asking again under randomized

conditions for those few minutes is not the same thing as even cutting off the interview and coming

back a few weeks later and trying to interview again. That’s a real Non Response Follow Up.”). In

other words, what Dr. Barreto described as “a simulation” that “approximates the same spirit” of

NRFU, PX-696 at 689–690, is anything but the “recontact effort” Dr. Barreto portrays, PX-696 at

758:1–6. His “follow-up took place later during the same phone call,” meaning Dr. Barreto “didn’t

actually recontact anyone at a later day or at a later time.” PX-696 at 758. And his supposed simulated

recontact came on the heels of “the intervening discussion about trust in the Trump administration.”

PX-696 at 758. It therefore is unsurprising that every racial or ethnic group, including those with low rates

of immigrants, evidenced an increase in nonparticipation from the beginning to the end of the survey.

PX-696 at 758–759.

        80.     Defendants’ expert, Dr. Stuart Gurrea, similarly provided credible, persuasive

testimony concerning the unreliability of Dr. Barreto’s interpretation of his survey results. As Dr.

                                                     34
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 35 of 241



Gurrea explained, Dr. Barreto’s survey and his interpretation of the results contain a number of flaws

that render it unreliable. More specifically, Dr. Barreto’s interpretation of the survey responses does

not correspond to the empirical evidence provided by the actual surveys. Tr. 4-58:24-4-59:5. First,

Dr. Barreto interpreted his survey results in a way that does not correspond to the actual survey

responses and, as a consequence, his undercount estimate is unreliable and overstated. Tr. 4-53:11-4-

54:21; Tr. 4-57:18-24. For example, Dr. Barreto made the unwarranted assumption that 100 % of

those respondents who refused to answer his survey are unwilling to participate in the 2020 Census.

Tr. 4-53:11-4-56:3-17; DDX-036; DDX-037.

        81.     Dr. Barreto’s unwarranted assumption has quantitative significance that call into

question the reliability of his conclusion. Tr. 4-56:18-4-57:17. For example, in response to question

8 of Dr. Barreto’s survey, 7.36 % of responses are “no, will not participate” and 2.33 % of responses

fall into a residual category and indicate a refusal to answer. Tr. 4-56:18-4-57:17; DDX-037. However,

Dr. Barreto improperly assumes that 9.69 % of survey participants would be unwilling to participate

in the 2020 Census in response to the inclusion of a citizenship question by combining these two

categories, even though there are a number of reasons beyond the inclusion of a citizenship question

why someone may choose not to respond. Tr. 4-53:11-4-57:17; DDX-037.

        82.     In addition, Dr. Barreto improperly interprets his survey results to conclude that

someone who is unwilling to answer the citizenship question but is otherwise willing to participate in

the census will not be counted for purposes of the decennial census. Tr. 4-58:3-23; DDX-038. In

other words, someone that is willing to participate in the census but unwilling to answer the citizenship

question could respond with a “no” to question 8 of Dr. Barreto’s survey. Tr. 4-58:3-23; DDX-038.

Yet, Dr. Barreto would count this as someone who is not counted in the census at all, despite the fact

that it is undisputed individuals who provide some, but not all, information in response to the

decennial census will be counted. Tr. 4-58:3-23; DDX-038.

                                                   35
          Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 36 of 241



          83.   Like Judge Furman, this Court finds that Dr. Barreto’s opinion poll deserves minimal

weight because, inter alia, “the study asked only about respondents’ intentions to self-respond—as

opposed to measuring actual behavior in the field,” “the survey’s response rate was only twenty-nine

percent,” and “the resulting data set was not weighted to match population totals.” New York v. United

States Dep’t of Commerce, 2019 WL 190285, at *55 n.36 (S.D.N.Y. Jan. 15, 2019).

          84.   Accordingly, Plaintiffs have adduced no credible evidence that there will be a decline

in the self-response rate for Hispanic citizens, as opposed to potential noncitizen households studied

by the Brown et al. paper. The Court finds Plaintiffs’ experts’ calculations of such a decline fatally

flawed.

                iii.    Plaintiffs have failed to prove that NRFU and imputation will be
                        insufficient to mitigate any potential decline in self-response rate due to
                        the citizenship question.

          85.   Plaintiffs have failed to prove that NRFU and imputation will be insufficient to

mitigate any potential decline in self-response rate due to the citizenship question. All of the

operations for the 2020 Census, discussed below, were tested throughout the decade, culminating in

the 2018 End-to-End Test in Providence, Rhode Island. 5-26:8–5-27:25. All operations—including

self-response and NRFU—were successful in that End-to-End Test. Tr. 5-28:1–5-29:15; see PX 297

at 22 (Resp. to RFA No. 71) (noting a successful 2018 End-to-End Test). And although the 2018

End-to-End Test did not included a citizenship question, this is irrelevant; the 2018 End-to-End Test

was meant to test operations (which it did successfully), not the content of the census questionnaire.

Tr. 5-28:1–5-29:15; see Jarmin Dep. 305:15-19, ECF No. 103-4 (noting that the End-to-End test is not

designed to test questions; rather, it tests systems and operations such as data collection and

processing, the review and publication of data products, and NRFU efforts). Put simply, the Census

Bureau has conducted extensive NRFU testing, including a successful 2018 End-to-End Test, and any

potential decline in the self-response rate due to the citizenship question is within the budget, planning,


                                                    36
           Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 37 of 241



    and operation design of NRFU and other statistical methods used to mitigate any decrease in the initial

    self-response rate. See PX 297 at 22 (Resp. to RFA No. 71). Plaintiffs have not proved otherwise. 4

            86.     Perhaps most significantly, as explained above, Plaintiffs could have conducted their

    own randomized control trial (RCT) that would have provided data both on the decline in self-

    response rate and the effectiveness of NRFU. Tr. 5-72:14–20, 5-77:17–5-78:3. Plaintiffs’ utter failure

    to conduct any reliable study to demonstrate the ineffectiveness of NRFU is fatal to their standing, as

    they have not disproved Dr. Abowd’s persuasive opinion that the Census Bureau’s NRFU efforts, in

    conjunction with imputation, will be sufficient to obtain an accurate census count.

                            a)      NRFU Budget

            87.     The Census Bureau will have the resources available to counteract any conceivable

    decline in self-response rate due to the citizenship question. Indeed, if Congress appropriates funds

    in accordance with the Life Cycle Cost Estimate, the Census Bureau will have $1.5 billion to conduct



            4
              Plaintiffs reference a Government Accountability Office (GAO) report as alleged evidence
of an unsuccessful NRFU operation in the 2018 End-to-End Test. Tr. 5-152:14–5-155:20; PX-
1133. Plaintiffs’ efforts are misguided for three reasons. First, the GAO report nowhere contradicts Dr.
Abowd’s unequivocal testimony that the 2018 End-to-End Test was successful, Tr. 5-28:1–5-29:15; the
report simply identifies various aspect to improve. Second and relatedly, Plaintiffs cherry pick isolated
statements from the GAO report without any attempt to show that such statements in any way impact
the Census Bureau’s conclusion concerning the success of the 2018 End-to-End Test. For example,
Plaintiffs highlight an issue with “the [Census] Bureau’s use of progress reporting that overstates the number
of NRFU cases not needing any additional fieldwork.” PX-1133 at 2 (emphasis added). But the GAO
report later explains that such issues related to the reporting of the NRFU workload, not the actual
effectiveness of NRFU. Thus, the GAO report specifically notes that the Census Bureau’s progress
reporting system “included cases that the Bureau had unsuccessfully attempted to enumerate the
maximum number of allowable times for the initial phase of NRFU being tested, even though those cases
could still—and did—receive additional attempts during later phases of NRFU.” PX-1133 at 18 (emphasis
added). Third, like any good test, the 2018 End-to-End Test provided actionable data to improve census
operations in 2020, and the GAO specifically recognized that “The [Census] Bureau is taking steps to
assess and mitigate these and other issues that GAO identified.” PX-1133 at 2. Plaintiffs’ reliance upon
the GAO report as evidence that NRFU will be unsuccessful during the 2020 Census is not credible.




                                                       37
          Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 38 of 241



   NRFU operations, along with another $1.7 billion in contingency funding. Tr. 5-78:17–25. For every

   one percent increase or decrease in the overall self-response rate, the Census Bureau assumes $55

   million will be spent or saved in NRFU operations, which is based on various parameters such as an

   average of three enumerator visits per household. 5 PX-162 at 43.

           88.     For a hypothetical decline in self-response rate for potential noncitizen households—

   i.e., a high-end estimate of 28.6% of such households in the population—this leads to only a 0.5%

   decline in the overall self-response rate, resulting in an extra $27.5 million in NRFU expenditures. Tr.

   5-79:13–5-80:12. Even if the Brown et al. paper accurately predicted a 5.8% decline in self-response

   rate for potential noncitizen households, this leads to only a 1.5% decline in the overall self-response

   rate, resulting in an extra $82 million in NRFU expenditures. Tr. 5-8:13–24. A higher, hypothetical

   10% decline in self-response rate among potential noncitizen households results in a 2.5% decline in

   overall response rate with an estimated $137.5 million in NRFU costs. Tr. 5-80:25–5-81:8. Using an

   analysis from Plaintiffs’ own expert, Dr. O’Hare, halves the NRFU workload and concomitant costs:

   Dr. O’Hare estimated that only 13.9% of the population contains households with noncitizens, in

   contrast to Dr. Abowd’s high-end estimate of 28.6%. Tr. 5-5-81:9–23. All foregoing estimates are

   far below the 55.5% overall self-response rate that serves as a basis for the Census Bureau’s NRFU

   planning. Tr. 5-79:1–12. All of the foregoing estimates are far below the projected $1.7 billion in

   contingency funding, and this remains true even if one doubles, triples, or quadruples all estimated

   NRFU costs. Tr. 5-81:24–5-82:4.



           5
             Plaintiffs’ expert Terri Ann Lowenthal opined that the addition of the citizenship question
will increase the cost of the census beyond the Census Bureau’s cost estimates. Tr. 1-126:12–15;
Lowenthal Decl. ¶ 135, ECF No. 99-5. But Ms. Lowenthal admitted that she relied upon a report from
the Government Accountability Office that pre-dated the addition of the citizenship question and that
she does not have any way to independently judge the reliability of the Census Bureau’s cost estimates.
Tr. 1-126:12–127:9. Because Ms. Lowenthal’s opinions concerning the cost of the census are not based
on her own field of expertise, they should be given no weight.

                                                     38
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 39 of 241



                        b)      Partnership and Communications/Outreach

        89.     For the 2020 Census, the Census Bureau will utilize a $515 million integrated

partnership and communications campaign to recruit national, regional, and local partners. Tr. 5-

54:18–5-56:25. The integrated communications and partnership campaign is run by the Census

Bureau in conjunction with Young & Rubicam and other professional marketing firms. Tr. 5-58:21–

5-591, 6-34:5–6-35:9. Both the Census Bureau and these professional marketing firms have extensive

experience in this area, having designed and implemented communications and partnership campaigns

for the 2000 and 2010 Censuses. Id.

        90.     The communications and partnership campaign will be targeted at every level of

geography, “from the smallest political organizations to national partners.” Tr. 5-57:2–6. For

example, the Census Bureau, in connection with professional marketing firms, will not only advertise

at the national level, but will use analytics to tailor advertising messages to small areas of geography

known as census tracts, of which there are about 80,000. Tr. 5-54:18–5-56:25, 5-58:5–7. And using

the partnership program, hundreds of thousands of census partners join together during the Census

to carry the message forward that participating in the Decennial Census is safe and important. Joint

Stips ¶ 62. They are the trusted voices that help people understand that being included in the final

count is critical for their communities. Joint Stips ¶ 62. The Census Bureau will work with trusted

partners and partnership specialists from “the smallest local groups” to cities, states, and national

partners “to develop messages that overcome the barriers and provide motivation to everyone in the

population to respond to the census.” Id. And Dr. Abowd testified that was not aware of any trusted

partners that, due to the inclusion of the citizenship question, have refused to work with the Census




                                                  39
          Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 40 of 241



   Bureau to ensure full participation, nor was he aware of any trusted partners indicating that they will

   actively oppose participation in the census. 6-43:2–9. 6

           91.     The Census Bureau—in conjunction with its professional marketing firms—utilizes

   the Census Barriers Attitudes and Motivators Study (CBAMS) to inform the integrated partnership

   and communication program for the 2020 Census. 5-58:19–5-59:4. CBAMS has two components: a

   multi-stage survey and focus groups. Tr. 5-57:7–5-58:18. The 42 focus groups are specifically drawn

   from hard-to-count populations 7 and are not meant to be representative of the general population.

   Tr. 6-40:19–6-41:10. Information from both the survey and the focus groups is then used to

   determine peoples’ attitudes toward government and the census, and to find the motivators—i.e.,

   “what things do people say motivate them to fill out the census.” Tr. 5-57:7–5-58:18.

           92.     The recent CBAMS information from hard-to-count focus groups aided this purpose

   by identifying certain barriers to obtaining self-responses in the 2020 Census. See PX-1216. Much of

   this information was already taken into account by the Census Bureau. For example, a CBAMS report

   from hard-to-count focus groups notes that “citizens reported what they believed would be the

   reaction of undocumented immigrants, namely, that they would either skip the question or ignore the

   form entirely.” PX-1216 at 55. As discussed above, however, a household would still be counted if

   they simply skip the citizenship question, and a household that “ignore[s] the form entirely” will simply



           6
            This includes Plaintiffs Coalition for Humane Immigrant Rights (“CHIRLA”), Georgia
Association of Latino Elected Officials (“GALEO”), La Union del Pueblo Entero (“LUPE”), and
MinKwon Center for Community Action, Inc. (“MinKwon”); and other major organizations, like the
National Congress of American Indians, the National Association of Latino Elected Officials, and the
National Urban League. Joint Stips ¶ 63.


           Some demographic groups have proven more difficult to count in the census than others.
           7

The Census Bureau refers to these groups as “hard-to-count.” Joint Stips ¶ 47.



                                                      40
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 41 of 241



go into NRFU. Tr. 6-41:16–25. Another statement in the CBAMS report notes that “[m]any stated

that they would not complete the census, despite being citizens themselves, if people in their

household did not have U.S. citizenship.” PX-1216 at 55. But such households were already included

in the 5.8% estimated self-response rate decline among noncitizen households calculated in the Brown

et al. analysis. Tr. 6-42:1–7; see PX-162. And Dr. Abowd testified extensively that, even if such a

decline occurs, NRFU and imputation will produce an accurate census count. See, e.g., Tr. 5-98:19–5-

101:13.

          93.   In any event, CBAMS has fulfilled its purpose: it informed the integrated partnership

and communications program by allowing the Census Bureau and professional marketing firms to

“test messages and test partnership material[s] that are directly responsive to the concerns that were

raised by the focus groups,” thus facilitating participation in the census. 6-42:21–6-43:1.

                        c)      In-Person Enumerator Visits and Proxy Responses

          94.   Importantly, even in the gravest hypothetical scenario, the Census Bureau will “have

enough enumerators hired and onboard at the start of NRFU to conduct these operations because

they were recruited based on the 55.5 percentage point lower level” estimate of self-response for the

total population. Tr. 5-82:5–21. Enumerators are recruited by each area census office (of which there

are 248, Tr. 5-83:4), and are selected based on various requirements, including language needs for each

area and familiarity with the area’s neighborhoods. Tr. 5-85:14–18. Enumerators are drawn from the

communities in which they will be deployed, id., helping households feel comfortable in responding

and enabling enumerators to attain the most accurate census data possible. The Census Bureau hired

noncitizens as enumerators for the 2010 Census, see PX 297 at 24 (Resp. to RFA No. 77), and it will

do so again for the 2020 Census as permitted by federal law, see PX 297 at 23-24 (Resp. to RFA No.

76).




                                                  41
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 42 of 241



        95.     This massive pool of enumerators is deployed in an efficient manner to best obtain

census enumerations, and can be targeted to areas with higher-than-expected NRFU workloads. Tr.

5-82:5–21. For the first time, the 2020 Census will employ a state-of-the-art optimizer that assigns

census enumerators to households to visit, provides the most efficient route to reach each household,

and gives enumerators the optimal times to visit each household based on statistical models of the

local area and information from other local-area visits. Tr. 5-83:1–5-85:13, 5-90:23–5-91:15. More

specifically, the optimizer can adjust the timing of visits to a particular address in order to reach other

members of the household who may be less reluctant to respond. Tr. 5-90:23–5-91:15. The optimizer

also allows field staff to identify the most effective enumerators and adjust NRFU workloads

accordingly. Id. There is no limit placed on the number of times enumerators may visit a particular

household, as the only constraint is the time available for NRFU. Tr. 5-94:4–21.

        96.     Enumerators are also trained to leave a “notice of contact” after the first unsuccessful

visit. Tr. 5-90:8–22. This notice alerts the household that, if they do not desire in-person visits, the

census questionnaire can be filled out online. Id. And because online responses are immediately fed

into the state-of-the-art optimizer, the household can be instantly removed from the NRFU workload

if they respond online. Tr. 5-84:16–21. As Dr. Abowd testified, this practice was extremely effective

in the 2018 End-to-End test, with nearly 10% of households in NRFU providing self-responses after

the “notice of contact.” Tr. 5-90:8–22.

        97.     For these reasons, the Court is unpersuaded by the Brown et al. paper’s statement that

“[h]ouseholds deciding not to self-respond because of the citizenship question are likely to refuse to

cooperate with enumerators coming to their door in NRFU, resulting in the use of neighbors as proxy

respondents on their behalf.” PX-162 at 41. As discussed above, and as Dr. Abowd persuasively

testified, the Census Bureau has extensive procedures in place to obtain a full enumeration with in-

person enumerator visits, including the ability to adjust the timing of visits to a particular address in

                                                    42
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 43 of 241



order to reach other members of the household who may be less reluctant to respond. Tr. 5-83:1–5-

85:13, 5-90:23–5-91:15. The Brown et al. paper’s statement is also based solely on qualitative evidence,

and Plaintiffs have presented no quantitative evidence of how many households “deciding not to self-

respond” will “refuse to cooperate with enumerators coming to their door in NRFU.” Id.

        98.     Perhaps most significantly, as explained above, Plaintiffs could have conducted their

own RCT that would have provided at least some data on the effectiveness of in-person enumerators.

Tr. 5-72:14–20, 5-77:17–5-78:3. They did not even attempt to do so. Thus, the only credible evidence

in the record is Dr. Abowd’s testimony that all NRFU operations were successfully deployed in the

2018 End-to-End Test.       Tr. 5-26:8–5-29:15.     Plaintiffs’ utter failure to conduct any study to

demonstrate the ineffectiveness of in-person enumerators is fatal to their standing.

        99.     Similarly, Plaintiffs have adduced no evidence that proxy responses will not be

effective in enumerating households that do not self-respond. Proxies are people that may be familiar

with a household—like landlords, postal carriers, and neighbors—from whom the Census Bureau may

accept a reliable response if a household failed to self-respond and several in-person visits have been

unsuccessful. Tr. 5-91:16–5-92:15. It is undisputed that proxies provide lower quality data than self-

response. Tr. 5-91:16–5-92:15, 5-92:19–5-93:25. For example, a neighbor may give the headcount of

the household with no information about the characteristics of the individuals therein. Tr. 5-91:16–

25. But, as Dr. Abowd credibly testified, “what’s incomplete is the characteristics,” not the accuracy

of the household’s headcount. Id. (“The bias in the proxy, meaning whether it produces a coverage

error or not, is not really a serious worry.”). Indeed, Dr. Abowd specifically testified that there is no

data regarding how proxy response negatively impact a differential net undercount. Tr. 15-94:12–15.

And the Census Bureau is not aware of any credible empirical evidence suggesting that proxies in the

census provide a greater net undercount or differential net undercount in comparison to self-response

or in-person interviews. See PX 297 at 25 (Resp. to RFA No. 81).

                                                   43
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 44 of 241



        100.    Yet again, as discussed above, Plaintiffs could have conducted their own small-scale

RCT that would have provided data on self-response rates, in-person visits, and proxies. See Tr. 5-

72:14–20, 5-77:17–5-78:3. They entirely failed to do so. Thus, the only credible evidence in the record

is Dr. Abowd’s testimony that all NRFU operations were successfully deployed in the 2018 End-to-

End Test, and that proxy responses do not impact the accuracy of the census count. Tr. 5-26:8–5-

29:15, 5-91:16–25. Plaintiffs’ complete failure to conduct any study to demonstrate the contrary is

again fatal to their standing.

                         d)      Administrative Records

        101.    The Census Bureau will also use administrative records in NRFU to make

vacant/delete determinations and to enumerate occupied housing units. Tr. 5-95:25–5-97:16. The

Census Bureau has experimented with administrative records for decades, but will use them to

enumerate individuals for the first time in the 2020 Census. Tr. 5-102:18–5-103:20. Administrative

records are electronic records compiled by another unit of the federal government, including the

Internal Revenue Service, Health and Human Services, the Bureau of Indian Affairs, the Postal

Service, and the Social Security Administrations. Tr. 5-97:3–16.

        102.    If an address in the NRFU workload receives one unsuccessful in-person visit, it

becomes eligible for enumeration by administrative records. Tr. 5-95:25–5-97:16. If high-quality

administrative records exist for a household, the household may be enumerated using administrative

records. Tr. 5-97:3–16 (explaining that high-quality administrative records are verified across multiple

sets of records). If no high-quality administrative records exist for that household, the address stays

in the NRFU workload for the full NRFU protocol. Tr. 5-97:17–21. Thus, administrative records

supply a method of low-cost enumeration when high-quality administrative records are available. Tr.

5-102:16–5-103:20.




                                                  44
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 45 of 241



        103.    Plaintiffs could not establish that the use of administrative records will fail to capture

many households that do not self-respond to the 2020 Census. As discussed above, if no such records

exist, then the full NRFU protocol will be used. Tr. 5-97:17–21. Indeed, Dr. Abowd persuasively

testified that the Census Bureau is “reasonably certain” that it can enumerate “a high percentage of

the U.S. population” using administrative records. Tr. 5-102:18–5-103:20. Plaintiffs have submitted

no contrary evidence.

                        e)      Imputation

        104.    The Census Bureau uses imputation to enumerate housing units that remain

unresolved after the NRFU procedures (in-person interviews, administrative records, and proxy

responses) are exhausted. Tr. 5-110:24–5-11:16. The Census Bureau’s imputation process uses a

statistical model to determine, based on the characteristics of nearby housing units in the master

address file (like owner, rent, size, number of bedrooms, etc.), whether an address is occupied, and, if

so, how many people to impute. Id. Imputation assumes the untestable proposition that households

are similar to their neighbors, thus mitigating the risk that imputed households will be over- or under-

counted. Tr. 5-111:17–23.

        105.    Importantly, there is no quantitative evidence that imputation systematically

undercounts certain demographic groups. Tr. 6-45:23–1. And while there is some qualitative evidence

that suggests this conclusion, the Census Bureau has taken that qualitative evidence into account in

designing the imputation procedures for the 2020 Census. Tr. 6-46:2–6-47:3.

        106.    Tracing out three different scenarios, Dr. Abowd testified to the exact way in which

people could be enumerated even if they do not self-respond to the 2020 Census. Using assumptions

built into the Life Cycle Cost Estimate, along with the rate of imputation from the 2010 Census, Dr.

Abowd explained that, without a citizenship question, he projected that 0.38% of all households would

be imputed. Tr. 5-97:25–5-98:18. Using these same assumptions, Dr. Abowd then applied Brown et


                                                   45
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 46 of 241



al.’s 5.8% estimate for the decline in self-response rate for potential noncitizen households, which

resulted in a projected imputation of 0.40% of all households, assuming the average rate of resolution

in NRFU. Tr. 5-98:19–5-99:17. Lastly, Dr. Abowd adjusted the previous scenario to assume that all

households not self-responding due to a citizenship question would go through the full NRFU

process, which resulted in a projected imputation of 0.60% of all households. Tr. 5-99:18–5-100:5.

Importantly, in none of these scenarios would a household go uncounted simply because it did not

self-respond. Tr. 5-100:14–5-101:13. Even in the worst-case scenario illustrated by Dr. Abowd, the

result was simply more imputations. Id.

        107.    So, even if an address in the MAF receives a census questionnaire, fails to self-respond,

purposely avoids enumerators, does not appear in the administrative records, and is not enumerated

by proxies, it is still not possible for that address to go uncounted; it would be enumerated through

count imputation. Tr. 5-122:12–17.

                iv.     Plaintiffs have failed to prove that the foregoing procedures will not
                        mitigate a potential decline in self-response rate.

        108.    Plaintiffs’ have adduced no reliable evidence, in contrast to the credible testimony by

Dr. Abowd, that NRFU will not mitigate a potential decline in self-response rate. It is true that the

Census Bureau has not produced credible quantitative evidence indicating whether NRFU would be

sufficient to address the marginal decline in self-response caused by the citizenship question. Tr. 5-

172:15–20. But it is Plaintiffs who have the burden of proof, not Defendants. Defs. of Wildlife, 504

U.S. at 561. To that end, Dr. Abowd unequivocally testified that there was no credible quantitative

evidence, in this case or otherwise, that NRFU would not sufficiently address any decline in self-

response caused by the citizenship question. Tr. 6-45:9–22. This failing falls on Plaintiffs, as it bears

repeating that they did not attempt to perform even a simple, small-scale RCT that could simulate

self-response and NRFU. Tr. 5-72:14–20, 5-77:17–5-78:3.



                                                   46
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 47 of 241



       109.    With no Plaintiff-run RCT to provide evidence, Plaintiffs seemingly seek to

demonstrate the impotence of NRFU in the 2020 Census by showing that NRFU for the ACS (called

CAPI) was less successful in census tracts with greater numbers of noncitizens. Tr. 5-176:7–5-178:10.

Plaintiffs’ reliance upon the CAPI procedures is unpersuasive. As Dr. Abowd testified, unlike census

NRFU, CAPI is not designed to achieve a complete and accurate count. Tr. 6-44:14–16. In fact,

CAPI does not even follow up with every household that fails to complete the ACS; only a randomly-

selected subset of households will get CAPI follow up. Tr. 5-21:24–5-22:21.

       110.    Further, CAPI generally has “very few” in-person visits, whereas the 2020 Census

could have six or more in-person visits. Tr. 6-44:17–6-45:1. CAPI does not use administrative records

for enumeration, Tr. 6-45:2–4, whereas the 2020 Census will, Tr. 5-97:3–16. CAPI does not attempt

to contact proxies such as neighbors to obtain an enumeration, Tr. 6-45:5–6, whereas the 2020 Census

will, Tr. 5-91:16–5-92:15. And CAPI does not use imputation to enumerate unresolved households,

Tr. 6-45:7–8, whereas the 2020 Census will, Tr. 5-122:12–17. The Court therefore agrees with Dr.

Abowd that any comparison between CAPI and NRFU is inapt because the census, unlike the ACS,

must account for every address. Tr. 5-22:22–5-23:3.

       111.    Dr. Mathiowetz’s testimony fares no better. Dr. Mathiowetz testified that the Census

Bureau’s non-response follow-up procedures in 2020—in-person interviews, proxy interviews,

administrative records, and imputation—will not effectively count households that fail to self-respond

because of the citizenship question. Tr. 2-147:23–2-152:14. However, she acknowledged that she did

not attempt to quantify how ineffective any of those non-response follow-up procedures will be

(through an RCT or otherwise). Tr. 2-200:11–2-202:10. Her testimony thus provides no basis to

conclude how ineffective the Census Bureau’s non-response follow-up procedures might be in 2020

at counting households that fail to self-respond because of the citizenship question. And, without

such a calculation in conjunction with a reliable calculation of all differential-net-undercount

                                                 47
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 48 of 241



components (see, infra), Plaintiffs cannot prove any injury as a result of a hypothetical differential net

undercount.

                v.      Plaintiffs have not proven that rostering omissions will cause a
                        differential net undercount.

        112.    Rostering omissions occur where a household responds to the census questionnaire

but omits a member of the household. Tr. 5-194:15–21. Plaintiffs have not proved that rostering

omissions, by themselves or in conjunction with a decline in self-response, will cause a differential net

undercount for either noncitizen households or all-citizen Hispanic households. As Dr. Abowd

persuasively testified, there is no credible quantitative evidence that households will actually leave

people off their household roster specifically due to the citizenship question. Tr. 6-43:10–6-44:4. And

there is certainly no credible quantitative evidence that the number of households leaving people off

their household roster specifically due to the citizenship question would be large enough to cause a

differential undercount of any particular demographic group. Tr. 6-44:5–10. In fact, Dr. Abowd

testified that all rostering studies of which he is aware “use the census roster as the gold standard and

compare the survey rosters to it.” Tr. 5-74:19–5-75:5 (emphasis added).

        113.    Even if item-nonresponse rates, breakoff rates, and a decline in self-response rates

may be consistent with an incremental increase in rostering omissions for households potentially

containing noncitizens, as Dr. Abowd testified, consistency is not proof. Tr. 5-193:15–5-194:3. And

Plaintiffs have adduced no credible evidence that there will be an incremental increase in rostering

omissions for potential noncitizen households specifically due to a citizenship question. That is why

the Census Bureau believes that such households “might be unlikely to provide a full enumeration

whether or not there’s a citizenship question on the census and does not have evidence of an

incremental effect from the citizenship question.” 30(b)(6) Dep. 394:21–396:11, ECF 103-9. The

Court agrees with Dr. Abowd’s and the Census Bureau’s credible testimony.



                                                   48
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 49 of 241



        114.    Plaintiffs’ expert Dr. William O’Hare testified that the Census Bureau’s non-response

follow-up procedures cannot mitigate rostering omissions. Tr. 2-70:9–2-71:24. However, Dr. O’Hare

did not testify that the citizenship question is likely to increase the number of rostering omissions on

the 2020 census. Tr. 2-70:9–2-71:24. Nor did he try to quantify how many rostering omissions would

occur in 2020 due to the citizenship question. Tr. 2-82:11–14. His testimony thus provides no basis

to conclude that the citizenship question will cause more rostering omissions in 2020—let alone

enough rostering omissions to cause higher net undercounts.

        115.    Dr. Mathiowetz testified that the citizenship question is likely to cause rostering

omissions in 5% of noncitizen and Hispanic households. Tr. 2-152:15–2-160:11. Dr. Mathiowetz’s

testimony was based on four sources: (a) the Brown et al. paper (PX-162); (b) a journal article by Roger

Tourangeau et al. (PX-923); (c) a Census Bureau memo about respondent confidentiality concerns

(PX-158); and (d) a journal article by David J. Fein (PX-394). See PX-1214-12. However, none of

those sources supports the conclusion that the citizenship question is likely to increase the number of

rostering omissions in noncitizen or Hispanic households—let alone by five percentage points.

Instead, as Dr. Abowd credibly explained, the scientific evidence on rostering omissions does not

suggest that any particular question causes rostering omissions, or that including a citizenship question

on the census would cause more rostering omissions than if it were not included. Tr. 5-109:23–11.

        116.    The Brown et al. paper studied how the citizenship question would affect self-response

rates for noncitizen households, as Dr. Mathiowetz acknowledged. Tr. 2-187:19–25. She recognized

that it did not attempt to study the decrease in households that respond yet underreport the number

of residents—i.e., rostering omissions. Tr. 2-188:1–4. She also acknowledged that a household that

fails to self-respond at all, like those studied by the Brown et al. paper, by definition cannot commit

rostering omissions. Tr. 2-188:5–17. The Brown et al. paper thus provides no basis to conclude how

the citizenship question might affect the number of rostering omissions in noncitizen households, let

                                                   49
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 50 of 241



alone Hispanic households, which were not studied in the Brown et al. paper. This was confirmed by

Dr. Abowd, who supervised the drafting of the Brown et al. paper, Tr. 5-64:16–5-65:1, and testified

that the authors did not conduct any analysis that would allow one to calculate the number of rostering

omissions due to the citizenship question. Tr. 5-74:19–5-75:11.

        117.    The Tourangeau article studied how asking for residents’ names affects the number of

rostering omissions, as Dr. Mathiowetz acknowledged. Tr. 2-190:17–23; PX-923. She acknowledged

that the article did not attempt to study how asking about residents’ citizenship status affects the number

of rostering omissions. Tr. 2-190:24–2-191:1. And she acknowledged that regardless of whether the

2020 census includes a citizenship question, it will ask for residents’ names. Tr. 2-191:2–5. In addition,

Dr. Mathiowetz acknowledged that in the Tourangeau study, over 90% of the respondents were

black—a population that is not representative of noncitizens or Hispanics. Tr. 2-188:18–2-190:16;

PX-923-4. The Tourangeau article thus provides no basis to conclude how the citizenship question

might affect the number of rostering omissions in noncitizen or Hispanic households.

        118.    Dr. Gurrea’s testimony confirms these shortfalls. Dr. Mathiowetz failed to provide

any basis for her reliance upon the Tourangeau article, which focused on black citizens in three urban

areas in the early 1990s for support of her 5.8% undercount figure for non-citizens. Tr. 4-46:23-4-

47:19. As Dr. Gurrea explained, there is no evidence provided by Dr. Mathiowetz or elsewhere to

suggest that black citizens in three urban areas in the early 1990s are representative of noncitizens in

2020. Tr. 4-46:23-4-47:19. Furthermore, the article upon which Dr. Mathiowetz relied assessed an

entirely different question than the issue in this case; namely, how households would respond in

response to a request for providing individual names as opposed to how a response to a request for

citizen status would result in underreporting. Tr. 4-46:23-4-47:19.

        119.    Dr. Mathiowetz also cited two anecdotes from a Census Bureau memo about

respondent confidentiality concerns, but no evidence showed that those anecdotes were representative

                                                    50
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 51 of 241



of noncitizens or Hispanics more generally. Tr. 2-153:19–2-155:17; PX-158-2. Just as importantly, in

the two anecdotes cited by Dr. Mathiowetz, the respondents’ reluctance to provide complete and

truthful information was due to concerns about confidentiality, not the citizenship question, which had not

yet been added to the 2020 census. PX-158-2. The Census Bureau memo about respondent

confidentiality concerns thus provides no basis to conclude how the citizenship question might affect

the number of rostering omissions in noncitizen or Hispanic households. In any event, the memo

was a qualitative study, not a quantitative estimate of rostering omissions, as Dr. Mathiowetz recognized.

Tr. 2-156:23–2-157:4. The Census Bureau memo thus provides no basis to estimate how many rostering

omissions in noncitizen or Hispanic households might be attributable to the citizenship question.

        120.    Finally, Dr. Mathiowetz cited the Fein article’s observation that motivational errors

(i.e., rostering omissions) were underestimated forty years ago in the 1980 census. Tr. 2-155:18–2-

156:18; PX-394-13. However, the Fein article did not attempt to study how a citizenship question (which

was not included on the 1980 Census short form) might affect rostering omissions. PX-394-13. Also,

the Fein article cited by Dr. Mathiowetz was a qualitative study, not a quantitative estimate of rostering

omissions, as Dr. Mathiowetz acknowledged. Tr. 2-156:23–2-157:4. The article thus provides no

basis to conclude how the citizenship question might affect the number of rostering omissions in

noncitizen or Hispanic households—let alone to estimate how many rostering omissions in noncitizen

or Hispanic households might be attributable to the citizenship question.

        121.    Dr. Mathiowetz failed to explain why her reliance upon these sources allowed her to

reach her opinions concerning rostering errors in the 2020 Census, and the Court finds her

unexplained extrapolations of these data sources to be nothing more than ipse dixit.

        122.    These conclusions are reinforced by the testimony of Dr. Gurrea. As Dr. Gurrea

credibly explained at trial, Dr. Mathiowetz lacks a sufficient basis for estimating that 5% of non-citizen

households will omit non-citizens from their census questionnaire. Tr. 4-101:20-25. Dr. Mathiowetz

                                                    51
          Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 52 of 241



   initially derived a 5% rate at which non-citizens would underreport members of their household in

   response to the inclusion of a citizenship question on the 2020 Census. Tr. 4-45:15-4-46:22. To

   derive this five percent rate, Dr. Mathiowetz relied upon the Brown et al. paper, PX-162, which found

   that the decline in self-responses among non-citizen households in response to the inclusion of a

   citizenship question would be 5.8%. Tr. 4-45:15-4-46:22 (emphasis added). However, as Dr. Gurrea

   explained, the application of the empirical evidence from the Brown et al. paper does not provide

   support for Dr. Mathiowetz’s 5% estimate of rostering omissions. Tr. 4-45:15-4-46:22; Tr. 4-102:1-4.

   In reaching this conclusion, Dr. Gurrea looked at whether the population that is the subject of the

   study is representative of the population at interest, and whether the study being relied upon is

   addressing the same question. Tr. 4-45:15-4-46:22. Dr. Gurrea explained that because the Brown et

   al. paper only provided an estimate of the rate at which non-citizen households would be unwilling to

   participate in the census, Dr. Mathiowetz’s estimate of the number of non-citizen households who

   would underreport members of their households is addressing a different question than the one

   presented in the Brown et al. paper. Tr. 4-45:15-4-46:22; DDX-034.

          123.    Rather than credit Dr. Mathiowetz’s unreliable testimony based on incongruous

   sources, the Court agrees with Dr. Abowd that the scientific evidence on rostering omissions does

   not suggest that any particular question causes rostering omissions, or that including a citizenship

   question on the census would cause more rostering omissions than if it were not included. Tr. 5-

   109:23–11.

                  vi.     Plaintiffs have not proven that there will be a differential net undercount.

          124.    As Dr. Abowd testified extensively, differential net undercount is a complicated

   measurement that takes into account erroneous enumerations 8 (someone who was counted


          8
            Erroneous enumeration is a Census Bureau coverage measurement term, and is defined by
the Census Bureau as a census person or housing unit enumeration that should not have been counted


                                                    52
          Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 53 of 241



   incorrectly), gross omissions (someone missed), and whole person census imputations (someone for

   which the Census Bureau filled in data based on nearby households). See Tr. 5-112:24–5-120:11. To

   determine a differential net undercount for any particular group, one must calculate all three variables

   because differential net undercount equals gross omissions, minus erroneous enumerations, minus

   whole person census imputations. Tr. 5-114:3–10. Plaintiffs have failed to prove that more people

   will be missed in the 2020 Census (i.e., more gross omissions) if the self-response rate declines due to

   the citizenship question. But even if they had, it would only be one of the three critical pieces needed

   to determine a differential net undercount. And without a reliable calculation of differential net

   undercount, Plaintiffs cannot prove any injury.

           125.    As Dr. Abowd persuasively testified, it is entirely possible that more people of a

   particular demographic group could be missed in the 2020 Census (i.e., more gross omissions) or less

   people of a particular demographic group could be enumerated correctly (i.e., more erroneous

   enumerations) without affecting a differential net undercount. Tr. 5-116:12–15. Dr. Abowd illustrated

   this concept with an example. Using the averages of gross omissions (7.7%), erroneous enumerations

   (3.9%), and whole person census imputations (2.4%) for Hispanics in the 2010 Census, PX-267 at 20,

   Dr. Abowd assumed that gross omissions of Hispanics would increase substantially (16.9%),

   erroneous enumerations of Hispanics would occur at the same rate as 2010 (resulting in 8.4%), and

   whole person census imputations of Hispanics would increase, but systematically miss 25% of imputed

   Hispanic households (9.3%). Tr. 5-118:11–5-120:11. The result of this hypothetical calculation was




for any of several reasons, such as, that the person or housing unit (1) is a duplicate of a correct
enumeration; (2) is inappropriate (e.g., the person died before Census Day); or (3) is enumerated in the
wrong location for the relevant tabulation. Joint Stips ¶ 53.


                                                     53
          Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 54 of 241



   that there would be a differential net overcount of Hispanics in the 2020 Census. 9 Id. This hypothetical

   net overcount had nothing to do with missed Hispanics being offset by double-counted members of

   other demographic groups. Tr. 6-47:9–12. The Court finds Dr. Abowd’s point persuasive: Plaintiffs

   have not proved that erroneous enumerations (someone who was counted incorrectly), gross

   omissions (someone missed), and whole person census imputations (someone for which the Census

   Bureau filled in data based on nearby households) will all be impacted in 2020 such that they have

   proved a differential net undercount will result for any demographic group.

           126.    Plaintiffs’ appeal to the coverage measurement of the 2010 Census in an attempt to

   show otherwise. See Tr. 6-7:22–6-10:16; PX-267 at 20. For example, Plaintiffs’ seemingly reference

   the 1.54% net undercount of Hispanics in the 2010 Census for purported proof that NRFU and

   imputation are ineffective for this subpopulation. But, as Dr. Abowd testified several times, the

   coverage measurement referenced by Plaintiffs, PX-260, calculated only averages of the relative census

   statistics (erroneous enumerations, gross omissions, and whole person census imputations). Tr. 5-

   115:24–5-116:10, 6-47:13–6-49:8. In other words, “[a] change in the differential net undercount from

   a decline in the self-response rate of noncitizen households would be a marginal change. [Plaintiffs’

   cited] tables don’t contain marginal estimates.” Tr. 6-49:2–8. Without such marginal estimates and a

   concomitant calculation of the three pieces in the differential-net-undercount puzzle (erroneous

   enumerations, gross omissions, and whole person census imputations), Plaintiffs simply cannot prove

   a differential net undercount.




           9
             “Overcount” is a Census Bureau coverage measurement term. An overcount occurs when
the census enumerates a larger number of persons or housing units in a population than indicated by an
independent estimate of the size of that population. Joint Stips ¶ 52.



                                                      54
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 55 of 241



        127.    Even if the Court considers testimony from Drs. William P. O’Hare and Nancy

Mathiowetz regarding correlations between self-response rates and differential net undercounts, the

Court finds this testimony unpersuasive.

        128.    Dr. O’Hare testified that there was a statistical correlation between lower self-response

rates and higher net undercounts in the 1990, 2000, and 2010 decennial censuses. Tr. 2-31:8–18, 2-

40:7–2-41:13, 2-43:11–2-50:24, 2-72:9–14. Based on that statistical correlation, he testified that if there

were a 5.8 percentage-point drop in noncitizen self-response rates from the citizenship question in the

2020 census, that drop would cause a differential net undercount of noncitizens. Tr. 2-31:19–2-32:1,

2-50:25–2-51:7, 2-53:20–2-54:3, 2-60:16–2-61:2, 2-72:14–22.           However, he acknowledged that

correlation by itself does not establish causation. Tr. 2-74:25–2-75:1. He testified that, to establish

causation, social scientists generally require that other potential explanations have been controlled.

Tr. 2-75:3–12. He acknowledged that, in calculating the correlation between self-response rates and

net undercounts in the last three decennial censuses, he did not control for other potential

explanations—including English language proficiency, the frequency with which people move,

household size, or type of living quarters. Tr. 2-75:13–2-77:9. His testimony about whether lower

self-response rates cause higher net undercounts was thus unreliable.

        129.    In any event, Dr. O’Hare acknowledged that he did not attempt to quantify the size

of any net undercounts attributable to the 2020 citizenship question. Tr. 2-82:4–10. His testimony

thus provides no basis to conclude how large any net undercount attributable to the 2020 census might

be.

        130.    Dr. O’Hare also testified that there was a statistical correlation between lower self-

response rates and higher omission rates in the 2010 decennial census. Tr. 2-48:8–2-49:5, 2-50:16–2-

51:7, 2-53:20–2-54:3. However, he acknowledged that omissions do not automatically lead to net

undercounts because omissions can be offset by imputations. Tr. 2-77:16–18, 2-78:3–10. Indeed, in

                                                    55
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 56 of 241



testifying about the 2010 census data by state, he acknowledged that even though states with lower

self-response rates tended to have higher omission rates, no state had a statistically significant net

undercount. Tr. 2-79:23–2-80:4. Similarly, in testifying about the 2010 census data on self-responses

vs. proxy responses, he acknowledged that even though proxy responses tended to have fewer correct

enumerations, proxy responses also tended to have more imputations. Tr. 2-61:6–2-62:9, 2-80:5–2-

81:3; PX-162-42 (Table 12). His testimony about correlations between self-response rates and

omissions and about correlations between self-response rates and correct enumerations thus fail to

show a correlation (let alone a causal connection) between self-response rates and net undercounts.

       131.    Finally, Dr. O’Hare testified that the American Community Survey citizenship

question has higher nonresponse rates among Latinos and Asians, as shown in a paper he wrote. Tr.

2-63:3–5, 2-64:23–2-65:23, 2-66:25–2:70:8; PX-340. However, he acknowledged that, as the term is

used in his paper, nonresponse rates refer to item nonresponse rates. Tr. 2-81:4–20; PX-340-11 (Figure

1); PX-340-13 (Figure 2); PX-340-17 (Figure 4). As discussed above, item nonresponses refer to

people who did not respond to the citizenship question, even if they answered other questions on the

survey. Tr. 2-81:14–20. Dr. O’Hare acknowledged that if a person fills out the entire decennial census

form but skips the citizenship question, that person would be considered an item nonresponse on the

citizenship question but would still be counted for purposes of the census enumeration. Tr. 2-81:21–

2-82:3. Dr. O’Hare’s testimony about nonresponse rates thus does not suggest that the citizenship

question is likely to cause higher net undercounts.

       132.    For similar reasons, the Court also finds Dr. Mathiowetz’s analyses unpersuasive. Dr.

Mathiowetz testified that there was a statistical correlation between lower self-response rates and

higher net undercounts in the 1990, 2000, and 2010 decennial censuses. Tr. 2-133:1–2-137:13, 2-

139:3–2-147:22, 2-196:22–25. More specifically, she testified that a 10 percentage-point drop in self-

response rates was correlated with a two percentage-point increase in the differential undercount. Tr.

                                                  56
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 57 of 241



2-145:1–7. Based on that statistical correlation, she testified that any drop in self-response rates on

the 2020 Census due to the citizenship question will cause higher net undercounts, notwithstanding

the Census Bureau’s NRFU procedures. Tr. 2-145:8–2-147:22, 2-196:13–21. However, like Dr.

O’Hare, she acknowledged that correlation by itself does not establish causation. Tr. 2-197:1–3; 2-

145:21–2-146:3. She also acknowledged that the correlations between self-response rates and net

undercounts in the last three decennial censuses on which she relied did not control for other potential

explanations. Tr. 2-197:4–2-199:2. In addition, she acknowledged that the Census Bureau has

changed its non-response follow-up procedures for 2020 as compared to the previous censuses she

studied—including by using administrative records to count households that do not self-respond and

by giving enumerators iPhones with software to determine the best time to attempt in-person

interviews of households that did not self-respond. Tr. 2-199:3–24. Because Dr. Mathiowetz did not

control for any other potential explanations, her testimony that lower self-response rates cause higher

net undercounts—and that any drop in self-response rates on the 2020 census due to the citizenship

question will cause higher net undercounts—was unreliable.

        133.    Dr. Abowd credibly provided further reason to disregard the correlation analyses of

Drs. O’Hare and Mathiowetz.         Contrary to the testimony of Plaintiffs’ experts, Dr. Abowd

persuasively explained that the mere correlation between lower self-response rates and higher net

undercounts in recent censuses does not constitute credible quantitative evidence that lower self-

response rates cause higher net undercounts. Tr. 5-108:6–5-109:23, 5-110:12–21. Such methodology

would not stand up to peer review in the statistical science disciplines, as Dr. Abowd noted. Tr. 5-

108:6–12. Indeed, the flaw in their methodology, as explained above, is that the relationship between

self-response rates and net undercounts is more complicated and more nuanced than a simple linear

relationship. Tr. 5-108:6–5-109:6. Thus, given their flawed methodology, the Court finds unreliable




                                                  57
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 58 of 241



their conclusions that any decrease in noncitizen and Hispanic self-response rates on the 2020 census

due to the citizenship question will cause differential net undercounts of those groups.

        134.    Dr. Mathiowetz further testified that the citizenship question will cause at least a 2%

increase in the differential undercount of noncitizens. Tr. 2-161:12–2-167:18; PX-1214-13. That

conclusion was based on her testimony that: (a) the citizenship question, as opposed to the

macroenvironment, will cause noncitizen self-response rates to decrease by 5.8 percentage points;

(b) a 10 percentage-point drop in self-response rates was statistically correlated with a two percentage-

point increase in the differential undercount over the past three censuses; and (c) the citizenship

question will cause rostering omissions in 5% of noncitizen households. PX-1214-13. However, as

explained above, her testimony about each of those three matters was either unreliable or unsupported

by the sources she relied on. Her conclusion that the citizenship question will cause at least a 2%

increase in the differential undercount of noncitizens was thus not supported by a preponderance of

admissible evidence.

        135.    Dr. Mathiowetz lastly concluded that the citizenship question will cause at least a 2%

increase in the differential undercount of Hispanics. Tr. 2-167:20–2-170:14; PX-1214-14. That

conclusion was based on her testimony that: (a) the citizenship question will cause Hispanic self-

response rates to decrease by 8 to 10 percentage points; (b) a 10 percentage-point drop in self-response

rates was statistically correlated with a two percentage-point increase in the differential undercount

over the past three censuses; and (c) the citizenship question will cause rostering omissions in 5% of

Hispanic households. PX-1214-14. However, as explained above, her testimony about each of those

three matters was either unreliable or unsupported by the sources she relied on. Her conclusion that

the citizenship question will cause at least a 2% increase in the differential undercount of Hispanics

was thus not supported by a preponderance of the evidence.




                                                   58
        Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 59 of 241



        136.   These conclusions are reinforced by the testimony of Dr. Gurrea. As Dr. Gurrea

credibly explained at trial, Dr. Mathiowetz failed to properly utilize the results of the Brown et al.

paper in performing her analysis or take into account competing explanations for the drop off rate in

assessing the impact of the inclusion of a citizenship question on Hispanics. In determining the

different drop off across demographic groups attributable to a citizenship question, the Brown et al.

paper relies upon econometric mathematical models that control or account for other competing

explanations for the drop off. Tr. 4-49:9-20. By controlling for those other competing explanations,

the Brown et al. study found that the initial effect of a citizenship question is cut in half; in other

words, 50% of the effect of drop off in response rates is attributable to reasons other than the

citizenship question. Tr. 4-49:8-4-50:8. Yet as Dr. Gurrea correctly observed, Dr. Mathiowetz failed

to take this into account in her analysis. Tr. 4-50:9-23. Specifically, Dr. Mathiowetz derived her 2%

figure simply by looking at the changes in self-response rates and comparing demographic groups

without controlling for these other competing explanations that may determine the propensity of

different households and different ethnic groups to respond to the survey when a citizenship question

is included. Tr. 4-50:9-23. Accordingly, Dr. Gurrea’s opinions confirm that Dr. Mathiowetz’s analysis

does not permit one to attribute the effect solely to the inclusion of the citizenship question and,

accordingly, her opinion concerning a two-percent estimate for Hispanics is unreliable. Tr. 4-50:9-4-

51:4.

        137.   In addition, the Court agrees with Dr. Gurrea’s conclusion that Dr. Mathiowetz’s

purported difference-in-difference methodology, in which she estimated an 8.7 % drop-off rate for

Hispanics, fails to corroborate her opinions and lacks validity. Tr. 4-51:5-19. As discussed above,

unlike the Brown et al. paper upon which Dr. Mathiowetz purports to rely and which controls for

other possible explanations for respondents’ propensity to answer a question with a citizenship




                                                  59
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 60 of 241



question in calculating a 5.8 percentage-point decline in self-response, Dr. Mathiowetz fails to control

for those other factors. Tr. 4-51:5-19; Tr. 4-109:18-23.

        138.    Moreover, the Court agrees with Dr. Gurrea that unlike the Brown et al. paper, which

tracked the same households from both the ACS and decennial census groups in 2010, Dr.

Mathiowetz aggregated response rates and did not account for whether respondents in the 2010 ACS

group are the same as the respondents in the 2010 decennial census group. Tr. 4-112:25-5-113:13. By

failing to do that, Dr. Mathiowetz failed to account for the possibility that the differences observed in

the response rate to a questionnaire with and without a citizenship question may be attributable to

other factors. Tr. 4-112:25-5-113:13.

        139.    The Court agrees with Dr. Gurrea’s observation that Dr. Mathiowetz’s failure to

account for these factors renders her estimate unreliable, Tr. 4-51:5-25, given that the Brown et al.

paper found half of the decline in self-response rate could be attributable to reasons other than a

citizenship question.

        140.    The cursory testimony by Plaintiffs’ expert, Dr. Douglas Massey, regarding census

“accuracy” is even less persuasive. Dr. Massey opined that adding the citizenship question to the

census will likely affect its accuracy. Tr. 1-139:23–140:1. But Dr. Massey admitted that he did not do

any study on the possible effect of the citizenship question on the accuracy of the 2020 census. Tr.

1-140:15–19, 1-143:3–10. And although Dr. Massey stated that he “read the research of others” to

form this opinion, Tr. 1-140:15–19, he did not cite to any research supporting his opinion, see generally

Massey Decl., ECF No. 99-6. Because Dr. Massey’s testimony is not based on sufficient facts or data

and is not the product of reliable principles or methods, the Court gives his opinions regarding the

effect of the citizenship question on the accuracy of the census no weight.




                                                   60
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 61 of 241



        141.    For the reasons set forth above, Plaintiffs have not proven that a differential net

undercount will occur in the 2020 Census for any identifiable group. And without a reliable calculation

of a differential net undercount, Plaintiffs cannot prove any cognizable injury.

                vii.     Plaintiff Individuals and Plaintiff Organizations’ members have not
                         proven any harm.

        142.    Because Plaintiffs have not proven that a differential net undercount will occur in the

2020 Census for any identifiable group, the Court’s analysis could end here. However, even assuming

Plaintiffs could prove that (i) the citizenship question will cause a large enough decline in self-response

rate (ii) that NRFU will not sufficiently mitigate it, and (iii) that Plaintiffs could reliably calculate not

only the number of people missed, but the number of people erroneously enumerated and imputed—

i.e., they could reliably calculate a differential net undercount—Plaintiffs have still failed to prove any

harm would result due to such a differential net undercount. For the reasons set forth below, the

Court credits the persuasive testimony of Defendants’ expert, Dr. Stuart Gurrea, and finds Plaintiffs

purported harms not credible, unreliable, and unlikely to occur.

                         a)      Mr. Brace: Undercount Scenarios, Apportionment, Redistricting,
                                 Medicaid, Transportation Funding

                                         Congressional Reapportionment

        143.    Mr. Brace purports to offer an opinion concerning the impact of a differential

undercount of certain demographic groups in the 2020 Census on the apportionment of congressional

seats following the 2020 census. Tr. 2-215:7-13; ECF No. 99-1, at ¶ 9.

                                         Mr. Brace’s Population Estimate Baseline Is Speculative and
                                         Unreliable

        144.    The first step in Mr. Brace’s reapportionment analysis is to develop a baseline

population projection of the population of each state in the country in 2020. Tr. 2-215:14-17; ECF

No. 99-1 at ¶ 14.



                                                     61
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 62 of 241



          145.   To create his projection, Mr. Brace relied upon the annual population estimate from

the Census Bureau’s population estimate program, which was released on December 26, 2017. Tr. 2-

215:22-25. Mr. Brace cautions users of this data that it is preliminary and subject to change. Tr. 2-

216:1-13. Indeed, as discussed below, there have been substantial changes between the 2017 and 2018

estimates, and there is no basis to assume that these changes will not continue up until the actual 2020

Census. The 2017 population estimate, which does not reflect a complete count of the population

and is subject to substantial revision year-to-year, does not provide a reliable basis for Mr. Brace’s

impact evaluation of reapportionment (or, as discussed below, his impact evaluation concerning

Medicaid funding).

          146.   For example, the December 2017 population estimate does not include an estimate

for U.S. military personnel serving overseas. Tr. 2-216:18-21. In previous censuses U.S. military

personnel serving overseas have been counted by the Census Bureau and allocated to the states. Tr.

2-216:22-2-217:1. Overseas military personnel have been a factor in the apportionment formula over

the past several decades, such as in the 2000 decennial census, where the inclusion of military

personnel serving overseas in the census resulted in the switching of the final congressional seat from

Utah to North Carolina. Tr. 2-217:6-16.

          147.   Another factor that can, and has, affected the accuracy of population estimates and, in

turn, apportionment, are weather events such as major hurricanes. Tr. 2-217:17-20. An example of a

hurricane impacting population estimates is Hurricane Katrina; in 2005, the Census Bureau had

projected that Louisiana would gain a seat, but as a result of the loss of population in New Orleans

caused by the hurricane, Louisiana actually lost a seat in the 2010 decennial census. Tr. 2-217:21-2-

218:11.

          148.   There were three major hurricanes in 2017 that could have an effect on apportionment:

Hurricane Harvey in Houston; Hurricane Irma in the Gulf Coast; and Hurricane Maria in Puerto Rico.

                                                   62
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 63 of 241



Tr. 2-218:20-2-219:3. Each of these three hurricanes occurred after the release of the 2017 Census

Bureau population estimates that Mr. Brace relies upon for his opinions. Tr. 2-219:4-6. Indeed, the

2018 population estimate shows that Florida’s population increased by 200,000 people from the 2017

population estimate, and that Florida was now only 172,000 people short of a third congressional seat

after the 2020 Census. Tr. 2-219:22-2-220:6. These new numbers are not reflected in Mr. Brace’s

population estimate, which are based on the 2017 Census Bureau population estimates. Tr. 2-215:22-

25.

       149.    Major weather events such as hurricanes can also affect the racial demography of a

state. Tr. 2-218:12-15. For example, Hurricane Katrina impacted the migration patterns of African

Americans more than whites in Louisiana. Tr. 2-218:16-19.

       150.    Major economic events, such as a recession, also can have an impact on population

growth patterns. Tr. 2-220:23-25. In fact, the 2008 recession changed population growth patterns by

slowing migration, which impacted the 2010 apportionment. Tr. 2-220:23-2-221:5.

       151.    The projections in the population estimates prepared by the Census can, and have,

changed from year-to-year, as reflected in the prediction of which state earns the 435th and 436th

congressional seats. For example, in the 2017 Census Bureau population estimate upon which Mr.

Brace relies, California was projected to obtain the 435th congressional seat and Minnesota was

projected to obtain the 436th seat. Tr. 2-220:7-22. Yet in the 2018 population estimate—which Mr.

Brace did not rely upon for his analysis—Illinois is projected to obtain the 435th congressional seat

and California is projected to obtain the 436th seat. Tr. 2-220:7-22. 10 Indeed, Mr. Brace reluctantly


       10
           These changes in population projections have nothing to do with the inclusion of a
citizenship question, as these projections by definition purport to be full counts of the population
without regard to any potential undercount resulting from the 2020 Census. If these populations
estimates reflected an undercount, then Mr. Brace’s ultimate projection would reflect double counting
of the impact of a citizenship question.


                                                 63
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 64 of 241



acknowledged that his own company had projected that there would be even greater changes in the

population estimates between 2018 and the 2020 Census. Tr. 2-221:12-2-222:16.

        152.     For these reasons, the Court finds that Mr. Brace’s population estimate baseline that

forms the basis for his apportionment and Medicaid projections is speculative and unreliable and, as

a consequence, his ultimate projections are unreliable.

                                        Mr. Brace’s Impact Evaluation Concerning Apportionment is
                                        Unreliable

        153.     Mr. Brace purported to model three undercount scenarios in consideration of the

impact on apportionment resulting from the inclusion of a citizenship question on the decennial

census. ECF No. 99-1 at ¶ 13. Given that Mr. Brace failed to quantify the probability that any state

would gain or lose a representative during reapportionment as a result of the inclusion of a citizenship

question on the 2020 Census, Tr. 2-228:3-6, the Court finds that none of these scenarios are likely to

occur. In any event, for the reasons set forth below, the Court finds that none of these scenarios are

credible or reliable. And because the inputs to Mr. Brace’s population undercount estimates are

unreliable, the impact evaluations themselves concerning the effect on apportionment (as well as voter

dilution and federal funding) based on the inclusion of a citizenship question are unreliable. Tr. 4-

59:25-4-60:19. This same conclusion applies to the opinions of Ms. Carruth and Mr. Mingo, who, as

discussed below, rely upon Mr. Brace’s unreliable population estimates in reaching their conclusions.

Tr. 4-38:8-23.

                                        Mr. Brace’s 2% Scenario

        154.     The primary undercount scenario that Mr. Brace modeled for his reapportionment

opinion assumed a 2% differential undercount, a number that Mr. Brace received from Dr.

Mathiowetz. Tr. 4-223:9-15. Mr. Brace did not conduct any independent analysis to confirm either

the correctness of the assumed 2% differential undercount number or the actual effectiveness of

NRFU during the 2020 Census. Tr. 2-225:20-22; Tr. 2-227:12-15. In addition to the reasons set forth

                                                  64
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 65 of 241



above, the Court credits the testimony of Dr. Gurrea and Dr. Abowd that Dr. Mathiowetz’s 2%

differential undercount estimate is unreliable. And because the inputs Mr. Brace has relied upon are

flawed, Mr. Brace’s predictions necessarily are unreliable. Tr. 4-40:19-4-41:8; DDX-029.

        155.    For the reasons set forth above, the Court finds that Mr. Brace’s 2% Scenario—which

relies exclusively on Dr. Mathiowetz’s faulty calculation applied to his inherently speculative

population estimate—is neither credible nor reliable.

                                        Mr. Brace’s 5.8% Scenario

        156.    The second undercount scenario that Mr. Brace modeled for his reapportionment

analysis assumed a 5.8% differential undercount, a number that was contained in the Brown et al.

paper. Tr. 4-223:16-21. Mr. Brace did not conduct any independent analysis to confirm the

correctness of the assumed 5.8% differential undercount number. Tr. 2-225:20-22. As discussed

above, the Brown et al. paper indicated that the 5.8% figure reflects the differential self-response rate

for households that contain a non-citizen.       Tr. 2-223:22-25.     Without explanation, Mr. Brace

extrapolated this 5.8% figure that applied exclusively to non-citizen households to Hispanic citizen

households. Tr. 2-224:1-4. As Dr. Gurrea credibly explained at trial, the Brown et al. paper offers no

empirical basis to assume that the 5.8% differential undercount estimate for non-citizens is applicable

to Hispanic citizen households. Tr. 4-43:8-15; Tr. 4-59:6-24. Without any basis for his extrapolation,

his output based on the 5.8% differential undercount are inherently unreliable. Tr. 4-36:20-4-37:6; Tr.

4-42:12-16.

        157.    Mr. Brace’s impact analysis that uses a 5.8% differential undercount is unreliable for

the additional reason that it fails to consider the effect of any mitigation through NRFU and

imputation. As Dr. Gurrea pointed out, because this scenario completely ignores any mitigation

resulting from NRFU efforts or imputation, it cannot accurately model the final undercount rate




                                                   65
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 66 of 241



because population counts will be understated and undercounts will be overstated. Tr. 4-37:18-24;

Tr. 4-42:12-16; Tr. 4-44:10-21; Tr. 4-59:6-24; DDX-031; DDX-032.

        158.    The Court therefore finds that Mr. Brace’s apportionment impact analysis based upon

a 5.8% Scenario is neither credible nor reliable

                                        Mr. Brace’s 8.09% Scenario

        159.    The third undercount scenario that Mr Brace modeled assumed an 8.09% differential

undercount, a number derived from a phone survey conducted by Dr. Barreto. Tr. 2-224:5-11. Mr.

Brace did not conduct any independent analysis to confirm the correctness of the assumed 8.09%

differential undercount number. Tr. 2-225:20-22. The 8.09% figure derived by Dr. Barreto purports

to reflect the differential drop in self-response rates for Latino households. Tr. 2-224. But without

explanation, Mr. Brace extrapolated this 8.09% figure to non-Hispanic, non-citizen households. Tr.

2-224:18-21. As Dr. Gurrea explained at trial, Mr. Brace provided no empirical basis for his

extrapolation of Dr. Barreto’s results to non-Hispanic, non-citizen households. Tr. 4-36:20-4-37:17;

Tr. 4-42:17-4-43:1; Tr. 4-43:16-4-44:3; Tr. 4-52:24-4-53:9. In addition to the reasons set forth above

describing the deficiencies in Dr. Barreto’s survey, Mr. Brace’s application of Dr. Barreto’s 8.09%

differential undercount figure is unreliable because it completely ignores any mitigation resulting from

non-response follow-up efforts or imputation and, therefore, cannot accurately model the final non-

response rate because population counts will be understated and undercounts will be overstated. Tr.

4-37:18-24; Tr. 4-42:17-4-43:1; Tr. 4-44:10-21; DDX-031; DDX-032.

        160.    The unreliability of Mr. Brace’s population undercount estimates (as well as the

estimates of Dr. Reamer, Ms. Curruth, and Mr. Mingo, as described below), is demonstrated by Dr.

Gurrea’s alternative sensitivity analyses, which show no impact to federal apportionment when the

NRFU success rate (before imputation) is adjusted. Tr. 4-38:8-23; Tr. 4-39:8-21. Dr. Gurrea utilized

Mr. Brace’s impact evaluation model and recalculated his predictions using an alternative scenario that


                                                   66
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 67 of 241



assumed a 2020 NRFU success rate of 95.58 % (2020 NRFU success rate), before imputation, which

was the same as the 2010 NRFU success rate. Tr. 4-39:8-21; Tr. 4-61:19-24. Dr. Gurrea obtained the

2020 NRFU success rate from a Census Bureau document, DX 3. Tr. 4-62:3-7. Dr. Gurrea assumed

that the 2020 NRFU success rate would be equally successful for all demographic groups because

Plaintiffs’ experts assumed a uniformly successful NRFU rate in their analyses, and Dr. Gurrea wanted

to isolate the effects of one single assumption for purposes of his sensitivity analysis. Tr. 4-63:8-19;

4-131:2-9; 4-131:14-21.

        161.    Dr. Gurrea’s sensitivity analysis, which does not account for imputation, demonstrated

that when applying the 2020 NRFU success rate, there would be no loss in congressional seats under

any of Mr. Brace’s three alternative scenarios. Tr. 4-64:25-4-65:8; DDX-041.

                                         Intra-state Redistricting

        162.    Mr. Brace performed an impact analysis concerning intra-state redistricting, modeling

only Dr. Mathiowetz’s 2% differential undercount rate for counties where the plaintiffs reside, which

include 15 counties in 9 different states. Tr. 2-228:15-23; ECF No. 99-1, at ¶ 26. Because Dr.

Mathiowetz’s 2% differential undercount is unreliable, for all of the reasons stated above, the results

of Mr. Brace’s impact evaluation of intra-state redistricting necessarily are also unreliable. Tr. 4-40:19-

4-41:8; Tr. 4-59:25-4-60:19; DDX-029.

        163.    As described above, Dr. Gurrea performed a sensitivity analysis, which did not account

for imputation, concerning Mr. Brace’s intra-state redistricting predications, and the results

demonstrate that when applying the 2020 NRFU success rate to Mr. Brace’s analyses, the percentage

drop in any county’s share of state-wide population is reduced to at most 1/10th of one percent (or

0.1%). Tr. 4-65:12-4-66:10; DDX-042.

        164.    In response to Dr. Gurrea’s critiques, Plaintiffs performed an additional analysis in

which geographic units smaller than counties were examined to evaluate vote dilution. ECF No. 99-


                                                    67
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 68 of 241



1, at ¶ 32. Yet, as Mr. Brace acknowledged at trial, many states, such as Texas, have laws that dictate

that counties are the appropriate boundary for considering redistricting, and it is precisely for this

reason that Mr. Brace initially analyzed vote dilution at the county level.            Tr. 3-17:10-3-18:6.

Accordingly, Mr. Brace provided no factual basis to consider vote dilution at a level of geography

lower than a county, particularly in light of state laws that require redistricting at the county level.

        165.    In response to Dr. Gurrea’s critiques, Plaintiffs also performed an additional analysis

that reported Dr. Gurrea’s results out to three decimal places from the two that Dr. Gurrea presented.

Tr. 2-230:22-25. These results, reflected in PX-1195, do not show any vote dilution at a tenth of a

decimal. Tr, 2-231:1-2-232:4. And even extended out to a hundredth of a decimal, only King County

in Washington is identified as having vote dilution. Tr. 2-232:5-8. Indeed, five of the counties that

Mr. Brace analyzed reflect dilution of .001%, including Yuma County, Todd County, El Paso County,

Dallas County, and Webb County. Tr. 2-232:9-21. All of these results fail to take imputation into

account. Tr. 2-231:1-25. Mr. Brace failed to run any sort of test to determine whether these results

were statistically significant, and does not know whether these reported differences may be attributable

to random chance rather than the inclusion of a citizenship question. Tr. 2-232:22-2-233:4. Moreover,

Mr. Brace is not offering any opinion in this case as to how significant vote dilution would need to be

to make a difference for purposes of the Voting Rights Act. Tr. 2-223:11-16. Similarly, Mr. Brace has

not identified any geographic area where the percentages he has calculated would actually make a

difference in terms of creating a minority-majority district. Tr. 2-223:17-21.

                                         Federal Funding

        166.    Mr. Brace purported to offer projections for Medicaid and transportation funding that

a state would receive under Dr. Mathiowetz’s assumed 2% differential undercount scenario. Dkt 99-

1 at ¶¶ 41; 44. As discussed above, because Dr. Mathiowetz’s 2% calculation is unreliable, any

projections based upon that scenario is equally unreliable.


                                                    68
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 69 of 241



        167.    In addition, for his Medicaid projection, Mr. Brace utilized the same Census Bureau

December 2017 population estimate that he relied upon for his apportionment opinion. Tr. 2-234:19-

23. As discussed above, the Court finds that reliance upon the December 2017 population estimate

is inherently speculative and leads to unreliable projections.

        168.    In response to the critiques of the government’s expert, Dr. Gurrea, Mr. Brace

recalculated his transportation funding projection. Tr. 2-235:11-21; PX-989. However, Mr. Brace’s

recalculation does not account for imputation. Tr. 2-235:11-2-236:10. Accordingly, the Court finds

that Mr. Brace’s transportation funding projection overstates any impact associated with a citizenship

question and is therefore unreliable.

                                        Mr. Brace’s Unreliable Undercount Scenarios Also Render
                                        Unreliable Ms. Carruth’s and Mr. Mingo’s analyses

        169.    As discussed above, because the inputs to Mr. Brace’s population undercount

estimates are unreliable, the impact evaluations themselves concerning the effect on apportionment,

voter dilution, and federal funding based on the inclusion of a citizenship question are unreliable. Tr.

4-59:25-4-60:19. This same conclusion applies to the opinions of Ms. Carruth and Mr. Mingo, who

rely upon Mr. Brace’s unreliable population estimates in reaching their conclusions. Tr. 4-38:8-23; Tr.

4-39:8-21.

                        b)      Dr. Reamer: Medicaid, CHIP, WIC, SSBG

        170.    Dr. Andrew Reamer offers an opinion concerning the impact of a differential

undercount of non-citizens, regardless of race, ethnicity, or national original, in the 2020 Census on

the amount of money states may receive under several different federal funding programs that base

their funding formulas in part upon decennial census data. ECF No. 99-8; Tr. 3-67:6-3-91:17.

Specifically, Dr. Reamer has performed calculations and analysis for four different federal funding

programs: (1) traditional Medicaid (“Medicaid”); (2) the State Children’s Health Insurance Program

(“CHIP”); (3) Supplemental Nutrition Program for Women, Infants, and Children (“WIC”); and (4)

                                                   69
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 70 of 241



Social Services Block Grants (“SSBG”). ECF No. 99-8 ¶¶ 17-18. The allocation formulas that

determine the amount of funding states will receive under all four of these programs use a geographic

allocation formula that is based in part upon decennial census-derived data to determine the amount

of funding each state receives. ECF No. 99-8 ¶¶ 11, 14.

        171.    Dr. Reamer’s calculations assume that there will be a differential undercount on the

2020 Census, and that the differential undercount will take the form of either (1) a 5.8% differential

undercount of all non-citizens, with no distinction made for race, ethnicity, or national origin, and no

accounting the Census Bureau’s non-response follow-up (“NRFU”) process or (2) a 5.8% differential

undercount of all non-citizens, with no distinction made for race, ethnicity or national origin, and a

NRFU “success rate” of counting those who initially fail to respond of 86.63%. ECF No. 99-8 ¶ 38.

        172.    These two differential undercount scenarios used by Dr. Reamer in his calculations

were provided to him by Plaintiffs’ counsel. Tr. 3-72:3-7. They were generated by a Dr. Barnard

Fraga, who was not noticed or otherwise identified by Plaintiffs as an expert in this action. 11 Tr. 3-

71:7-10. Dr. Reamer was not aware of how these scenarios were calculated or what assumptions they

were based upon when he submitted his declaration. Tr. 3-72:8-19. Dr. Reamer did not perform any

work or analysis to analyze whether these differential undercount scenario predictions generated by

Dr. Fraga and provided to him by counsel were reasonable or valid other than reading Dr. Fraga’s

report after Dr. Reamer had performed his calculations and submitted his declaration. Tr. 3-72:20-3-

73:1. In particular, Dr. Reamer was not aware of what the basis was for Dr. Fraga’s 86.3% NRFU

success rate used in one of the two scenarios Dr. Reamer used in his calculations. Tr. 3-75:21-24. Dr.

Reamer is not an expert on the census or survey methodology, Tr. 3-73:2-9, and offers no opinion



        11
              Dr. Fraga was retained and noticed by plaintiffs in other similar litigation challenging
Secretary Ross’s decision to include a citizenship question on the 2020 Census, State of California et al.
v. Ross et al., N.D. Cal. No. 18-1865, and City of San Jose et al. v. Ross et al., N.D. Cal. 18-2279.

                                                   70
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 71 of 241



that either of these predicted undercount scenarios are likely to happen, or that if one of them did

happen, that it would be attributable to the presence of a citizenship question on the 2020 Census.

Tr. 3-74:2-3-75:9.

       173.    This Court finds that Dr. Reamer’s calculations and predictions are entitled to no

weight because there is nothing in the administrative record, or the exhibits entered into evidence,

including exhibits admitted only for the purposes of Federal Rule of Evidence 703, that even attempts

to explain the basis for these two differential undercount scenarios generated by Dr. Fraga or why

they constitute reasonable assumptions upon which Dr. Reamer can base his calculations.

       174.    The Court notes that Defendants previously challenged the portion of Dr. Reamer’s

testimony predicting the funding loss that some states may experience under these four funding

programs in the event of a differential undercount on the 2020 Census, ECF No. 114. This Court

originally took that motion under consideration, and denied the motion in an oral ruling during trial

on January 24, 2019. Tr. 3-66:15-21. However, the Court notified the parties that “I will discuss my

reasoning in more detail as part of my ultimate opinion, and I will discuss how much weight I am

giving it and the like when we get to that point.” Tr. 3-66:18-20. Defendant’s motion in limine was

denied because Dr. Reamer disclaims the notion that he is providing a prediction of what may occur.

Nowhere in his declaration does he use the word “prediction” or any derivative thereof, and he refers

to his calculation scenarios as “illustrations.” See, e.g., ECF No. 99-8 ¶¶ 15, 35. Accordingly, because

Defendants’ motion was premised upon the argument that Dr. Reamer’s predictions should not be

considered because they were based upon undisclosed expert testimony from Dr. Fraga, this Court

denied Defendants’ motion and admitted Dr. Reamer’s testimony as an illustration of a potential

impact two particular differential undercount scenarios on the 2020 Census could have on federal

funding under these four programs.




                                                  71
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 72 of 241



        175.    However, because Plaintiffs failed to present Dr. Fraga in this case, the Court lacks

the ability to assess the underlying reliability of Dr. Reamer’s analysis and, accordingly, the Court gives

Dr. Reamer’s analysis no weight. The testimony offered by Dr. Reamer that purports to predict the

consequences of a differential undercount on the 2020 Census has not been shown to rest upon a

reliable foundation as required by Federal Rule of Evidence 702 and Daubert v. Merrell Dow

Pharmaceuticals, Inc., 509 U.S. 579, 597 (1993). In situations in which an expert’s opinion relies upon

projections and calculations rendered by another expert who has not been disclosed, and who the

opposing party has no opportunity to challenge, it would be unfair and significantly prejudicial to

accept such testimony. See, e.g., TK-7 Corp. v. Estate of Barbouti, 993 F.2d 722, 732 (10th Cir. 1993)

(holding that expert testimony about lost profits should not have been considered when such

testimony was based upon numbers generated by another, undisclosed expert, because “the expert

failed to demonstrate any basis for concluding that another individual’s opinion on a subjective

financial prediction was reliable, other than the fact that it was the opinion of someone he believed to

be an expert who had a financial interest in making an accurate prediction.”).

        176.    This is particularly true because, as the Supreme Court has explicitly recognized,

avoiding such scenarios is the purpose of Federal Rule of Evidence 703. As a plurality opinion of the

Supreme Court recognized, “[t]he Rule 703 approach, which was controversial when adopted, is based

on the idea that the disclosure of basis evidence can help the factfinder understand the expert’s

thought process and determine what weight to give to the expert’s opinion.” Williams v. Illinois, 567

U.S. 50, 78 (2012). Then, as an illustrative example, the Williams Court wrote, “[f]or example, if the

factfinder were to suspect that the expert relied on factual premises with no support in the record, . .

. then the probativeness or credibility of the expert’s opinion would be seriously undermined.” Id. (emphasis

added). The Court finally noted that “[t]he purpose of disclosing the facts on which the expert relied

is to allay these fears – to show that the expert’s reasoning was not illogical, and that the weight of the

                                                     72
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 73 of 241



expert’s opinion does not depend on factual premises unsupported by the other evidence in the

record…” Id. Here, this is an issue of the Plaintiffs’ own making, and was avoidable and curable in a

number of ways. Plaintiffs could have noticed Dr. Fraga as an expert, of course, but they also could

have simply had Dr. Reamer perform his calculations with differential undercount scenarios generated

by a disclosed expert witness, such as Mr. Brace, which is what two of Plaintiffs’ other funding experts

did. However, as the Supreme Court has made clear, it is improper to consider expert testimony based

upon work or calculations performed by another undisclosed expert, particularly in light of Dr.

Reamer’s explicit admission that he testified not knowing how Dr. Fraga had performed his

calculations of the differential undercount scenarios or what assumptions those calculations were

based upon. Tr. 3-72:8-19.

        177.     Furthermore, even if the Court were to give weight to Dr. Reamer’s calculations and

analysis, the Court finds that Dr. Reamer’s reliance on these projected undercount scenarios was not

reasonable because they either fail to consider NRFU and imputation altogether, and thus overstate

the impact of a citizenship question or rely upon unsupported mitigation assumptions. With respect

to Dr. Fraga’s first scenario, Dr. Fraga’s 5.8% scenario that does not account at all for the Census

Bureau’s NRFU process is unreasonable because, as Dr. Reamer concedes, all federal funding

formulas that use any kind of decennial census-derived data use the data from the final census

enumeration, not just the initial self-responses. ECF No. 3-75:10-20. Both plaintiffs’ experts and Dr.

Abowd agree that NRFU and imputation will be at least somewhat effective in reducing a potential

undercount; accordingly, it is unreasonable to assume—as Dr. Reamer does—that NRFU and

imputation will be 100% ineffective, and this renders Dr. Reamer’s first scenario unreliable. Tr. 4-

74:11-4-75:13.

        178.     As to the second differential undercount scenario, Dr. Fraga’s use of an 86.63% NRFU

success estimate is unreasonable given NRFU’s historical success rate and the extensive measures

                                                  73
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 74 of 241



(bolstered by innovations in methodology) that the Census Bureau will take to enumerate every

American resident in 2020. The 86.63% follow-up success rate used in the second undercount

scenario from Dr. Fraga is taken from the ACS, even though, as discussed above, the follow-up efforts

associated with the ACS are substantially different from the follow-up efforts associated with the

decennial census, and Plaintiffs have failed to provide any empirical evidence to suggest that the

follow-up efforts and success rates associated with the ACS would be a good proxy for the success of

NRFU on the 2020 Census. Tr. 4-74:11-4-75:3; Tr. 4-143:16-23.

       179.    Notably, Dr. Fraga’s estimate assumed that the entirety of the population will be

counted through NRFU or imputation. Tr. 4-135:16-4-136:20. Dr. Fraga projected a population

estimate and then calculated an undercount. Tr. 4-135:16-4-136:20. Because the undercount is

calculated from a projection of population rather than an actual estimate of who will be counted, Dr.

Fraga implicitly assume that the entire population will be counted in their baseline scenarios. Tr. 4-

135:16-4-136:20. Consequently, Dr. Fraga’s baseline scenarios assume that there will be no rostering

errors or omissions. Tr. 4-135:16-4-136:20. In other words, the population estimate used by Dr.

Fraga captures the entire United States population—regardless of whether parts of that population

are undercounted, are captured by NRFU or imputation, or are part of the self-response group. Tr.

4-135:16-4-136:20.

       180.    This conclusion—that Dr. Reamer’s opinions are unreliable—is strengthened by the

testimony of Defendants’ witness Dr. Stuart Gurrea, who specifically noted that Dr. Reamer’s

calculations, which rely upon Dr. Fraga’s differential undercount scenarios that ignore imputation and

either ignore or understate the effect of NRFU, are in contradiction with Dr. Reamer’s testimony,

which acknowledges that NRFU and imputation will have some effect on the final enumeration and

any differential undercount. Tr. 4-74:11-4-75:13.




                                                    74
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 75 of 241



       181.    Dr. Reamer’s analysis involves calculating the predicted impact of a differential

undercount on the 2020 Census on the amount of funding a state receives under each of these four

programs. Dr. Reamer’s calculations are presented in four unnumbered tables contained in his

declaration: (1) a table showing Dr. Reamer’s calculations as to the impact on Medicaid, ECF No. 99-

8 at 17, Table; (2) a table showing Dr. Reamer’s calculations as to the impact on CHIP, ECF No. 99-

8 at 20, Table; (3) a table showing Dr. Reamer’s calculations as to the impact on WIC, ECF No. 99-8

at 22, Table; and (4) a table showing Dr. Reamer’s calculations as to the impact on SSBG, ECF No.

99-8 at 24, Table. Any state not appearing on these tables would have seen its funding for that

particular program stay the same or actually increase had either of Dr. Fraga’s undercount scenarios

occurred on the 2010 Census. Tr. 3-81:15-3-82:11. These tables show that:

               •   For Medicaid, Dr. Reamer calculates that seven states – Texas, Florida, Arizona,

                   Nevada, Hawaii, Washington and Illinois – would have seen a reduction in

                   Medicaid funding as a result of a differential undercount under either of Dr.

                   Fraga’s predicted differential undercount scenarios. ECF No. 99-8 at 17, Table.

                   All other states would have either seen their Medicaid funding remain the same or

                   actually increase due to Dr. Fraga’s predicted differential undercount. Tr. 3-81:15-

                   3-82:11.

               •   For CHIP, Dr. Reamer calculates that those same seven states – Texas, Florida,

                   Arizona, Nevada, Hawaii, Washington, and Illinois – would have seen a reduction

                   in CHIP funding as a result of Dr. Fraga’s predicted differential undercount

                   scenario that did not account for NRFU. ECF No. 99-8 at 20, Table. For Dr.

                   Fraga’s predicted differential undercount scenario that does account for NRFU,

                   Dr. Reamer calculates all of those states would have lost money except for Illinois.

                   ECF No. 99-8 at 20, Table. All other states not listed on the table would have

                                                 75
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 76 of 241



                     either seen their CHIP funding remain the same or actually increase due to Dr.

                     Fraga’s predicted differential undercount. Tr. 3-81:15-3-83:9.

                 •   For WIC, Dr. Reamer calculates that eight states – California, Texas, New York,

                     Florida, New Jersey, Nevada, Arizona, and Hawaii – would have seen a reduction

                     in WIC funding as a result of either of Dr. Fraga’s predicted differential

                     undercount scenarios. ECF No. 9-8 at 22, Table. All other states not listed on the

                     table would have seen their WIC funding increase as a result of Dr. Fraga’s

                     predicted differential undercount. Tr. 3-81:15-3-83:9.

                 •   For SSBG, Dr. Reamer calculates that twelve states – California, Texas, New York,

                     Florida, New Jersey, Nevada, Arizona, Hawaii, Washington, Maryland, Illinois, and

                     Massachusetts – would have seen a reduction in SSBG funding as a result of either

                     of Dr. Fraga’s predicted differential undercount scenarios. ECF No. 99-8 at 24,

                     Table. All other states not listed on the table would have seen their SSBG funding

                     increase a result of Dr. Fraga’s predicted differential undercount. Tr. 3-81:15-3-

                     83:9.

        182.     Dr. Gurrea’s sensitivity analysis, which itself does not account for imputation,

demonstrates that when applying the 2010 Decennial Census NRFU success rate to Dr. Reamer’s

impact calculations, the predicted impact of a differential undercount on the 2020 Census becomes

insignificant:

                     •   For traditional Medicaid funding, the largest percent reduction in funding is

                         one one-hundredth of one percent (or 0.01%), Tr. 4-76:2-12; DDX-046;

                     •   For the CHIP program, the largest percent reduction in federal reimbursement

                         is one one-hundredth of one percent (or 0.01%), Tr. 4-76:14-22; DDX-0047;



                                                   76
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 77 of 241



                    •      For the WIC supplemental food grants, the largest percent reduction is one

                           one-hundredth of one percent (or 0.01%), Tr. 4-76:22-4:77:7; DDX-048; and

                    •      For the SSBG program, the percent reduction is one one-hundredth of one

                           percent (or 0.01%), Tr. 4-77:8-19; DDX-049.

The Court further notes that because Dr. Gurrea’s sensitivity analyses do not take into account

imputation themselves, once imputation is factored in, the impact of a differential undercount on the

2020 Census on funding received by states under these four programs is likely to be so minute it is

essentially nonexistent.

        183.    The Court also finds that Dr. Reamer’s predictions about the impact a differential

undercount on the 2020 Census is likely to have on these four programs is inherently speculative. As

an initial matter, Dr. Reamer acknowledges that his calculations are based upon the current funding

formulas and the most recent funding amounts for these programs, which Congress could always

change—in fact, he concedes that Congress has recently changed the allocation formula for CHIP.

Tr. 3-86:9-3-87:17. Dr. Reamer’s methodology is also, strictly speaking, not making any prediction at

all—the basis for Dr. Reamer’s calculations is taking the differential undercount scenarios for the 2020

Census, generated by Dr. Fraga, then applying those to the population count numbers from the 2010

Census, and then applying those changes to the most recent funding amounts and funding formulas

for these programs, which was either Fiscal Year 2015 or Fiscal Year 2016. Tr. 3-88:6–3-89-1. As Dr.

Reamer even concedes, “it’s only for illustration purposes,” noting that we will not know what the

actual appropriations process, including funding amounts and formula, for fiscal years in which the

data from the 2020 Census has been incorporated into funding for many years in the future, Tr. 3-

88:16-3-89:1, making a reliable, accurate forecast practically impossible.

        184.    The Court further finds that Dr. Reamer’s testimony is not probative on the issue of

whether any state is likely to suffer any reduction in federal funding under any program other than

                                                   77
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 78 of 241



Medicaid, CHIP, WIC, and SSBG. Dr. Reamer admits and acknowledges that he is not offering any

prediction as to the impact a differential undercount on the 2020 Census will have on the overall

amount of federal funding received by any state. Tr. 3-91:9-13. While Plaintiffs attempt to offer Dr.

Reamer’s testimony as broadly representative of the impact a differential undercount on the 2020

Census may have on other federal funding programs, see, ECF No. 99-8 ¶ 36, Dr. Reamer concedes

that he has not performed calculations for any federal funding program other than those four

programs and Title I, about which he is not offering an opinion in this case. Tr. 3-89:2-11.

        185.    Dr. Reamer also concedes that there is only one of his “foundational datasets,” the

urban-rural classification, that uses exclusively decennial census data; all other datasets used in federal

funding also use data other than decennial census data, and therefore can change for reasons unrelated

to the decennial census. Tr. 3-83:10-3-94:6. According to Dr. Reamer, this reflects Congress’s

“recogni[tion] that the decennial numbers, on their own, are inadequate to guide the fair, equitable

distribution of federal financial assistance.” ECF No. 99-8 ¶ 25.

        186.    Furthermore, Dr. Reamer notes that there are approximately 2,249 federal financial

assistance programs, ECF No. 99-8 ¶ 22, of which only approximately 320, or less than fifteen percent,

use census-derived data to guide funding. Tr. 3-85:24-3-86:8. Of these 320, Dr. Reamer has focused

on 24 programs that use “geographic allocation formulas,” which Dr. Reamer acknowledges are

“highly sensitive” to fluctuations in census-derived data. ECF No. 99-8 ¶¶ 11-12. And of these 24,

Dr. Reamer has only focused on and performed calculations for four programs, which he concedes

were chosen by Plaintiffs’ counsel. Tr. 3-89:12-19. It is clear that Plaintiffs’ counsel asked Dr. Reamer

to focus on a few programs (these four programs constitute less than two-tenths of one percent of

the 2,249 total federal funding formulas) that were most sensitive to changes in decennial census data,

and are therefore by definition not representative of the impact a differential undercount on the 2020

Census would have on other federal funding programs. Accordingly, the Court rejects Plaintiffs’

                                                    78
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 79 of 241



attempt to extrapolate Dr. Reamer’s opinions to federal funding programs other than Medicaid, CHIP,

WIC, and SSBG.

        187.    Even in the event that states do experience a reduction in funding under any of the

four programs analyzed, Dr. Reamer is unable to articulate any type of tangible harm to the

organizations and individuals who are Plaintiffs in this action. As Dr. Reamer acknowledges, all of

these programs only provide funding to the states, not to localities and certainly not to organizations

or individuals. Tr. 3-78:11-3-81:14. Therefore, no Plaintiff in this action can claim that they will suffer

any loss of funding through that particular federal funding program in the event of a differential

undercount on the 2020 Census. Furthermore, Dr. Reamer offers no opinion or testimony as to the

actual tangible impact a reduction in federal funding in any of these four programs may have on an

organization or individual, either as a general matter or specifically as to any Plaintiff in this case.

        188.    Dr. Reamer did not perform any analysis or calculations of how a differential

undercount on the 2020 Census might impact the amount of federal funding any state, locality,

organization, or individual would receive under any government program other than the four listed in

the previous paragraph and Title I education funding (about which Dr. Reamer offers no opinion in

this case), and Dr. Reamer does not offer any opinion or calculation as to the overall impact of a

differential undercount on the 2020 Census on the total amount of federal funding received by any

state, locality, organization or individual. Tr. 3-89:2-11, 3-91:9-13.

        189.    Accordingly, even if Dr. Reamer’s reliance upon the undercount scenarios provided

to him by Plaintiffs’ counsel and generated by Dr. Fraga was supported by some evidence of

reasonableness or validity, which it is not, his analysis fails to establish how any of the individuals and

organizations that are Plaintiffs in this case would be specifically impacted by any change in funding

in any of these four programs in the event of a differential undercount on the 2020 Census. For these




                                                     79
        Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 80 of 241



reasons, Dr. Reamer’s analysis, calculations, and testimony fail to establish that Plaintiffs will be

negatively impacted by the inclusion of a citizenship question on the 2020 Census.

                        c)      Mr. Mingo: Transportation Funding

        190.    Mr. Roger Mingo offers an opinion concerning the impact of a differential undercount

of certain demographic groups in the 2020 Census on the amount of money certain urbanized areas

may receive under certain suballocations of the Federal Highway Administration’s (a division of the

United States Department of Transportation) Surface Transportation Block Grant (“STBG”)

Program. The STBG Program provides federal funding to urbanized areas to States and localities that

can be utilized for a wide variety of transportation-related purposes. Tr. 3-27:12-3-46:14; ECF No.

99-7.

        191.    Specifically, Mr. Mingo’s opinion analyzes two different portions of the overall STBG

allocation any urbanized area receives: (1) a set-aside that is to be used for transportation alternatives

projects (“the TA set-aside suballocation”); and (2) a set-aside for transportation projects (“the STBG

suballocation”). Both of these suballocations depend at least in part upon data derived from the

decennial census in determining the amount of funding each urbanized area eventually receives. ECF

No. 99-7 ¶ 14; Tr. 3-31:18-3-32:6.

        192.    Mr. Mingo did not perform any analysis or calculations of whether, and how, any

differential undercount on the 2020 Census might impact the amount of federal funding any state,

locality, organization, or individual would receive under any other government program, and Mr.

Mingo does not offer any opinion or calculation as to the overall impact of a differential undercount

on the 2020 Census on the amount of federal funding received by any state, locality, organization, or

individual. Tr. 3-30:15-20.

        193.    Mr. Mingo’s analysis involves calculating the predicted impact of a differential

undercount on the 2020 Census on certain urbanized areas. Mr. Mingo’s calculations are presented


                                                   80
         Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 81 of 241



in Table 2 and Table 3 of his declaration, and show that he projects the urbanized areas he was asked

to analyze by Plaintiffs’ counsel will lose between $35,233 (Houston, Texas) and $348,861 (Miami,

Florida) per year in STBG suballocation funds and between $1,318 (Las Vegas-Henderson, Nevada)

and $30,701 (Miami, Florida) per year in TA set-aside suballocation funds per year. ECF No. 99-7 at

10-11.

         194.   Mr. Mingo further predicts that a reduction in funding received under these two

suballocations in the amounts he predicts will have a negative impact on urbanized areas’ capacity to

undertake and finish important transportation-related projects in a timely manner. ECF No. 99-7 ¶

25.

         195.   Mr. Mingo’s calculations assume that there will be a differential undercount, and that

differential undercount will take the precise form of a 2% differential undercount of the total Hispanic

population, regardless of citizenship status, in the United States and a 2% differential undercount of

the non-Hispanic, non-citizen population. ECF No. 99-7 ¶ 8.

         196.   The undercount scenarios used by Mr. Mingo in his calculations were generated by

Mr. Brace, whose testimony is discussed above. Tr. 3-32:7-12. Mr. Mingo was provided the relevant

numbers constituting the undercount scenario by Plaintiffs’ counsel. Tr. 3-32:19-22. While Mr. Mingo

is aware that these numbers were generated by Mr. Brace, Mr. Mingo himself has no expertise to

analyze whether Mr. Brace’s projections are reasonable or valid. Tr. 3-32:23-3-33:6. Mr. Mingo offers

no opinion as to whether Mr. Brace’s projected undercount scenario is a reasonable projection, or is

likely to occur. Tr. 3-33:10-13. In fact, Mr. Mingo is not even aware of how these numbers were

calculated by Mr. Brace. Tr. 3-33:7-9.

         197.   Mr. Mingo’s findings resulting from his impact analysis concerning the distribution of

STBG funds are unreliable because they are predicated on Mr. Brace’s 2% undercount scenario, which

is unreliable for the reasons discussed above. Tr. 4-67:21-4-68:18; DDX-044.

                                                  81
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 82 of 241



        198.    Dr. Gurrea’s sensitivity analysis, which itself does not account for imputation,

demonstrates that when applying the 2010 Decennial Census NRFU success rate to Mr. Mingo’s

impact calculations, the predicted impact of a differential undercount on the 2020 Census becomes

far less significant. Using the historical NRFU success rate, Dr. Gurrea’s calculation of the estimated

loss of federal STBG suballocation funds for fiscal year 2025 based on the inclusion of a citizenship

question is at most 3/10ths of one percent (or .3%). Tr. 4-67:21-4-68:18; DDX-044. This amount

represents an amount well below those calculated by Mr. Mingo. ECF No. 99-7 at 11-12. The Court

further notes that because Dr. Gurrea’s sensitivity analysis does not take into account imputation,

once imputation is accounted for, it is possible that the impact of a differential undercount on the

2020 Census on federal funding received by certain urbanized areas under the STBG program is so

minute it is essentially nonexistent.

        199.    The Court also finds Mr. Mingo’s calculations and predictions to be inherently

uncertain. Mr. Mingo’s calculations for the two STBG suballocations are based upon the funding

formula contained in the current authorization for the STBG program, which is set to expire after

Fiscal Year 2020. Tr. 3-34:23-3-35:7. If the program is to continue for Fiscal Year 2021 or any time

thereafter, Congress will have to pass a new authorization for the program, at which point in time

Congress could decide to change the funding formula used to determine the amounts of either or

both suballocations, if indeed the two suballocations still exist in the next authorization. Tr. 3-35:8-

17. Because Mr. Mingo concedes that any data from the 2020 Census would not be incorporated into

the funding formulas for these two suballocations until probably Fiscal Year 2023, Tr. 3-35:24-3-36-

10, his calculations and predictions are not useful in the event that Congress does not authorize the

STBG program at all, decides to alter or remove either or both of the two suballocation formulas

analyzed, or change the funding formulas used for either or both of those suballocations.




                                                  82
         Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 83 of 241



         200.    Mr. Mingo’s calculations and predictions are also inherently uncertain because

Congress could change the total funding amount for the overall STBG allocation, which, because the

suballocations are calculated as a percentage of the overall allocation, would impact the amount

urbanized areas receive under the suballocations. Tr. 3-37:2-11. Furthermore, population trends and

changes could (and almost certainly will, in some cases) result in urbanized areas seeing their amounts

of suballocation money under these two suballocations increase or decrease after the 2020 Census for

reasons having nothing at all to do with a differential undercount. Tr. 3-36:11-3-37:1. As Mr. Mingo

even conceded, he cannot offer any prediction as to whether the urbanized areas he analyzed will

actually see an overall increase or decrease in the amount of funding received for these two

suballocation programs, even if there is a differential undercount on the 2020 Census. Tr. 3-37:12-3-

37:23.

         201.    Mr. Mingo is also unable to articulate any type of tangible harm to the organizations

and individuals who are the Plaintiffs in this action. Mr. Mingo testified that the STBG program

provides funding to state governments, with requirements (such as the two suballocations that are the

subject of his calculations and analysis) that the state remit certain portions of the overall allocation

to localities.   Tr. 3-31:3-13.   No individual or organization receives money from the federal

government under the STBG program, and therefore none of Plaintiffs in this action can claim a loss

in funding received from the government under this program. Tr. 3-31:14-17.

         202.    Furthermore, while Mr. Mingo states in his declaration that he believes there is a

“substantial risk” that a reduction in funding an urbanized area receives under these two suballocations

“will negatively impact” that area’s transportation infrastructure, ECF No. 99-7 ¶ 25, he acknowledges

that the list of specific projects provided in his declaration, ECF No. 99-7 ¶¶ 27-28, were “examples

of kinds of projects” that could be impacted, but he is offering no opinion as to any specific

construction project, road, highway, bridge, sidewalk, trail, or any other portion of any particular

                                                   83
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 84 of 241



urbanized area’s transportation infrastructure that will be negatively impacted by a reduction in

suballocation funds. Tr. 3-38:23-3-40:1. This is particularly true given that urbanized areas have wide

discretion over how they spend their suballocation funding, and can decide to begin, change, or cancel

a transportation-related project for any number of reasons unrelated to funding. Tr. 3-38:6-17.

        203.      Mr. Mingo also acknowledges that his analysis and calculations only cover these two

suballocation portions of the overall STBG allocation.          Mr. Mingo testified that these two

suballocations account for slightly more than half—55% in the most recent fiscal year, and 53% in

the fiscal year prior—of the amount allocated to states under the STBG program. Tr. 3-40:2-10. The

amount of overall funding a state receives under the STBG program is not impacted by the decennial

census data. ECF No. 99-7 ¶ 13. In the case of every state containing an urbanized area analyzed by

Mr. Mingo, the amount of the overall STBG allocation that was not earmarked by the two

suballocations analyzed is more than 40%. Tr. 3-40:11-17. For this amount not covered by the two

suballocations, the federal government does not direct states in how to spend that funding, and the

state has almost complete discretion to determine the best use of that money. Tr. 3-40:23-3-41:8. It

is certainly possible that, as Mr. Mingo conceded, in the event of a reduction in the amount of

suballocation funding received by an urbanized area, particularly if a specific transportation project

was impacted, a state could simply decide to use a portion of the significant STBG allocation money

to assist an urbanized area in making up for the reduction and completing the project in question. Tr.

3-41:24-3-42:9.

        204.      Accordingly, even if Mr. Mingo’s reliance upon Mr. Brace’s predicted undercount

scenario was supported by the record and evidence here, which it is not, his analysis fails to establish

that: (1) any urbanized area will actually see a reduction in finding, in light of the need for Congress

to pass a new authorization for the program which could change the funding amount for the entire

STBG allocation or the funding formulas for either or both of the suballocations analyzed by Mr.

                                                  84
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 85 of 241



Mingo; (2) even if the new authorization contains the same funding formula, Mr. Mingo cannot show

that an urbanized area would not locate another source of funding, including very possibly from the

portion of the overall STBG allocation to the state that is not earmarked by the suballocation; and (3)

even if there is an overall reduction in STBG funding received by an urbanized area, Mr. Mingo cannot

identify any specific transportation project or even type of transportation project that would be

negatively impacted. Finally, and most importantly, in the absence of any identification of a specific

impact on transportation infrastructure, Mr. Mingo also cannot identify how any of the individuals

and organizations that are Plaintiffs in this case would be specifically impacted by any change in

transportation funding in the event of a differential undercount on the 2020 Census.

          205.   For these reasons, Mr. Mingo’s analysis, calculations, and testimony fail to establish

that Plaintiffs will be negatively impacted by the inclusion of a citizenship question on the 2020

Census.

                        d)       Ms. Carruth: Medicaid Funding

          206.   Ms. Lisa Carruth offers an opinion concerning the impact of a differential undercount

of certain demographic groups in the 2020 Census on the amount of money certain states may receive

under the Medicaid program. Medicaid is a program through which the United States provides federal

funding to state governments in the form of reimbursements for expenditures for health care costs

incurred by eligible low-income adults, children, pregnant women, and people with disabilities. ECF

No. 99-2; Tr. 3-92:11-3:112:2.

          207.   Specifically, Ms. Carruth’s opinions analyzes a potential impact of a differential

undercount on the Federal Medical Assistance Percentage (“FMAP”), which is a percentage calculated

by the Department of Health and Human Services for each state and then used to determine the

amount of Medicaid expenses incurred by a state’s Medicaid program that the state will be reimbursed

for. ECF No. 99-2 ¶¶ 13-14; 16; Tr. 3-96:16-22; 3-97:9-12.


                                                  85
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 86 of 241



        208.    Ms. Carruth’s analysis involves calculating the predicted impact of a differential

undercount on the 2020 Census on Medicaid funding by predicting how a differential undercount on

the 2020 Census would impact the FMAP score for the State of Texas at the point in time at which

the data from the 2020 Census is fully incorporated into the FMAP calculation, which is Fiscal Year

2025. ECF No. 99-2 ¶¶ 20-23. Ms. Carruth then offers the opinion, based upon this prediction of

Texas’s FMAP for Fiscal Year 2025, what the impact of a differential impact on the 2020 Census

would be on the State of Texas for other fiscal years, and also what the impact of a differential

undercount on the 2020 Census would be on four other states – Arizona, Florida, Nevada, and New

Mexico. ECF No. 99-2 ¶¶ 19, 21.

        209.    Ms. Carruth also offers an opinion as to what the consequences of a reduction in a

state’s FMAP that she predicts will result from a differential undercount on the 2020 Census might

be, stating that there is a “substantial risk or strong likelihood that a reduction in federal Medicaid

funds to a state such as Texas will negatively affect Medicaid beneficiaries’ health care benefits and/or

medical costs.” ECF No. 99-2 ¶ 24. Ms. Carruth also provides several examples of measures of a

reduction in coverage and medical services covered by state Medicaid programs that may result. ECF

No. 99-2 ¶¶ 25-32.

        Ms. Carruth’s calculations assume that there will be a differential undercount, and that

differential undercount will take the precise form of a 2% differential undercount of the total Hispanic

population, regardless of citizenship status, in the United States and a 2% differential undercount of

the non-Hispanic, non-citizen population. ECF No. 99-2 ¶ 20; Tr. 3-97:18-22.

        210.    The undercount scenarios used by Ms. Carruth in her calculations were generated by

Mr. Brace, whose testimony is discussed above. Tr. 3-97:13-17. Tr. 3-32:7-12. Ms. Carruth was

provided the relevant numbers constituting the undercount scenario by Plaintiffs’ counsel. Tr. 3-

98:17-20. While Ms. Carruth is aware that these numbers were generated by Mr. Brace, Ms. Carruth

                                                   86
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 87 of 241



herself has no expertise in census or survey methodology and has performed no analysis to analyze

whether Mr. Brace’s projections are reasonable or valid. Tr. 3-98:8-16. Ms. Carruth offers no opinion

as to whether there will likely be a differential undercount on the 2020 Census, or, if there is, whether

Mr. Brace’s projected undercount scenario is a reasonable projection. Tr. 3-99:6-11. In the event

there is a differential undercount on the 2020 Census, Ms. Carruth is not offering any opinion as to

whether the inclusion of a citizenship question would be the cause of such a differential undercount.

Tr. 3-99: 12-15. In fact, Ms. Carruth is not even aware of how these numbers were calculated by Mr.

Brace, or what assumptions Mr. Brace used in coming up with his differential undercount projection.

Tr. 3-97:23-3-98:7.

        211.    Ms. Curruth’s findings resulting from her impact analysis concerning federal Medicaid

funds in Texas are unreliable because they are predicated on Mr. Brace’s 2% undercount scenario,

which is unreliable for the reasons discussed above. Tr. 4-66:17-4-67:13; DDX-043.

        212.    Dr. Gurrea’s sensitivity analysis, which itself does not account for imputation,

demonstrates that when applying the 2010 Census NRFU success rate to Ms. Carruth’s impact

calculations, the predicted impact of a differential undercount on the 2020 Census becomes far less

significant. Using the historical NRFU success rate, Dr. Gurrea’s calculation of the estimated loss of

federal Medicaid funds for the State of Texas projected for fiscal year 2025 based on the inclusion of

a citizenship question is $2.89 million. Tr. 4-66:17-4-67:13; DDX-043. This amount represents an

amount of 1.87% of Ms. Carruth’s calculated loss of $153.84 million, and represents .0058%, less than

one one-hundredth of one percent of the $50,000,000 figure Ms. Carruth used as the overall estimated

amount of Texas Medicaid spending for Fiscal Year 2025. ECF No. 99-2 ¶ 22. The Court further

notes that because Dr. Gurrea’s sensitivity analysis does not take into account imputation, once

imputation is factored in, it is possible that the impact of a differential undercount on the 2020 Census




                                                   87
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 88 of 241



on federal funding received by Texas under the Medicaid program will be so minute as to be essentially

nonexistent.

       213.    Ms. Carruth’s testimony suffers from another significant flaw, in that her entire

opinion is based upon a single calculation of the potential impact of a differential undercount, for a

single state, Texas, for a single year, Fiscal Year 2025. Tr. 3-111:1-6; ECF No. 99-2 ¶ 23. Although

Ms. Carruth offers the opinion that a differential undercount could have a negative impact on Texas’s

FMAP for other years, starting in Fiscal Year 2023, she did not perform calculations for Texas for

Fiscal Year 2023, Fiscal Year 2024, or any year after Fiscal Year 2025. Tr. 3-110: 16-25. Ms. Carruth’s

calculation showed that if there is a differential undercount, and the differential undercount was the

undercount predicted by Mr. Brace, that Texas’s FMAP would fall from 64.14% to 63.84%, a

reduction of .3%. ECF No. 99-2 ¶ 23. The Court finds that this calculation of a single year is not

sufficient to draw broader conclusions about the overall long-term impact of a net differential

undercount on the state of Texas, particularly given the relatively small size of the predicted FMAP

reduction.

       214.    Ms. Carruth’s single calculation is even more insufficient to support her opinion that

four other states – Arizona, Florida, Nevada, and New Mexico – will experience a similar reduction

in their respective FMAP numbers as a result of the differential undercount on the 2020 Census

predicted by Mr. Brace. Tr. 3-106:13-3-107:7. Ms. Carruth did not perform any calculations as to an

expected reduction in FMAP for any of these four states. Tr. 107:8-17. Furthermore, Ms. Carruth,

whose expertise is based upon her employment working exclusively within the Texas state Medicaid

system, ECF No. 99-2 ¶ 2, acknowledges that she has no expertise in other states’ Medicaid systems,

including what services and benefits other states offer and what other (non-federal) sources of

Medicaid funding other states may have. Tr. 3-107:18-3-108:11. Accordingly, a calculation predicting

the impact a differential undercount on the 2020 Census may have on Texas for a single year is simply

                                                  88
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 89 of 241



far too attenuated to demonstrate that other states will experience an identical (or even similar) loss in

funding.

        215.    The Court also notes that the FMAP is based upon a comparison of the state’s per

capita income with the per capita income for the nation as a whole, on a rolling three-year basis. ECF

No. 99-2 ¶ 14. However, the per capita income is derived in large part from the personal income for

each year, which the Bureau of Economic Analysis produces. ECF No. 99-2 ¶ 16.c. However, Ms.

Carruth concedes that she has no expertise on how that number is calculated, or how it may or may

not be impacted by the census, other than to say that she believes that it comes from administrative

records. Tr. 3-109:2-19. Ms. Carruth’s calculation is also based upon an assumption that both the

Texas state personal income figure and the personal income figure for the nation as a whole will

continue to grow at the same rate as they have in the past five years between now and Fiscal Year

2025, though she provides no support or explanation for this assumption. Tr. 3-110:8-15.

        216.    Furthermore, while Ms. Carruth states that she believes that there is a “substantial risk

or strong likelihood” that “a state such as Texas” will react to any reduction in its FMAP by taking an

action that will negatively impact the health care beneficiaries covered by that state’s Medicaid program

receive, ECF No. 99-2, at ¶ 24, this prediction is not sufficiently supported to credibly establish that,

even if this Court did find Ms. Carruth’s prediction about the impact a differential undercount on the

2020 Census would have on certain states’ FMAPs persuasive, it would then have a negative impact

on any Plaintiffs in this case.

        217.    Even in the event that (a) there is a differential undercount on the 2020 Census; and

(b) that decennial census results in a reduction in a state’s FMAP, Ms. Carruth has still failed to

demonstrate that this would actually result in a reduction of overall funding for the program. As Ms.

Carruth concedes, a significant amount of the funding for a state’s Medicaid program comes from the

state government itself – in the example of Texas, over 40 % of the funding for the program is

                                                   89
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 90 of 241



provided by the state. Tr. 3-105:10-16. In the event of a reduction in a state’s FMAP and

corresponding reduction in federal reimbursement, such as the .3 % reduction Ms. Carruth predicts

for Texas for Fiscal Year 2025, Ms. Carruth concedes that if a state could locate another source or

sources of funding for the program, a state could decide not to reduce benefits or services under the

program at all, and simply bear a larger cost of the program itself. Tr. 3-105:17-23.

       218.    Finally, while Ms. Carruth provides a number of examples of the types of actions states

might take in response to a reduction in FMAP, she does not credibly testify that any or all of them

are likely to occur. Ms. Carruth concedes that, as long as a state complies with the governing Medicaid

statutes and regulations, it has discretion to decide what coverage it provides to beneficiaries under

the state Medicaid program and how medical care is provided under the program. Tr. 3-99:23-3-100:5.

Ms. Carruth also specifically concedes that for all four of the examples she provides, a state could

decide to adopt such practices for any number of reasons unrelated to a change in its FMAP, and in

fact Texas has either adopted or considered adopting all of these examples absent the kind of change

in its FMAP Ms. Carruth is predicting. Tr. 3-100:23-3-101:6; Tr. 3-102:8-17; Tr. 3-103:9-18; Tr. 3-

104:16-21.

       219.    Ms. Carruth first offers the example of a reduction in the rate the Medicaid program

pays to health care providers. ECF No. 99-2 ¶ 25; Tr. 3-100:28-22. However, Ms. Carruth concedes

that a state could make such a decision for any number of reasons unrelated to its FMAP, and that a

reduction in FMAP would not require a state to reduce its reimbursement rates or involve the federal

government in this decision. Tr. 3-101:10-22. Ms. Carruth’s speculation that this might occur is

further undercut by the fact that Texas’s state Medicaid program did reduce its reimbursement rates

to certain therapy providers starting in December 2016, a decision that was not caused by a reduction

in FMAP. Tr. 3-100:23-3-101:6.




                                                  90
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 91 of 241



        220.    Ms. Carruth next offers the example of prior authorization, which requires a healthcare

provider to obtain approval from the state Medicaid agency before providing a beneficiary with a

particular course of medical care. ECF No. 99-2 ¶ 27; Tr. 3-101:23-3-102:7. However, Ms. Carruth

concedes that a state could decide to institute prior authorization for any number of reasons unrelated

to a reduction in its FMAP, and that a reduction in its FMAP would not require a state to institute

prior authorization or involve the federal government in that decision. Tr. 3-102:21-3-103:4. Ms.

Carruth’s speculation that this might occur is further undercut by the fact that Texas’s state Medicaid

program did institute prior authorization beginning in 2018, but this was not directly caused by any

change in Texas’s FMAP number. Tr. 3-102:8-17.

        221.    Ms. Carruth next offers the example of eliminating benefits and services that are

“optional” insofar as they are not required under the relevant Medicaid statutes and regulations. ECF

No. 99-2 ¶ 32; Tr. 3-103:5-8. However, Ms. Carruth concedes that a state could decide to increase or

decrease the range of benefits and services it offers under its Medicaid program for any number of

reasons unrelated to any change in its FMAP, and that a reduction in its FMAP would not require a

state to eliminate optional services or benefits or involve the federal government in that decision. Tr.

3-103:19-3-104:7. Ms. Carruth’s opinion is further undercut by the fact that the state of Texas

seriously considered eliminating an optional Medicaid service – acute care for pregnant women and

infants whose federal poverty level is between 133% and 198% – for reasons that were not related to

any change in Texas’s FMAP. Tr. 3-103:9-18.

        222.    The fourth and final example offered by Ms. Carruth is the institution of a system of

cost-sharing, which would require that beneficiaries pay premiums and/or co-pays to obtain services

and benefits under that state’s Medicaid program. ECF No. 99-2 ¶ 32; Tr. 3-104:8-15. However, Ms.

Carruth concedes that a state could institute cost-sharing for any number of reasons unrelated to a

change to its FMAP, and that a reduction in its FMAP does not require a state to adopt cost-sharing

                                                  91
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 92 of 241



or to involve the federal government in that decision. Tr. 3-104:24-3-105:9. Ms. Carruth’s opinion is

further undercut by the fact that the state of Texas seriously considered cost-sharing in the past, but

that consideration was not directly related to any change to its FMAP. Tr. 3-104:16-21.

        223.    Because Ms. Carruth has failed to establish a sufficient causal link between the

hypothetical examples offered and her predicted change in Texas’s FMAP for Fiscal Year 2025, the

Court finds that Plaintiffs have not shown that any of these examples are likely to occur.

        224.    Ms. Carruth is also unable to articulate any type of tangible harm to the organizations

and individuals who are the Plaintiffs in this action. Ms. Carruth testified that the Medicaid program

provides reimbursement to state governments, with certain rules and requirements governing the

minimal care that a state must provide to its beneficiaries under its Medicaid program. ECF No. 99-

2 ¶ 10. However, no individual or organization receives money from the federal government under

the Medicaid program, and therefore none of Plaintiffs in this action can claim a loss in funding

received directly from the government under this program. Tr. 3-96:2-15.

        225.    Accordingly, even if Ms. Carruth’s reliance upon Mr. Brace’s predicted undercount

scenario was supported by the record and evidence here, which it is not, her analysis fails to establish

that: (1) any state’s Medicaid program will actually see a reduction in services and benefits available to

beneficiaries, in light of the fact that states could identify alternative sources of funding to make up

for the relatively small change in FMAP; and (2) even if there is an reduction in overall funding for

the state Medicaid program, Ms. Carruth cannot identify or predict any specific action a state Medicaid

program is likely to take in response to the reduction in funding. Finally, and most importantly, in the

absence of any identification of a specific action a state agency administering its Medicaid program is

likely to take, Ms. Carruth also cannot identify how any of the individuals and organizations that are

Plaintiffs in this case would be specifically impacted by any change in federal Medicaid reimbursement

in the event of a predicted differential undercount on the 2020 Census.

                                                   92
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 93 of 241



          226.   For these reasons, Ms. Carruth’s analysis, calculations, and testimony fail to establish

that Plaintiffs will be negatively impacted by the inclusion of a citizenship question on the 2020

Census.

                         e)      Dr. Gordon: Title I Funding

          227.   Dr. Nora Gordon offers an opinion concerning the impact of a differential undercount

of Hispanics in the 2020 Census on the amount of money certain school districts may receive under

Title I, Part A of the Elementary and Secondary Education Act (“Title I”). Title I is a program

administered by the Department of Education that provides federal funding to local school districts,

which the school districts can utilize for a wide variety of educational purposes. Tr. 3:47-8-3:66-6;

ECF No. 99-4.

          228.   Specifically, Dr. Gordon’s opinion analyzes four particular types of grants awarded

under the Title I program: basic grants, concentration grants, targeted grants, and education finance

incentive grants. ECF No. 99-4 ¶ 10. The allocation formulas that determine the amount of funding

school districts will receive pursuant to these grants is contained in 20 U.S.C. §§ 6301-6578, and in

part utilize data derived from the decennial census enumeration. ECF No. 99-4 ¶¶ 13-16.

          229.   Dr. Gordon did not perform any analysis or calculations of whether, and how, any

differential undercount on the 2020 Census might impact the amount of federal funding any state,

locality, school district, organization, or individual would receive under any government program

other than Title I, and Dr. Gordon does not offer any opinion or calculation as to the overall impact

of a differential undercount on the 2020 Census on the total amount of federal funding received by

any state, locality, school district, organization, or individual. Tr. 3-50:6-10.

          230.   Dr. Gordon’s analysis involves calculating the predicted impact of a differential

undercount on the 2020 Census on the amount of Title I funding received by certain school districts.

Dr. Gordon’s calculations are presented in Table 1 of her declaration, and show that she projects that


                                                    93
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 94 of 241



of the school districts she was asked to analyze by Plaintiffs’ counsel, between 36 and 63 of those

school districts will experience some magnitude of loss in Title I funding. ECF No. 99-4 at 11.

        231.    Dr. Gordon further predicts that a reduction in funding received under the Title I

program by the school districts she predicts will lose funding will have a negative impact on the quality

of education offered, at least in the short-term. ECF No. 99-4 ¶ 35.

        232.    Dr. Gordon’s calculations assume that there will be a differential undercount, and that

the differential undercount will take the form of either a 2.0 % or 2.5 % differential undercount of all

Hispanics and Latinos, regardless of citizenship status, in the United States. Tr. 3-50:25-3-51:25. Dr.

Gordon used four different baseline undercount rates for the non-Hispanic population, including

non-Hispanic non-citizens, in her calculations using the 2.0 % differential undercount rate – 0 %, 0.5

%, 1 %, and 1.5 % – and three such baseline rates in her calculations using the 2.5 % differential

undercount rate – 0 %, 0.5 %, and 1 %. Tr. 3-52:1-4, 3-57:18-21; ECF No. 99-4 at 11, Table 1.

        233.    The undercount scenarios used by Dr. Gordon in her calculations were provided to

her by Plaintiffs’ counsel. Tr. 3-52:5-9. Dr. Gordon is not aware of who generated these undercount

scenarios, how these scenarios were calculated, or what information they are based upon. Tr. 3-52:10-

16. These scenarios do not appear to have been generated by Mr. Brace or any of the other experts,

and appear to have been generated by Plaintiffs’ counsel without any further explanation for why these

were reasonable predictions for Dr. Gordon to base her calculations upon. Dr. Gordon did not

perform any work or analysis to analyze whether these differential undercount scenario predictions

provided to her by counsel were reasonable or valid. Tr. 3-52:17-19. Dr. Gordon is not an expert on

the census or survey methodology, Tr. 3-53:22-24, and offers no opinion that these predicted

undercount scenarios are likely to happen, or that if they did happen, they would be attributable to

the presence of a citizenship question on the 2020 Census. Tr. 3-53:25-3-54:8.




                                                   94
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 95 of 241



       234.    There is nothing in the administrative record, the exhibits entered into evidence,

including exhibits admitted only for the purposes of Federal Rule of Evidence 703, that even attempt

to explain the basis for these differential undercount scenarios or why they constitute reasonable

assumptions upon which Dr. Gordon can base her calculations. Because Dr. Gordon specifically

conceded that she did not know who calculated these numbers, or how they were calculated, Tr. 3-

52:5-16, no information or evidence was provided to the Court to evaluate whether or not these seven

undercount scenarios were reasonable (or to Defendants to challenge through cross-examination or

testimony from a competing witness). As Dr. Gurrea explained at trial, Dr. Gordon’s predications

concerning Title I LEA grants are unreliable because she has not explained any empirical basis for her

assumptions. Tr. 4-77:20-4-78:5.

       235.    Plaintiffs’ failure to provide any evidence supporting the reasonableness of the

differential undercount scenarios relied upon by Dr. Gordon in performing her calculations

significantly undermines the probative value of her testimony. As a plurality opinion of the Supreme

Court recognized, having expert testimony based upon assumptions not provided is contrary to Rule

703. Williams v. Illinois, 567 U.S. 50, 77–78 (2012). As the Court noted in Williams, “[t]he Rule 703

approach, which was controversial when adopted, is based on the idea that the disclosure of basis

evidence can help the factfinder understand the expert’s thought process and determine what weight

to give to the expert’s opinion.” Id. at 78. Then, as an illustrative example, the Williams Court wrote,

“[f]or example, if the factfinder were to suspect that the expert relied on factual premises with no

support in the record, . . . then the probativeness or credibility of the expert’s opinion would be

seriously undermined.” Id. (emphasis added). The Court finally noted that “[t]he purpose of

disclosing the facts on which the expert relied is to allay these fears – to show that the expert’s

reasoning was not illogical, and that the weight of the expert’s opinion does not depend on factual

premises unsupported by the other evidence in the record…” Id.

                                                  95
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 96 of 241



        236.    Dr. Gordon furthermore also conceded that her calculations were not performed

using the exact funding formulas set forth in the relevant statute. Dr. Gordon made use of five

separate “simplifying assumptions” in making her calculations: (1) she disregarded the statutory hold

harmless provisions, which limit the amount of reduction any single district can experience; (2) she

excluded Puerto Rico’s share of Title I funding from the overall allocation used in her calculations; (3)

she excluded the “small state minimums” from her calculations; (4) she only performed calculations

using estimates of children in poverty, but excluded children who are neglected or delinquent or in

the foster care system, even though such children are included in the statutory funding formulas; and

(5) she did not take into account any statutory set asides for using Title I funding for administration

or school improvements. Tr. 3-54:17-3-55:19. Dr. Gordon concedes that the use of these “simplifying

assumptions” resulted in her calculations using a different estimated level of funding than the actual

levels of funding used to determine Title I funding. Tr. 3-55:20-3-56:10.

        237.    One of the data sources used in Dr. Gordon’s calculations is the Small Area Income

and Poverty Estimates (“SAIPE”), an estimate calculated by the Census Bureau. Tr. 3-56:11-20.

SAIPE is based in part upon the ACS, which itself asks respondents whether they are citizens. Tr. 3-

56:21-3-57:3. Dr. Gordon is not aware of whether the inclusion of a citizenship question on the ACS

leads to an undercount, but did adjust her calculations for any possible differential undercount on the

ACS. Tr. 3-57:4-7.

        238.    Because Dr. Gordon does not explain the basis for the differential undercount

scenarios that form the basis of her calculations and predictions, and Plaintiffs have produced no

evidence as to the validity or reasonableness of those differential undercount scenarios, the Court

must conclude that the 2% and 2.5% differential undercount scenarios used as assumptions by Dr.

Gordon are nothing more than pure speculation, and therefore unreliable. Accordingly, Dr. Gordon’s

calculations and projections, which are based upon those differential undercount scenarios, necessarily

                                                   96
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 97 of 241



suffer from these same flaws, and this Court finds them to be speculative and unreliable. This

unreliability is exacerbated by the use of simplifying assumptions such that the calculations performed

by Dr. Gordon to support her conclusions do not use the actual funding formula used by the

government in determining Title I funding amounts and allow for a real potential for double-counting

given that, if the presence of a citizenship question causes a differential undercount, the SAIPE may

already account for it because it is based upon ACS data.

        239.    Dr. Gordon’s predicted impact of a differential undercount on the 2020 Census on

Title I funding received by school districts is relatively small. Dr. Gordon does not include the

predicted amount of Title I funding that she predicts each school district will lose or what percentage

of total Title I funding such a predicted loss would represent. Tr. 3-59:18-3-60:1. Dr. Gordon testified

that she did calculate the predicted percentage loss of Title I funds for each of the school districts

provided to her by Plaintiffs’ counsel, and that none of the school districts, under any of the seven

differential undercount scenarios generated by Plaintiffs’ counsel, totaled more than five percent of

the overall Title I funding received by the school district. 3-60:13-18.

        240.    Furthermore, Dr. Gordon’s predicted impact of a differential undercount on the 2020

Census on Title I funding received by school districts is very sensitive to changes in the precise amount

of the differential undercount. For example, Dr. Gordon predicts that in the event of a 2 % differential

undercount scenario in which the baseline undercount for the non-Hispanic population is 1.5 %, only

36 of the school districts analyzed would experience any loss of funding. ECF No. 99-4 at 11, Table

1; Tr. 3-58:7-16. However, in the event of a 2.5 % differential undercount scenario in which the

baseline undercount for the non-Hispanic population is 0 %, the number of school districts that are

predicted to lose any Title I funding jumps up to 63. ECF No. 99-4 at 11, Table 1; Tr. 3-57:22-3-58:5.

Dr. Gordon conceded at trial that this was a significant difference. Tr. 3-58:23-3-59:12. This large

change in the number of school districts predicted by Dr. Gordon to lose any Title I funding associated

                                                   97
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 98 of 241



with a relatively small change in the exact magnitude and nature of the differential undercount

undermines the certainty of her prediction, particularly given the inherently speculative and unreliable

nature of the differential undercount scenarios used in her calculations.

       241.    The Court also finds Dr. Gordon’s predictions about the potential impact of a

differential undercount on the 2020 Census to be inherently uncertain. Dr. Gordon’s calculations of

these four Title I grant programs are based upon the current funding formulas for those grants, but

she acknowledges that Congress could change the funding formulas for these grants, which would

change the outcome of her predictions. Tr. 3-61:5-22. Similarly, Dr. Gordon’s calculations are based

upon the current funding amounts for the Title I program, and she acknowledges that the amount of

Title I funding these school districts receive would change if Congress changed the overall amount of

Title I funding. Tr. 3-60:19-3-61:4. Dr. Gordon also concedes that there are other inputs used in the

funding formulas that are not based on decennial census data, and that a change in any of those

variables could impact the amount of funding these school districts receive for these Title I grants.

Tr. 3-61:23-3-62:5. Dr. Gordon’s calculations are therefore not useful in the event that Congress

decides to change the funding amounts or funding formulas for these Title I grants at some point

between now and when data from the 2020 Census begins to be incorporated into the funding

formulas.

       242.    Furthermore, Dr. Gordon fails to show that a reduction in the amount of funding a

school district receives pursuant to Title I will amount to a reduction in overall funding. Dr. Gordon

concedes that school districts may be able to identify other sources of funds to use on educational

purposes. Tr. 3-62:14-24, 3-63:6-13.

       243.    Finally, even in the event the school districts do experience a short-term reduction in

funding, Dr. Gordon is also unable to articulate any type of tangible harm to the organizations and

individuals who are Plaintiffs in this action. These Title I grants provide funding to state and local

                                                  98
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 99 of 241



education agencies, and, other than some private schools, Dr. Gordon testified that no Title I grant

funding goes to any nonprofit organization or to any individual. Tr. 3-50:11-24. Therefore, no

Plaintiff in this action can claim that they will suffer any loss of funding through the Title I program

in the event of a differential undercount on the 2020 Census.

        244.    Furthermore, while Dr. Gordon states in her declaration that she believes that any

reduction in the amount of funding a school district receives under Title I is “likely to result in a

reduction in education services,” ECF No. 99-4 ¶ 35, she can only offer speculation that “it is

reasonable to assume” that school districts may make cuts to certain education programs she provides

as examples. ECF No. 99-4 ¶ 37. However, Dr. Gordon acknowledges that so long as school districts

comply with certain basic federal rules and regulations, the school districts have wide discretion in

choosing how to use their Title I funds. ECF No. 99-4 ¶ 37; Tr. 3-63:14-3-64:2. Accordingly, Dr.

Gordon concedes that she cannot predict any specific action any school district may take that would

have any potential detrimental impact on any of the organizational or individual Plaintiffs in this case.

Tr. 3-64:3-6.

        245.    Accordingly, even if Dr. Gordon’s reliance upon the speculative predicted undercount

scenarios provided to her by Plaintiffs’ counsel was supported by some evidence of reasonableness or

validity, which it is not, her analysis fails to establish that: (1) a school district will actually see a

reduction in funding, in light of the ability of Congress to change the funding amount for Title I grants

or the funding formula for Title I grants, as well as the possibility of school district’s locating another

source of funding; (2) Dr. Gordon cannot identify any specific education program or aspect or even

the type of education program or aspect that would be negatively impacted in the event of a differential

undercount, especially given that even if there is some reduction in Title I funding, Dr. Gordon

concedes that it would be relatively small (in all cases for all differential undercount scenarios less than

five percent). Finally, and most importantly, in the absence of any identification of a specific impact

                                                    99
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 100 of 241



on education programs or services offered, Dr. Gordon also cannot identify how any of the individuals

and organizations that are Plaintiffs in this case would be specifically impacted by any change in Title

I funding in the event of a differential undercount on the 2020 Census.

          246.   For these reasons, Dr. Gordon’s analysis, calculations, and testimony fail to establish

that Plaintiffs will be negatively impacted by the inclusion of a citizenship question on the 2020

Census.

                 viii.   Plaintiffs have not proven that they would be harmed by lower-quality
                         census data.

          247.   Plaintiffs set forth no evidence that they would be harmed in any way if the citizenship

question caused the quality of data generated by the census to be degraded.

                 ix.     Plaintiff Organizations have not proven that they have reasonably
                         diverted, or will reasonably divert, resources in response to a citizenship
                         question.

          248.   Most of the organizational plaintiffs have failed to prove that they have diverted

specific resources as a direct result of the Secretary’s decision to include a citizenship question on the

decennial census.

          249.   Although many of the organizational plaintiffs make the boilerplate, generic statement

that they have had to divert resources from organizational priorities as a result of the citizenship

question, see Block Aff., ECF No. 94-21, at ¶ 3; Gonzalez Aff., ECF No. 94-23, at ¶ 3; Tso Aff., ECF

No. 94-2, at ¶ 3; Navarette Aff, ECF No. 133-4, at ¶ 3, most failed to identify any specific resources

that have been diverted as a direct result of the citizenship question.

          250.   For example, although Peter Block Garcia claims that as a result of the addition of the

citizenship question to the 2020 census, the Latino Community Fund of Washington State (LCF) has

had to rework its strategic planning and priorities to “try and understand and address community fears

about the citizenship question, see Garcia Aff., ECF No. 94-21, at ¶ 6, he fails to identify any specific

program that has been impacted through an alleged diversion of resources. See Garcia Aff., ECF No.

                                                   100
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 101 of 241



94-21, at ¶ 6 (stating without specificity that the resources that LCF is spending on understanding and

mitigating the effects of the citizenship question on the 2020 census would otherwise be spent on

LCF’s health, civic engagement, and capacity building efforts).

        251.    Similarly, although Gerardo Gonzalez claimed that the Georgia Association of Latino

Elected Officials (GALEO) is already planning to increase engagement in the community, which will

require substantial staff and volunteer time, thereby diverting resources from its other core programs,

such as voter registration or leadership development, as a result of the citizenship question, see

Gonzalez Aff., ECF No. 94-23, at ¶ 11, he failed to identify any specific impact on these programs as

a result of the citizenship question.

        252.    Elaine Tso similarly made the generalized statement that Asian Services in Action, Inc.

(ASIA) plans to expend additional resources to educate the Asian American community about privacy

protection for information collected by the Census Bureau, Tso Aff., 94-2, at ¶¶ 10, 12 (stating that

ASIA “will be forced to divert significant resources in terms of money and staff time,” without any

specific identification of monetary expenditure); but she failed to identify any of those specific

resources that would be expended or the specific other programs that would be impacted through the

alleged expenditure of these unidentified additional resources. For example, Ms. Tso claims that the

citizenship question will require ASIA to expend more resources to explain the citizenship question

and alleviate fears about immigration repercussions, See Tso Aff., ECF No. 94-2, at ¶ 12, without

specifically identifying those resources that ASIA anticipates expending.

        253.    Furthermore, many of the organizational Plaintiffs acknowledge that they would

perform work associated with the census regardless of the citizenship question, but that they have

started that process earlier allegedly as a result of the citizenship question. See Block Aff., ECF No.

94-21, at ¶ 7 (noting that although LCF had planned on initiating and joining certain coalitions for the

2020 census regardless of the inclusion of a citizenship question, the addition of the citizenship

                                                  101
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 102 of 241



question required LCF to begin planning in early 2018, rather than early 2020); See Gonzalez Aff.,

ECF No. 94-23, at ¶¶ 10-11 (noting the work that GALEO would have done regardless of the

citizenship question but claiming that efforts for the 2020 Census began approximately 6 months

earlier than for the 2010 census); Navarette Aff., ECF No. 133-4, at ¶ 7; Tr. 1-218:4-11 (Mr. Park,

stating that MinKwon did not start its 2010 census efforts until 2010); Tr. 1-215:6-1-216:13; Tr. 1-

216:14-1-218:3 (Ms. Valdez-Cox, noting that LUPE started its 2020 Census outreach efforts earlier

than it did in 2010). None of these organizational plaintiffs explain how starting census outreach work

earlier than they otherwise would have has caused any incremental injury to their organizations.

        254.      In those relatively rare circumstances where organizational plaintiffs actually do

identify a particular expenditure of funds, they typically acknowledge that there are causes in addition

to the citizenship question for the expenditure, such as the general political climate. For example, Ms.

Valdez-Cox testified that LUPE began census outreach efforts earlier for the 2020 census than for the

2010 decennial census because “this last two years have been very difficult on immigrants” and “we’re

just going to be so much more fearful of answering and wonder about the consequences.” Tr. 1-

173:15-1-175:4 (emphasis added). Ms. Valdez-Cox explained that the border wall “has been a huge

issue,” that razor wire and the military had been sent to the border, and the Texas governor had sent

the National Guard and “hundreds of TPS officers” to the area. Tr. 1-173:15-1-175:4. She further

explained that fear of participating in the census resulted from the Administration’s announcement

that it would scrutinize those born with a midwife when renewing passports into Mexico. Tr. 1-

173:15-1-175:4. Indeed, Ms. Valdez-Cox testified that there is a lot of fear and distrust of the federal

government among both citizens and non-citizens in South Texas, and many LUPE members and

members of the Latino community fear interacting with the government workers. Tr. 1-186:8-15. She

explained that trust in the federal government is much lower today than it was in 2010, and that this

is due to both the Trump Administration’s policies -- such as the border wall, the rescission of DACA

                                                  102
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 103 of 241



and DAPA, the increased scrutiny of those with U.S. passports, and increased military presence at the

border -- as well as Texas’s policies towards immigration and immigrants. Tr. 1-186:16-18-187:6. Ms.

Valdez-Cox acknowledged that all of these policies and activities are causing distrust in the community

of the government. Tr. 1-187:7-9.

       255.    Mr. Park echoed those concerns, and testified that one of the biggest challenges

MinKwon is facing concerning the 2020 census is “a real climate of fear, trauma.” Tr. 1-214:9-1-

215:5. Mr. Park believes there is currently a lot of fear and distrust in the federal government within

the immigrant communities. Tr. 1-225:15-18. That fear and distrust in large part is caused by

President Trump’s policies, and that fear and distrust existed before Secretary Ross announced his

decision in March 2018 to include a citizenship question on the decennial census. Tr. 1-225:19-1-

226:3. Mr. Park believes that immigrant communities are afraid of sharing their information with the

Trump Administration because the Trump Administration might share or use their personal

information. Tr. 1-226:8-15. Mr. Park believes that this fear and distrust of the Trump Administration

will cause some people not to respond to the 2020 census. Tr. 1-226:16-19.

       256.    Other organizational plaintiffs acknowledged the general political climate as

contributing to their census outreach efforts. See, e.g., Gonzalez Aff., ECF No. 94-23, at ¶ 11 (noting

that GALEO will hire a part-time coordinator to carry out increased community outreach on the

census “in light of the political climate and the addition of a citizenship question.”); Tso Aff., ECF

No. 94-2, at ¶ 11 (stating that the citizenship question and the current political climate has caused

ASIA to hold executive committee and steering committee meetings, and that the focus of ASIA’s

community education efforts has changed for 2020 because of greater anxiety and fear in the

communities it serves); Tso Aff., ECF No. 94-2, at ¶ 12 (claiming that due to the increased fear

resulting from an anti-immigrant climate, ASIA will expend considerably more resources for the 2020

census than it did for the 2010 census). These organizations fail to identify any incremental

                                                 103
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 104 of 241



expenditure of resources attributable solely to the citizenship question as opposed to the general

political environment.

       257.    Indeed, a number of the organizational plaintiffs acknowledged that they voluntarily

engaged in significant outreach efforts during previous censuses that involved substantial expenditure

of resources, even though those censuses did not include a citizenship question, and that they would

increase those efforts for the 2020 census even in the absence of a citizenship question.

       258.    For example, during the 2010 census, LUPE worked to ensure that immigrant

communities completed the census. Tr. 1-184:2-4. It had an outreach plan for the 2010 census,

including the delivery of educational materials to the community, the sending of staff and volunteers

to canvass the neighborhood, and the printing of flyers. Tr. 1-184:5-18. All of these activities cost

money and were paid for by LUPE’s own resources. Tr. 1-184:19-24. LUPE engaged in all of these

efforts for the 2010 decennial census even though the census did not ask a citizenship question. Tr.

1-185:10-15. LUPE engaged in these efforts voluntarily; it was not required to perform any of these

outreach activities. Tr. 1-184:25-1-186:5. All of the resources that LUPE devoted to the 2010

decennial census could have been used for other activities. Tr. 1-185:6-9. Just as in the 2010 decennial

census, LUPE believes that it is important for all persons to be counted in the 2020 census. Tr. 1-

185:16-18. And that is why LUPE will again make an effort to make sure that immigrant communities

respond to the census. Tr. 1-185:19-22. Ms. Valdez-Cox admitted that even with the citizenship

question enjoined, LUPE will continue to undertake efforts to increase response rates to the census.

Tr. 1-185:23-1-186:3. For example, LUPE will continue to engage in outreach and education activities

to make sure that immigrant communities respond to the census even if the citizenship question is

enjoined. Tr. 1-186:4-7.

       259.    Mr. Park testified similarly, acknowledging that MinKwon spent substantial resources

on the 2010 decennial census that could have been used for other activities that MinKwon engaged

                                                  104
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 105 of 241



in, and that MinKwon engaged in all of these activities in 2010 even in the absence of a citizenship

question on the decennial census. Tr. 1-224:6-9, Tr. 1-224:16-21. Indeed, MinKwon will continue to

undertake efforts to boost response rates to the census even though the district court in New York

has enjoined the citizenship question. Tr. 1-225:4-10.

       260.    Many of the organizational plaintiffs have failed to establish any expenditure of funds

directly attributable to the citizenship question. For example, although Mr. Garcia claims that as a

result of the citizenship question, LCF and others in the Yakima/Yakima Counts coalition are working

to raise funds to hire Native American and Latino community workers to educate community members

about the census, see Block Aff., ECF No. 94-21, at ¶ 11 (emphasis added), he failed to identify any

direct expenditure of funds by LCF or how making the decision to raise funds injures the organization.

       261.    Similarly, although Mr. Navarette asserts that “PAZ has joined a number of

committees as part of its efforts to combat the negative effects of the citizenship question,” and that

as part of the City of Phoenix steering committee, PAZ is “planning a robust door-to-door campaign

to educate the community on the census in general and on the citizenship question in particular,”

Navarette Aff., ECF No. 133-4, at ¶ 8, he does not suggest that PAZ would not have engaged in

robust door-to-door efforts to educate the community in the absence of a citizenship question, or

how the inclusion of a citizenship question has increased the burden on PAZ’s door-to-door efforts.

Mr. Navarette further claimed that PAZ is also part of the National Strategy on the Census, a

committee organized by the Fair Immigration Reform Movement, and that the “committee is planning

an education campaign around the census and the citizenship question.” Navarette Aff., ECF No.

133-4, at ¶ 9. However, Mr. Navarette fails to explain precisely what this committee is planning on

doing, what PAZ’s role is on the committee, or how that role has caused PAZ any cognizable harm.

Mr. Navarette further contends that it will attend a meeting in March 2019 to discuss the citizenship




                                                 105
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 106 of 241



question, Navarette Aff., ECF No. 133-4, at ¶ 10; once again, he fails to explain how attendance at a

meeting has harmed the organization.

        C.      Conclusions of Law

                i.      Scope of Review and Expert Evidence

        262.    A court should not accept expert opinion testimony “that is connected to existing data

only by the ipse dixit of the expert.” General Elec. Co. v. Joiner, 522 U.S. 136, 147 (1997). The district

court does not abuse its discretion in rejecting expert testimony where an analytical gap exists between

the data and the expert opinion testimony. Id.

        263.    In Joiner, the plaintiff, who had been a smoker and had a family history of lung cancer,

alleged that he repeatedly had been exposed to dielectric fluid containing PCBs over the course of a

number of years while making repairs to electrical transformers, and that the exposure contributed to

his development of lung cancer. Id. at 139. In support of his theory of causation, the plaintiff

presented expert testimony. Several of plaintiff’s experts relied upon studies involving infant mice

who had been injected with high doses of PCBs and developed cancer in support of the conclusion

that plaintiff’s exposure to PCBs promoted his cancer. Id. at 144. The district court concluded that

these studies could not support the experts’ conclusion because the plaintiff was an adult human who

had been exposed to much lower doses of PCBs, and the experts failed to explain how or why they

could have extrapolated their opinions from “these seemingly far-removed animal studies.” Id. The

Supreme Court affirmed the district court’s rejection of this expert testimony and held that an expert’s

opinion must be sufficiently supported by the studies upon which he relies. Id. Because the animal

studies were so dissimilar from the facts presented in the litigation, the district court did not abuse its

discretion in rejecting the opinions. Id. at 144-45.

        264.    Other of plaintiff’s experts relied upon four epidemiological studies to support their

conclusion that plaintiff’s exposure to PCBs contributed to his cancer. Id. at 145. The first of these


                                                   106
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 107 of 241



studies involved workers who were exposed to PCBs at a plant, but did not conclude that the PCB

exposure had caused cancer among the examined workers. The Supreme Court affirmed the district

court’s rejection of the expert opinions that relied upon this study, and noted that because the study

was unwilling to conclude that PCB exposure had caused cancer, the study could not support the

experts’ conclusions. Id. at 145.

        265.    The second study involved workers who were exposed to PCB, but the study could

not find a statistically significant increase in lung cancer deaths. Id. The third study involved workers

who were exposed to mineral oils, but not PCBs, and showed a statistically significant increase in lung

cancer deaths. Id. at 146. The final study involved a group that had been exposed to PCBs as well as

a number of other potential carcinogens, and experienced a statistically significant increase in lung

cancer deaths. Id. The Supreme Court affirmed the district court’s rejection of the opinions that

based their conclusions on these studies and explained:

                But conclusions and methodology are not entirely district from one
                another. Trained experts commonly extrapolate from existing data.
                But nothing in either Daubert or the Federal Rules of Evidence requires
                a district court to admit opinion evidence that is connected to existing data
                only by the ipse dixit of the expert. A court may conclude that there is
                simply too great an analytical gap between the data and the opinion
                proffered.

Id. (emphasis added).

        266.    Here, as discussed both above and below, a number of the studies Plaintiffs’ experts

rely upon to support their conclusions involve unwarranted extrapolation to very different factual

circumstances, and these opinions are connected to this data solely, if at all, by the ipse dixit of the

expert. See Cooper v. Smith & Nephew, Inc., 259 F.3d 194, 203 (4th Cir. 2001) (rejecting expert opinion

that rejected studies as “unpersuasive” without any explanation as insufficient to rebut causation and

amounting to ipse dixit). Dr. Mathiowetz impermissibly extrapolated from the Tourangeau article’s

analysis of questions about residents’ names and from the Brown et al. paper’s analysis of self-response


                                                    107
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 108 of 241



rates to render a conclusion about how a question about citizenship might cause rostering omissions. Tr. 2-

187:19–2-188:17, 2-188:18–2-191:5; PX-162; PX-923. Similarly, Mr. Brace impermissibly extrapolated

from the Brown et al. paper’s conclusion concerning a 5.8% difference in self-response for households

that contain a non-citizen and applied that same percentage, without explanation, to Hispanic citizen

households. Tr. 2-223:22-25; Tr. 2-224:1-4; Tr. 4-43:8-15; Tr. 4-59:6-24. Mr. Brace also impermissibly

extrapolated from Dr. Barreto’s survey results of an 8.09% differential drop in self-response rates for

Latinos and applied it, without explanation, to non-Hispanic, non-citizen households. Tr. 2-224:18-

21; Tr. 4-36:20-4-37:17; Tr. 4-42:17-4-43:1; Tr. 4-43:16-4-44:3; Tr. 4-52:24-4-53:9.

        267.    In addition, the Court shall give no weight to the opinions from Plaintiffs’ experts Dr.

Nancy Mathiowetz and Dr. William O’Hare based solely on a statistical correlation because expert

testimony that relies solely on correlation to show causation, without controlling for any other

potential explanations, is unreliable and inadmissible. Verisign, Inc. v. XYZ.COM LLC, 848 F.3d 292,

300 (4th Cir. 2017) (“[T]he district court concluded that [the expert’s] ‘methods … are questionable’

and that her ‘conclusions are not reliable,’ primarily because [her] analysis failed to distinguish between

‘correlation’ and ‘causation.’ We agree with the district court.”) (ellipsis in original) (citation omitted);

Wehling v. Sandoz Pharms. Corp., 162 F.3d 1158 (4th Cir. 1998) (per curiam) (unpublished) (expert

testimony was properly excluded because the expert “based his opinion regarding causation primarily

on the correlation in time between the administration of [one drug] to plaintiff, and the administration

of [another drug],” and “[s]ince conjecture, hypothesis, subjective belief, or unsupported speculation

are impermissible grounds on which to base an expert opinion, such ‘expert’ opinions … must be

excluded”); People Who Care v. Rockford Bd. of Educ., 111 F.3d 528, 537–38 (7th Cir. 1997) (“[A] statistical

study that fails to correct for salient explanatory variables, or even to make the most elementary

comparisons, has no value as causal explanation and is therefore inadmissible in a federal court.”).




                                                    108
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 109 of 241



        268.    Here, Dr. Mathiowetz’s testimony that the citizenship question will cause Hispanic

self-response rates to decrease by 8 to 10 % was based solely on a statistical correlation, without

controlling for any other potential explanations. Tr. 2-191:21–25, 2-194:19–2-195:4, 2-195:16–2-

196:7. Likewise, her testimony about a causal relationship between self-response rates and net

undercounts was based solely on a statistical correlation between lower self-response rates and higher

net undercounts in the past three censuses, without controlling for any other potential explanations.

Tr. 2-133:1–2-137:13, 2-139:3–2-147:22, 2-196:22–25, 2-197:4–2-199:2. That testimony was therefore

unreliable and will be given no weight.

        269.    Likewise, Dr. O’Hare’s testimony about a causal relationship between self-response

rates and net undercounts was based solely on a statistical correlation between lower self-response

rates and higher net undercounts in the past three censuses, without controlling for other potential

explanations. Tr. 2-75:13–2-77:9. That testimony was therefore unreliable and will be given no weight.

        270.    With respect to Dr. Reamer, as discussed above, he relied on two differential

undercount scenarios that were provided to him by Plaintiffs’ counsel. Tr. 3-72:3-7. They were

generated by a Dr. Barnard Fraga, who was not identified by Plaintiffs as an expert in this action. 12

Tr. 3-71:7-10. Dr. Reamer was not aware of how these scenarios were calculated or what assumptions

they were based upon when he submitted his declaration. Tr. 3-72:8-19. Dr. Reamer did not perform

any work or analysis to analyze whether these differential undercount scenario predictions generated

by Dr. Fraga and provided to him by counsel were reasonable or valid other than reading Dr. Fraga’s

report after Dr. Reamer had performed his calculations and submitted his declaration. Tr. 3-72:20-3-

73:1. In particular, Dr. Reamer was not aware of what the basis was for Dr. Fraga’s 86.3 % NRFU



        12
              Dr. Fraga was retained and noticed by plaintiffs in other similar litigation challenging
Secretary Ross’s decision to include a citizenship question on the 2020 Census, State of California et al.
v. Ross et al., N.D. Cal. No. 18-1865, and City of San Jose et al. v. Ross et al., N.D. Cal. 18-2279.

                                                   109
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 110 of 241



success rate used in one of the two scenarios Dr. Reamer used in his calculations. Tr. 3-75:21-24. Dr.

Reamer is not an expert on the census or survey methodology, Tr. 3-73:2-9, and offers no opinion

that either of these predicted undercount scenarios are likely to happen, or that if one of them did

happen, that it would be attributable to the presence of a citizenship question on the 2020 Census.

Tr. 3-74:2-3-75:9.

        271.    Defendants challenged the portion of Dr. Reamer’s testimony predicting the funding

loss that some states may experience under these four funding programs in the event of a differential

undercount on the 2020 Census, ECF No. No. 114. This Court originally took that motion under

consideration, and denied the motion in an oral ruling during trial on January 24, 2019. Tr. 3-66:15-

21. However, the Court notified the parties that “I will discuss my reasoning in more detail as part of

my ultimate opinion, and I will discuss how much weight I am giving it and the like when we get to

that point.” Tr. 3-66:18-20.

        272.    Defendant’s motion in limine was denied because Dr. Reamer disclaims the notion that

he is providing a prediction of what may occur. Nowhere in his declaration does he use the word

“prediction” or any derivative thereof, and he refers to his calculation scenarios as “illustrations.” See,

e.g., ECF No. 99-8 ¶¶ 15, 35. Accordingly, because Defendants’ motion was premised upon the

argument that Dr. Reamer’s predictions should not be considered because they were based upon

undisclosed expert testimony from Dr. Fraga, this Court denied Defendants’ motion and admitted

Dr. Reamer’s testimony as an illustration of a potential impact two particular differential undercount

scenarios on the 2020 Census could have on federal funding under these four programs.

        273.    However, Defendants’ argument that testimony by Dr. Reamer that actually purports

to predict the consequences of a differential undercount on the 2020 Census has not been shown to

rest upon a reliable foundation as required by Federal Rule of Evidence 702 and Daubert v. Merrell Dow

Pharmaceuticals, Inc., 509 U.S. 579, 597 (1993), is correct.

                                                    110
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 111 of 241



        274.    In situations in which an expert’s opinion relies upon projections and calculations

rendered by another expert who has not been disclosed, and who the opposing party has no

opportunity to challenge, it would be unfair and significantly prejudicial to accept such testimony. See,

e.g., TK-7 Corp. v. Estate of Barbouti, 993 F.2d 722, 732 (10th Cir. 1993) (holding that expert testimony

about lost profits should not have been considered when such testimony was based upon numbers

generated by another, undisclosed expert, because “the expert failed to demonstrate any basis for

concluding that another individual’s opinion on a subjective financial prediction was reliable, other

than the fact that it was the opinion of someone he believed to be an expert who had a financial

interest in making an accurate prediction.”). This is particularly true because, as the Supreme Court

has explicitly recognized, avoiding such scenarios is the purpose of Federal Rule of Evidence 703. As

a plurality opinion of the Supreme Court recognized, “[t]he Rule 703 approach, which was

controversial when adopted, is based on the idea that the disclosure of basis evidence can help the

factfinder understand the expert’s thought process and determine what weight to give to the expert’s

opinion.” Williams v. Illinois, 567 U.S. 50, 78 (2012). Then, as an illustrative example, the Williams

Court wrote, “[f]or example, if the factfinder were to suspect that the expert relied on factual premises

with no support in the record, . . . then the probativeness or credibility of the expert’s opinion would

be seriously undermined.” Id. (emphasis added). The Court finally noted that “[t]he purpose of disclosing

the facts on which the expert relied is to allay these fears – to show that the expert’s reasoning was

not illogical, and that the weight of the expert’s opinion does not depend on factual premises

unsupported by the other evidence in the record…” Id. Here, this is an issue of the Plaintiffs’ own

making, and was avoidable and curable in a number of ways. Plaintiffs could have noticed Dr. Fraga

as an expert, of course, but they also could have simply had Dr. Reamer perform his calculations with

differential undercount scenarios generated by a disclosed expert witness, such as Mr. Brace, which is

what two of Plaintiffs’ other funding experts did. However, as the Supreme Court has made clear, it

                                                  111
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 112 of 241



is improper to consider expert testimony based upon work or calculations performed by another

undisclosed expert, particularly in light of Dr. Reamer’s explicit admission that he testified not

knowing how Dr. Fraga had performed his calculations of the differential undercount scenarios or

what assumptions those calculations were based upon. Tr. 3-72:8-19.

        275.    The Court finds that Dr. Reamer’s reliance on these projected undercount scenarios

were not reasonable. There is nothing in the administrative record, or the exhibits entered into

evidence, including exhibits admitted only for the purposes of Federal Rule of Evidence 703, that even

attempts to explain the basis for these two differential undercount scenarios generated by Dr. Fraga

or why they constitute reasonable assumptions upon which Dr. Reamer can base his calculations. As

an initial matter, Dr. Fraga’s 5.8 % scenario that does not account at all for the Census Bureau’s NRFU

process is unreasonable because, as Dr. Reamer concedes, all federal funding formulas that use any

kind of decennial census-derived data use the data from the final census enumeration, not just the

initial self-responses. ECF No. 3-75:10-20.

        276.    Lastly, three exhibits from CBAMS should also be excluded (PX-152, PX-163, and

PX-1216). Although the Court tentatively admitted those exhibits, it indicated the possibility of

revisiting that decision. Tr. 5-5-133:10–5-140:20, 2-106:10–2-110:2. Those exhibits contain three

levels of hearsay.

        277.    The Court ruled that the first level of hearsay—the documents themselves—are

admissible as statements of a party opponent. Tr. 2-108:11–12. The Court also ruled that the second

level of hearsay—statements by survey respondents—is admissible under a hearsay exception. Letter

Order at 2–3, Jan. 25, 2019, ECF No. 128. Even beyond these first two levels of hearsay, these

exhibits also contain a third level of hearsay: statements by third parties to the survey respondents.

        278.    For example, one of the CBAMS focus group reports states: “Most participants said

that though they personally are citizens or legal residents and are not afraid to answer the citizenship

                                                  112
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 113 of 241



question, they know many others who will not fill out the question or the form altogether out of fear.”

PX-152-22 (emphasis added); see also, e.g., PX-1216-65 (“‘If somebody came to my house and said,

“Will you fill out this form about your citizenship?” I’d say, “Sure, why not?” Because I am a citizen.

But you go ahead and ask somebody else? No.’”). These kinds of statements cannot be admitted under

the hearsay exception governing survey responses because they were made by third parties not

participating in the survey.    Statements in PX-152, PX-163, at PX-1216 by third parties not

participating in the survey thus do not satisfy any hearsay exception and are inadmissible.

       279.     Moreover, to be admissible under that hearsay exception, survey evidence must be

“‘more probative on the issue than other evidence.’” Dick’s Sporting Goods, Inc. v. Dick’s Clothing &

Sporting Goods, Inc., 188 F.3d 501, 1999 WL 639165, at *5 (4th Cir. 1999) (unpublished) (citation

omitted). Here, on the key issue for which these CBAMS surveys were offered—how the citizenship

question will affect self-response rates of noncitizens and Hispanics—Plaintiffs failed to prove that

the survey responses were more probative than other evidence. Specifically, the survey responses are

less probative on that issue than the Brown et al. paper, which numerous witnesses called by both

parties testified about extensively, and which (unlike the survey responses) undertakes a quantitative

analysis that controls for many other potential explanations. See PX-162. The statements by survey

respondents in PX-152, PX-163, and PX-1216 thus do not satisfy the hearsay exception and are

inadmissible.

                ii.     Plaintiffs have not proven a differential undercount.

       280.     As an initial matter, Plaintiffs have set forth no reliable calculation of differential net

undercount because they have failed to prove (1) the magnitude of any decline in self-response rate,

(2) the effectiveness of NRFU efforts, (3) the effectiveness of imputation, (4) the rate of erroneous

enumerations, and (5) the likelihood and magnitude of rostering omissions.




                                                   113
          Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 114 of 241



           281.    First, as set forth above, Plaintiffs have set forth no reliable evidence regarding the

   magnitude of any decline in the self-response rate for potential noncitizen households, and have

   proved even less with respect to a potential decline in self-response rates for Hispanics. Most

   significantly, Plaintiffs did not conduct a true RCT to provide credible quantitative evidence of the

   self-response rate decline.

           282.    Second, as set forth above, Plaintiffs have not proved that NRFU would be ineffective.

   Indeed, Plaintiffs adduce no credible quantitative evidence to challenge Dr. Abowd’s opinion that

   NRFU can effectively combat any decline in the self-response rate. Tr. 5-123:17–21 (Dr. Abowd

   defining “credible quantitative evidence” as that which would “stand up to internal and exterior peer

   review in the relevant scientific disciplines”). Again, Plaintiffs failed to conduct their own RCT, which

   could have provided credible quantitative data regarding the effectiveness of NRFU. To the extent

   Plaintiffs rely on qualitative studies, like CBAMS and the Brown et al. paper, 13 in an effort to establish

   the impact of a citizenship question on the census, such evidence should not be credited. See Wehling

   v. Sandoz Pharm. Corp., 162 F.3d 1158, *5 (4th Cir. 1998) (affirming district court’s rejection of expert

   that failed to cite to peer-reviewed, controlled studies to substantiate his opinions) (unpublished); Doe

   v. Ortho-Clinical Diagnostic, Inc., 440 F. Supp. 2d 465, 476 (M.D.N.C. 2006) (“Finally, the Court also

   finds that Dr. Geier’s two most recent papers . . . that were presented to the Court during the hearing,

   have not yet been published nor peer reviewed, making their own relevance and scientific validity

   difficult, if not impossible, to assess.”); Chambers v. Exxon Corp., 81 F. Supp. 2d 661, 665 (M.D. La.

   2000) (rejecting expert opinions because they “fail to present a single peer-reviewed, controlled

   epidemiological study that supports their causation theories.”), aff’d 247 F.3d 240 (5th Cir. 2001)



           13
              While the Brown et al. provided quantitative evidence of the decline in self-response rate
for potential noncitizen households, it provided only qualitative evidence regarding the effectiveness of
NRFU. See Tr. 5-83:1–5-85:13, 5-90:23–5-91:15.

                                                      114
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 115 of 241



(affirming district court’s rejection of expert testimony as unreliable where expert failed to present a

single peer-reviewed, controlled study in support of opinion); In re Breast Implant Litig., 11 F. Supp. 2d

1217, 1228 (D. Colo. 1998) (rejecting expert testimony for failure to present a single peer-reviewed,

controlled study to support causation theory).

        283.    The Court respectfully disagrees with Judge Furman’s conclusion that “the

incremental net differential decline in self-response rates among noncitizen households caused by the

citizenship question, and any similar decline among Hispanics, will remain uncured by NRFU, and

will thus ripen into an incremental net differential undercount of the people who live in such

households.” New York v. United States Dep’t of Commerce, 2019 WL 190285, at *64 (S.D.N.Y. 2019).

Most fundamentally, this calculation assumes that NRFU will not enumerate even a single household

through in-person visits, administrative records, or proxy responses—that is the only way a

“differential decline in self-response rates” could “ripen into an incremental net differential

undercount.” Dr. Abowd debunked this idea several times over, testifying that it is literally not

possible for a household to go uncounted; at the very least, an unresolved household will have a count

imputed at the end of the 2020 Census. Tr. 5-54:4–15 (noting that the Census Bureau’s operational

system confirms that “every address [ ] in the MAF at the end of the census has been accounted for.”),

5-101:10–13, 5-122:12–17. Even Plaintiffs do not press this theory.

        284.    Further, for the reasons discussed above and below, Judge Furman overlooked the

essential building blocks of differential net undercount: erroneous enumerations (someone who was

counted incorrectly), gross omissions (someone missed), and whole person census imputations

(someone for which the Census Bureau filled in data based on nearby households). See Tr. 5-112:24–

5-120:11. The inquiry does not end with gross omissions. It is entirely possible that a particular

demographic group will have no differential net undercount (or a net overcount) when every variable

is calculated. See Tr. 5-118:11–5-120:11.

                                                   115
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 116 of 241



        285.    Third, Plaintiffs have provided no credible quantitative data regarding the

effectiveness of imputation. Such data is critical here, as Dr. Abowd testified that even if imputation

systematically undercounts a particular demographic group, no differential undercount may result. Tr.

5-118:11–5-120:11, 6-47:9–12. To the extent Plaintiffs rely on unnamed qualitative studies, such

evidence cannot legally be credited. See Wehling, 162 F.3d at *5; Ortho-Clinical Diagnostic, 440 F. Supp.

2d at 476; Chambers, 81 F. Supp. 2d at 665; In re Breast Implant Litig., 11 F. Supp. 2d at 1228.

        286.    Fourth, Plaintiffs do not even attempt to prove the rate of erroneous enumerations

due to the citizenship question, a critical variable in calculating differential net undercounts.

        287.    Finally, Plaintiffs have not proved the likelihood and magnitude of any rostering

omissions specifically due to the citizenship question. Again, Plaintiffs did not conduct an RCT to

provide credible quantitative evidence of rostering omissions.          And without such quantitative

evidence, Plaintiffs’ experts’ opinions are “connected to existing data only by the ipse dixit of the

expert.” General Elec. Co. v. Joiner, 522 U.S. 136, 147 (1997).

        288.    For the reasons set forth above, Plaintiffs have not proven that a differential net

undercount will occur in the 2020 Census for any identifiable group. And without a reliable calculation

of differential net undercount, Plaintiffs cannot prove any injury for Plaintiffs. See Utah v. Evans, 536

U.S. 452, 464 (2002).

                iii.    Plaintiffs have not proven a concrete, non-speculative injury that is
                        certainly impending.

        289.    Differential-net-undercount deficiencies aside, Plaintiffs have failed to prove a

certainly impending injury as a matter of law. In particular, the unreliable estimates of differential

undercount developed by Dr. Mathiowetz were used as inputs by Mr. Brace to calculate

apportionment and redistricting harm (as well as projections for Medicaid and certain transportation

funding), and Mr. Brace’s calculations then were in turn used as inputs in the analyses of Ms. Carruth

and Mr. Mingo. “Thus, Plaintiffs fashioned their expert testimony as a precarious house of cards with
                                                   116
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 117 of 241



each expert relying on conclusions which other experts were responsible for generating and

verifying. Because of this, the failure of even one of Plaintiffs’ experts to produce a verifiable

conclusion necessarily harms the conclusions of other of Plaintiffs’ experts.” In re TMI Litig. Cases

Consol. II, 911 F. Supp. 775, 824-25 (M.D. Pa. 1996). In the absence of credible expert testimony,

Plaintiffs have failed to establish any cognizable injury.

        290.    Plaintiffs’ claims concerning the anticipated effect of a hypothetical differential

undercount as a result of the citizenship question leading to a loss of representation, intra-state vote

dilution, or loss of federal funding are too speculative to satisfy Article III’s requirements. See Nat’l

Law Ctr. on Homelessness & Poverty v. Kantor, 91 F.3d 178, 185 (D.C. Cir. 1996) (finding lack of standing

where court could not determine “what effect any methodology for counting the homeless would

have on the federal funding of any particular appellant,” noting that “if a more accurate count would

have enlarged some of the communities’ shares, it likely would have reduced the shares of other

communities”); id. at 186 (“interstate vote dilution injury is difficult to establish”); Strunk v. U.S. Dep’t

of Commerce, Civ. A. No. 09-1295, 2010 WL 960428, at *3 (D.D.C. Mar. 15, 2010) (rejecting vote

dilution claim for lack of standing where plaintiff was “but one citizen of New York and one voter in

New York’s 11th Congressional District”); Ridge v. Verity, 715 F. Supp. 1308, 1318 (W.D. Pa. 1989)

(finding no standing to bring an apportionment claim when “none of the plaintiffs in this case can

show which states would gain and which states would lose representation in Congress”); Fed’n for Am.

Immigration Reform v. Klutznick, 486 F. Supp. 564, 570 (D.D.C. 1980) (holding that “none of the plaintiffs

are able to allege that the weight of his or her vote in the next decade will be affected” where plaintiffs

“can do no more than speculate as to which states might gain and which might lose representation”

which depends, inter alia, on “the interplay of all other population factors which affect

apportionment”); see also Sharrow v. Brown, 447 F.2d 94, 97 (2d Cir. 1971) (noting that plaintiff’s claim

of standing to challenge method of apportionment “presents difficulty” because plaintiff “would have

                                                    117
        Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 118 of 241



to show, at least approximately, the apportionment his interpretation . . . would yield, not only for

New York but for every other State as well”) (emphasis added).

        291.    Plaintiffs’ claim that the decision to include a citizenship question in the 2020 Census

will result in a dilution of Plaintiffs’ representation in the House of Representatives is inherently

speculative. Plaintiffs have not, and cannot, establish that the citizenship question will affect the

number of Representatives in Congress. See Franklin v. Massachusetts, 505 U.S. 788 (1992) (because the

plaintiffs had not “shown . . . that Massachusetts would have an additional Representative if the

allocation had been done using some other source of ‘more accurate’ data,” they “d[id] not have

standing to challenge the accuracy of the data.” Id. at 802 (plurality opinion)).

        292.    The evidence adduced at trial does not show that the inclusion of the citizenship

question “will likely result” in a loss of representation for Plaintiffs. Thus, Plaintiffs have fallen far

short of demonstrating an “injury in fact” that is “concrete and particularized,” Defs. of Wildlife, 504

U.S. at 560 (citations omitted), and not “merely ‘conjectural or ‘hypothetical’ or otherwise speculative.”

Summers v. Earth Island Inst., 555 U.S. 488, 505 (2009) (quoting Defs. of Wildlife, 504 U.S. at 560); see also

Clapper v. Amnesty Int’l USA, 568 U.S. 398, 409 (2013) (alleged future injury must be ‘certainly impending”;

“‘[a]llegations of possible future injury’ are not sufficient”) (quoting Whitmore v. Arkansas, 495 U.S. 149,

158 (1990)).

        293.    Moreover, the process of apportionment itself makes any pre-census allegations as to

the distribution of representatives speculative. Because the apportionment process is based on the

population of every state, Plaintiffs cannot establish an imminent injury here because the 2020 Census

has not yet taken place and projections of state populations will continue to change between now and

2020.    It is therefore impossible to “accurately measure” the population before the actual

measurement. See Fed’n for Am. Immigration Reform, 486 F. Supp. at 570, 572 (holding “none of the

plaintiffs are able to allege that the weight of his or her vote in the next decade will be affected” when

                                                    118
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 119 of 241



plaintiffs “can do no more than speculate as to which states might gain and which might lose

representation” depending on “the interplay of all the other population factors which affect

apportionment”).

        294.    Lastly, as explained above, Plaintiffs proffered no evidence that they would be harmed

in any way if the citizenship question caused the quality of census data to be degraded. Thus, even

assuming data-quality harm is sufficient for Article III standing, see New York v. United States Dep’t of

Commerce, 351 F. Supp. 3d 502 (S.D.N.Y. 2019), Plaintiffs have not proved that they would be harmed

by a decline in the quality of census data.

                iv.      No Associational Standing

        295.    “Since they are not mere pleading requirements but rather an indispensable part of the

plaintiff’s case, each element [of Article III standing] must be supported in the same way as any other

matter on which the plaintiff bears the burden of proof, i.e., with the manner and degree of evidence

required at the successive stages of the litigation.” Lujan v. Defs. of Wildlife, 504 U.S. 555, 561 (1992).

At trial, the facts underlying Article III standing “must be ‘supported adequately by the evidence

adduced at trial.’” Id. (citation omitted).

        296.    Here, of the 26 Organizational Plaintiffs in No. 18-cv-1570, 19 of them—DHF,

SVREP, MVF, LCLAA, Somos, SHC, MALC, CLLC, CLBC, API Legislative Caucus, CPLC, AZLLC,

El Pueblo, MLLC, Advancing Justice-Chicago, Chelsea Collaborative, OCA-GC, Friendly House, and

Four Directions—presented no evidence that they have Article III standing to sue, either on behalf

of their members or on their own behalf. Those 19 Organizational Plaintiffs are therefore dismissed

without prejudice for lack of standing.

                         a)      Standing to Sue on Behalf of Members

        297.    An organization does not have Article III standing to sue on behalf of its members

unless “its members would otherwise have standing to sue in their own right.” Hunt v. Wash. State


                                                   119
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 120 of 241



Apple Advert. Comm’n, 432 U.S. 333, 343 (1977). This associational standing requirement demands that

the organization identify a particular affected member, not merely a “statistical probability that some

of [its] members are threatened with concrete injury.” Summers v. Earth Island Inst., 555 U.S. 488, 497

(2009). A general reference to unidentified members is insufficient to confer standing on an

organization. Valley Forge Christian Coll. v. Ams. United for Separation of Church & State, Inc., 454 U.S. 464,

487 n.23 (1982); see also Am. Chemistry Council v. Dep’t of Transp., 468 F.3d 810, 820 (D.C. Cir. 2006)

(“[A]n organization bringing a claim based on associational standing must show that at least one

specifically-identified member has suffered an injury-in-fact. … At the very least, the identity of the

party suffering an injury in fact must be firmly established.”).

        298.     Here, as explained above, 19 of the 26 Organizational Plaintiffs in No. 18-cv-1570

presented no evidence that they have standing to sue, either on behalf of their members or on their

own behalf.

        299.     Of the remaining seven Organizational Plaintiffs, six of them—LCF, GALEO, ASIA,

PAZ, CHIRLA, and MinKwon—presented no evidence identifying a single member who has suffered

or will suffer an injury from the inclusion of a citizenship question on the 2020 census. Those six

Organizational Plaintiffs have therefore failed to prove standing to sue on behalf of their members.

        300.     Only one of the 26 Organizational Plaintiffs in No. 18-cv-1570 (LUPE) presented

evidence identifying a member (Juanita Valdez-Cox) who will purportedly suffer injuries from the

inclusion of a citizenship question on the 2020 census. However, it is undisputed that those purported

injuries—loss of federal funding for unidentified public roads and vote dilution—will not occur absent

a differential net undercount in the area where Ms. Valdez-Cox lives. As explained above, Plaintiffs

have failed to prove by a preponderance of the evidence that the citizenship question will cause a

differential net undercount. In addition, it is also undisputed that there will be no effect on the

unidentified roads on which Ms. Valdez-Cox drives if the state and local governments responsible for

                                                     120
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 121 of 241



maintaining those roads decide to re-allocate other funds to offset any lost federal funding due to the

citizenship question. LUPE has thus failed to prove that Ms. Valdez-Cox’s alleged roadway injury is

fairly traceable to the citizenship question, instead of the independent choices of the state and local

governments responsible for maintaining those roads. LUPE has therefore failed to prove by a

preponderance of the evidence that it has standing to sue on behalf of its member.

                        b)      Standing to Sue on Own Behalf

        301.    Although an organization’s expenditure of resources to avoid a harm can in certain

circumstances constitute an Article III injury-in-fact, see Havens Realty Corp. v. Coleman, 455 U.S. 363,

378–79 (1982), the organization cannot “simply choos[e] to spend money fixing a problem that

otherwise would not affect the organization at all.” Blunt v. Lower Merion Sch. Dist., 767 F.3d 247, 285

(3d Cir. 2014); accord Fair Employment Council of Greater Wash., Inc. v. BMC Mktg. Corp., 28 F.3d 1268,

1277 (D.C. Cir. 1994) (organization’s reallocation of resources not sufficient for standing when

organization “and its programs would have been totally unaffected [by defendant’s conduct] if it had

simply refrained from making the re-allocation”); Clapper v. Amnesty Int’l USA, 568 U.S. 398, 416 (2013)

(plaintiff “cannot manufacture standing merely by inflicting harm on [itself] based on [its] fears of

hypothetical future harm that is not certainly impending”). Instead, the organization must prove that

“it would have suffered some other injury if it had not diverted resources to counteracting the

problem.” Blunt, 767 F.3d at 285 (emphasis deleted) (citing La Asociacion de Trabajadores de Lake Forest

v. City of Lake Forest, 624 F.3d 1083, 1088 (9th Cir. 2010)); accord Nat’l Treasury Emps. Union v. United

States, 101 F.3d 1423, 1429–30 (D.C. Cir. 1996) (organization must show that its expenditure of

resources was “a necessary link in achieving the organization’s ultimate purpose” and not just a

product of “unnecessary alarmism constituting a self-inflicted injury”). In other words, the

organization must prove that it “reasonably incur[red] costs to mitigate or avoid [a] harm” that otherwise




                                                   121
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 122 of 241



would have occurred. Beck v. McDonald, 848 F.3d 262, 275 (4th Cir. 2017) (emphasis added), cert. denied,

137 S. Ct. 2307 (2017).

        302.    Here, as explained above, 19 of the 26 Organizational Plaintiffs in No. 18-cv-1570

presented no evidence that they have standing to sue, either on behalf of their members or on their

own behalf.

        303.    Of the remaining seven Organizational Plaintiffs, four—LCF, PAZ, MinKwon, and

LUPE—presented evidence of diverted organizational resources but failed to prove by a

preponderance of the evidence that their diversion of resources in response to the inclusion of a

citizenship question was “reasonabl[e].” See Beck, 848 F.3d at 275.            That is because these

Organizational Plaintiffs presented no evidence that, in deciding whether to divert resources, they

considered whether the Census Bureau’s non-response follow-up procedures would adequately

mitigate any drop in self-response rates attributable to the citizenship question and thus prevent any

differential net undercount. A decision to expend resources to prevent a harm is not reasonable if it

fails to consider whether existing procedures would adequately mitigate that harm in any event. These

Organizational Plaintiffs thus failed to prove standing to sue on their own behalf.

        304.    The other three Organizational Plaintiffs—GALEO, ASIA, CHIRLA—presented

evidence of diverted organizational resources but also failed to prove by a preponderance of the

evidence that their diversion of resources in response to the inclusion of a citizenship question was

“reasonabl[e].” See Beck, 848 F.3d at 275. That is because the only supposed flaws in the Census

Bureau’s non-response follow-up procedures identified by these Organizational Plaintiffs related to

households’ willingness and ability to provide information to the Census Bureau—i.e., fear and distrust

of the federal government and language barriers. However, these Organizational Plaintiffs failed to

prove that language access will be a meaningful barrier in 2020 given the Census Bureau’s intent to

hire noncitizens as enumerators. PX-297-23–24. Also, even if fear and distrust of the federal

                                                  122
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 123 of 241



government might make respondents less likely to participate in in-person interviews with

enumerators, it does not affect the other non-response follow-up procedures that do not rely on

respondents’ participation—like administrative records and imputation. Given their failure to present

evidence of any material flaws in the Census Bureau’s non-response follow-up procedures motivating

their diversion of resources, these Organizational Plaintiffs failed to prove standing to sue on their

own behalf.

                v.      Plaintiffs’ have not proven that their hypothetical injuries associated
                        with a differential net undercount are traceable to a citizenship question
                        on the 2020 Census.

        305.    The Supreme Court repeatedly has “decline[d] to abandon [its] usual reluctance to

endorse standing theories that rest on speculation about the decision of independent actors.” Clapper

v. Amnesty Int’l USA, 568 U.S. 398, 414 (2013); see also Lujan v. Defs. of Wildlife, 504 U.S. 555, 561–62

(1992). “[A] federal court [must] act only to redress injury that fairly can be traced to the challenged

action of the defendant, and not injury from independent action of some third party not before the court.”

Simon v. E. Ky. Welfare Rights Org., 426 U.S. 26, 41–42 (1976) (emphasis added); see also Warth v. Seldin,

422 U.S. 490, 506 (1975) (finding standing lacking where alleged injury resulted from outside forces,

“rather than . . . respondents’ assertedly illegal acts”); Doe v. Obama, 631 F.3d 157, 162 (4th Cir. 2011)

(stating that “a fundamental tenet of standing doctrine” is that where a third party “makes the

independent decision that causes an injury, that injury is not fairly traceable” to the defendant). In

addition, mere encouragement by the defendant is insufficient to establish traceability. See Simon, 426

U.S. at 42.

                        a)      Unlawful Actions of Census Respondents

        306.    Here, the challenged government action is the asking of a question that, if truthfully

answered, would cause no injury to anyone. To establish standing, Plaintiffs must show that the

government’s action threatens an imminent injury that is “fairly traceable to the challenged action.”


                                                   123
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 124 of 241



Bennett v. Spear, 520 U.S. 154, 167 (1997). But Plaintiffs’ alleged injuries will arise only if individuals

unlawfully refuse to return the census form, a classic example of injuries that are “the result of the

independent action of some third party not before the court.” Id.

        307.    Plaintiffs could establish standing if the citizenship question had a “determinative or

coercive effect upon the action of someone else,” id. at 169, or if their injury was otherwise “fairly

attributable to [the citizenship question] instead of to other factors,” Simon, 426 U.S. at 44. But there

is no suggestion that the government would at any point coerce anyone to not respond to the census.

To the contrary, the federal government has made it a crime to refuse to answer the census. 13 U.S.C.

§ 221(a); see ECF No. 94-2, at ¶ 11 (noting that one of the Plaintiff Organizations, ASIA, will have

community education efforts for the 2020 census that will focus on each individual’s legal duty to

complete the questionnaire and the legal ramifications for not doing so).

        308.    Plaintiffs’ lack of standing is especially clear because any non-response to the census

is based on fears that are speculative and unreasonable. There is nothing inherently wrong with asking

a citizenship question, as reflected in the long history of asking this question on the census, and doing

so causes no harm to any plaintiff. As the Southern District of New York recognized, “it would be

illegal for the Department of Commerce to ‘make any publication whereby the data furnished by any

particular establishment or individual . . . can be identified.’ ” New York v. Dep’t of Commerce, 2019 WL

190285, at *83 (S.D.N.Y. Jan. 15, 2019). And, as the court noted, the Census Bureau applies

“ ‘disclosure avoidance techniques’ to any data to ensure that information concerning particular

respondents is not identifiable.” Id. The district court in the related census case thus properly held

that it was “pure speculation to suggest that the Census Bureau will not comply with its legal

obligations to ensure the privacy of respondents’ data or that those legal obligations will be amended,”

and that, as a result, although some respondents “may be subjectively fearful that the government will

misuse citizenship data obtained through the census,” such speculative fears are “ ’insufficient to create

                                                   124
        Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 125 of 241



standing’ ” to challenge the citizenship question on those grounds. Id. (quoting Clapper, 568 U.S. at

417).

                        b)      Macro Environment

        309.    All parties agree that the macro environment—the economic conditions, the social

environment, and the political climate, among other things—may impact the 2020 Census. Tr. 5-

85:19–5-86:7, 5-125:4–16. But the evidence in the record amply demonstrates that the decisions of

some households—particularly those containing noncitizens—may not respond to the census with or

without a citizenship question based on the current macro environment.

        310.    As Dr. Abowd acknowledged, the Brown et al. estimate of a 5.8% decline in self-

response rate for potential noncitizen households does not take into account the macro environment

after 2016. Tr. 5-124:20–5-125:3. And, while it is true that the current macro environment, including

the political climate, could amplify the effect of a citizenship question, Tr. 5-125:17–20, it is equally

likely, if not more likely, that the current macro environment will render the citizenship question a

nullity: particular households may not respond to the 2020 Census with or without a citizenship

question.

        311.    Indeed, many of the issues Plaintiffs identify were present in Fall 2017—before DOJ

requested a citizenship question, and before the Secretary made his decision to include it. For example,

Dr. Abowd testified extensively about a Census Bureau presentation in November 2017. See Tr. 5-

86:17–25; PX-448. The presentation documented an “unprecedented ground swell in confidentiality

and data sharing concerns, particularly among immigrants or those who live with immigrants,” PX-

448 at 15, and explained that field interviewers observed “increased rates of unusual respondent

behaviors during pretesting and production surveys (data falsification, item non-response, break-




                                                  125
          Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 126 of 241



   offs).” 14 PX-448 at 3. Respondents, according to the presentation, “seemed visibly nervous.” PX-

   448 at 7. One respondent said that “[t]he possibility that the Census could give my information to

   internal security and immigration could come and arrest me for not having documents terrifies me.”

   PX 448 at 8. Another bluntly stated: “[p]articularly with our current political climate, the Latino

   community will not sign up because they will think that Census will pass their information on and

   people can come looking for them.” Id. After conducting the field work that produced this

   presentation, one interviewer exclaimed that “[t]he politics have changed everything. Recently.” PX-

   448 at 13. As this presentation amply demonstrates, the macro environment—even before the

   Secretary’s decision— may make potential noncitizen households reluctant to respond to the census

   questionnaire regardless of whether it contains a citizenship question

           312.    This exact point is supported by Plaintiffs’ own expert, Dr. Douglas Massey, who

   testified that the current macro political environment will make foreign-born individuals less likely to

   respond to the census questionnaire. Massey Decl. ¶¶ 19–21, ECF No. 99-6 (emphasis added). To

   bolster his opinion, Dr. Massey relied upon the “President’s public statements” about immigrants and

   foreign-born individuals. Id. ¶ 19. But Dr. Massey cited only to statements made by the President

   before the Secretary decided to include a citizenship question to the 2020 Census. Tr. 1-141:10–142:1.

   Indeed, some of the statements cited by Dr. Massey were made during the presidential campaign. Tr.

   1-141:15–22; see also Massey Decl. ¶ 19, ECF No. 99-6. In addition, Dr. Massey referred to unspecified

   “news items” concerning the government’s treatment of immigrants during this Administration to

   show that immigrants would be fearful of providing citizenship information to the government.

   Massey Decl. ¶ 20, ECF No. 99-6. Because Dr. Massey did not cite to any specific news article, it is



           14
                As Dr. Abowd explained, a household would still be counted in the 2020 Census if they
falsified citizenship data, skipped the citizenship question (item nonresponse), or stopped answering the
census at the citizenship question (breakoff). Tr. 5-87:2–14.

                                                     126
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 127 of 241



not possible to discern whether the “news items” predate the Secretary’s decision to include the

citizenship question to the 2020 Census. See id. But in any event, Dr. Massey conceded that

immigrants’ fear or distrust of the Administration predates the Secretary’s decision. Tr. 1-141:9–12.

        313.    There is no indication from any of the sources relied upon by Dr. Massey (and Dr.

Massey does not seem to claim) that the macro political environment was caused by the Secretary’s

decision to include a citizenship question on the 2020 Census—indeed, the sources relied upon by

Dr. Massey predate the Secretary’s decision. The evidence relied upon by Dr. Massey therefore only

supports the theory that the macro political environment will make potential noncitizen households

reluctant to respond to the census questionnaire regardless of whether it contains a citizenship

question.

        314.    Even post-decisional evidence in the record indicates that, if Plaintiffs’ injuries occur

at all, it will be due to the macro environment. For example, recently-released CBAMS research from

hard-to-count focus groups is rife with such evidence. PX-1216. One Hispanic focus group

participant stated: “It doesn’t matter if they ask you whether or not you’re a citizen. The first question

they ask you, are you Hispanic or Latino? And that’s enough. That’s all they need. And people are

scared.” PX-1216 at 52. Another said that “[Latinos will not participate] out of fear . . . [there] is

practically a hunt [for us].” Id. (alterations in original). And while the CBAMS report notes that the

citizenship question may “deter [Chinese participants] from including people in their household who

were not citizens,” the Census Bureau believes that households potentially containing noncitizens

“might be unlikely to provide a full enumeration whether or not there’s a citizenship question on the

census and [it] does not have evidence of an incremental effect from the citizenship question.”

30(b)(6) Dep. 394:21–396:11, ECF 103-9. Setting aside the fact that the Census Bureau utilizes this

CBAMS research to inform its integrated partnership and communications campaign to tailor

outreach and encourage self-responses, 6-42:21–6-43:1, the CBAMS report merely exemplifies how

                                                   127
         Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 128 of 241



the macro environment will have a greater impact on the 2020 Census than any one question ever

could.

           315.   Testimony from Plaintiffs themselves confirms this conclusion. For instance, Mr.

Gonzalez believes that many members of GALEO and members of the Latino community fear

interacting with government workers, which he claims stems from the Trump Administration’s hostile

and discriminatory actions and attitudes towards Latinos and immigrants; this includes family

separation policies and increased immigration enforcement and presence. See ECF No. 94-23, at ¶ 12.

And Ms. Tso states that ASIA will expend considerably more resources for the 2020 census than it

did for the 2010 census due in part to the anti-immigrant rhetoric that the community is seeing and

hearing, which she claims has created further fear and reluctance to be countered. See ECF No. 94-2,

at ¶ 12.

           316.   Ms. Valdez-Cox echoed these concerns and testified that LUPE began census

outreach efforts earlier for the 2020 Census than for the 2010 decennial census because “this last two

years have been very difficult on immigrants” and “we’re just going to be so much more fearful of

answering and wonder about the consequences.” Tr. 1-173:15–1-175:4 (emphasis added). Ms.

Valdez-Cox explained that the border wall “has been a huge issue,” that razor wire and the military

had been sent to the border, and the Texas governor had sent the National Guard and “hundreds of

TPS officers” to the area. Tr. 1-173:15–1-175:4. She further explained that fear of participating in

the census resulted from the Administration’s announcement that it would scrutinize those born with

a midwife when renewing passports into Mexico. Tr. 1-173:15–1-175:4. Indeed, Ms. Valdez-Cox

testified that there is a lot of fear and distrust of the federal government among both citizens and non-

citizens in South Texas, and many LUPE members and members of the Latino community fear

interacting with the government workers. Tr. 1-186:8–15. She explained that trust in the federal

government is much lower today than it was in 2010, and that this is due to both the Trump

                                                  128
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 129 of 241



Administration’s policies—such as the border wall, the rescission of DACA and DAPA, the increased

scrutiny of those with U.S. passports, and increased military presence at the border—as well as Texas’s

policies towards immigration and immigrants. Tr. 1-186:16–18-187:6.

        317.    Mr. Park similarly testified that that one of the biggest challenges MinKwon is facing

concerning the 2020 Census is “a real climate of fear, trauma.” Tr. 1-214:9–1-215:5. Mr. Park believes

there is currently a lot of fear and distrust in the federal government within the immigrant

communities. Tr. 1-225:15–18. That fear and distrust in large part is caused by President Trump’s

policies, and that fear and distrust existed before Secretary Ross announced his decision on March

2018 to include a citizenship question on the decennial census. Tr. 1-225:19–1-226:3. Mr. Park

believes that immigrant communities are afraid of sharing their information with the Trump

Administration because the Trump Administration might share or use their personal information. Tr.

1-226:8-15.

        318.    So, while “it is fair to trace the fire to the arsonist” “[e]ven in a dry season,” New York

v. United States Dep’t of Commerce, 2019 WL 190285, at *85 (S.D.N.Y. 2019), it is not fair to trace the fire

to a bystander with a dehumidifier. Because the evidence in the record establishes that Plaintiffs’

injuries—if they occur at all—will occur due to the macro environment, it is merely speculative that

the Court’s ruling will provide any relief. Accordingly, this Court declines to address the merits of

Plaintiffs’ claims because “[f]ederal courts may not decide questions that cannot affect the rights of

litigants in the case before them or give opinions advising what the law would be upon a hypothetical

state of facts.” Chafin v. Chafin, 568 U.S. 165, 172 (2013) (alterations and citations omitted).

                        c)       Independent Decisions of Third Parties Not Before the Court

                                         Intra-State Redistricting

        319.    Plaintiffs failed to prove by a preponderance of the evidence that their alleged

intrastate vote dilution injury is fairly traceable to the citizenship question rather than the independent


                                                    129
           Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 130 of 241



    choices of their states. Specifically, Plaintiffs’ alleged intrastate vote dilution injury is fairly traceable to

    at least three independent choices that they assume their states will make in drawing state legislative

    districts after 2020.

            320.     First, any intrastate vote dilution would be fairly traceable to Plaintiffs’ states’

    independent decision to use U.S. Census Bureau decennial census data—as opposed to an alternative

    source of population data—in post-2020 intrastate redistricting. 15 No stricture of the federal government

    requires states to use Census Bureau data in intrastate redistricting. If states instead draw their post-

    2020 legislative districts using some other source of population data—like their own population data,

    population data from a private entity, or even Census Bureau population data other than from the

    decennial census—Plaintiffs’ intrastate voting power would be unaffected by any theoretical

    differential net undercount attributable to the citizenship question.

            321.     Second, besides the independent decision to draw state legislative districts using

    Census Bureau decennial census data, any intrastate vote dilution would also be fairly traceable to their

    states’ independent decision to draw post-2020 state legislative districts based on total population—as

    opposed to voter-eligible population. The Supreme Court has suggested that states may constitutionally

    draw state legislative districts on either basis. See Evenwel v. Abbott, 136 S. Ct. 1120, 1126–32 (2016)

    (total population); Burns v. Richardson, 384 U.S. 73, 90 (1966) (registered-voter population). Indeed,

    the Supreme Court has explained that “[t]he decision to include or exclude” noncitizens and other

    persons not eligible to vote when drawing state legislative districts “involves choices about the nature



            15
               Defendants acknowledge that the Supreme Court has found intrastate vote dilution to be
fairly traceable to Census Bureau decisions about how to conduct the decennial census by virtue of the
fact that some states require the use of federal decennial census population numbers for their state
legislative redistricting. See Dep’t of Commerce v. U.S. House of Representatives, 525 U.S. 316, 332–34 (1999).
That discussion, however, was dicta because the Court had already found Article III standing based on
the expected loss of a federal congressional representative, which involved no independent choices of state
governments. See id. at 331–32.

                                                          130
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 131 of 241



of representation with which we have been shown no constitutionally founded reason to interfere.”

Burns, 384 U.S. at 92 (emphasis added). If Plaintiffs’ states make a different choice after 2020 and

draw their legislative districts based on voter-eligible population, Plaintiffs’ intrastate voting power would

be unaffected by any differential net undercount of noncitizens attributable to the citizenship question.

        322.     Third, any intrastate vote dilution would also be fairly traceable to Plaintiffs’ states’

independent decision to re-draw the post-2020 state legislative districts in which Plaintiffs reside as a

result of any differential net undercount attributable to the citizenship question.                States may

constitutionally deviate from equal populations across state legislative districts by up to 10% to

accommodate districting decisions reflecting the states’ history and legitimate political values. See

Brown v. Thompson, 462 U.S. 835, 838–40, 842–44 (1983); Connor v. Finch, 431 U.S. 407, 418 (1977);

White v. Regester, 412 U.S. 755, 761 (1973); Abate v. Mundt, 403 U.S. 182, 185 (1971). Thus, even

assuming the citizenship question resulted in any differential undercounts in the areas where Plaintiffs

live, if their states do not change how state legislative districts are drawn after 2020, Plaintiffs’ intrastate

voting power would be unaffected by any differential net undercount attributable to the citizenship

question.

                                           Funding

        323.     Plaintiffs also failed to prove by a preponderance of the evidence that their alleged loss

of federal funding injury is fairly traceable to the inclusion of the citizenship question of the 2020

census, rather than to the independent actions of Congress, states, localities, school districts, or

schools.

        324.     Plaintiffs’ experts admitted that individuals and organizations are not direct recipients

of federal funding concerning programs such as Medicaid, CHIP, WIC, SSBG, Title I grants, and

STBG funds; rather, these funds are given directly to states, which have substantial discretion as to




                                                     131
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 132 of 241



how they are allocated within the state. Tr. 3-78:11-3-81:14 (Dr. Reamer); Tr. 3-96:2-15 (Ms. Carruth);

Tr. 3-31:14-17 (Mr. Mingo); Tr. 3-50:11-24 (Dr. Gordon).

        325.    Plaintiffs’ experts admitted that Congress could change the funding amounts for

federal programs and grants. Dr. Reamer acknowledged that his calculations concerning Medicaid,

CHIP, WIC, and SSBG are based upon the current funding formulas and the most recent funding

amounts for these programs, which Congress could always change—in fact, he conceded that

Congress has recently changed the allocation formula for CHIP. Tr. 3-86:9-3-87:17. Similarly, Dr.

Gordon admitted that Congress could change the funding formulas for Title I grants, and that the

amount of Title I funding school districts receive would change if Congress changed the overall

amount of Title I funding. Tr. 3-60:19-3-61:22. Likewise, Mr. Mingo admitted that Congress could

change the total funding amount for the overall STBG allocation, which, because the suballocations

are calculated as a percentage of the overall allocation, would impact the amount urbanized areas

receive under the suballocations. Tr. 3-37:2-11. Mr. Mingo also admitted that if the STBG program

is to continue for Fiscal Year 2021 or any time thereafter, Congress will have to pass a new

authorization for the program, at which point in time Congress could decide to change the funding

formula used to determine the amounts of either or both suballocations, if indeed the two

suballocations still exist in the next authorization. Tr. 3-35:8-17.

        326.    Future Congressional action concerning funding for federal programs or the

allocations of funds is not fairly traceable to the addition of the citizenship question on the 2020

census. See Simon, 426 U.S. at 41–42; Warth, 422 U.S. at 506; Doe, 631 F.3d at 162.

        327.    Plaintiffs’ experts also concede that entities receiving federal funding have discretion

in choosing how to use their funds.

        328.    With respect to Medicaid, Ms. Carruth conceded that, as long as a state complies with

the governing Medicaid statutes and regulations, it has discretion to decide what coverage it provides

                                                   132
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 133 of 241



to beneficiaries under the state Medicaid program and how medical care is provided under the

program. Tr. 3-99:23-3-100:5. Ms. Carruth also specifically conceded that for all four of the examples

she provides, a state could decide to adopt such practices for any number of reasons unrelated to a

change in its Federal Medical Assistance Percentage (“FMAP”), which is a percentage calculated by

the Department of Health and Human Services for each state and then used to determine the amount

of Medicaid expenses incurred by a state’s Medicaid program that the state will be reimbursed for.

ECF No. 99-2 ¶¶ 13-14; 16; Tr. 3-96:16-22; 3-97:9-12. In fact, Texas has either adopted or considered

adopting all of these examples absent the kind of change in its FMAP Ms. Carruth is predicting.

       329.    Ms. Carruth first offered the example of a reduction in the rate the Medicaid program

pays to health care providers. ECF No. 99-2 ¶ 25; Tr. 3-100:28-22. However, Ms. Carruth conceded

that a state could make such a decision for any number of reasons unrelated to its FMAP, and that a

reduction in FMAP would not require a state to reduce its reimbursement rates or involve the federal

government in this decision. Tr. 3-101:10-22. Ms. Carruth’s speculation that this might occur is

further undercut by the fact that Texas’s state Medicaid program did reduce its reimbursement rates

to certain therapy providers starting in December 2016, a decision that was not caused by a reduction

in FMAP. Tr. 3-100:23-3-101:6.

       330.    Ms. Carruth next offered the example of prior authorization, which requires a

healthcare provider to obtain approval from the state Medicaid agency before providing a beneficiary

with a particular course of medical care. ECF No. 99-2 ¶ 27; Tr. 3-101:23-3-102:7. However, Ms.

Carruth conceded that a state could decide to institute prior authorization for any number of reasons

unrelated to a reduction in its FMAP, and that a reduction in its FMAP would not require a state to

institute prior authorization or involve the federal government in that decision. Tr. 3-102:21-3-103:4.

Ms. Carruth’s speculation that this might occur is further undercut by the fact that Texas’s state




                                                 133
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 134 of 241



Medicaid program did institute prior authorization beginning in 2018, but this was not directly caused

by any change in Texas’s FMAP number. Tr. 3-102:8-17.

        331.    Ms. Carruth next offered the example of eliminating benefits and services that are

“optional” in so far as they are not required under the relevant Medicaid statutes and regulations. ECF

No. 99-2 ¶ 32; Tr. 3-103:5-8. However, Ms. Carruth conceded that a state could decide to increase or

decrease the range of benefits and services it offers under its Medicaid program for any number of

reasons unrelated to any change in its FMAP, and that a reduction in its FMAP would not require a

state to eliminate optional services or benefits or involve the federal government in that decision. Tr.

3-103:19-3-104:7. Ms. Carruth’s opinion is further undercut by the fact that the state of Texas

seriously considered eliminating an optional Medicaid service – acute care for pregnant women and

infants whose federal poverty level is between 133% and 198% – for reasons that were not related to

any change in Texas’s FMAP. Tr. 3-103:9-18.

        332.    The fourth and final example offered by Ms. Carruth is the institution of a system of

cost-sharing, which would require that beneficiaries pay premiums and/or co-pays to obtain services

and benefits under that state’s Medicaid program. ECF No. 99-2 ¶ 32; Tr. 3-104:8-15. However, Ms.

Carruth conceded that a state could institute cost-sharing for any number of reasons unrelated to a

change to its FMAP, and that a reduction in its FMAP does not require a state to adopt cost-sharing

or to involve the federal government in that decision. Tr. 3-104:24-3-105:9. Ms. Carruth’s opinion is

further undercut by the fact that the state of Texas seriously considered cost-sharing in the past, but

that consideration was not directly related to any change to its FMAP. Tr. 3-104:16-21.

        333.    Ms. Carruth also concedes that a state such as Texas could decide to increase the share

of the Medicaid program funding by the statute to make up for any FMAP reduction, which would

mean that a state would not have to make any significant changes to the benefits or services offered

under the program. Tr. 3-105:17-23. But even if a State that experiences an FMAP reduction and

                                                  134
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 135 of 241



decides to take some action to reduce the program’s costs, because Ms. Carruth has failed to establish

a sufficient causal link between the hypothetical examples offered and her predicted change in Texas’s

FMAP for Fiscal Year 2025, Plaintiffs have not shown that any of these examples are traceable to

Defendants’ conduct.

        334.    Accordingly, Ms. Carruth’s analysis fails to establish that: (1) any state’s Medicaid

program will actually see a reduction in services and benefits available to beneficiaries as a result of

the citizenship question, in light of the fact that states could identify alternative sources of funding to

make up for the relatively small change in FMAP; and (2) even if there is an reduction in overall

funding for the state Medicaid program as a result of the citizenship question, Ms. Carruth cannot

identify or predict any specific action a state Medicaid program is likely to take in response to the

reduction in funding.

        335.    With respect to Title I funding, Dr. Gordon stated in her declaration that she believes

that any reduction in the amount of funding a school district receives under Title I is “likely to result

in a reduction in education services.” ECF No. 99-4 ¶ 35. But she can only speculate that “it is

reasonable to assume” that school districts may make cuts to certain education programs she provides

as examples. ECF No. 99-4 ¶ 37. And Dr. Gordon acknowledged that, so long as school districts

comply with certain basic federal rules and regulations, the school districts have wide discretion in

choosing how to use their Title I funds. ECF No. 99-4 ¶ 37; Tr. 3-63:14-3-64:2. Accordingly, Dr.

Gordon conceded that she cannot predict any specific action any school district may take that would

have any potential detrimental impact on any of the organizational or individual Plaintiffs in this case.

Tr. 3-64:3-6.

        336.    With respect to transportation funding, setting aside congressional control of funding

formulas (see, supra), two other independent actors make their own discretionary decisions: the state

and the urbanized area.

                                                   135
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 136 of 241



       337.    First, Mr. Mingo admits that every state containing an urbanized area has full discretion

over how to spend more than 40% of its overall STBG allocation. Tr. 3-40:11-17, 3-40:23-3-41:8.

Indeed, Mr. Mingo conceded that, if suballocation funding for an urbanized area were reduced, it is

certainly possible that a state could simply decide to use a portion of its discretionary STBG money

to assist the urbanized area in making up for the reduction and completing any impacted

transportation project. Tr. 3-41:24-3-42:9.

       338.    Second, for the less than 60% of the overall STBG allocation directed to urbanized

areas by federal formulas, Mr. Mingo readily admits that urbanized areas have wide discretion over

how they spend their suballocation funding; they can begin, change, or cancel a transportation-related

project for any number of reasons unrelated to funding. Tr. 3-38:6-17. So while Mr. Mingo provides

“examples of the kinds of projects” that could potentially be impacted, ECF No. 99-7 ¶¶ 27-28, he

does not—and cannot—offer any opinion regarding a specific construction project, road, highway,

bridge, sidewalk, trail, or any other portion of any particular urbanized area’s transportation

infrastructure that will be negatively impacted by a reduction in suballocation funds. Tr. 3-38:23-3-

40:1. Those decisions are left to the urbanized area.

       339.    Discretionary actions by states, localities, school districts, or schools concerning the

use and allocation of federal funds are not fairly traceable to the addition of the citizenship question

on the 2020 census. See Simon, 426 U.S. at 41–42; Warth, 422 U.S. at 506; Doe, 631 F.3d at 162.

III.   THE SECRETARY’S DECISION DID NOT VIOLATE THE ADMINSTRATIVE
       PROCEDURE ACT

       A.      General Legal Standards

       340.    In deciding a claim under the APA, the question for the Court is whether the agency’s

decision “was the product of reasoned decisionmaking.” Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State

Farm Mut. Auto. Ins. Co., 463 U.S. 29, 52 (1983). “Review under the APA is highly deferential,” and

“the agency action enjoys a presumption of validity and regularity.” Outdoor Amusement Bus. Ass’n, Inc.

                                                  136
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 137 of 241



v. Dep’t of Homeland Sec., 2018 WL 4361800, at *9 (D. Md. Sept. 12, 2018). The question before the

Court is limited to “whether the agency’s decision ‘was based on a consideration of the relevant factors

and whether there has been a clear error of judgment.’” Sierra Club v. Dep’t of the Interior, 899 F.3d 260,

270 (4th Cir. 2018) (quoting Marsh v. Or. Nat. Res. Council, 490 U.S. 360, 377 (1989)). “That

requirement is satisfied when the agency’s explanation is clear enough that its ‘path may reasonably be

discerned.’” Encino Motorcars, LLC v. Navarro, 136 S. Ct. 2117, 2125 (2016) (quoting Bowman Transp.,

Inc. v. Ark-Best Freight Sys, Inc., 419 U.S. 281, 286 (1974)). In other words, “[a] court is not to ask

whether a regulatory decision is the best one possible or even whether it is better than the alternatives.”

FERC v. Elec. Power Supply Ass’n, 136 S. Ct. 760, 782 (2016). And a court “is not empowered to

substitute its judgment for that of the agency.” Sierra Club v. State Water Control Bd., 898 F.3d 383, 403

(4th Cir. 2018). The only determination is whether the agency “articulated a rational connection

between the facts found and the choice made.” Baltimore Gas & Elec. Co. v. Nat. Res. Def. Council, 462

U.S. 87, 105 (1983); Ohio Valley Envt’l Coal., Inc. v. U.S. Army Corps of Eng’rs, 828 F.3d 316, 321 (4th

Cir. 2016).

        341.     The Court’s review must be particularly deferential here because Plaintiffs challenge

the Secretary’s wide discretion over the census. “The text of the Constitution vests Congress with

virtually unlimited discretion in conducting the decennial ‘actual Enumeration,’” and “there is no basis

for thinking that Congress’ discretion is more limited than the text of the Constitution provides.”

Wisconsin v. City of N.Y., 517 U.S. 1, 19 (1996) (quoting U.S. Const. art. 1, § 2, cl. 3); see also, e.g., Baldridge

v. Shapiro, 455 U.S. 345, 361 (1982) (discussing the broad congressional authority in the area of the

census). Congress, in turn, “has delegated its broad authority over the census to the Secretary.”

Wisconsin, 517 U.S. at 19 (citing 13 U.S.C. § 141(a)). The Census Act authorizes the Secretary to “take

a decennial census of population . . . in such form and content as he may determine” and “obtain such

other census information as necessary.” 13 U.S.C. 141(a); see also, e.g., Utah v. Evans, 536 U.S. 452, 472

                                                       137
          Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 138 of 241



   (2002). Given this broad grant of discretion, “so long as the Secretary’s conduct of the census is

   ‘consistent with the constitutional language and the constitutional goal of equal representation,’ it is

   within the limits of the Constitution.” Wisconsin, 517 U.S. at 19-20 (quoting Franklin v. Massachusetts,

   505 U.S. 788, 804 (1992)).

           B.      The Scope of Review and Exclusion of Evidence 16

           342.    The Court’s review of Plaintiffs’ APA claim should be confined to the administrative

   record before the Secretary. “[W]hen a party seeks review of agency action under the APA, the district

   judge sits as an appellate tribunal.” Doe v. Tenenbaum, 127 F. Supp. 3d 426, 436 n.2 (D. Md. 2012)

   (quoting Rempfer v. Sharfstein, 583 F.3d 860, 865 (D.C. Cir. 2009)). Thus, “in an action brought under

   the APA, there is no material fact at issue but only a question of law.” Klock v. Kappos, 731 F. Supp.

   2d 461, 465 (E.D. Va. 2010). That is because “a court must only consider the record made before the

   agency at the time the agency acted” and “may look only to [the agency’s] contemporaneous justifications

   in reviewing the agency action,” which means that “facts and justifications for agency action provided

   to a reviewing court for the first time are generally not to be considered.” Dow AgroSciences LLC v.

   Nat’l Marine Fisheries Serv., 707 F.3d 462, 467-68 (4th Cir. 2013); see also Fort Sumter Tours v. Babbitt, 66

   F.3d 1324, 1335 (4th Cir. 1995) (“Judicial review of administrative action is generally confined to the

   administrative record.”).

           343.    For these reasons, this Court’s authorization of extra-record discovery on a

   preliminary finding of bad faith is of no moment in determining the scope of APA review. The

   Supreme Court has long recognized that “judicial inquiries into legislative or executive motivation

   represent a substantial intrusion into the workings of other branches of government.” Vill. of Arlington


           16
              Because the Court sits only as an appellate tribunal with respect to Plaintiffs’ APA claim,
Doe v. Tenenbaum, 127 F. Supp. 3d 426, 436 n.2 (D. Md. 2012), and because “there is no material fact at
issue but only a question of law,” Klock v. Kappos, 731 F. Supp. 2d 461, 465 (E.D. Va. 2010), Defendants
do not advance any proposed findings of fact with respect to Plaintiffs’ APA claim.

                                                       138
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 139 of 241



Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252, 268 n.18 (1977). And the Court has consistently made

clear that the subject of a federal court’s review is the administrative record before the agency,

regardless how a court determines the proper contours of that record. See, e.g., Camp v. Pitts, 411 U.S.

138, 142 (1973) (per curiam) (holding that “the focal point for judicial review should be the

administrative record already in existence, not some new record made initially in the reviewing court”).

That fundamental tenet of administrative law holds true regardless whether a court orders discovery

to cure purported defects in the agency’s compilation of the record and to better understand the

decisionmaking process. See Jarita Mesa Livestock Grazing Ass’n v. U.S. Forest Serv., 305 F.R.D. 256, 292

n.14 (D.N.M. 2015) (noting that “the only impact of the bad faith” is “its impact on the administrative

record, i.e., whether the agency’s bad faith caused them to omit from the record material that should

be in the record”). That is because, by statute, review is based on “the whole record or those parts of

it cited by a party,” 5 U.S.C. § 706, and while a court may order the production of further materials to

obtain the “whole record,” such expansion does not alter the statutory scope of review. Fla Light &

Power Co. v. Lorion, 470 U.S. 729, 744 (1985) (explaining that “[t]he APA specifically contemplates

judicial review” only on the basis of “the record the agency presents to the reviewing court”).

        344.    Likewise, Plaintiffs’ post hoc expert testimony regarding the propriety of the Secretary’s

decision is not proper under APA review: none of this expert testimony was before the Secretary at

the time of his decision. Camp, 411 U.S. at 142; San Luis & Delta-Mendota Water Auth. v. Locke, 776

F.3d 971, 993 (9th Cir. 2014) (concluding that the district court abused its discretion “when it used

several extra-record declarations to question [the agency’s] scientific judgments” and “open[ed] the

administrative record as a forum for the experts to debate the merits”); see also In re United States, 138

S. Ct. 371, 372 (2017) (Breyer, J., dissenting) (noting that testimony “cannot be deemed properly part

of the administrative record…because it did not exist until after the agency decision had been made”).

Indeed, courts are not permitted to “simply substitute the judgment of plaintiff’s experts for that of

                                                   139
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 140 of 241



the agency’s experts,” Ohio Valley Envtl. Coal. v. Aracoma Coal Co., 556 F.3d 177, 201 (4th Cir. 2009),

nor “determine who among competing experts presents the most reliable information or reaches the

most correct conclusions.” Hart & Millers Islands Area Envtl. Grp., Inc. v. Corps of Eng’rs of the U.S. Army,

505 F. Supp. 732, 747 (D. Md. 1980) (citing Kleppe v. Sierra Club, 427 U.S. 390, 410 n.21 (1976)). Put

simply, Plaintiffs cannot rely on material outside the administrative record to argue that an agency

acted arbitrarily and capriciously any more than an agency can rely on post hoc rationalizations to defend

the rationality of its actions. See SEC v. Chenery Corp., 318 U.S. 80, 94 (1943). Two of Plaintiffs’ experts

bear particular mention.

        345.    The testimony of Plaintiffs’ expert John Thompson addressed whether the

administrative record supports Secretary Ross’s decision to include a citizenship question on the 2020

Census. Tr. 1-106:15-20, 1-31:4–1-32:11, 1-71:10–1-105:15. The Court could strike Mr. Thompson’s

testimony for this reason alone. The Court also took under advisement the government’s renewed

objection to certain portions of John Thompson’s testimony not contained in his expert report. Tr.

1-112:21–1-113:25.

        346.    Federal Rule of Civil Procedure 37(c)(1) explains that “[i]f a party fails to provide

information or identify a witness as required by Rule 26(a) . . . , the party is not allowed to use that

information or witness to supply evidence . . . at a trial, unless the failure was substantially justified or

is harmless.” Plaintiffs do not contend that their failure to include those opinions in Mr. Thompson’s

expert report was substantially justified. Instead, they contend that those opinions were fairly

contained in his expert report. Tr. 1-113:4-17. However, Mr. Thompson acknowledged on cross-

examination that none of those opinions were mentioned in his expert report. Tr. 1-105:23–1-105:14.

Nor was Plaintiffs’ failure to disclose those opinions harmless. Besides failing to include those

opinions in his expert report in this case, Mr. Thompson also did not testify to those opinions in the

New York trial. Tr. 1-78:15-21, 1-79:11–1-80:7.

                                                    140
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 141 of 241



       347.    Defendants thus lacked notice that Mr. Thompson would be offering those opinions

in this case, preventing Defendants from arranging for timely rebuttal expert testimony on those

subjects and hampering Defendants from preparing to cross-examine Mr. Thompson on those

opinions. The Court therefore strikes Mr. Thompson’s testimony about: (a) purported deficiencies in

the Department of Justice letter requesting inclusion of a citizenship question on the 2020 Census; (b)

purported problems that the Census Bureau’s disclosure avoidance procedures might pose for the

Department of Justice’s intended use of citizenship data; (c) whether the decision to include a

citizenship question on the 2020 Census complied with OMB Statistical Policy Directives or

Committee on National Statistics principles and practices; (d) whether the decision to include a

citizenship question on the 2020 Census complied with 13 U.S.C. § 141; and (e) whether the decision

to include a citizenship question on the 2020 Census complied with the Paperwork Reduction Act.

       348.    Testimony from Plaintiffs’ expert David Ely—who opined on DOJ’s letter requesting

a citizenship question on the 2020 Census and the validity of the letter’s Voting Rights Act rationale—

is also stricken. DOJ is not a defendant in this case, and the validity of DOJ’s actions is not before

the Court. When reviewing an agency’s decision to rely on the views of another agency, “the critical

question is whether the action agency’s reliance was arbitrary and capricious,” not whether the

underlying request was itself arbitrary and capricious. Dow AgroSciences LLC v. Nat’l Marine Fisheries

Serv., 637 F.3d 259, 267 (4th Cir. 2011) (emphasis added) (quoting City of Tacoma v. FERC, 460 F.3d

53, 75 (D.C. Cir. 2006)). And in that regard, “an action agency need not undertake a separate,

independent analysis in the absence of new information not considered by the [other] agency.”

Aluminum Co. of Am. v. Adm’r, Bonneville Power Admin., 175 F.3d 1156, 1161 (9th Cir. 1999).

       349.    For this reason, Plaintiffs’ expert testimony from David Ely is legally irrelevant. Under

controlling Fourth Circuit precedent, the only issue properly before the Court is whether the

Secretary’s decision concerning the DOJ request was reasonable. See Dow AgroSciences, 637 F.3d at

                                                 141
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 142 of 241



267; see also Defs.’ Mot. in Lim. #3, ECF No. 92 (describing Dow AgroSciences in greater detail). Whether

that reliance was reasonable cannot be determined by consideration of post hoc expert opinions that

seek to challenge the substance of DOJ’s request. See Tr. 3-117:10–3-118:2 (Mr. Ely admitting that

he is not an attorney for DOJ or otherwise, that he was not involved in the drafting of the DOJ letter,

and that he was not involved in DOJ’s decision-making process concerning the DOJ letter); Tr. 3-

129:18-22 (Mr. Ely admitting that his views were not before Secretary Ross at the time of his decision).

The Court thus strikes Mr. Ely’s testimony in full.

        C.      The Secretary’s Decision-Making Process

        350.    “The presumption of regularity supports the official acts of public officers and, in the

absence of clear evidence to the contrary, courts presume that they have properly discharged their

official duties.” Nat’l Archives & Records Admin. v. Favish, 541 U.S. 157, 174 (2004). And as the Supreme

Court has repeatedly explained, where there is a “contemporaneous explanation” for an agency’s

decision, its validity “must . . . stand or fall on the propriety of that finding.” Camp, 411 U.S. at 143.

It is thus unsurprising that review of the deliberative process leading up to an agency decision is highly

unusual and disfavored.

        351.    This is for two reasons. First, it is fundamental that “agency opinions, like judicial

opinions, speak for themselves.” SNR Wireless License Co, LLC v. Fed. Commc’ns Comm’n, 868 F.3d

1021, 1043 (D.C. Cir. 2017). So, “up to the point of announcement, agency decisions are freely

changeable, as are the bases of those decisions.” PLMRS Narrowband Corp. v. F.C.C., 182 F.3d 995,

1001-02 (D.C. Cir. 1999) (citation omitted). Second, review of the pre-decisional process “could

hinder candid and creative exchanges regarding proposed decisions and alternatives, which might,

because of the chilling effect on open discussion within agencies, lead to an overall decrease in the

quality of decisions.” Ad Hoc Metals Coal. v. Whitman, 227 F. Supp. 2d 134, 143 (D.D.C. 2002).




                                                   142
          Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 143 of 241



            352.    Nonetheless, there was nothing uncommon about the deliberative process leading up

    to the Secretary’s decision here. And Plaintiffs cannot show that (a) the Secretary’s initial policy

    preferences, whatever they may have been, render his ultimate decision arbitrary and capricious, (b)

    that the Secretary disbelieved the reasons set forth in his decision memorandum, or (c) that the

    Secretary acted with an unalterably closed mind.

                    i.      The Secretary had an initial policy preference for including a citizenship
                            question on the 2020 Census.

            353.    As the Secretary explained, shortly after his confirmation, he “began considering

    various fundamental issues” regarding the 2020 Census, “including funding and content,” as well as

    schedule, contracting issues, systems readiness, and the upcoming 2018 End-to-End Test. PX-2, AR

    1321; see, e.g., PX-1, AR 317-22; PX-3, AR 1416-70.

            354.    These issues examined by the Secretary early in his tenure “included whether to

    reinstate a citizenship question,” which he and his staff “thought . . . could be warranted.” PX-2, AR

    1321. Extra-record evidence corroborates this. 17 Earl Comstock, a senior adviser to the Secretary,

    believed in the spring of 2017 that the reinstatement of a citizenship question could be warranted—

    meaning it was worthy of further investigation—because it had previously been asked on the decennial

    census; it is currently asked of a segment of the population on the ACS; it is asked by a number of

    other countries; and it would provide important information for various government programs.

    Comstock Dep. 103:4-16; 108:13-20, ECF No. 103-8. Then-Undersecretary Karen Dunn Kelley also

    testified that one reason a citizenship question was being discussed within the Commerce Department

    in the fall of 2017 was because of the Higgins Amendment, which was proposed legislation that would


            17
                 As set forth above, Defendants maintain their position that this case should be decided, if
at all, on the basis of the administrative record before the Secretary and “not some new record made
initially in the reviewing court.” Camp v. Pitts, 411 U.S. 138, 142 (1973) (per curiam). Nevertheless, because
the Court asked the parties to address extra-record evidence in their submissions, Defendants do so here
and specifically delineate between the administrative record and extra-record evidence.

                                                       143
         Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 144 of 241



have defunded the decennial census if a citizenship question were not added to the questionnaire.

Kelley Dep. 107:21-110:22, ECF No. 103-6. Plaintiffs’ own expert, Mr. Ely, even admits that the issue

of including a citizenship question on the decennial census had been discussed in previous censuses.

Tr. 3-123:13-19. Then-Acting Census Bureau Director Dr. Ron Jarmin agrees; he testified that there

was interest in a citizenship question during the 2010 Census. See Jarmin Dep. 20:5-21:15, ECF No.

103-4.

         355.   There is nothing untoward about the Secretary having an initial policy preference.

Indeed, courts presume that agencies approach their task of policymaking “with an open mind—but

not an empty one.” PLMRS Narrowband Corp. v. F.C.C., 182 F.3d 995, 1002 (D.C. Cir. 1999). And

even if the Secretary had additional reasons for reinstating a citizenship question or expressed interest

in adding a question before hearing from DOJ, the analysis under the APA would remain unchanged.

See Jagers v. Fed. Crop Ins. Corp., 758 F.3d 1179, 1186 (10th Cir. 2014) (rejecting argument that “the

agency’s subjective desire to reach a particular result must necessarily invalidate the result, regardless

of the objective evidence supporting the agency’s conclusion”).

         356.   After the Secretary and his staff “thought reinstating a citizenship question could be

warranted,” the Secretary then questioned why a citizenship question was not on the census

questionnaire and sought other general background “factual information.” See, e.g., PX-3, AR 2521-

22, 3699; see also Comstock Dep. 55:5-17, ECF No. 103-8 (explaining that, after the Secretary’s

confirmation in February 2017, Secretary Ross inquired as to why a citizenship question was not

already on the decennial census, and Mr. Comstock said that he did not know but would check). In

fact, Census Bureau briefing material in the administrative record indicates the possibility of a

citizenship question in February 2017. PX-4, AR 8622.

         357.   The notion of a citizenship question was not hidden from the Census Bureau during

this time. Acting Census Bureau Director Jarmin first learned of the possibility of a citizenship

                                                   144
          Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 145 of 241



   question on the census from Plaintiffs’ expert John Thompson in May 2017. See Jarmin Dep. 20:5-

   21:15, ECF No. 103-4. Mr. Thompson told Dr. Jarmin about the possible interest in a citizenship

   question because Mr. Thompson was retiring from the Census Bureau and he wanted Dr. Jarmin, who

   was replacing him, to be aware of some of the issues that he may encounter in the future. See Jarmin

   Dep. 20:5-21:15, ECF No. 103-4.

           358.    Rather than exercising his “virtually unlimited discretion” to simply include the

   citizenship question on the 2020 questionnaire in mid-2017, see Wisconsin, 517 U.S. at 19, the Secretary

   and his staff talked to other federal and state governmental officials throughout 2017, including DOJ,

   to see if data from a citizenship question would be useful. PX-2, AR 1321; PX-8, AR 12756.

           359.    One of these “state governmental officials” was then-Kansas Secretary of State Kris

   Kobach. PX-1, AR 763-64. Then White House advisor Steven Bannon called Secretary Ross in the

   Spring of 2017 to ask Secretary Ross if he would be willing to speak to Mr. Kobach about Mr.

   Kobach’s ideas about a possible citizenship question on the decennial census. See PX-302 at 1-3

   (Defs.’ Suppl. Resps. to Pls.’ Interrogs., No. 1). In Mr. Kobach’s view, the lack of a citizenship

   question on the census “impairs the federal government’s ability to do a number of things accurately.

   Id. Mr. Kobach also suggested the addition of a specific citizenship question that differentiated

   between noncitizens who were lawful permanent residents and other noncitizens. Id. 18 Mr. Kobach

   was merely “one of many people outside the Commerce Department who communicated with

   Secretary Ross about the citizenship question.” PX-1, AR 763-64; see New York v. U.S. Dep’t of

   Commerce, No. 18-cv-2921, ECF No. 303, Order (S.D.N.Y. Sept. 6, 2018).

           360.    As the informal deliberative process progressed, the Secretary and his staff also

   reached out to federal “governmental officials” like those in DOJ. PX-8, AR 12756. After some


           18
              The Secretary rejected that proposed question in favor of the well-tested ACS citizenship
question. See, infra.

                                                     145
          Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 146 of 241



   discussions with DOJ and others, they “inquired whether [DOJ] would support, and if so would

   request, inclusion of a citizenship question as consistent with and useful for the enforcement of the

   Voting Rights Act.” PX-2, AR 1321. Extra-record evidence from Mr. Comstock again corroborates

   the Secretary’s account. Mr. Comstock testified that DOJ was the entity most likely to have a specific

   need for the citizenship information, Comstock Dep. 153:6-13, ECF No. 103-8, because the Census

   Bureau told him that DOJ had requested the citizenship question in the ACS and that DOJ utilized

   the ACS data for Voting Rights Act purposes, Comstock Dep. 153:6-19; 192:4-20, ECF No. 103-8.

   Accordingly, he asked individuals at DOJ whether it could use block-level citizenship data and, if so,

   informed DOJ that they would need to make a request for such information. Comstock Dep. 297:4-

   19, ECF No. 103-8. 19

           361.    Surely, the record establishes that the Secretary urged his staff to move this process

   along. See, e.g., PX-3, AR 3710. 20 But as Justice Gorsuch recently explained, “there’s nothing unusual

   about a new cabinet secretary coming to office inclined to favor a different policy direction, soliciting

   support from other agencies to bolster his views, disagreeing with staff, or cutting through red tape.”

   In re Dep’t of Commerce, 139 S. Ct. 16 (Gorsuch, J., dissenting in part).

           362.    Indeed, by early December 2017, DOJ had still not decided whether it would request

   a citizenship question on the 2020 Census. Gore Dep. 147:21-148:5, ECF No. 103-10. With only

   three months before census questions had to be submitted to Congress, see 13 U.S.C. § 141(f),

   Secretary Ross again spoke to Attorney General Sessions about the citizenship question. Gore Dep.



           19
             Mr. Comstock never requested that DOJ make a request to include a citizenship question
on the decennial census. Comstock Dep. 298:2-7, ECF No. 103-8.
           20
              As Mr. Comstock explained, his note to the Secretary that “[o]n the citizenship question, we
will get that in place,” meant that he would present the Secretary with information and the process
necessary to allow the Secretary to decide whether to pursue the inclusion of a citizenship question on the
decennial census. Comstock Dep. 152:2-16, ECF No. 103-8.

                                                       146
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 147 of 241



111:10-17; 112:6-10, ECF No. 103-10; see PX-302 at 1-3 (Defs.’ Suppl. Resps. to Pls.’ Interrogs., No.

1). The Attorney General made the decision to request the inclusion of a citizenship question on

either December 11 or December 12, 2017. Gore Dep. 442:13-19; 159:3-7, ECF No. 103-10.

               ii.     DOJ formally requests a citizenship question on the 2020 Census to
                       improve block-level citizenship data for enforcement of the Voting
                       Rights Act.

       363.    On December 12, 2017, DOJ sent a letter to the Census Bureau explaining that

citizenship data is critical to its enforcement of Section 2 of the Voting Rights Act (“VRA”), and that

the decennial census would provide more useful citizenship voting age population (“CVAP”) data

than the annual ACS survey. PX-1, AR 663-65. In the letter, DOJ “formally request[ed] that the

Census Bureau reinstate into the 2020 Census a question regarding citizenship.” PX-1, AR 665. The

DOJ request gave four primary reasons for requesting more useful CVAP data for VRA enforcement.

       364.    First, using citizenship data from the ACS and total population data from the census

“means relying on two different data sets, the scope and level of detail of which vary quite

significantly.” PX-1, AR 664. As then-Assistant Attorney General for the Civil Rights Division John

Gore testified, the total population data from the decennial census used for redistricting purposes is

part of what the Census Bureau refers to as the PL 94-171 data. Gore Dep. 184:3-7, ECF No. 103-

10. However, the citizenship data collected by the ACS is part of a different data set, the CVAP tables

produced by the Census Bureau. Gore Dep. 184:8-12, ECF No. 103-10. Currently, a cartographer

drawing a congressional map needs software that contains both sets of information to draw districts

that comply with the Fourteenth Amendment and with Section 2 of the VRA. Gore Dep. 184:13-

185:6, ECF No. 103-10. Those cartographers currently need to match up the two different data sets

in geography and specificity to the block level in order to perform that function. Gore Dep. 184:3-

185:6, ECF No. 103-10. However, if all of the data were available in the PL 94-171 data set, this

additional effort would be unnecessary and experts engaged in redistricting litigation, including the


                                                 147
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 148 of 241



analysis of alleged Section 2 violations and proposed remedial plans for proving Section 2 violations,

could use a single data set to draw maps and otherwise analyze Section 2 claims. Gore Dep. 184:3-

185:14, ECF No. 103-10.

       365.    Second, “[b]ecause the ACS estimates are rolling and aggregated into one-year, three-

year, and five-year estimates, they do not align in time with the decennial census data.” PX-1, AR 665.

For example, if using the ACS’s estimated data, one could be measuring citizenship data four or five

years before or after the census. Gore Dep. 192:13-193:14, ECF No. 103-10. Yet both courts and

jurisdictions use the total population data from the census throughout the course of the decade. Gore

Dep. 192:13-193:14, ECF No. 103-10.

       366.    Third, unlike the decennial census, “ACS estimates are reported at a ninety percent

confidence level, and the margin of error increases as the sample size . . . decreases.” PX-1, AR 665.

Because estimates with a smaller margin of error are more precise than estimates with larger margins

of error, Gore Dep. 197:5-9, ECF No. 103-10, citizenship data from the ACS is not ideal for purposes

of VRA enforcement because ACS citizenship data has margins of error that increase as one typically

encounters smaller geographic units, Gore Dep. 197:10-16, ECF No. 103-10. Mr. Gore even testified

that, in one case, a court held that a one-year ACS estimate was insufficiently reliable to allow the

plaintiff to proceed with a Section 2 claim based on the associated margin of error. Gore Dep. 204:6-

17; 242:21-243:4, ECF No. 103-10. In contrast to data from the ACS, PL 94-171 data does not have

sampling margins of error. See PX-297 at 41 (Resps. to Pls.’ RFA, No. 130).

       367.    Fourth, “[c]ensus data is reported to the census block level, while the smallest unit

reported in the ACS estimates is the census block group,” and thus DOJ is “required to perform

further estimates and to interject further uncertainty in order to approximate [CVAP] at the level of a

census block, which is the fundamental building block of a redistricting plan.” PX-1, AR 665. As the

then-acting head of the Civil Rights Division explained, citizenship data at the block level, which is

                                                 148
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 149 of 241



the smallest unit of census geography, is necessary to bring Section 2 cases. Gore Dep. 33:2-8, ECF

No. 103-10. However, the DOJ letter does not state or suggest that the inclusion of a citizenship

question on the decennial census was necessary to collect CVAP data for purposes of VRA

enforcement. Gore Dep. 299:8-14; 300:8-11, ECF No. 103-10. Rather, in DOJ’s view, “hard count”

data is preferable to available statistical estimates, such as data from the ACS, for VRA enforcement

purposes. Gore Dep. 34:3-12, ECF No. 103-10.

       368.    As Mr. Gore testified, DOJ seeks the best possible sources of data to analyze possible

Section 2 violations and to bring appropriate Section 2 enforcement actions. Gore Dep. 24:19-25:22,

ECF No. 103-10. As reflected in the DOJ letter, DOJ’s position is that the decennial census

questionnaire is the most appropriate vehicle for collecting CVAP data for purposes of VRA

enforcement. Gore Dep. 169:22-170:5, ECF No. 103-10.

       369.    DOJ’s request was clear from the face of the letter and therefore DOJ later informed

the Census Bureau that a meeting was unnecessary. Kelley Dep. 193:10-15, ECF No. 103-6. Dr.

Jarmin, Acting Census Bureau Director at the time, agrees that the DOJ letter fully describes DOJ’s

request, including the need to have citizenship status added to the PL 94-171 data. See Jarmin Dep.

106:18-107:4, ECF No. 103-4. This is not unprecedented. For example, there have been times where

the Census Bureau sought to meet with OMB on the language of the census’s race/ethnicity question,

yet OMB declined, stating that its written correspondence with the Census Bureau was sufficient.

Kelley Dep. 193:16-22; 334:12-335:20; 336:1-6, ECF No. 103-6. Despite the lack of a meeting, the

question ultimately was included on the decennial census in the format advocated by OMB. Kelley

Dep. 334:12-335:20; 336:1-6, ECF No. 103-6.

               iii.    After receiving DOJ’s formal request, the Secretary engaged in a
                       comprehensive review process.

       370.    Once the Secretary received a formal request from DOJ, he “set out to take a hard

look at the request” and ensure that he “considered all facts and data relevant to the question.” PX-
                                                149
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 150 of 241



1, AR 1313. This started the comprehensive review process documented in his decision memo,

including: preparation by the Census Bureau of a technical review of the request, id., AR 1277-85; a

detailed exchange between the Commerce Department and the Census Bureau about the technical

review, id., AR 1286-97; development of a fourth option, Option D, to capture some of the advantages

of both Options B and C, id., AR 1304-20; at least one meeting between the Secretary and Census

Bureau leadership to discuss the Census Bureau’s “process for reviewing the DOJ request, their data

analysis, [the Secretary’s] questions about accuracy and response rates, and their recommendations,”

id., AR 1313; and wide-ranging engagement with dozens of stakeholders, id., AR 763-1276.

       371.    Extra-record evidence further supports the robustness of the Secretary’s decisional

process. Upon receipt of the DOJ’s December 2017 letter, Undersecretary Kelley concluded that

there needed to be a technical and legal review, which would serve as inputs to a policy determination.

Kelley Dep. 99:11-100:16, ECF No. 103-6. The legal review was conducted by the Commerce

Department’s Office of General Counsel. Kelley Dep. 99:11-100:16, ECF No. 103-6. The technical

review was conducted by the Census Bureau. Kelley Dep. 99:11-100:16, ECF No. 103-6.

       372.    Undersecretary Kelley spoke to the senior leadership at the Census Bureau upon

receipt of the DOJ’s December 2017 letter. Kelley Dep. 99:11-100:16, ECF No. 103-6. Because the

questions to be included on the decennial census had to be presented to Congress by March 31, 2018,

Undersecretary Kelley and Census Bureau leadership developed a schedule for the technical review

working backwards from that date. Kelley Dep. 99:11-101:22, ECF No. 103-6. The Census Bureau

leadership informed Undersecretary Kelley that a question had not been added to the decennial census

in a long time, so there was a lack of precedence to follow. Kelley Dep. 100:17-101:8; 138:10-139:7,

ECF No. 103-6. From January through March 2018, Undersecretary Kelley worked with the Census

Bureau to prepare drafts and respond to various questions from Secretary Ross concerning the




                                                 150
          Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 151 of 241



   inclusion of a citizenship question on the 2020 Decennial Census. Kelley Dep. 154:16-21, ECF No.

   103-6. 21

               373.   On January 19, 2018, Dr. Abowd transmitted a memorandum regarding the Census

   Bureau’s technical review of three options: Alternative A (maintain the status quo), Alternative B

   (include a citizenship question on the 2020 Census), and Alternative C (use administrative records for

   citizenship data without including a citizenship question). PX-1, AR 1277. In this memorandum, the

   Census Bureau developed a cautious estimate that an additional 5.1% of households with at least one

   noncitizen may not self-respond to the 2020 Census questionnaire if a citizenship question were

   included. PX-1, AR 1280; see PX-297 at 5-6 (Defs.’ Resps. to Pls.’ RFA, No. 13). This was done by

   comparing unweighted 2010 ACS data to 2010 Decennial Census data. See PX-297 at 6 (Defs.’ Resps.

   to Pls.’ RFA, No. 14). Such analysis was based on a natural experiment that, absent a randomized

   controlled trial, could not definitively determine that the assign causation effect was caused by the

   citizenship question. See PX-297 at 5-6 (Defs.’ Resps. to Pls.’ RFA, No. 13).

               374.   After the Census Bureau prepared its January 19, 2018 memorandum considering

   Alternatives A, B, and C, Census Bureau leadership met with the Secretary and others at the

   Commerce Department to discuss those options. Kelley Dep. 213:21-214:20, ECF No. 103-6. This

   meeting included the Secretary, Acting Undersecretary Kelley, Earl Comstock, Dr. Jarmin, Dr.

   Abowd, Acting Census Bureau Deputy Director Dr. Enrique Lamas, and individuals from the

   Commerce Department’s Office of General Counsel. Kelley Dep. 221:8-222:10, ECF No. 103-6. It

   was an iterative and collaborative process, with individuals posing and answering questions. Kelley

   Dep. 220:3-18, ECF No. 103-6. Secretary Ross did not express the view that a citizenship question


             Undersecretary Kelley’s role was to help facilitate the Census Bureau’s formulation of a
               21

recommendation to the Secretary; it was not to offer her opinions on the issue. Kelley Dep. 155:11-156:4,
ECF No. 103-6. Accordingly, Undersecretary Kelley never took a position on the citizenship question.
Kelley Dep. 185:6-10, ECF No. 103-6.

                                                    151
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 152 of 241



should be added to the decennial census; rather, he asked questions and engaged in an open dialogue

concerning various aspects of the Census Bureau’s January memorandum. Kelley Dep. 222:17-22,

ECF No. 103-6. As result of this meeting, the Commerce Department posed a list of written questions

to the Census Bureau concerning various aspects of the Census Bureau’s January memorandum.

Kelley Dep. 213:21-214:20; 215:5-6; 215:13-16, ECF No. 103-6. There were numerous versions of

the questions and responses. Kelley Dep. 224:10-17, ECF No. 103-6.

       375.    During a meeting between the Commerce Department and the Census Bureau, the

Secretary noted that he wanted to obtain the opinions of stakeholders that both supported and

opposed the citizenship question, including, among others, local businesses, special-interest groups,

academics, and former Census Bureau directors, so that he could make an objective decision. Kelley

Dep. 237:15-238:9, ECF No. 103-6; see Jarmin Dep. 146:4:13, ECF No. 103-4 (noting that Dr. Jarmin

also wanted to find a full range of opinions from stakeholders). An attempt was made to ensure a

balanced list of stakeholders who both supported and opposed the question, and Undersecretary

Kelley made particular efforts to ensure that those who opposed the citizenship question were

included in the stakeholder discussions. Kelley Dep. 238:17-239:19, ECF No. 103-6. The Commerce

Department sought the Census Bureau’s input concerning the stakeholders that should be included in

these discussions. Kelley Dep. 240:5-21, ECF No. 103-6. The Secretary reviewed over 50 incoming

letters and emails from stakeholders, interest groups, Members of Congress, and state and local

officials regarding reinstatement of a citizenship question on the 2020 Decennial Census. PX-1, AR

1313; see id., AR 775-792, 794-1165, 1176-93, 1195-97, 1210-12, 1217-20, 1222-55, 1262-73; see also id.,

PX-3, AR 1768-71, 3563-65; PX-4, AR 3915-17. He also monitored views of the public more

generally, as represented in media accounts. PX-1, AR 1313; see id., AR 666-733. In addition, he

discussed the citizenship question with over 24 diverse, well-informed and interested parties, selected

by his staff to represent a broad range of views. PX-1, AR 1313; see id., AR 1194, 1198-1209, 1213-

                                                  152
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 153 of 241



1216, 1221, 1256-1261, 1274-76; see also PX-3, AR 1638, 1798, 1807-08, 1815-16, 2599-2600, 2604,

3491; PX-4, AR 8392-8467.

          376.   Another result of the discussion with the Census Bureau was a proposal to consider

an Alternative D, which would combine Alternative B and C. Kelley Dep. 253:1-255:4, ECF No. 103-

6. Dr. Abowd and the Census Bureau then prepared further analyses comparing Alternative C to

Alternative D. PX-1, AR 1304, 1308.

          377.   There were many other meetings between Secretary Ross and members of the Census

Bureau in which the citizenship question was discussed, such as the monthly oversight committee

meetings. Kelley Dep. 279:15-280:20, ECF No. 103-6. And, ultimately, the Census Bureau officials—

including Dr. Jarmin, Dr. Abowd, Christa Jones, Dr. Lamas, and Dr. Victoria Velkoff—had an

opportunity to review a draft of the Commerce Secretary’s March 26, 2018 memorandum and provide

feedback. Kelley Dep. 68:10-69:14, ECF No. 103-6; see PX-280 at 15 (Defs.’ Resps. to Pls.’ Interrogs.,

No. 2).

          378.   Although significant proposed changes to the census typically are raised in Census

Bureau advisory committees such as the NAC and the Census Scientific Advisory Committee (CSAC),

the citizenship question was not raised with these committees because there was not sufficient time

given the March 31, 2018 congressional reporting deadline. See Jarmin Dep. 255:22-256:13, ECF No.

103-4. Nevertheless, the CSAC provided feedback at its Spring 2018 meeting. See Jarmin Dep. 257:3-

17, ECF No. 103-4.

                 iv.    The Secretary fully explained the bases of his decision.

                        a)     The Secretary’s Decision-Making Process

          379.   In 2018, the Secretary testified before Congress and answered specific questions

related to the citizenship question without hiding any aspect of the decision-making process. For

example, in his March 20, 2018 testimony, the Secretary explained that the Department of Commerce


                                                 153
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 154 of 241



was “responding solely to the Department of Justice’s request.” PX-491. As the full context shows,

that statement was in answer to questions asking whether the Department of Commerce was

responding to requests from political campaigns or political parties:

               SERRANO: Should political parties and campaign politics ever
               factor into what is asked of every household in the country on the
               census?

               ROSS: No political party has asked us to do anything on the census.
               We have had a request, as everyone is aware, from the Department of
               Justice, to add a citizenship question to the 2020 census.

               SERRANO: * * * I was very disappointed to see yesterday that the
               Republican Party campaign to reelect the president put out an
               appalling e-mail specifically noting that the president wants a new
               citizenship question added to the census * * * . Do you disavow this
               campaign e-mail? * * *

               ROSS: I’m not familiar with the e-mail. I’m not part of the Republican
               campaign committee. So, I have not seen it. I have heard about it, this
               morning.

               We are responding solely to the Department of Justice’s request, not to any campaign
               request, not to any other political party request. We are listening to
               stakeholders. Many have written to us. Some have come in to talk
               with me.

PX-491 (emphasis added). Viewed in context, Secretary Ross’s statement simply made clear that no

outside political parties or campaigns had made a request to which the Department of Commerce was

responding.   The Secretary’s statement cannot reasonably be interpreted as claiming that the

Department of Commerce itself (or Secretary Ross himself) had not previously considered the issue

or spoken to others within the Administration about the issue.

       380.    Similarly, the Secretary noted in his March 22, 2018 statement to Congress that DOJ

“initiated the request for inclusion of the citizenship question.’” PX-480 at 51. But that statement

was not in response to a question about who (be it DOJ, the Department of Commerce, or the Secretary

himself) first came up with the idea of including the citizenship question; it was in response to a

question about whether the citizenship question would be included:

                                                      154
          Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 155 of 241



                    CHU: * * * The Census Bureau of [course is] under your purview
                    (ph), but it’s been reported that the Department of Commerce is
                    considering asking—adding a citizenship question to the 2020 Census.

                    And there’s a lot of fear by immigrant stakeholders that adding this
                    question will create a lot of fear. That many immigrants will fail to
                    respond to the entire questionnaire, fearing that their legal status will
                    come under scrutiny. There are many that argue that the numbers
                    reported from the census will be more inaccurate and that it will be
                    more difficult to provide benefits and resources for low income
                    communities who are afraid to be counted.

                    * * * Can you tell me whether the Department of Commerce plans to
                    include the citizenship question in the 2020 census?

                    ROSS: The Department of Justice, as you know, initiated the request
                    for inclusion of the citizenship question. We have been talking on the
                    phone and received written correspondence from quite a lot of parties
                    on both sides of that question. There are many—many sub-questions
                    about accuracy, about suppression of responses that we are taking into
                    account. We have not made a final decision, as yet, because it’s a very
                    important and very complicated question.

    PX-480 at 50–51. In context, the Secretary’s statement was merely one of several sentences of stage-

    setting before his direct response (“[w]e have not made a final decision”) to the question that was

    asked. No reasonable listener would have understood the Secretary, in that moment, to be claiming

    that neither he nor anybody else in the Department of Commerce had ever discussed or considered

    the citizenship question before DOJ’s formal request.

            381.    The Secretary’s May 10, 2018 statement to Congress that “the Justice Department is

    the one who made the request of us” is also consistent with the decision-making process described

    above. 2018 WL 2179074. 22 Yet again, the context of this statement makes clear that the Secretary

    was merely pointing out that the VRA rationale, which his interlocutor was skeptical about, came from

    DOJ itself:


            22
               Hearing on the F.Y. 2019 Funding Request for the Department of Commerce Before the Subcomm. on
Commerce, Justice, Science, and Related Agencies of the Senate Comm. on Appropriations, 115th Cong., 2d Sess.
(2018), available at 2018 WL 2179074.

                                                      155
        Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 156 of 241



                 LEAHY: * * * Now, you’ve also marketed the citizenship question as
                 necessary to enforce the Voting Rights Act. [The] Justice Department
                 hasn’t brought any voting rights cases since the president took office,
                 they don’t seem to see a problem out there. All voting rights advocates
                 I’ve spoken with oppose including the question. They say it’s going to
                 have the opposite effect and will bring about severe
                 underrepresentation of those who they’re trying to protect. And why
                 this sudden interest in that when the department that’s supposed to
                 enforce violations doesn’t see any problems?

                 ROSS: Well, the Justice Department is the one who made the request
                 of us.

2018 WL 2179074. As is clear from this exchange, Secretary Ross was merely rebutting Senator

Leahy’s repeated insistence that DOJ “do[es]n’t seem to see a problem” and “doesn’t see any

problems” with VRA enforcement by pointing out that it was DOJ “who made the request.” Id. In

context, the statement in no way implies that Secretary Ross himself had not previously considered

including the citizenship question (whether for VRA- or non-VRA-based reasons). And no reasonable

listener could conclude he was attempting to hide anything about the process.

          382.   In issuing his March 26, 2018 decision memorandum, the Secretary fully described the

robust, formal process that informed his decision after he received the DOJ request, and he rationally

connected the facts found with the decision to include a citizenship question on the 2020 Census. See

infra. As the Secretary explained, “[f]ollowing receipt of the DOJ request, [he] set out to take a hard look

at the request and ensure that [he] considered all facts and data relevant to the question.” PX-1, AR

1313 (emphasis added). The Secretary never said that informal, deliberative discussions did not occur

before the DOJ request and there is no evidence of an attempt to hide that informal process from the

public.

          383.   What the Secretary did say is that he took “a hard look at the [DOJ] request” after he

received it. Obviously, the Secretary could not examine “the request” before receiving “the request”.

PX-1,     AR 1313. Nor could anyone characterize the pre-December 2017 discussions—sporadic

contact with close advisers and infrequent communications with other governmental officials—as “a

                                                    156
          Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 157 of 241



    hard look.” See PX-2, AR 1321. Indeed, one of the Secretary’s closest advisers, Mr. Comstock,

    testified that he spent little time on the citizenship question relative to the many other issues he was

    working on at the time. Comstock Dep. 112:16-21, ECF No. 103-8.

            384.    As with nearly all agency decisions, it is hardly unusual that an informal dialog preceded

    the formal review process. And it would be perverse to draw an adverse inference from the Secretary’s

    unrequired disclosure of these discussions in his supplemental memorandum, which was simply

    “intended to provide further background and context regarding [his] March 26, 2018, memorandum.”

    PX-2, AR 1321.

            385.    In the Secretary’s own words, his March 26, 2018 decision memorandum “described

    the thorough assessment process that the Department of Commerce conducted following receipt of

    the DOJ letter, the evidence and arguments [he] considered, and the factors [he] weighed in making

    [his] decision to include the citizenship question on the 2020 Census.” 23 Id. That agency opinion, like



            23
               Plaintiffs attempt to dispute the accuracy of Secretary Ross’s depiction of his discussion with
Christine Pierce (Senior Vice President of Data Science for The Nielsen Company) through the
submission of an affidavit from Ms. Pierce that was prepared during litigation at the request of the New
York State Attorney General’s Office in New York v. United States Department of Commerce, 1:18-cv-2921
(S.D.N.Y). This is both not credible and lacking merit. It is not credible because Ms. Pierce’s litigation-
inspired affidavit comes seven months after her conversation with Secretary Ross and the public
statements made concerning that conversation, it was created only at the request of plaintiffs in a related
census case, and Ms. Pierce refused to testify in this case to stand by the statements in her affidavit. See
Reetz v. Jackson, 176 F.R.D. 412, 415 (D.D.C. 1997) (“Statements in later-filed affidavits or declarations,
often prepared by lawyers, are at the very least less reliable than deposition testimony developed through
the crucible of cross-examination and a fuller exploration of the issues.”); United States v. WeindlWeindi, 990
F. Supp. 2d 1099, 1119 (D. Mariana Islands) (“In weighing the credibility of Weindl’sWeindi’s two sworn
declarations, the Court takes into account that because WeindlWeindi did not testify at the hearing, his
statements have not been “test[ed] in the crucible of cross-examination.”). Plaintiffs’ attempt also lacks
merit because Ms. Pierce’s litigation-inspired affidavit is not materially inconsistent with the Secretary’s
March 26, 2018 memorandum and the contemporaneous notes reflecting the Secretary’s conversation
with Ms. Pierce. Compare ECF NoDkt. 95-1 with PX-1, AR 1276 and AR 1313. In any event, as discussed
below, the Secretary’s decision more than withstands arbitrary-or-capricious review whether or not the
Court considers the Secretary’s discussion with Ms. Pierce.



                                                       157
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 158 of 241



a judicial opinion, speaks for itself, SNR Wireless License Co, LLC v. Fed. Commc’ns Comm’n, 868 F.3d

1021, 1043 (D.C. Cir. 2017), and the Secretary’s decision “must . . . stand or fall on the propriety of

[its] finding[s].” Camp, 411 U.S. at 143.

                        b)      The Secretary’s Decision

        386.    More important than the decision-making process was the Secretary’s actual decision.

The Secretary explained in his decision memorandum that the census is a well-accepted means of

collecting citizenship data and has a lengthy historical pedigree. PX-1, AR 1313-20. The Commerce

Department’s review of the issue showed “that collection of citizenship data by the Census has been

a long-standing historical practice,” including through regular inclusion in the decennial census

through 1950, in the long-form census through 2000, and in the ACS since 2005. PX-1, AR 1314. As

the Secretary observed, “the decision to collect citizenship information from Americans through the

decennial census was first made centuries ago.” PX-1, AR 1319. Further, the inclusion of a citizenship

question is far from unusual in comparative perspective; the United Nations recommends that nations

inquire about citizenship and other countries include a citizenship question on their censuses. PX-1,

AR 1319.

        387.    The Secretary ultimately determined that the “census-block-level citizenship data

requested by DOJ [was] not available” from existing surveys conducted by the Census Bureau. PX-

1, AR 1314. The Secretary also reasonably accepted DOJ’s determination that, because “DOJ and the

courts use CVAP data for determining violations of Section 2” of the VRA, “having these data at the

census block level will permit more effective enforcement.” PX-1, AR 1313.

        388.    The Secretary thus proceeded to evaluate the available options. PX-1, AR 1317.

Through extensive consultation with the Census Bureau, the Secretary identified four alternatives:

making no change in data collection but assisting DOJ with statistical modeling (“Option A”);

reinstating a citizenship question on the decennial census (“Option B”); obtaining citizenship data


                                                 158
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 159 of 241



from administrative records (“Option C”); and, at the request of the Secretary after receiving the

Census Bureau’s initial analysis, a combination of reinstating a question on the census and utilizing

administrative-record data (“Option D”). PX-1, AR 1314-17.

        389.    With the goal of “obtaining complete and accurate data” on citizenship, PX-1, AR

1313, the Secretary concluded that Option D—”placing the question on the decennial census and

directing the Census Bureau to determine the best means to compare the decennial census responses

with administrative records”—would “provide DOJ with the most complete and accurate CVAP data

in response to its request.” PX-1, AR 1317.

        D.      The Secretary’s Decision was Not Arbitrary or Capricious

                i.      The Secretary’s decision appropriately connected the facts found with
                        the decision made.

        390.    The Secretary considered four proposals and reasonably concluded that Option D

would best provide DOJ with its requested data. PX-1, AR 1314-17.

        391.    As an initial matter, the Secretary eliminated Option A—“continue the status quo and

use ACS responses” for citizenship data, id., AR 1314,—because it “provide[s] no improved

citizenship count, as the existing ACS sampling would still fail to obtain actual, complete number

counts, especially for certain lower population areas or voting districts, and there is no guarantee that

data could be improved using small-area modeling methods.” PX-1, AR 1315. Nobody seems to

quibble with that conclusion. Likewise, nobody takes issue with the Secretary’s rejection of Option

B, which was to include a citizenship question on the 2020 Census without the aid of administrative

records. PX-1, AR 1316.

        392.    The Secretary’s decision thus narrowed to Option C—using “administrative records

rather than placing a citizenship question on the decennial census”—and Option D—using

administrative records in conjunction with a citizenship question on the decennial census. This was a

straightforward policy choice that was amply supported by the administrative record.

                                                  159
        Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 160 of 241



        393.   In Option C, 35 million people would need to have citizenship data statistically

modeled because administrative records are not available for about 10% of the population. PX-1, AR

1306.




        394.   But only 13.8 million people would need to have their citizenship data statistically

modeled with Option D. PX-1, AR 1307; see id., AR 1304-05.




                                               160
        Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 161 of 241




        395.   And for the 21.5 million people in Option D with citizenship data in administrative

records and no self-response on the census, the Census Bureau would use the same approach as

Option C: simply utilizing the administrative records. PX-1, AR 1304-05.

        396.   Option D also contained three categories of respondents not present in Option C: (1)

those whose self-responses agreed with administrative records (263 million), (2) those whose self-

responses disagreed with the administrative records (9.5 million), and (3) those who provided a self-

response where the Census Bureau did not have an administrative record (22.2 million). PX-1, AR

1307.

        397.   For the 263 million people in Option D whose self-responses agreed with

administrative records, id., AR 1307, the Census Bureau would have better information than Option C

because the validity of administrative records would be confirmed.

        398.   For the 9.5 million people in Option D whose self-response disagreed with the

administrative records, the Census Bureau has two options: (a) if administrative records are more

accurate, then it could disregard self-responses, which would be no worse than Option C, or (b) if


                                                161
        Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 162 of 241



self-responses are more accurate, then it could accept self-responses over administrative records and

it would have further information regarding the inaccuracies of administrative records, which is not

possible in Option C. See PX-1, AR 1305. Thus, as the Secretary recognized, “placing the question

on the decennial census and directing the Census Bureau to determine the best means to compare the

decennial census responses with administrative records will permit the Census Bureau to determine

the inaccurate response rate for citizens and non-citizens alike using the entire population.” Id., AR

1317.

        399.    For the 22.2 million people in Option D who provided a self-response where the

Census Bureau did not have an administrative record, the Census Bureau would then have citizenship

information in Option D where none existed in Option C, providing more-complete citizenship data.

Although some self-responses in this group would be incorrect, the Census Bureau estimated such

inaccuracies for only 500,000 people. Id., AR 1305.

        400.    Notably, the Census Bureau itself recognized that modeling citizenship data causes

“prediction error.” Id. “As there are more model[ed] cases in Alternative C, prediction error will be

a bigger issue there.” Id. And while the Census Bureau acknowledged that Option D contained

“response error” in which the “2020 respondent give[s] the incorrect status,” it also acknowledged

that “the Census Bureau cannot quantify the relative magnitude of the errors across the alternatives

at this time.” Id.

        401.    So, Option D would have “response error” for about 500,000 people and “prediction

error” for 13.8 million people, id., AR 1305, 1307, while Option C would have “prediction error” for

35 million people. Id., AR 1305-06. Even assuming “response error” and “prediction error” are

equivalent, Option C contains such errors in citizenship data for 20.7 million more people than in

Option D. One could hardly question, then, the Secretary’s “judgment that Option D will provide

DOJ with the most complete and accurate CVAP data in response to its request.” Id., AR 1317.

                                                 162
          Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 163 of 241



           402.    The Secretary’s analysis did not stop there, however. The Secretary recognized that

   there was a possibility that asking a citizenship question could also lower the self-response rate, which

   would increase NRFU costs.

           403.    Indeed, the Secretary used two different self-response rate analyses from the Census

   Bureau: one comparing the 2000 long form to the 2000 short form, and one comparing the 2010 ACS

   to the 2010 Census for citizen and noncitizen households. See PX-1, AR 1282 (Dr. Abowd’s January

   19, 2018 memorandum), 1316, 1319. Although noncitizen households had a lower self-response rate

   than citizen households in both studies—3.3% for the former and 5.1% for the latter—the Secretary

   correctly recognized the Census Bureau was “not able to isolate what percentage of decline was caused

   by inclusion of the citizenship question rather than some other aspect of the long form survey.” 24 Id.,

   AR 1316.

           404.    This conclusion is only bolstered by extra-record evidence. As Dr. Abowd testified,

   the self-response rate declines calculated in his January 19, 2018 Memorandum did not control for

   other factors. Tr. 5-63:25–5-64:6. And while Dr. Abowd’s January 19 analysis withstood internal peer

   review in light of the expedited process at the time, further internal peer review led the Census Bureau

   to refine its analysis in an attempt to control for other factors (i.e., the Brown et al. paper, PX-162).

   Tr. 5-64:7-15, 5-68:3-16. This later analysis was not before the Secretary in March 2018. See PX-162

   (dated August 6, 2018).




           24
              The statement in Secretary Ross’s March 26, 2018 memorandum that “the Census Bureau’s
analysis did not provide definitive, empirical support” that “adding a citizenship question could reduce
response rates,” is accurate. See PX- 297 at 31 (Defs.’ RespsResp. to Pls.’ RFA, No. 95). The Census
Bureau set forth empirical evidence—derived from a natural experiment—that the self-response rate
could potentially decline for identifiable subpopulations. Id. Although such evidence is probative of
whether “adding a citizenship question could reduce response rates,” it is not “definitive, empirical
support” for that proposition. Id.

                                                     163
          Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 164 of 241



           405.    Other stakeholders also could not identify a material decline in response rates

   attributable to a citizenship question on the 2020 Census at the time of the Secretary’s decision. They

   flagged only general fears about the political climate and the possible perception that census responses

   could be used for law enforcement purposes. PX-1, AR 1317. But as the Secretary explained, “no

   one provided evidence that there are residents who would respond accurately to a decennial census

   that did not contain a citizenship question but would not respond if it did.” Id. Therefore, the

   Secretary correctly found that “neither the Census Bureau nor the concerned stakeholders could

   document that the response rate would in fact decline materially.” Id., AR 1315. 25

           406.    Nonetheless, the Secretary accepted the Census Bureau’s self-response rate analysis to

   calculate projected NRFU costs. 26 Using the Census Bureau’s contemporaneous estimate of a 5.1%

   self-response rate decline for noncitizen households, the Secretary appropriately explained that the

   existing budget was more than sufficient to capture these households in NRFU:

                   The Bureau provided a rough estimate that postulated that up to
                   630,000 additional households may require NRFU operations if a

           25
              Consulting extra-record evidence reveals the accuracy of this statement. See PX- 297 at 25
(Defs.’ RespsResp. to Pls.’ RFA, No. 83). As used in Secretary Ross’s memorandum, “materially”
references the potential decline in self-response rates, estimates of the magnitude of decline, and the cost
and quality implications of such estimates. Id. All Census Bureau estimates regarding a potential decline
in self-response rate are within the budget, planning, and operational design of NRFU and other statistical
methods used to mitigate any decrease in self-response rate. Id. For that reason, Secretary Ross’s
statement is not inconsistent with the Census Bureau’s finding that a citizenship question to the 2020
decennial censusCensus could result in a 5.1% decrease in self-response rates among households with at
least one noncitizen, or even the Census Bureau’s subsequent finding that a citizenship question could
lead to a 5.8% decrease in self-response rates. See PX- 297 at 26 (Defs.’ RespsResp. to Pls.’ RFA, No. 84);
at 27-28 (Defs.’ RespsResp. to Pls.’ RFA, No. 86); at 27 (Defs.’ RespsResp. to Pls.’ RFA, No. 87).
           26
              The statement in Secretary Ross’s March 26, 2018 memorandum that it was difficult to
estimate increased costs resulting from NRFU due to “the Census Bureau and the Department’s inability
to determine what impact there will be on decennial survey responses,” is accurate. See PX- 297 at 26-27
(Defs.’ RespsResp. to Pls.’ RFA, No. 85). Like other aspects of the decennial cost estimation, there is a
wide range of values associated with the Census Bureau’s cost estimates regarding a citizenship question.
Id. Regardless, as discussed above, all Census Bureau estimates regarding a potential decline in self-
response rate are within the budget, planning, and operational design of NRFU and other statistical
methods used to mitigate any decrease in the initial self-response rate. Id.

                                                      164
          Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 165 of 241



                   citizenship question is added to the 2020 decennial census. However,
                   even assuming that estimate is correct, this additional ½ percent
                   increase in NRFU operations falls well within the margin of error that
                   the Department, with the support of the Census Bureau, provided to
                   Congress in the revised Lifecycle Cost Estimate (“LCE”) this past fall.
                   That LCE assumed that NRFU operations might increase by 3 percent
                   due to numerous factors, including a greater increase in citizen mistrust
                   of government, difficulties in accessing the Internet to respond, and
                   other factors.

   PX-1, AR 1319; see id., AR 1282 (Dr. Abowd’s January 19, 2018 memorandum estimating NRFU

   workload). And, as the Census Bureau explained, it fully intended to count all 330 million residents

   of the United States in either Option C or Option D. Id., AR 1304.

           407.    In sum, the Secretary faced a straightforward policy choice:

                       •   Option C: potential errors in citizenship data for 35 million
                           people.

                       •   Option D: potential errors in citizenship data for 14.3 million
                           people, the ability to compare self-responses to administrative
                           records and determine the veracity of each, and the possibility
                           of some uncertain decline in self-response rate that would be
                           within the planned NRFU budget.

   Given these options, and the analysis set forth above, the Secretary more than sufficiently “articulated

   a rational connection between the facts found and the choice made.” Baltimore Gas & Elec. Co. v. Nat.

   Res. Def. Council, 462 U.S. 87, 105 (1983); Ohio Valley Envt’l Coal., Inc. v. U.S. Army Corps of Engineers,

   828 F.3d 316, 321 (4th Cir. 2016).

           408.    While the Census Bureau conducted its own cost/benefit analysis of the available

   options and recommended Option A or Option C, PX-1, AR 1277, it is the Secretary’s prerogative—

   and statutory duty—to perform that cost/benefit analysis. 27 See 13 U.S.C. § 141(a). As set forth above,


           27
               Testimony by Plaintiffs’ experts Mr. Thompson and Ms. Lowenthal are irrelevant. Mr.
Thompson, testified that Secretary Ross disregarded the Census Bureau’s recommendation to use Option
C instead of Option D. Tr. 1-84:13–1-90:9. However, Mr. Thompson acknowledged that administrative
records do not exist for many people. Tr. 1-111:11-–19. Mr. Thompson also acknowledged that for those
people, citizenship data could not be obtained from administrative records. Tr. 1-111:20-–22. Instead, he


                                                      165
          Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 166 of 241



   he fully considered the Census Bureau’s views and grappled with all relevant factors, including those

   highlighted by the Census Bureau. The Secretary, “like all agency heads, usually makes decisions after

   consulting subordinates, and those subordinates often have different views.” St. Marks Place Hous. Co.

   v. Dep’t of Hous. & Urban Dev., 610 F.3d 75, 83 (D.C. Cir. 2010). And given the “virtually unlimited

   discretion” delegated from the Constitution to Congress, and from Congress to the Secretary, “the

   mere fact that the Secretary’s decision overruled the views of some of his subordinates is by itself of

   no moment in any judicial review of his decision.” Wisconsin, 517 U.S. at 23. The only requirement

   under the APA is that the Secretary consider the relevant issues and provide a rational explanation for

   his decision. State Farm, 463 U.S. at 43. He did so here.

                   ii.     The Secretary did not fail to consider any aspect of the problem.

           409.    The Secretary’s analysis fully considered every relevant aspect of the problem. Contra

   New York v. United States Dep’t of Commerce, 2019 WL 190285, at *106-08 (S.D.N.Y. Jan. 15, 2019).

                           a)      Ignoring DOJ’s Request

           410.    Judge Furman placed much emphasis on the Secretary’s purported failure to consider

   “whether it was necessary to respond to DOJ’s request at all.” Id. at *106. But nothing in the

   administrative record or otherwise indicates any reason the Secretary or the Census Bureau would

   simply ignore DOJ’s request. In the extensive back-and-forth between the Commerce Department

   and the Census Bureau, for example, not once did anyone raise the possibility of merely disregarding

   a law enforcement agency’s request for more-complete information to help enforce a civil rights


testified that their citizenship data would have to be obtained through statistical modelling, which
introduces errors. Tr. 1-111:20-–24. Ms. Lowenthal opined that Secretary Ross failed to follow “well-
established protocols” for adding questions to the census because he did not heed the advice of the Census
Bureau’s senior staff. Tr. 1-124:13-–17. But Ms. Lowenthal admitted that she was aware of “at least one”
other circumstance where the Secretary of Commerce has not followed the advice of Census Bureau staff.
Tr. 1-124:18-–23. Ms. Lowenthal further conceded that there could have been other circumstances
outside the public arena when a Secretary of Commerce has disagreed with and chosen not to follow the
advice of Census Bureau staff. Tr. 1-125:16–126:1.

                                                     166
          Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 167 of 241



    statute. See generally supra PX-1—PX-4 and PX-7—PX-14 (AR 1-13023). Nor did any outside

    stakeholder—even those starkly opposed to the citizenship question—remotely suggest that it was

    appropriate to ignore DOJ’s formal request. See PX-1, AR 763-1276.

            411.    Material outside the administrative record only confirms the absurdity of ignoring

    DOJ’s letter. Not only did Dr. Abowd, the Census Bureau’s Chief Scientist, testify that the DOJ letter

    normally would be sufficient to trigger a review process within the Census Bureau, but he further

    testified that the Census Bureau would not typically ignore another agency’s request for certain data,

    and that the Census Bureau has never, to his knowledge, ignored such a request. Tr. 5-31:4-12.

    Plaintiffs have produced no evidence, and have never argued, that the Secretary or the Census Bureau

    should have simply disregarded DOJ’s request.           Accordingly, any suggestion that it would be

    consistent with the APA to simply ignore another agency’s formal content request should be rejected.

                            b)      DOJ’s Rationale

            412.    Judge Furman also took issue with the lack of “evidence in the Administrative Record

    that would support a finding that more granular CVAP data is ‘necessary’ for enforcement of the

    VRA.” New York v. United States Dep’t of Commerce, 2019 WL 190285, at *107 (S.D.N.Y. Jan. 15, 2019).

    This reflects a misunderstanding of DOJ’s actual request, as well as impermissible second-guessing of

    the rationales offered by a non-party government agency.

            413.    As Judge Furman himself acknowledged, DOJ’s letter “does not state that [more

    granular CVAP data] is ‘necessary’ to enforce the VRA.” Id. Nor did the Secretary characterize more-

    granular CVAP data as “necessary” for VRA enforcement. 28 See PX-1, AR 1313-20. As set forth



            28
               Judge Furman’s observation—that 13 U.S.C. § 141(a) only allows the Secretary’s collection
of “other census information as necessary”—is beside the point. First, Plaintiffs have not alleged any
violation of § 141(a). Second, the Secretary in fact “determined that reinstatement of a citizenship question
on the 2020 decennial censusCensus is necessary to provide complete and accurate data in response to
the DOJ request.” PX-1, AR 1320.

                                                      167
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 168 of 241



above, the Secretary appropriately considered the DOJ letter for what it was: a request for more-

complete information to aid VRA enforcement.

        414.    Moreover, DOJ is not a defendant in this case, and the validity of DOJ’s actions is not

before the Court. When reviewing an agency’s decision to rely on the views of another agency, “the

critical question is whether the action agency’s reliance was arbitrary and capricious,” not whether the

underlying request was itself arbitrary and capricious. Dow AgroSciences LLC v. Nat’l Marine Fisheries

Serv., 637 F.3d 259, 267 (4th Cir. 2011) (emphasis added) (quoting City of Tacoma v. FERC, 460 F.3d

53, 75 (D.C. Cir. 2006)). And in that regard, “an action agency need not undertake a separate,

independent analysis in the absence of new information not considered by the [other] agency.”

Aluminum Co. of Am. v. Adm’r, Bonneville Power Admin., 175 F.3d 1156, 1161 (9th Cir. 1999). For this

reason, Plaintiffs’ expert testimony from David Ely is legally irrelevant, and, as set forth above, the

Court strikes his testimony.

        415.    In any event, Mr. Ely’s critiques of the DOJ letter are unpersuasive. For example,

although Mr. Ely opines that citizenship data from the ACS are sufficient for redistricting and Section

2 enforcement actions, ECF No. 99-3, at ¶ 18, he acknowledged that he has not been retained by

DOJ in cases in litigation since 2006, which is five years before the first five-year ACS data set was

released; accordingly, in cases where Mr. Ely had been retained by DOJ in litigation, the ACS data

about citizenship was not available. Tr. 3-119:3-18. And although DOJ investigates hundreds of

Section 2 matters all around the country, not all DOJ investigations result in the filing of a complaint

in district court. Tr. 3-117:16-22.

        416.    Mr. Ely largely agrees with the factual assertions in the DOJ letter; he simply second-

guesses and disagrees with DOJ’s judgment that block-level citizenship data would be useful for

Voting Rights Act enforcement and redistricting efforts. See, e.g., Tr. 3-125:23–3-126:1; ECF No. 99-

3, at ¶ 18 (stating that “it is my opinion that there is no reasonable basis for the claim that citizenship

                                                   168
          Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 169 of 241



   data from the decennial Census would be ‘more appropriate for use in redistricting and Section 2

   litigation’ than currently available data”). For example, Mr. Ely agrees with the DOJ letter’s conclusion

   that citizenship data is needed to enforce the Voting Rights Act where evidence of the citizen voting

   age population of a minority group is at issue. Tr. 3-119:19-23. He further agrees with the DOJ letter

   that, in some circumstances, block-level citizenship data is necessary for enforcing the Voting Rights

   Act. Tr. 3-120:2-7. And he concedes that block-level citizenship data are needed when an illustrative

   district cannot be constructed by aggregating census block groups. Tr. 3-120:8-12.

           417.    Accordingly, Mr. Ely’s disagreement with the DOJ letter simply boils down to which

   Census Bureau questionnaire serves as an appropriate vehicle to obtain block-level citizenship data.

   As reflected in the DOJ letter, DOJ believes that it is appropriate to obtain citizenship data from both

   a citizenship question on the decennial census and the ACS. See PX-712 at 3 (requesting that the

   Census Bureau include a citizenship question on the decennial census while, “[a]t the same time,”

   requesting “that the Bureau also maintain the citizenship question on the ACS”). Mr. Ely, on the

   other hand, concludes that having one source of citizenship data—from the ACS—is more

   appropriate for litigating Section 2 cases. Whatever Mr. Ely’s personal preferences may be, his

   opinions fail to rebut the reasonableness of DOJ’s request as reflected in the DOJ letter. 29

           418.    Mr. Ely also agrees with the DOJ letter that in enforcing Section 2, DOJ already uses

   the total population data from the census to determine compliance with the Constitution’s one-person,

   one-vote requirement. Tr. 124:13-18. And he further agrees with the statement in the DOJ letter that

   using the ACS citizenship estimate means relying on two different data sets. Tr. 3-124:19-24. Mr. Ely




           29
              It is unsurprising that Mr. Ely, who makes his livelihood as an expert witness and consultant
who performs data analyses, would want to continue to rely upon the ACS exclusively to extrapolate
citizenship data. ECF NoDkt. 99-3, at ¶¶ 2-7,; 19. If block-level citizenship data were available from the
decennial census, presumably at least some of Mr. Ely’s services would no longer be necessary.

                                                     169
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 170 of 241



acknowledged that he is not privy to DOJ’s discussions and any challenges DOJ may have in relying

on two different data sets for purposes of Section 2 enforcement. Tr. 3-125:4-15.

        419.    Mr. Ely also conceded that the DOJ letter was not seeking to abandon the citizenship

question on the ACS, but rather was requesting a citizenship question on the decennial census in

addition to the continued use of a citizenship question on the ACS. Tr. 3-126:8–3-127:5. In this regard,

Mr. Ely’s claim that the ACS data would provide an advantage over decennial census data for Section

2 cases brought mid-to-late decade is beside the point, Tr. 3-126:2-7, as DOJ expressed its intention

to utilize both data sets as appropriate under the circumstances.

        420.    Mr. Ely agreed with the DOJ letter’s statement that ACS estimates are reported at a

90 % confidence level. Tr. 3-127:11-13. He further agrees with the DOJ letter’s conclusion that the

margin of error increases as the geographic area decreases. Tr. 3-127:14-16. In fact, in his work Mr.

Ely has had to split census block groups to meet the one person-one vote requirement. Tr. 3-128:3-

6. In so doing, he had to use a formula to aggregate all the margins of error of the component pieces

to come up with a margin of error for the district of a whole. Tr. 3-128:7-18. The need to aggregate

the margins of error of the component pieces to develop a margin of error for the district as a whole

would be unnecessary if block-level citizenship data were obtained from the decennial census.

        421.    Under Gingles v. Thornburg, 478 U.S. 30 (1986), to satisfy the first precondition for a

Section 2 case a plaintiff must determine whether a minority group can constitute a majority of the

citizen voting-age population in a single member district. Tr. 3-120:17-25. In other words, what is

relevant for purpose of the first Gingles precondition is determining what percentage of citizens of

voting age in a district are in a particular minority group. Tr. 3-121:1-5. This could include

determining the percentage of the citizen voting age population of the district who are Hispanic. Tr.

3-121:6-9.




                                                  170
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 171 of 241



        422.    To conduct the analysis necessary to satisfy the first Gingles precondition, raw numbers

are necessary in order to aggregate the data up to the district level and compute a percentage. Tr. 3-

121:10-14.

        423.    In Mr. Ely’s analyses of the first Gingles precondition, the raw numbers he uses are

estimates because he uses the ACS as his data source. Tr. 3-121:15-20. However, the ACS data is not

publicly available at the block level; accordingly, because of the limitations on the data contained in

the ACS, individuals such as Mr. Ely have to use estimation techniques to estimate block level data.

Tr. 3-122:20-24. Because the ACS is based on a sample of the population, it is subject to sampling

errors. Tr. 3-122:1-4. In contrast, enumeration data from the decennial census does not contain

statistical margins of error or sampling errors. Tr. 3-122:5-8.

        424.    Finally, Mr. Ely’s concern that courts may be reluctant to give weight to ACS data if a

citizenship question is included on the census, Tr. 3-128:19-23, is without merit.             Mr. Ely

acknowledged that a question about race is contained on both the decennial census and the ACS, and

that where a black minority-majority district is at issue, plaintiffs use race data from the decennial

census in the early years of the decade. Tr. 3-128:24–3-129:13. Yet Mr. Ely is unaware of any court

rejecting race data from the ACS as inaccurate even though race data is also available from the

decennial census. Tr. 3-129:14-17.

                         c)      Disclosure Avoidance and Confidentiality Protections

        425.    Judge Furman also noted that the Secretary purportedly failed to consider “the effect

of the Census Bureau’s confidentiality obligations and disclosure avoidance practices on the fitness of

decennial census citizenship data for DOJ’s stated purposes.” New York v. United States Dep’t of

Commerce, 2019 WL 190285, at *107 (S.D.N.Y. Jan. 15, 2019). As discussed below, it is hardly

remarkable that the Secretary did not explicitly discuss this issue; it is irrelevant.




                                                    171
          Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 172 of 241



           426.    There are scarcely few mentions of disclosure avoidance in the voluminous

   administrative record. This is for good reason: the Census Bureau unquestioningly accepts both its

   Title 13 obligations to maintain the confidentiality of all respondents, and its responsibility to provide

   data that is fit for its intended use. 30 Indeed, the few allusions to disclosure avoidance in the

   administrative record merely reference the unsurprising proposition that citizenship data produced

   from the census will have the same stringent confidentiality protections as other census data. See PX-

   1, AR 1292 (noting that person-level data cannot be disclosed, but “[a]ggregates that have been

   processed through the Bureau’s disclosure avoidance procedures can be released for public use”); PX-

   3, AR 2952 (email from Dr. Abowd simply noting that “[a]t some point, I suspect we . . . may need

   more details about how the Numident citizenship data would be incorporated into the

   PL94/CVAP/2020 processes and how disclosure avoidance will be handled”); PX-4, AR 6415, 7704

   (explaining that CVAP data “would be protected using the new differential privacy disclosure

   limitation system being implemented for all 2020 Census tabulations,” and that “[t]he differential

   privacy system provides global confidentiality protection guarantees that account for the information

   in all 2020 publications”). Naturally, dozens of letters from outside stakeholders contained no

   mention of disclosure avoidance as a potential problem. See PX-1, AR 763-1276.

           427.    Put simply, the Secretary did not explicitly address confidentiality protections because

   nobody thought, or even now thinks, that disclosure avoidance presents an issue. Dr. Abowd, Chief

   Scientist of the Census Bureau, testified that avoidance disclosure techniques are applied to all levels

   of geography, and that the confidentiality protections extend to all data published by the Census


           30
              The Census Bureau is barred from disclosing individual responses to decennial census
questionnaires, including responses to the citizenship question, and cannot disclosure any information
whereby the data furnished by any particular establishment or individual can be identified. See PX- 297 at
43 (Defs.’ RespsResp. to Pls.’ RFA, No. 138); at 43 (Defs.’ RespsResp. to Pls.’ RFA, No. 139).



                                                      172
          Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 173 of 241



   Bureau, not just citizenship data. Tr. 5-32:5-25. As noted above, private plaintiffs already use such

   census data—at the block level—in Section 2 enforcement actions, and there is no evidence that the

   Census Bureau’s disclosure avoidance hinders the usefulness of that data. Tr. 3-128:24–3-129:13.

   Similarly, despite a meeting between the Census Bureau and DOJ (after the Secretary’s decision) to

   specifically discuss disclosure avoidance, DOJ has never expressed a concern that confidentiality

   protections hinder its use of census data. Tr. 5-33:1-5. 31

           428.    Arbitrary-or-capricious review under the APA focuses only on “whether the decision

   was based on a consideration of the relevant factors.” Citizens to Pres. Overton Park, Inc. v. Volpe, 401

   U.S. 402, 416 (1971) (emphasis added). An agency is not “obligated to consider in detail each and

   every conceivable variation of the alternatives stated; it need only set forth those alternatives

   sufficiently to permit a reasoned choice.” Coal. for Responsible Reg’l Dev. v. Coleman, 555 F.2d 398, 400

   (4th Cir. 1977). (citations omitted). The Fourth Circuit has thus recognized what common sense

   dictates: the Secretary’s decision cannot be deemed arbitrary or capricious because he failed to consider

   a topic of no concern that nobody raised. Because disclosure avoidance was one such topic, any

   suggestion that the Secretary’s decision should be set aside for failing to discuss this issue in his March

   2018 memorandum is erroneous.

                   iii.    The citizenship question has been well tested, and the Secretary did not
                           depart from OMB Guidelines or the Census Bureau’s quality standards
                           by deciding to include it on the 2020 Census.

                           a)      ACS Citizenship Question in the Administrative Record

           429.    The citizenship question that will appear on the 2020 Census has been on the ACS

   since 2005. PX-1, AR 1314. In conducting its January 2018 analysis, the Census Bureau discovered



           31
              Mr. Ely’s speculation that the Census Bureau’s avoidance disclosure techniques would result
in data from the decennial census that is less reliable than the data obtained from the ACS, Tr. 3-132:2-
16, thus lacks any factual basis and is flatly contradicted by the testimony of Dr. Abowd.

                                                      173
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 174 of 241



that “when the administrative record source indicates an individual is not a citizen, the self-report [on

the ACS] is ‘citizen’ for no less than 23.8% of the cases, and often more than 30%.” PX-1, AR 1283.

The Secretary then asked numerous follow-up questions about this disagreement between self-

response and administrative records. See id., AR 1286-97.

        430.       Nonetheless, the Census Bureau advised the Secretary that because “the citizenship

question is already included on the ACS,” it “has already undergone the cognitive research and

questionnaire testing required for new questions.” PX-1, AR 1319. Thus, the Census Bureau and the

Secretary were in agreement that the ACS citizenship question “has been well tested.” Id., AR 1314.

Once again, the Secretary considered all relevant issues and connected the facts found with the

decision made. The APA requires nothing more. Baltimore Gas & Elec. Co. v. Nat. Res. Def. Council,

462 U.S. 87, 105 (1983); Ohio Valley Envt’l Coal., Inc. v. U.S. Army Corps of Engineers, 828 F.3d 316, 321

(4th Cir. 2016).

                          b)     OMB Guidelines and Census Bureau Quality Standards

        431.       There are four OMB Statistical Policy Directives (“SPD”), each of which applies to

the Census Bureau. Tr. 5-38:3–5-39:18. These SPDs do not set forth specific rules, but rather provide

guidelines for agencies to implement standards and internal practices that are in conformance with the

SPDs. Id. As part of the OMB regulatory process, the Chief Statistician of OMB reviews whether

statistical products are in compliance with the SPDs. Id.

        432.       The Census Bureau set up its own quality standards that are meant to generate

statistical products in conformance with all of the SPDs such that the operations of the Census Bureau

following these quality standards would be expected to obtain OMB clearance without difficulty. Tr.

5-39:19–5-40:19; PX-260. As Dr. Abowd testified, the Census Bureau’s quality standards are binding

on neither the Secretary nor OMB. Tr. 6-37:2-16.




                                                   174
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 175 of 241



                        c)       OMB Guidelines and Census Bureau Quality Standards are Irrelevant

        433.    As an initial matter, neither the OMB Guidelines nor the Census Bureau Quality

Standards may serve as a basis to set aside the Secretary’s well-supported decision.

        434.    With respect to OMB Guidelines, the Court should not consider OMB’s Statistical

Policy Directives. OMB itself has described the policy directives as merely a “framework,” with the

specific “policies, practices, and procedures needed to implement” left to the relevant agencies to

determine based on “particular data needs, forms of data, and [the] information technology” available.

See 79 Fed. Reg. 71610, 71613 (Dec. 2, 2014). OMB Guidelines therefore provide no avenue for the

Court to second guess the Secretary’s decision, either due to a lack of ripeness or a lack of reviewability.

See 44 U.S.C. § 3507(d)(6) (“The decision by the [OMB] Director to approve or not act upon a

collection of information contained in an agency rule shall not be subject to judicial review.”); see Salt

Inst. v. Thompson, 345 F. Supp. 2d 589, 602 (E.D. Va. 2004) (“Neither the [Information Quality Act]

nor the OMB Guidelines provide judicially manageable standards that would allow meaningful judicial

review to determine whether an agency properly exercised its discretion.”), aff’d, 440 F.3d 156 (4th Cir.

2006); Tozzi v. EPA, 148 F. Supp. 2d 35, 47 (D.D.C. 2001) (holding that the EPA’s submission to

OMB of an Information Collection Request under the Paperwork Reduction Act is not judicially

reviewable because the OMB Director’s eventual decision would not be reviewable).

        435.    Similarly, the Census Bureau Statistical Quality Standards are of no moment. As the

Fourth Circuit has explained, “there is no authority for the proposition that a lower component of a

government agency may bind the decision making of the highest level.” Almy v. Sebelius, 679 F.3d 297,

310 (4th Cir. 2012) (quoting Cmty. Care Found. v. Thompson, 318 F.3d 219, 227 (D.C. Cir. 2003)).

Accordingly, the Census Bureau—a subsidiary agency under the Department of Commerce—cannot

bind the Secretary of Commerce with its quality standards. The Secretary may freely follow or

disregard them as he sees fit.


                                                    175
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 176 of 241



                         d)    The Secretary Did Not Depart from OMB Guidelines or the Census
                               Bureau’s Quality Standards

       436.     Even if the Court reviews the Secretary’s decision for compliance with OMB

Guidelines or the Census Bureau’s quality standards, the Secretary has fully complied therewith by

including the ACS citizenship question on the 2020 Census. Contra New York v. United States Dep’t of

Commerce, 2019 WL 190285, at *108-11 (S.D.N.Y. Jan. 15, 2019).

       437.     The most pertinent OMB Guideline here is SPD 2, which sets forth guidelines for the

life cycle of a survey instrument, from conceptualization through design execution, publication, and

curation.    Tr. 5-38:3–5-39:18; see PX-359. Census Bureau sub-requirement A2-3.3 governs the

development of questionnaire design components in compliance with SPD 2. Tr. 5-40:17–5-41:13;

PX-260 at 18-20. This sub-requirement, and its attendant notes, specifically acknowledges that the

Census Bureau operates under both budget and time constraints, which must be incorporated into

decisionmaking. PX-260 at 18-20.

       438.     The note under sub-requirement A2-3.3 explains: “pretesting is not required for

questions that performed adequately in another survey.” PX-260 at 18. This is a cost-saving measure

employed when senior methodologists at the Census Bureau agree that proper testing, by the Census

Bureau or another agency, documents that the question performed adequately so that it may be

brought into a new survey without pretesting. Tr. 5-41:14–5-42:2; see PX-297 at 14-15 (Defs.’ Resps.

to Pls.’ RFA, No. 42).

       439.     Before being included on the ACS, the citizenship question that will appear on the

2020 Census underwent extensive testing, including in-the-lab cognitive testing on its own, in-the-lab

cognitive testing in context, field testing, and a general evaluation of all data demonstrating that

responses to the citizenship question can be reliably collected. Tr. 5-37:16–5-38:2; see Jarmin Dep.

47:4-22, 140:19-141:4, ECF No. 103-4 (noting the cognitive and field testing of the ACS citizenship

question).
                                                 176
          Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 177 of 241



           440.   This testing, in conjunction with the 40 to 50 million households receiving the ACS

   questionnaire, satisfies sub-requirement A2-3.3’s exception for pretesting when a question has

   performed adequately on another survey. Tr. 5-42:3-6; see PX-297 at 19 (Defs.’ Resps. to Pls.’ RFA,

   No. 59) (the Census Bureau believes that the citizenship question has been extensively tested in the

   context of the ACS); see Jarmin Dep. 55:11-18, ECF No. 103-4 (Dr. Jarmin noting that the citizenship

   question that will be on the census was the same question that was on the ACS, which has been

   answered by between 40 and 50 million households over many years). 32

           441.   While Dr. Abowd’s January 2018 analysis revealed that about 30% of responses from

   noncitizens to the ACS citizenship question were in disagreement with administrative records, this

   was the first evidence that the Census Bureau encountered suggesting any issue with the citizenship

   question. Tr. 5-42:7–5-43:18; see PX-22 at 7, AR 1277. 33 Nonetheless, the ACS citizenship question

   still meets the Census Bureau’s exception for questions performing adequately on another survey

   because its overall answers were consistent with other ACS answers and it has an overall low item-

   nonresponse rate. Tr. 5-42:7–5-43:18, 6-35:23–6-36:11. In fact, the ACS citizenship question

   performs much better than some other questions on the ACS, such as income. See Jarmin Dep. 62:11-

   62:21, ECF No. 103-4.




           32
             During the comprehensive review process, the Commerce Department received a letter
from six former Census Bureau directors who expressed concern that the citizenship question had not
been adequately tested. Kelley Dep. 243:13-22, ECF No. 103-6. As a result of this letter, the Commerce
Department had a discussion with the Census Bureau concerning the testing of the citizenship question,
and the Census Bureau expressed the view that the question had been adequately tested based upon its
inclusion on the American Community Survey. Kelley Dep. 243:13-246:14, 283:5-10, 283:16-284:2,
313:13-16, ECF No. 103-6.
           33
             Thus, Dr. Abowd testified that much more analysis is needed to determine how best to
handle the ACS citizenship question in the future. Tr. 5-42:7–5-43:18.



                                                   177
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 178 of 241



        442.    Another note under sub-requirement A2-3.3 also explains that “[o]n rare occasions,

cost or schedule constraints may make it infeasible to perform complete pretesting.” PX-260 at 18.

The note goes on to provide that in such situations, “[i]f no acceptable options for pretesting can be

identified, the program manager must apply for a waiver.” Id. Such a waiver request could be made

through the Census Bureau’s Methods and Standards Council, which is chaired by Dr. Abowd. Tr. 5-

43:19–5-44:17. Under these circumstances, such a waiver would be granted. 30(b)(6) Dep. 165:14–

166:2, ECF 103-7.

        443.    The ACS citizenship question was therefore the best available choice for the 2020

Census. Tr. 5-35:17–5-37:7 (“It was the opinion of the senior survey methodologists at the Census

Bureau, and I concurred in this opinion, that it should be the question that be used because it had all

the testing and because neither the Census Bureau’s quality standards nor the OMB’s statistical policy

directives required further testing if the senior methodologists at the agency concur that . . . the current

question has performed adequately in a previous survey.”).

        444.    The current macro political environment does not affect this conclusion. While there

has been no thorough testing of a citizenship question in the current macro political environment, Tr.

5-157:8-13, it is not Census Bureau practice to retest previously used questions due to changes in the

macro political environment, Tr. 6-36:16-18. Such a policy would be prohibitively expensive because

“[t]esting is an expensive operation.” Tr. 6-36:19–6-37:1. Moreover, the Census Bureau has no

reliable method of testing whether the macro political environment will have an impact on a census

question because the decennial census is a nationwide survey with a huge advertising, outreach, and

participation campaign that cannot be replicated on a smaller scale. See Jarmin Dep. 222:8-223:10,

ECF No. 103-4. Accordingly, testing the citizenship question in the 2018 end-to-end test would not

have provided the Census Bureau with information it does not already have; namely, that people

understand the citizenship question. See Jarmin Dep. 222:8-223:16, ECF No. 103-4.

                                                    178
          Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 179 of 241



           445.    This situation is not unprecedented. The 1970 long-form questionnaire used the

   Hispanic-origin question from the Current Population Survey without further pretesting. Tr. 5-44:23–

   5-46:3. And the 1990 short-form questionnaire used a completely untested question regarding race.

   Id. Neither of these questions negatively impacted their respective censuses. Id.

           446.    In any event, the Census Bureau’s obligation is not to determine how OMB will

   interpret its guidelines. Tr. 5-38:3–5-39:7. Given all available information, OMB must decide whether

   to clear the 2020 Census questionnaire with a citizenship question.          If OMB thinks that the

   questionnaire should undergo further testing, it can work with the Census Bureau to do so before

   approving the 2020 Census questionnaire. Tr. 5-44:18-22. Plaintiffs’ own expert, Mr. Thompson,

   acknowledged that the OMB review process for the citizenship question is still ongoing. Tr. 1-110:3-

   7.

                           e)      No Other Established Processes

           447.    To cover all bases, the Secretary specifically asked the Census Bureau: “What was the

   process that was used in the past to get questions added to the decennial Census or do we have

   something similar where a precedent was established?” PX-1, AR 1296 (Question 31). The Census

   Bureau advised that, “[b]ecause no new questions have been added to the Decennial Census (for nearly

   20 years), the Census Bureau did not fee[l] bound by past precedent when considering the Department

   of Justices’ request.” Id. The Census Bureau further noted that it was “working with all relevant

   stakeholders to ensure that legal and regulatory requirements are filled and that questions will produce

   quality, useful information for the nation.” Id.

           448.    Previous drafts of the answer to Question 31 attempted to adapt other Census Bureau

   procedures. 34 For example, the process described in certain draft answers to Question 31, PX-4, AR


            The Census Bureau’s initial response to this question had been the subject of discussion at
           34

a meeting involving Undersecretary Kelley and high-ranking Census Bureau personnel, at which


                                                      179
          Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 180 of 241



   9867; PX-3, AR 2303-04 (referencing a “well-established process”), summarized the procedures for

   adding content to the ACS and provided a possible option for adapting or altering existing content on

   the ACS, and for altering existing content on the decennial census. See PX-297 at 11 (Defs.’ Resps. to

   Pls.’ RFA, No. 30); at 12 (Resp. to RFA No. 33). Similarly, the process described elsewhere, PX-4,

   AR 3890-91, 3560, summarized the process for adding content to the ACS and provided a possible

   option for adapting that process to the decennial short form. See PX-297 at 11 (Defs.’ Resps. to Pls.’

   RFA, No. 31); at 12 (Resp. to RFA No. 32).

           449.    But once the Census Bureau and the Department of Commerce started to confer on

   the response to Questions 31 and realized that there was no process for adding such a question to the

   2020 Decennial because it had not been done in recent memory, Commerce Department and Census

   Bureau officials—Ron Jarmin, Enrique Lamas, Burton Reist, Christa, Jones, Michael Walsh, and Sahra

   Park-Su—worked collaboratively to correct the statement in the draft response to Question 31 that

   there was a “well-established process” for adding questions to the decennial census. See PX-299 at 2-

   3 (Defs.’ Resp. to Pls.’ Interrogs., No. 5).

           450.    Accordingly, the final version of the response to Question 31, found at PX-1, AR

   1296, reflects an accurate description of the process for adding questions to the decennial census. See

   PX-297 at 13 (Defs.’ Resps. to Pls.’ RFA, No. 38); Park-Su Dep. 158:16-159:18, ECF No. 103-11; PX-

   14 (email from Census Bureau officials signing off on the final version of Question 31). Although

   there is an established process for adding or altering existing content on the ACS, and for altering



Undersecretary Kelley requested clarification to this answer. Park-Su Dep. 39:6-40:2, ECF No. 103-11..
In response to Undersecretary Kelley’s request, the Census Bureau indicated that there is a distinction
between the process for adding a question to the ACS, which had been the basis for the initial answer,
and the process for adding a question to the decennial census, which would not necessarily be similar.
Park-Su Dep. 39:24-40:2; 141:14-142:5, ECF No. 103-11.. In light of this discussion at the meeting, the
Census Bureau agreed that the initial answer to the question was not necessarily accurate and should be
revised. Park-Su Dep. 143:4-15, ECF No. 103-11.

                                                    180
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 181 of 241



existing content on the decennial census, there is no established process for adding content on the

decennial census short-form questionnaire. See PX-297 at 10-11 (Defs.’ Resps. to Pls.’ RFA, No. 28);

at 11 (Defs.’ Resps. to Pls.’ RFA, No. 29; Comstock Dep. 376:11-377:16, ECF No. 103-8.

       451.    Plaintiffs’ experts identified no other applicable standards in this area. For example,

Mr. Thompson testified that the Census Bureau did not properly test the citizenship question before

including it on the 2020 Census. Tr. 1-50:5–1-61:12, 1-90:10–1-94:18, 1-95:14–1-100:6, 1-106:21-25.

However, Mr. Thompson acknowledged that the only general written Census Bureau policies

establishing testing procedures for questions being added to a decennial census are the Census Bureau

Statistical Quality Standards. Tr. 1-108:12-18. Mr. Thompson also acknowledged that those Statistical

Quality Standards contain an explicit exemption from testing requirements for questions taken from

another survey. Tr. 1-108:19-23. By contrast, the citizenship question was taken from the ACS and

added to the decennial census with no change to the wording of the question. Tr. 1-108:24–1-109:5.

And Mr. Thompson acknowledged that the citizenship question was completely and thoroughly tested

before it was added to the ACS. Tr. 1-109:6-9. As discussed above, importing the ACS citizenship

question onto the 2020 Census thus did not violate any written Census Bureau testing procedures.

       452.    For similar reasons, Dr. Mathiowetz’s testimony in this regard is unpersuasive. Dr.

Mathiowetz testified that the citizenship question was not adequately tested for the 2020 Decennial

Census form. Tr. 2-170:21–2-185:2. Specifically, she testified that the inclusion of the citizenship

question on the 2020 Census violated Census Bureau Statistical Quality Standard Sub-Requirement

A2-3.3, which requires pretesting of data collection instruments. Tr. 2-171:15–2-177:14; PX-260 at

18. However, she acknowledged that she never expressed that view to Secretary Ross before he

decided to include a citizenship question on the 2020 Census.          Tr. 2-202:11-24.    Also, she

acknowledged that Census Bureau Statistical Quality Standard Sub-Requirement A2-3.3 does not

require pretesting for questions that performed adequately in another survey—an exemption that

                                                181
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 182 of 241



conserves agency resources by avoiding needless replication of pretesting. Tr. 2-202:25–2-203:12.

She acknowledged that the citizenship question on the 2020 Census has the exact same wording as

the citizenship question already on the ACS. Tr. 2-203:13-17, 2-180:13-17. She nevertheless testified

that the pretesting exemption does not apply because of the differences between the ACS form and

the decennial census form. Tr. 2-176:15-19, 2-177:1-14, 2-180:25–2-184:22, 2-203:18-21. However,

she acknowledged that there are always differences when a question is borrowed from one survey and

added to another. Tr. 2-203:22–2-204:6. She also testified that the pretesting exemption does not

apply because the citizenship question was not performing adequately on the ACS. Tr. 2-176:15-25.

However, as discussed above, the ACS citizenship question meets the Census Bureau’s exception for

questions performing adequately on another survey because its answers were consistent with other

ACS answers and it has an overall low item-nonresponse rate. Tr. 5-42:7–5-43:18, 6-35:23–6-36:11.

Dr. Mathiowetz’s testimony that the citizenship question was not adequately tested was thus not

supported by a preponderance of the evidence.

       453.    Mr. Thompson also testified that the inclusion of the citizenship question on the 2020

Census violated purported unwritten Census Bureau testing procedures.          Tr. 1-56:19–1-60:14.

However, the unwritten testing procedures that Mr. Thompson testified should have applied to the

citizenship question were derived from two examples in which the Census Bureau considered

changing the wording or form of questions already on the census questionnaire. Tr. 1-56:24–1-58:3, 1-

59:14–1-60:14, 1-110:8-16. Here, by contrast, the citizenship question being added to the 2020 Census

already appears on the ACS with the same wording. Tr. 1-110:17-21. As discussed above, Mr.

Thompson acknowledged that the citizenship question was completely and thoroughly tested before

it was included on the ACS. Tr. 1-109:6-9. Again, as discussed above, importing the ACS citizenship

question onto the 2020 Census thus did not violate any written Census Bureau testing procedures.




                                                182
         Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 183 of 241



           454.   Plaintiffs’ expert, Dr. Massey, opined that “[u]nder normal procedures, [the Census

   Scientific Advisory Committee (“CSAC”)] would have been asked, well in advance of the deadline to

   report the final questionnaire content to Congress, to evaluate any plan for adding a question to the

   decennial census and to evaluate the agency request that may have prompted the addition of the

   question.” 35 Massey Decl. ¶ 11, ECF No. 99-6. As explained above, however, the citizenship question

   was not raised with CSAC because there was not sufficient time given the March 31, 2018

   congressional reporting deadline. See Jarmin Dep. 255:22-256:13, ECF No. 103-4. Dr. Massey also

   conceded that the Census Bureau does not submit all changes to the census to CSAC for review. Tr.

   1-135:15-20. Indeed, Dr. Massey was not aware of any requirement for the Census Bureau to present

   proposed changes to the census to CSAC for review, Tr. 1-135:24–1-136:2, nor any requirement for

   the Census Bureau to follow CSAC’s recommendations, Tr. 1-136:21-23. Thus, even when the Census

   Bureau submits proposed changes to the census to CSAC for review, the Bureau does not always

   follow CSAC’s recommendation. Tr. 1-136:3-23. For example, the Census Bureau chose not to follow

   CSAC’s recommendation concerning a change to the race and ethnicity question for the 2020 Census.

   Tr. 1-136:7-20. Dr. Massey’s testimony aside, CSAC provided feedback on the citizenship question

   at its Spring 2018 meeting. See Jarmin Dep. 257:3-17, ECF No. 103-4.

           E.     Plaintiffs Cannot Prove That the Secretary’s Decision was a “Pretext”.

           455.   The Secretary’s informal, pre-decisional discussions cannot serve to invalidate his

   fully-supported decision. As discussed above, it is utterly unremarkable for an agency head to enter

   office with predispositions toward certain policy choices. That the Secretary thought reinstatement



           35
              Dr. Massey has never worked for the Census Bureau. Tr. 1-135:21-–23. Although Dr.
Massey’s opinion is based on his experience as a member of CSAC, he was a member of CSAC for only
six years (2012–2018), which covered preparation for only the 2020 Census. Tr. 1-135:12-–14. Because
Dr. Massey’s opinions regarding the “normal procedures” of adding questions to the census is based on
his limited experience, they should be given little weight.

                                                   183
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 184 of 241



of a citizenship question “could be warranted,” PX-2, AR 1321, asked his staff to explore such an

action, and declined to accept some of his other staff’s recommendations is neither unexpected nor

evidence of improper decisionmaking. Wisconsin, 517 U.S. at 23 (“[T]he mere fact that the Secretary’s

decision overruled the views of some of his subordinates is by itself of no moment in any judicial

review of his decision.”). And Plaintiffs have not proven that the Secretary disbelieved the rationale

set forth in his decision memorandum, nor that the Secretary acted with an unalterably closed mind.

       456.    Plaintiffs cannot show, as they must, that the Secretary did not actually believe the

rationale set forth in his decision memorandum. See Jagers v. Fed. Crop Ins. Corp., 758 F.3d 1179, 1186

(10th Cir. 2014); cf. Trump v. Hawaii, 138 S. Ct. 2392, 2418 (2018) (upholding a facially neutral

Presidential directive despite some evidence of additional motives).           To the contrary, the

administrative record supports the Secretary’s determination that DOJ has a “legitimate need” for

citizenship information. PX-3, AR 3710. And, even if the Court considers extra-record evidence, Mr.

Comstock testified that the Secretary would not have included the citizenship question if such

information was useless for DOJ. Comstock Dep. 190:5-12, ECF No. 103-8. Put simply, if DOJ was

not interested in requesting the question, the Secretary’s inquiry would have ended. Comstock Dep.

189:22-190:12, ECF No. 103-8.

       457.    Nor can Plaintiffs show that the Secretary acted with an unalterably closed mind. Cf.

Mississippi Comm’n on Envtl. Quality v. E.P.A., 790 F.3d 138, 183 (D.C. Cir. 2015). As set forth more

fully above, such an argument is belied by the Secretary’s comprehensive review process after receipt

of the formal DOJ request, which included an extensive back-and-forth with the Census Bureau. See

PX-1, AR 1304-20. Even Dr. Abowd—who does not think the citizenship question is “a good idea,”

Tr. 5-123:3-6—testified that it did not appear the Secretary had made a decision by February 2018.

Tr. 5-34:2–5-35:16. And Undersecretary Kelley testified that the Secretary had not yet made a decision

even as late as March 1, 2018. Kelley Dep. 267:10-18, ECF No. 103-6.

                                                 184
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 185 of 241



        458.    Plaintiffs’ cited cases do not announce a different standard. See Pls.’ Opp’n to Summ.

J. 34-35, ECF No. 69. For example, in Latecoere Int’l Inc. v. U.S. Dep’t of the Navy, 19 F.3d 1342 (11th

Cir. 1994), the plaintiffs relied on evidence of bias showing that the decisionmaker did not actually

believe the justification provided for a procurement decision, which flatly contradicted required

criteria. Id. at 1365. Here, Plaintiffs offer no evidence that the Secretary did not believe that DOJ’s

VRA enforcement efforts would benefit from block-level CVAP data; rather, they suggest that the

Secretary may have thought about the issue before DOJ requested that data. In Tummino v. Torti, 603

F. Supp. 2d 519 (E.D.N.Y. 2009), the district court concluded that the stated reasons for the agency’s

action were unsupported by the record. Id. at 546, amended, Tummino v. Hamburg, 2013 WL 865851

(E.D.N.Y. Mar. 6, 2013). Here, in contrast, the Secretary’s rationale finds full support in the

administrative record (as set forth above).

        459.    The APA does not prohibit proactivity and efficiency. As the D.C. Circuit has

explained, it “would eviscerate the proper evolution of policy-making were we to disqualify every

administrator who has opinions on the correct course of his agency’s future actions.” Air Transp.

Ass’n of Am., Inc. v. National Mediation Bd., 663 F.3d 476, 488 (D.C. Cir. 2011). And the Secretary’s

actions here are fully consistent with “a new cabinet secretary coming to office inclined to favor a

different policy direction, soliciting support from other agencies to bolster his views, disagreeing with

staff, [and] cutting through red tape.” In re Dep’t of Commerce, 139 S. Ct. 16 (Gorsuch, J.). Plaintiffs

cannot, and have not, proven otherwise.

        F.      The Secretary’s Decision was in Accordance with Law

        460.    The APA allows courts to “hold unlawful and set aside agency action, findings, and

conclusions found to be . . . not in accordance with law.” 5 U.S.C. § 706(2)(A). Such action will not

be necessary here, as the Secretary has fully complied with all statutory requirements.




                                                  185
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 186 of 241



                i.      The Secretary did not violate 13 U.S.C. § 6.

        461.    To the extent Plaintiffs contend that Secretary Ross’s decision to include a citizenship

question on the 2020 Census was not in accordance with law under the APA on the theory that it

violated 13 U.S.C. § 6(c), that contention has been waived. Plaintiffs did not allege a violation of—or

even mention—13 U.S.C. § 6(c) in any of the six complaints filed in these cases. See Compl., ECF No.

1 (18-cv-1041); First Am. Compl., ECF No. 17 (18-cv-1041); Second Am. Compl., ECF No. 55-1 (18-

cv-1041); Third Am. Compl., ECF No. 86 (18-cv-1041); Compl., ECF No. 1 (18-cv-1570); First Am.

Compl., ECF No. 42 (18-cv-1570). Nor did Plaintiffs discuss 13 U.S.C. § 6(c) in the joint proposed

pretrial order. See ECF No. 103 (18-cv-1041). And while the Kravitz Plaintiffs mentioned the § 6(c)

issue in a single footnote in their summary judgment opposition, see ECF No. 69, at 38 n.28 (18-cv-

1041), and the LUPE Plaintiffs mentioned it in passing in their summary judgment opposition, see

ECF No. 85, at 43-44 (18-cv-1570), those arguments were not sufficiently developed and are thus

waived. See Foster v. Univ. of Md.-Eastern Shore, 787 F.3d 243, 250 n.8 (4th Cir. 2015) (argument

discussed only in footnote was waived); Grayson O Co. v. Agadir Int’l LLC, 856 F.3d 307, 316 (4th Cir.

2017) (“A party waives an argument by failing to present it in its opening brief or by failing to ‘“develop

[its] argument”—even if [its] brief takes a passing shot at the issue.’”) (quoting Brown v. Nucor Corp.,

785 F.3d 895, 923 (4th Cir. 2015)) (alterations in original).

        462.    Even if Plaintiffs had not waived the argument, § 6(c) would not support vacating the

Secretary’s decision. Section 6(c) provides that “[t]o the maximum extent possible and consistent with

the kind, timeliness, quality and scope of the statistics required, the Secretary shall acquire and use

information available from [federal administrative records] instead of conducting direct inquiries.” 13

U.S.C. § 6(c). In this case, there is no dispute that the Secretary intends to acquire and use available

administrative records. See PX-1, AR 1316 (directing the Census Bureau to obtain and use “as many …

Federal and state administrative records as possible”). There is also no dispute that the available


                                                   186
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 187 of 241



administrative records data contain significant gaps with respect to citizenship status—specifically,

administrative records do not provide citizenship information for 35 million people (some 10% of the

population). PX-1, AR 1306. Thus, Plaintiffs’ § 6(c) challenge boils down to the assertion that, to

compensate for the undisputed gaps in the administrative records data, the Secretary should have

relied on estimates of citizenship status based on statistical techniques, instead of collecting

information through a citizenship question. Section 6(c) does not, however, supply any standard by

which a court could evaluate that policy choice. Even if § 6(c) required the Secretary to use

administrative records data where such data is available and comprehensive, where—as here—the

administrative data is concededly incomplete, § 6(c) does not limit the Secretary’s discretion as to how

to gather the needed information.

        463.    Even if § 6(c) placed a reviewable limit on the Secretary’s authority, the Secretary’s

decision did not run afoul of any such limitation. For the reasons explained above, the Secretary

reasonably concluded that the available administrative data was incomplete and that combining it with

information gathered from a citizenship question would provide the Department of Justice “with the

most complete and accurate [citizenship] data in response to its request.” PX-1, AR 1317; see also id.,

AR 1316 (stating that he needed a “greater level of accuracy” than the “use of administrative records

alone would presently provide”). That reasonable conclusion was fully consistent with § 6(c)’s

authorization to use “direct inquiries” when administrative records data fails to provide statistics “of

the kind, timeliness, quality, [or] scope of the statistics required.”

        464.    Judge Furman’s conclusion that the Secretary’s decision violated 13 U.S.C. § 6(c) was

based on several errors. First, and most fundamentally, Judge Furman’s § 6(c) analysis was based on

the erroneous determination that “the data gained from available administrative records would have

been adequate [for DOJ’s purposes]—indeed better.” New York v. U.S. Dep’t of Commerce, --- F. Supp.

3d ----, 2019 WL 190285, at *98 (S.D.N.Y. Jan. 15, 2019). As already explained, the conclusion that

                                                    187
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 188 of 241



available administrative records were adequate to the task seriously misreads the administrative record

and fails to afford the Secretary the broad deference he is owed in determining the census’s content.

        465.    The other reasons Judge Furman gave for concluding that the Secretary violated § 6(c)

were similarly flawed. Judge Furman criticized the Secretary for failing to expressly “mention[],

consider[], or analyze[]” section 6(c) in his decisional memorandum and further asserted that “[a]gency

action taken in ignorance of applicable law is arbitrary and capricious.” 2019 WL 190285, at *97. But

an agency’s failure to cite a statutory provision, even while complying with its strictures, does not

render agency action invalid. To the contrary, the Supreme Court has made clear that courts must

“uphold a decision of less than ideal clarity if the agency’s path may reasonably be discerned.” Nat’l

Ass’n of Home Builders v. Defs. of Wildlife, 551 U.S. 644, 658 (2007). The cases on which Judge Furman

relied are not to the contrary; they merely reiterate the unremarkable principle that an agency cannot

“apply the wrong law,” Caring Hearts Pers. Home Servs., Inc. v. Burwell, 824 F.3d 968, 970 (10th Cir. 2016)

(emphasis added), or act in contravention to the “plain language of the [relevant] statute,” Richards-

Gebaur Airport v. FAA, 251 F.3d 1178, 1195 (8th Cir. 2001).

        466.    Judge Furman erred in suggesting that the Secretary violated § 6(c) by failing to explain

“whether or how the ‘statistics’ at issue are required—as opposed to merely desired.” 2019 WL 190285,

at *97. Section 6(c)’s statement that administrative records are to be used only if they are “consistent

with the kind, timeliness, quality and scope of the statistics required” cannot reasonably be interpreted

to mandate the use of administrative records unless the desired information is required by law. If that

were true, most, if not all, of the demographic questions asked on the census would violate § 6(c)

because the Census Bureau is not statutorily required to gather specific demographic information on

the census. Properly interpreted, the phrase “statistics required” in § 6(c) refers to the statistics that

the Secretary requires—in this case, block-level citizenship data.




                                                   188
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 189 of 241



       467.    It would be particularly strange, moreover, to conclude that § 6(c) bars the Secretary

from asking a citizenship question or other longstanding demographic questions on the census or any

of the other surveys in which he conducts “direct inquiries” (like the ACS). When Congress added

§ 6(c) to the Census Act in 1976, see Pub. L. 94-521 § 5(a), a citizenship inquiry and many other

demographic questions had long been included on the decennial census for all or some of the

population. Nothing in the statute’s legislative history indicates that Congress intended § 6(c) to end

that practice. And notwithstanding § 6(c), demographic questions in general and a citizenship question

in particular have been included on the census or ACS since the statute’s enactment in 1976 without

challenge from Congress or litigants, further underscoring that the provision was not intended to limit

the Secretary’s authority to ask longstanding, commonplace demographic questions. Yet, if Plaintiffs’

interpretation of § 6(c) were correct, many such questions would likely be unlawful.

               ii.     The Court cannot review whether the Secretary violated 13 U.S.C.
                       § 141(f).

       468.    Section 141(f) of the Census Act reads:

               With respect to each decennial and mid-decade census . . . the Secretary
               shall submit to the committees of Congress having legislative
               jurisdiction over the census—

               (1) not later than 3 years before the appropriate census date, a report
               containing the Secretary’s determination of the subjects proposed to
               be included, and the types of information to be compiled, in such
               census;

               (2) not later than 2 years before the appropriate census date, a report
               containing the Secretary’s determination of the questions proposed to
               be included in such census; and

               (3) after submission of a report under paragraph (1) or (2) of this
               subsection and before the appropriate census date, if the Secretary
               finds new circumstances exist which necessitate that the subjects, types
               of information, or questions contained in reports so submitted be
               modified, a report containing the Secretary’s determination of the
               subjects, types of information, or questions as proposed to be
               modified.


                                                 189
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 190 of 241



13 U.S.C. § 141(f). The Secretary’s compliance with this congressional-reporting provision is not

judicially reviewable. And even if it were, the Secretary’s determination of “new circumstances” under

§ 141(f)(3) is nonetheless unreviewable under the APA, 5 U.S.C. § 701(a)(1). Both of those judicial

bars aside, the Secretary has fully satisfied § 141(f).

                         a)      Congressional Reporting Requirements are Not Justiciable

        469.    As an initial matter, the APA “does not provide judicial review for everything done by

an administrative agency,” Invention Submission Corp. v. Rogan, 357 F.3d 452, 459 (4th Cir. 2004) (quoting

Hearst Radio v. FCC, 167 F.2d 225, 227 (D.C. Cir. 1948)), and the adequacy of Defendants’ § 141(f)

reports is not subject to judicial review. Under the APA, a plaintiff “must identify some ‘agency action’

that affects him in the specified fashion,” Lujan, 497 U.S. at 882, and “agency action” is a term of art,

defined as “the whole or a part of an agency rule, order, license, sanction, relief, or the equivalent or

denial thereof, or failure to act.” 5 U.S.C. § 551(13). Here, a report to Congress is none of the

enumerated actions subject to judicial review, nor is it “the equivalent . . . thereof.” Id. A report does

not determine Plaintiffs’ rights or obligations; rather, it conveys information to Congress. Guerrero v.

Clinton, 157 F.3d 1190, 1195 (9th Cir. 1998); see also, e.g., Nat. Res. Def. Council, Inc. v. Hodel, 865 F.2d

288, 316-19 (D.C. Cir. 1988). In any event, any purported defects in Defendants’ reports do not create

the sort of redressable Article III injury necessary to sustain the Court’s jurisdiction: any relief

addressed at a putative violation of a reporting requirement cannot be shown to have any concrete

effect on Congress that would redress an alleged injury.

        470.    The Ninth Circuit exhaustively considered a similar reporting requirement in Guerrero

v. Clinton, where the plaintiff sought to challenge an executive branch official’s failure for six

consecutive years to provide statutorily required annual reports to Congress. 157 F.3d 1190, 1191-92

(9th Cir. 1998). Notwithstanding these clear violations of the statutory text, the Ninth Circuit

concluded that plaintiffs lacked a redressable injury, because “only Congress” could address the


                                                    190
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 191 of 241



problems plaintiff identified based on the report “and nothing that we could order with respect to the

reports or their adequacy can make Congress do anything.” Id. at 1194. In other words, the adequacy

of the reports was not judicially reviewable under the APA because “no legal consequences flow from

the report. No matter what it says or how much it says, the report is simply a document submitted to

Congress that Congress has no obligation to consider, let alone act upon.” Id. at 1194.

        471.    Here, likewise, Plaintiffs lack a redressable injury because the § 141(f) reports do not

determine Plaintiffs’ rights or obligations; they simply convey information to Congress.             The

submission (or lack thereof) of the reports does not constitute a reviewable, final agency action

because no legal consequences flow from the report. See, e.g., Renee v. Duncan, 686 F.3d 1002, 1016-17

(9th Cir. 2012) (explaining that the courts could not redress an injury based on an alleged violation of

a requirement “to file an annual report to Congress”); Wilderness Soc’y v. Norton, 434 F.3d 584, 591

(D.C. Cir. 2006) (declining to review agency’s required submission of recommendations to the

President, because “[t]here is no good reason to believe that such an order will redress [plaintiffs’]

injuries”); Guerrero, 156 F.3d at 1196 (“[T]his issue seems to us quintessentially within the province of

the political branches to resolve as part of their ongoing relationships.” (quoting Nat. Resources Def.

Council, Inc. v. Hodel, 865 F.2d 288, 318-19 (D.C. Cir. 1988)); Taylor Bay Protective Ass’n v. Adm’r, EPA,

884 F.2d 1073, 1080-81 (8th Cir. 1989) (declining to review agency compliance with a congressional

reporting provision because “nothing in the scheme indicat[es] that judicial review . . . is necessary or

advisable. . . . Additionally, the nature of the agency action here is distinct from the type of agency

action normally reviewable”); United States v. White, 869 F.2d 822, 829 (5th Cir. 1989) (declining to

review an agency’s compliance with a congressional reporting requirement because “[t]his court will

not scrutinize the merits or timeliness of reports intended solely for the benefit of Congress”); Natural

Resources Def. Council, Inc. v. Hodel, 865 F.2d 288, 318-19 (D.C. Cir. 1988) (declining to review an

agency’s allegedly insufficient report under a congressional reporting provision because managing the

                                                   191
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 192 of 241



reports should be left to Congress, and the Court “despair[ed] at formulating judicially manageable

standards” to evaluate the reports on Congress’s behalf); Coll. Sports Council v. Gov’t Accountability Office,

421 F. Supp. 2d 59, 68 (D.D.C. 2006) (holding that plaintiffs could not bring an APA claim to

challenge an agency’s misstatements to Congress under a reporting statute because “[w]here a report

is not explicitly or implicitly intended as anything more than a vehicle to inform Congress, it is for

Congress alone to determine if the Report satisfies the statutory requirements it enacted” (internal

quotation marks and citation omitted)).

        472.    Plaintiffs’ APA challenge to the Secretary’s inclusion of the citizenship question—

rather than the § 141(f) report itself—does not render this issue justiciable. Contra New York v. United

States Dep’t of Commerce, 2019 WL 190285, at *102 (S.D.N.Y. Jan. 15, 2019).                  As this Court

acknowledged, Kravitz v. U.S. Dep’t of Commerce, 336 F. Supp. 3d 545, 552 (D. Md. 2018), the Secretary’s

authority to determine the census questionnaire’s content derives from Census Act provisions wholly

apart from § 141(f). See 13 U.S.C. § 5 (“The Secretary shall prepare questionnaires, and shall determine

the inquiries, and the number, form, and subdivisions thereof, for the statistics, surveys, and censuses

provided for in this title.”); id. § 141(a) (“The Secretary shall . . . take a decennial census of population

. . . in such form and content as he may determine.”). It is the exercise of the Secretary’s authority

under those provisions of the Census Act from which legal consequences flow, not from the

amorphous reporting requirements of § 141(f).

        473.    Indeed, if Congress wanted to condition the census questionnaire’s content on the

Secretary’s reports to Congress, it could have easily done so, rather than creating the separate reporting

requirements of § 141(f).       See Hodel, 865 F.2d at 317 (“If Congress had wanted to link [the

congressional reporting requirements of] section 111 to the OCSLA process, it could readily have

amended OCSLA to achieve that linkage. But amendatory language is conspicuously absent from

section 111.”). In stark contrast to the Census Act, Congress has explicitly done this in other contexts,

                                                    192
          Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 193 of 241



   mandating a congressional report before statutory authority may be exercised. See, e.g., 10 U.S.C. § 2687

   (“no action may be taken to effect or implement [inter alia] the closure of any military installation . . .

   unless and until [inter alia] the Secretary of Defense . . . notifies the Committee on Armed Services of

   the Senate and the Committee on Armed Services of the House of Representatives . . .”); 25 U.S.C.

   § 1631(b)(1) (“no Service hospital or outpatient health care facility of the Service . . . may be closed if

   the Secretary has not submitted to the Congress at least 1 year prior . . . an evaluation of the impact

   of such proposed closure”); 50 U.S.C. § 1703(a) (“The President, in every possible instance, shall

   consult with the Congress before exercising any of the authorities granted by this chapter.”). The

   Census Act imposes no such constraint.

           474.    Legislative history confirms what the Census Act’s text makes plain: it is for Congress

   to review the adequacy of § 141(f) reports. As both the House and Senate Reports make clear, § 141(f)

   was enacted to give Congress the opportunity to “review and [provide] recommendations.” S. Rep.

   No. 94-1256, at 5 (1976); H. Rep. No. 94-944, at 5-6 (1976). Nothing in the legislative history supports

   the novel theory that § 141(f) was meant to constrain the extraordinarily broad discretion delegated to

   the Secretary elsewhere in the Census Act.

           475.    Although not relevant here, 36 the foregoing analysis applies regardless of whether a

   court is asked to review the adequacy of a report or the failure to submit a report entirely. Guerrero,

   157 F.3d at 1196-97 (9th Cir. 1998) (noting that the Director’s failure to submit annual reports to

   Congress between 1989 and 1996 “cannot be redressed in any event”). In both instances, this is “a

   judgment peculiarly for Congress to make in carrying on its own functions in our constitutional



           36
             Contrary to Judge Furman’s suggestion, New York v. United States Dep’t of Commerce, 2019 WL
190285, at *102 (S.D.N.Y. Jan. 15, 2019), this case does not present the question of whether a court may
review the Secretary’s failure to submit a § 141(f) report entirely. As discussed below, the Secretary
submitted a § 141(f)(2) report that fully satisfies § 141(f)(3); Plaintiffs simply challenge the adequacy of
that report.

                                                      193
            Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 194 of 241



   system, not for non-congressional parties to carry on as an ersatz proxy for Congress itself.” Hodel,

   865 F.2d at 318.

            476.   Well-settled law, plain statutory text, and the Census Act’s legislative history all

   establish the same conclusion: § 141(f) is a reporting requirement reviewable by Congress, not the

   Court.

                           b)      Congress has Expressed Its Intent to Preclude Judicial Review under
                                   5 U.S.C. § 701(a)(1) 37

            477.   Even if § 141(f) functions as a substantive constraint on the Secretary’s authority and

   not a mere reporting requirement, the Secretary’s determination under § 141(f)(3) is barred from

   review under the APA, 5 U.S.C. § 701(a)(1), because “Congress expressed an intent to prohibit judicial

   review” in two ways. Webster v. Doe, 486 U.S. 592, 599 (1988); Roland v. U.S. Citizenship & Immigration

   Servs., 850 F.3d 625, 629 n.3 (4th Cir. 2017).

            478.   First, § 141(f)(3) explicitly delegates the determination of “new circumstances” to the

   Secretary alone. In codifying § 141(f)(3), Congress made clear that a report was only required “if the

   Secretary finds new circumstances exist which necessitate” a modification of § 141(f)(1) or § 141(f)(2)

   reports. The Census Act does not say, for example, that “the Secretary shall submit a report under §

   141(f)(3) if new circumstances exist.” It specifically uses the phrase “if the Secretary finds,” in

   conjunction with “new circumstances,” to denote the exclusive use of discretion by the Secretary.

   This phrasing is unique in the Census Act, even among congressional reporting requirements. Compare

   13 U.S.C. § 4 (“The Secretary shall perform the functions and duties imposed upon him by this title.”)

   and § 131 (“The Secretary shall take, compile, and publish censuses of manufactures, of mineral

   industries, and of other businesses . . . in the year 1964, then in the year 1968, and every fifth year


             Although Defendants advanced this argument before Judge Furman, he entirely failed to
            37

address it. See generally New York v. United States Dep’t of Commerce, 2019 WL 190285, at *99-*–*103
(S.D.N.Y. Jan. 15, 2019).

                                                    194
           Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 195 of 241



    thereafter.”) and § 141(b) (“The tabulation of total population . . . shall be completed within 9 months

    after the census date and reported by the Secretary to the President of the United States.”) and § 181(b)

    (noting that “a report shall be submitted by the Secretary to the President of the Senate and to the

    Speaker of the House of Representatives” if “the Secretary is unable to produce and publish current

    data during any fiscal year on total population for any county and local unit of general purpose

    government”) with § 141(f)(3) (calling for a congressional report “if the Secretary finds new circumstances

    exist” (emphasis added)).

            479.    Second, § 141(f)(3) requires only that the Secretary inform Congress of his modifications

    to subjects, types of information, or questions, not the “new circumstances” forming the basis thereof.

    See § 141(f)(3) (requiring the Secretary to submit “a report containing the Secretary’s determination of

    the subjects, types of information, or questions as proposed to be modified”). Congress, let alone the

    courts, would therefore have little basis to review the Secretary’s exclusive determination of “new

    circumstances.”

            480.    Accordingly, the Court may not review the Secretary’s § 141(f)(3) determinations

    because “Congress expressed an intent to prohibit judicial review.” Webster, 486 U.S. at 599. 38




            38
               This Court’s prior ruling that the Secretary’s content determinations are not “committed to
agency discretion by law,” Kravitz v. U.S. Dep’t of Commerce, 336 F. Supp. 3d 545, 568 (D. Md. 2018), has
no applicability here for two reasons. First, the Court’s analysis focused on 13 U.S.C. § 141(a), a different
provision of the Census Act with different statutory text, different legislative history, different case law,
and a substantive grant of authority to the Secretary. An analysis of that provision does not, and could
not, speak to whether courts may review the Secretary’s reporting obligations under § 141(f). Second, the
Court analyzed § 141(a) under the framework of 5 U.S.C. § 701(a)(2), not § 701(a)(1). Those inquiries are
entirely separate: while § 701(a)(2) focuses on whether a “statute is drawn so that a court would have no
meaningful standard against which to judge the agency’s exercise of discretion,” Kravitz, 336 F. Supp. 3d
at 566 (citations omitted), the inquiry under § 701(a)(1) looks at the statute’s “express language,” the
“structure of the statutory scheme, its objectives, its legislative history, and the nature of the administrative
action involved,” Block v. Cmty. Nutrition Inst., 467 U.S. 340, 345 (1984), to determine whether “Congress
expressed an intent to prohibit judicial review,” Webster, 486 U.S. at 599.


                                                        195
          Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 196 of 241



                   iii.    Even if the Court could review the Secretary’s determinations under 13
                           U.S.C. § 141(f), there was no violation.

           481.    Even if judicial review were permitted, the Secretary has satisfied § 141(f)(3). The

   Secretary informed Congress of both the subjects (as modified) and questions for the 2020 Decennial

   Census—including citizenship—through his § 141(f)(2) report, see PX-489. 39 And, as explained above,

   there is no mandate that the Secretary inform Congress of the new circumstances triggering

   modifications to § 141(f)(1) subjects. Consequently, both the letter and spirit of § 141(f)(3)—notice

   to Congress—are fully satisfied through the Secretary’s § 141(f)(2) report. Indeed, the House

   Committee on Oversight and Government Reform has held several hearings addressing the

   reinstatement of the citizenship question.

           482.    Defendants’ interpretation does not render § 141(f)(1) superfluous. Contra New York

   v. United States Dep’t of Commerce, 2019 WL 190285, at *100 (S.D.N.Y. Jan. 15, 2019). Between the

   submission of a § 141(f)(1) report of census subjects and a § 141(f)(2) report of census questions, the

   Secretary may submit a §141(f)(3) report if he finds that new circumstances necessitate a modification

   of the subjects. It is true that the § 141(f)(2) report will supersede the § 141(f)(1) report, as the census

   questions will necessarily fall within, or modify, the census subjects. And after both § 141(f)(1) and

   § 141(f)(2) reports are submitted, every modification of census subjects will concomitantly result in the

   modification of census questions. 40 But such was the intent of Congress when it established the

   submission of “subjects proposed to be included, and the types of information to be compiled” three



           39
               Although the Secretary was not constitutionally or statutorily required to consider DOJ’s
request, this is irrelevant for § 141(f)(3) purposes. If only constitutional or statutory mandate could
establish “new circumstances” that “necessitate” modifications to § 141(f) reports, then § 141(f)(3) would
be entirely superfluous: Congress would not need the Secretary’s § 141(f)(3) report to know about
constitutional or statutory changes.
           40
               However, after the § 141(f)(2) report, adding or subtracting census questions within an
existing subject would not require modification of the subjects set forth in the § 141(f)(1) report.

                                                       196
          Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 197 of 241



   years prior to the census and the submission of specific “questions proposed to be included” two

   years prior to the census. Once the latter is submitted as part of a § 141(f)(2) report, it is entirely

   compatible with the purposes of § 141(f) for that more-specific information to take precedence.

           483.    And regardless of § 141(f)(3)’s statutory requirements, DOJ’s request to the Census

   Bureau—and the Secretary’s understanding of block-level CVAP data to enforce the Voting Rights

   Act—constitutes “new circumstances” justifying inclusion of an additional topic. The Secretary had

   not previously been aware of DOJ’s desire for citizenship data from the decennial census, at which

   time the Secretary’s initial § 141(f)(1) report had been submitted. Because the Census Bureau relies

   on other agencies to identify census data needs, “newness” is appropriately measured by information

   available to the Secretary. And, as the Gary Letter explained, DOJ itself was still in the process of

   understanding the challenges of working with data from the 2010 Decennial Census (the first recent

   census not to include a long-form questionnaire with a citizenship question). PX-1, AR 664. Thus,

   “new circumstances” justified a modification of the § 141(f)(1) topics.

           484.    Accordingly, even if § 141(f)(3) reports are judicially reviewable, the Secretary has acted

   in full accordance with this statute for the reasons set forth above. 41

   IV.     THE SECRETARY’S DECISION DID NOT VIOLATE THE ENUMERATION
           CLAUSE

           A.      General Legal Standard

           485.    The Enumeration Clause of the Constitution confers upon Congress (which has

   delegated to the Secretary of Commerce) “virtually unlimited discretion” to conduct an “actual

   Enumeration” of the American public every 10 years, with the primary purpose of providing a basis

   for apportioning political representation among the states. Wisconsin v. City of N.Y., 517 U.S. 1, 19



           41
              The Secretary could also submit a § 141(f)(3) report any time before April 1, 2020. See 13
U.S.C. § 141(f)(3) (allowing the submission of a report “before the appropriate census date”).

                                                      197
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 198 of 241



(1996); see also id. at 17 (noting that the Enumeration Clause grants Congress “broad authority over

the census”) (citing to 13 U.S.C. § 141(a)); Utah v. Evans, 536 U.S. 452, 474 (2002) (writing that the

Clause provides “that the ‘actual Enumeration’ shall take place ‘in such Manner as” Congress itself

‘shall by Law direct,’” and in doing so “suggest[s] the breadth of congressional methodological

authority, rather than its limitation”). Furthermore, the Court has held that in enacting the Census

Act, Congress essentially delegated its “virtually unlimited discretion” to the Secretary. Wisconsin, 517

U.S. at 19 (U.S. Const. art I § 2, cl. 3). As the Court has noted, “the wide discretion bestowed by the

Constitution upon Congress, and by Congress upon him” demands a high degree of “judicial

deference to the Secretary’s decisions concerning the content and conduct on the decennial census.

Id. at 22-23.

        486.    The Supreme Court reviews decisions pertaining to the administration of the decennial

census under the Enumeration Clause with an eye to whether the challenged decision bears “a

reasonable relationship to the accomplishment of an actual enumeration of the population, keeping in

mind the constitutional purpose of the census.” Wisconsin, 517 U.S. at 20. The Supreme Court has

found that the clause “suggests that the Framers expected census enumerators to seek to reach each

individual household” and that the constitutional choices embodied in the Enumeration Clause

“suggest a strong constitutional interest in accuracy.” Utah, 536 U.S. at 478.

        487.    In denying Defendants’ motion to dismiss, this Court (a) rejected Defendants’

argument that the issue was nonjusticiable under the political question doctrine, ECF No. 48, at 18-

22; and (b) interpreted the foregoing authorities as setting forth a test that including a question on the

decennial question could run afoul of the Enumeration Clause if the inclusion of such a question

“unreasonably compromises the distributive accuracy of the census,” id at 24 (citing Wisconsin, 517




                                                   198
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 199 of 241



U.S. at 19-20). 42 The Court further noted that Plaintiffs’ allegations concerning the inclusion of the

citizenship question were different from both other demographic questions asked on the decennial

census and the Census Bureau’s essentially unbroken history of asking about citizenship on the

decennial census from 1820 through 1950 for three reasons: (1) Plaintiffs’ allegation was not merely

that a differential undercount was “possible,” but that it will actually occur; (2) other demographic

questions have been well-tested, in contrast to the process by which the citizenship question was

included in the 2020 Census; and (3) the Court was not aware of any prior demographic question that

would “be viewed by a specific segment of the population as an attempt to further an administration’s

law enforcement objectives related to that population.” ECF No. 48, at 25-26.

        488.    In denying Defendants’ motion for summary judgment, this Court once again

articulated the applicable standard of “whether evidence supports Plaintiffs’ position that a citizenship

question would unreasonably compromise the distributive accuracy of the census.” ECF No. 84, at

10. This Court denied Defendants’ motion for summary judgment on the Enumeration Clause claim

“[i]n light of Plaintiffs’ evidence that a citizenship question will impact the distributive accuracy of the

final enumeration for no reasonable purpose.” Id. at 11.

        489.    Finally, the Court holds that the standard to be applied in deciding whether the

Secretary’s decision to include a citizenship question on the 2020 Census violates the Enumeration




        42
             Defendants continue to argue that (a) because of the “virtually unlimited discretion” to
conduct the census that the Constitution confers on Congress, and Congress has delegated to the
Secretary, as well as the statutory requirement in 13 U.S.C. § 141 that the Secretary must prepare
reports to Congress on the proposed content of the Census, that whether the inclusion of this question
violates the Enumeration Clause is a nonjusticiable political question; and (b) even to the extent this
is a justiciable issue, the Wisconsin standard does not apply and this Court’s inquiry is limited solely to
determining whether the decennial census will be an actual person-by-person count, as opposed to
using sampling or some other statistical method to arrive at the final enumeration. However, for the
purposes of this post-trial pleading, Defendants accept the standard adopted and applied in this
Court’s decision denying Defendants’ motion to dismiss, ECF No. 48, at 17-26, as the applicable
standard to be applied.

                                                    199
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 200 of 241



Clause is an objective standard. Plaintiffs have not directed this Court to any authority, and the Court

is aware of none, for the proposition that this Court’s analysis should delve into the subjective intent

of the Secretary. And no Court to consider this issue has found that the Secretary’s intent is relevant

under the Enumeration Clause. New York, 315 F. Supp. 3d at 799 (“[T]here is nothing in either the

text of the Enumeration Clause itself or judicial precedent construing the Clause to suggest that the

relevant analysis turns on the subjective intent of either Congress or the Secretary.”); California, et al. v.

Ross, et al., 18-cv-1865 (N.D. Cal. Aug. 17, 2018), ECF No. 75, at 27 (“Plaintiffs agree that the standard

for evaluating a challenge under the Enumeration Clause is an objective one.”). Instead, the

Constitution calls only for an “actual Enumeration” of persons residing in the United States, and a

census either constitutes a proper Enumeration within the meaning of the Constitution or it does not.

Just as in other areas in which Congress is specifically conferred significant discretion by the

Constitution to legislate and regulate, this Court’s inquiry is limited to whether there are “plausible

reasons” for the Secretary’s actions, and if there are plausible reasons, this Court’s inquiry is at an end.

See U.S. R.R. Ret. Bd. v. Fritz, 449 U.S. 166, 179 (1980) (quoting Flemming v. Nestor, 363 U.S. 603, 612

(1960)).

           B.     Scope of Review

           490.   Plaintiffs’ Enumeration Clause claims must be decided on the basis of the

administrative record, without consideration of extra-record evidence produced in discovery or at trial,

because the APA provides the waiver of sovereign immunity for this claim and the APA’s strictures

on judicial review accordingly apply with equal force to the Enumeration Clause claims. See, e.g., Bellion

Spirits, LLC v. United States, 335 F. Supp. 3d 32, 43 (D.D.C. 2018) (“[W]hen a constitutional challenge

to agency action requires evaluating the substance of an agency’s decision made on an administrative

record, that challenge must be judged on the record before the agency”); Chiayu Chang v. U.S. Citizenship

& Immigration Servs., 254 F. Supp. 3d 160, 161 (D.D.C. 2017) (summarizing cases holding that the


                                                    200
          Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 201 of 241



    assertion of constitutional claims does not remove a matter from the APA’s procedural strictures).

    Significantly, none of the four cases involving Enumeration Clause challenges to census practices to

    reach the Supreme Court—Franklin v. Massachusetts, 505 U.S. 788, 803-06 (1992), Wisconsin, Department

    of Commerce v. U.S. House of Representatives, 525 U.S. 316 (1999), and Utah—appear to have considered

    extra-record evidence such as expert testimony in their consideration of the substantive challenge

    brought under the Enumeration Clause. 43

            C.      Plaintiffs Have Not Proven a Violation of the Enumeration Clause

            491.    After careful consideration of the evidence, the Court finds that Plaintiffs have failed

    to identify any evidence, in the administrative record or otherwise, that proves by a preponderance of

    the evidence that the inclusion of a citizenship question on the 2020 Census unreasonably

    compromises the distribute accuracy of the census.

            492.    As an initial matter, Plaintiffs have not shown that the inclusion of a citizenship

    question will prevent the accomplishment of an actual enumeration of the population, keeping in mind

    the constitutional purpose of the census. Wisconsin, 517 U.S. at 20 (1996). Nor have Plaintiffs shown

    that the inclusion of a citizenship question undermines the strong constitutional interest in the

    accuracy of the census. Utah, 536 U.S. at 478 (2002). To the extent that the Court’s “unreasonably

    compromise[s] the distributive accuracy of the census” standard, extends beyond that developed by

    the Supreme Court in Wisconsin and Utah, Plaintiffs have failed to show that this standard has been

    violated.




            43
               As set forth above, this claim should be decided, if at all, on the basis of the administrative
record before the Secretary and “not some new record made initially in the reviewing court.” Camp v.
Pitts, 411 U.S. 138, 142 (1973) (per curiam). Nevertheless, because the Court asked the parties to address
extra-record evidence in their submissions, Defendants do so here and specifically delineate between the
administrative record and extra-record evidence.

                                                       201
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 202 of 241



           493.   Because including a citizenship question on the decennial census is entirely consistent

with historical census practices and has been understood to be well within the scope of the

Enumeration Clause for nearly 200 years, Plaintiffs cannot establish that the Secretary’s decision was

a violation of the Enumeration Clause. The Supreme Court has specifically explained that historical

practice is a critical factor in examining an alleged violation of the Enumeration Clause. See Wisconsin,

517 U.S. at 21; Franklin, 505 U.S. at 803-06 (explaining the importance of historical practice in

conducting the census); Department of Commerce v. Montana, 503 U.S. 442, 447-56 (1992) (examining the

history of apportionment in deciding challenge to decennial census); State of New York, 315 F. Supp.

3d at 800 (recognizing that in interpreting the Enumeration Clause, significant weight is placed on

historical practice.); cf NLRB v. Noel Canning, 134 S. Ct. 2550, 2560 (2014) (holding that “the

longstanding ‘practice of the government’ . . . can inform our determination of ‘what the law is’”)

(quoting McCullcoch v. Maryland, 4 Wheat. 316, 401 (1819) and Marbury v. Madison, 1 Cranch 137, 177

(1803)).

           494.   Plaintiffs do not and cannot dispute that a citizenship question has a lengthy historical

pedigree, appearing on the census for most of the last two hundred years. See ECF No. 48, at 23-24.

From the very first decennial census conducted in 1790, the questionnaire contained questions about

sex, age, and race. See Act of March 1, 1790 (“1790 Census Act”), 1 Stat. 101, 101-02 (1790)

(instructing census takers to ask each household about the age and “the sexes and colours of free

persons” of residents). Congress provided this direction in order to “assess the countries [sic]

industrial and military potential,” Measuring America at 5, a purpose not directly related to the

constitutional directive to enumerate the population. This practice has continued through the present

day. The current Census Act, enacted in 1976, contains a provision, 13 U.S.C. § 141, entitled

“Population and other census information,” (emphasis added), which delegates Congress’s discretion to

determine the content of the census to the Secretary.

                                                    202
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 203 of 241



        495.    The Supreme Court has also long understood and approved of this practice as well.

See Baldridge v. Shapiro, 455 U.S. 345, 353 & n.9 (1982) (noting that while the “initial constitutional

purpose” of the decennial census was only to “provide a basis for apportioning representatives among

the states in the Congress,” the decennial census has from the early days of the republic “fulfill[ed]

many important and valuable functions for the benefit of the country,” giving the examples of “in the

allocation of federal grants to states” and “provid[ing] important data for Congress and ultimately for

the private sector.”); Legal Tender Cases, 79 U.S. (12 Wall) 457, 535-36 (1870) (“Yet Congress has

repeatedly directed an enumeration not only of free persons in the States but of free persons in the

Territories, and not only an enumeration of persons but the collection of statistics respecting age, sex,

and production. Who questions the power to do this?”).

        496.    Every decennial census in over two centuries of American history has therefore

contained questions seeking demographic information that is not necessary or even related to the

stated constitutional purpose of enumeration. This is so even though such questions necessarily

depresses the self-response rate somewhat, whether through the sensitivity of the subject matter,

uncertainty about how to answer, or just the incremental burden of answering an additional question.

See New York, 315 F. Supp. 3d at 805 (“Common sense and basic human psychology dictate that

including any additional questions on the census – particularly questions on sensitive topics such as

race, sex, employment, or health – can serve only to reduce response rates, as both the transaction

costs of compliance and the likely concerns about intrusiveness increase.”) (emphasis in original)

(citations omitted). However, throughout the 229-year history of including demographic questions

on the decennial census that are not necessary for the enumeration and in fact are detrimental, to some

degree, to the constitutional purpose of performing an enumeration for the purpose of

apportionment, not a single federal court has ever held that the inclusion of such a question violates

the Enumeration Clause. See United States v. Rickenbacker, 309 F.2d 462, 463 (2d Cir. 1962) (Marshall,

                                                  203
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 204 of 241



J.); Morales v. Daley, 116 F. Supp. 2d 801, 803-20 (S.D. Tex. 2000); United States v. Little, 321 F. Supp.

388, 392 (D. Del. 1971); United States v. Moriarity, 106 F. 886, 891 (C.C.S.D.N.Y. 1901). Another district

court has heard an essentially identical Enumeration Clause challenge to the Secretary’s decision to

include a citizenship question on the 2020 Census, and held that the Secretary’s decision did not violate

the constitution. See New York, 315 F. Supp. 3d at 799-806.

         497.   Furthermore, beyond the fact that decennial censuses have always included multiple

questions about demographic matters not related to the purpose of conducting an enumeration,

included among such questions has more often than not been a question specifically concerning

citizenship. As this Court has previously noted, “[w]ith the exception of the 1840 Census, all census

from 1820 through 1950 asked all respondents for information relating to citizenship, birthplace, or

both.” ECF No. 48, at 3. Starting with the advent of the short form and long form census

questionnaires in 1970, the citizenship question no longer appeared on the short form that was sent

to everyone residing in the United States, but was instead included in the long form questionnaire sent

to a subset thereof. Id. at 4. After the Census Bureau ceased using the long form questionnaire in

2000, the citizenship question was included on the ACS questionnaire. Id. Therefore, a question

inquiring about a respondent’s citizenship has been an almost constant fixture of census

questionnaires in some form for the past 200 years, and as this Court has noted, “to a certain extent,

the Secretary’s inclusion of a citizenship question on the 2020 Census has the blessings of history.”

Id. at 23.

         498.   Here, particularly in light of the extensive history of both demographic questions

generally and citizenship questions specifically on census questionnaires and the Supreme Court’s

explicit recognition that such questions “fulfill[] many important and valuable functions,” Baldridge,

455 U.S. at 353, Plaintiffs have failed to meet the required burden to show that the inclusion of a

citizenship on the 2020 Census violates the Enumeration Clause. On the contrary, Defendants have

                                                   204
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 205 of 241



demonstrated that obtaining citizenship data serves a “reasonable purpose,” ECF No. 84, at 11,

because not only has the collection of citizenship data has been a long-standing historical practice in

the United States for almost 200 years, ECF No. 48, at 3-4, but, as the Secretary noted in his decision

memo, asking a question about citizenship is a widespread international practice among nations with

a national census. PX-1, AR1319.         Furthermore,   it is undisputed that DOJ and the courts need

citizenship data for investigating, litigating, and ultimately determining whether there have been

violations of Section 2 of the Voting Rights Act, and that this need sometimes can include block-level

citizenship data. Tr. 3-119:19-23; Tr. 3-120:2-7. Even if Secretary Ross failed to reasonably explain

his decision to reinstate a citizenship question on the census for purposes of the Administrative

Procedure Act, Plaintiffs have failed to show that the collection of citizenship data does not fulfill a

reasonable purpose under the objective test applied by this Court for Enumeration Clause purposes.

Cf. Dalton v. Specter, 511 U.S. 462, 472 (1994) (“Our cases do not support the proposition that every

action by the President, or by another executive official, in excess of his statutory authority is ipso facto

in violation of the Constitution.”).

        499.    Furthermore, Plaintiffs have failed to demonstrate that there will be such a significant

differential undercount that it rises to the level of a constitutional violation. As an initial matter, as

explained in more detail above, the Court notes that it is well-established that the decennial census

may include questions that are not directly related to the constitutional purpose of a population

enumeration. To some degree, it is a virtual certainty that each of these questions has some negative

impact on the purpose of conducting an enumeration by decreasing the initial self-response rates, even

if by very small amounts. See New York, 315 F. Supp. 3d at 805. As this Court recognized in a previous

order, “Plaintiffs’ allegation that the citizenship question will affect the accuracy of the census does

not automatically render the citizenship question unconstitutional.           The Census Bureau is not

obligated, nor expected, to conduct a perfectly accurate count of the population.” ECF No. 48, at 23.

                                                    205
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 206 of 241



Here, the administrative record and the evidence at trial demonstrated that Plaintiffs have at most

shown that the inclusion of a citizenship question may have a differential impact on the initial self-

response rates among groups. However, neither apportionment nor federal funding nor any other

action any federal or state government takes based upon decennial census data uses of even considers

the initial self-response rates.

        500.     But there is no dispute that for the 2020 Census, the Census Bureau intents “to seek

to reach each individual household” and count each household and person within that household as

part of the decennial enumeration. Utah, 536 U.S. at 477. As explained in much detail elsewhere, the

administrative record demonstrates that the Census Bureau has taken extensive measures, and

continues to take extensive measures during 2019, to ensure that the Census Bureau can get as close

as possible to an actual enumeration of all persons in the United States in the 2020 Census. See supra

Sec. I.E.

        501.     Although there may in fact be an undercount on the 2020 Census, and there may be

some degree of differential undercount (as there was in 2010 and other past decennial censuses that

did not include a citizenship question on the short form questionnaire), this does not mean that that

Plaintiffs have stated a valid Enumeration Clause claim – as this Court stated in a previous order,

“despite efforts to continually improve the quality of the count, errors persist, resulting in a net

undercount of the population; often disproportionately affecting some racial and ethnic minority

groups. This may be the unfortunate reality of an imperfect process.” ECF No. 48, at 24 (citation

omitted). See also Wisconsin, 517 U.S. at 6 (recognizing that no census has been wholly successful in

achieving goal of complete enumeration). Some of the more-recent censuses incorporated a long-

form questionnaire that included a citizenship question, yet the incremental impact on accuracy

created by these instruments was never determined to implicate constitutional accuracy. The facts

establish that the 2020 Census will achieve both absolute and distributive accuracy within this

                                                 206
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 207 of 241



historical context that does not rise to the level of “unreasonably compromis[ing] the distributive

accuracy of the census” to rise to the level of a constitutional claim.

        502.    Finally, as explained in more detail elsewhere in this Order, the Court holds that

Plaintiffs’ evidence that there will be a loss of representation due to the inclusion of a citizenship

question is insufficient to establish a violation of the Enumeration Clause because it is based on flawed

assumptions and is speculative. See supra Sec. II.B.vii.

        503.    Plaintiffs have therefore failed to prove by a preponderance of the evidence that the

Secretary’s decision to include a citizenship question on the 2020 Census was unreasonable or that it

will compromise the distribute accuracy of the census. Accordingly, the Court concludes that

Plaintiffs failed to prove the required elements of their claim.

V.      THE SECRETARY DID NOT VIOLATE THE DUE PROCESS CLAUSE

        A.      General Legal Standards

        504.    To establish a violation of the equal protection component of the Due Process Clause,

Plaintiffs bear the burden of demonstrating that an “invidious discriminatory purpose was a

motivating factor” behind the Secretary’s decision. Vill. of Arlington Heights v. Metro. Hous. Dev. Corp.

(“Arlington Heights”), 429 U.S. 252, 266 (1977).         To make such a showing, “proof of racially

discriminatory intent or purpose is required to show a violation.” Id. at 265.

        505.    The fact that a state action has a disparate impact is not sufficient to establish an equal

protection violation, even if the disparate impact is foreseeable to the decisionmaker. As the Arlington

Heights Court held, “impact alone is not determinative, and the Court must look to other evidence.”

Id. at 266; see also Thompson v. U.S. Dep’t of Hous. and Urban Dev., 348 F. Supp. 2d 398, 412 (D. Md. 2005)

(“In the context of Equal Protection, the term ‘discriminatory purpose[] . . . implies more than . . .

awareness of [discriminatory] consequences.’”) (quoting Pers. Admin’r of Mass. v. Feeney, 442 U.S. 256,

279 (1979)) (alterations in Thompson). “While neither a disparate impact on members of a particular


                                                   207
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 208 of 241



class nor the foreseeability of this impact to policymakers suffices to ground Constitutional liability,

‘actions having foreseeable and anticipated disparate impact are relevant evidence to prove the ultimate

fact, forbidden purpose.’” Thompson, 348 F. Supp. 2d at 412 (quoting Columbus Bd. of Educ. v. Penick,

443 U.S. 449, 464 (1979)). This is particularly true where, as here, the decision is facially neutral in its

applicability and any disproportionate harm is dependent upon persons in those sub groups defying

their legal duty to complete the questionnaires.

        506.    In making this determination as to whether a plaintiff has met its burden of showing

“proof of racially discriminatory intent or purpose,” the Fourth Circuit has identified several non-

exclusive factors a court should consider:

                Several factors have been recognized as probative of whether a
                decisionmaking body was motivated by a discriminatory intent,
                including: (1) evidence of a “consistent pattern” of actions by the
                decisionmaking body disparately impacting members of a particular
                class of persons; (2) historical background of the decision, which may
                take into account any history of discrimination by the decisionmaking
                body or the jurisdiction it represents; (3) the specific sequence of
                events leading up to the particular decision being challenged, including
                any significant departures from normal procedures; and (4)
                contemporary statements by decisionmakers on the record or in
                minutes of their meetings.


Sylvia Dev. Corp. v. Calvert Cty., 48 F.3d 810, 819 (4th Cir. 1995); see also Williams v. Hansen, 326 F.3d

569, 585 (4th Cir. 2003).

        507.    When an equal protection challenge is brought to “a facially neutral statute or policy

that is neutrally applied,” a plaintiff must show both an “adverse effect on a protected group, and that

the adoption of the statute or policy was motivated by discriminatory animus.” Williams, 326 F.3d at

584; see also Feeney, 442 U.S. at 272 (holding that a facially neutral policy violates equal protection “only

if [a disparate] impact can be traced to a discriminatory purpose.”). Accordingly, where a plaintiff

challenging a facially neutral law “fail[s] to demonstrate that the law in any way reflects a purpose to

discriminate,” there is no equal protection violation. Feeney, 442 U.S. at 280 (emphasis added); see also
                                                    208
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 209 of 241



Trump v. Hawaii, 138 S.Ct. 2392, 2420 (2018) (reaffirming that facially neutral policies are subject to

only limited, deferential review and may not lightly be held unconstitutional). In other words,

discriminatory purpose requires “more than intent as volition or intent as awareness of consequences,”

and requires that the decisionmaker acted “at least in part ‘because of,’ not merely ‘in spite of,’ its

adverse effects upon an identifiable group.” Feeney, 442 U.S. at 279 (citation omitted).

        B.      Scope of Review

                i.      Equal protection claims are decided on the administrative record.

        508.    Plaintiffs’ equal protection claim should be decided on “the administrative record

already in existence,” Camp v. Pitts, 411 U.S. 138, 142 (1973), because Congress did not carve out

constitutional claims from the record-review procedures of the APA. Section 706 of the APA

commands that “the reviewing court shall . . . interpret constitutional[] provisions,” and shall “hold

unlawful and set aside agency action, findings, and conclusions found to be . . . contrary to

constitutional right, power, privilege, or immunity.” 5 U.S.C. § 706. Section 706 also states explicitly

that “[i]n making the foregoing determination[], the court shall review the whole record or those parts

of it cited by a party.” Id. Accordingly, as multiple federal courts across the country have held, § 706

by its plain and clear language restricts the review of constitutional claims to the administrative record.

See, e.g., Chang v. U.S. Citizenship & Immigration Servs., 254 F. Supp. 3d 160, 161 (D.D.C. 2017); see also

Harkness v. Sec’y of Navy, 858 F.3d 437, 451 n.9 (6th Cir. 2017), cert. denied 138 S. Ct. 2648 (June 18,

2018) (explaining that a constitutional claim “is properly reviewed on the administrative record”); Jarita

Mesa Livestock Grazing Ass’n v. U.S. Forest Serv., 58 F. Supp. 3d 1191, 1232-33 (D.N.M. 2014); Evans v.

Salazar, Case No. C08-0372-JCC, 2010 WL 11565108, at *2 (W.D. Wash. July 7, 2010); Harvard Pilgrim

Health Care of New England v. Thompson, 318 F. Supp. 2d 1, 10 (D.R.I. 2004); Charlton Mem’l Hosp. v.

Sullivan, 816 F. Supp. 50, 51 (D. Mass. 1993). To conclude otherwise would “incentivize every

unsuccessful party to agency action to allege . . . constitutional violations in order to trade in the APA’s


                                                    209
           Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 210 of 241



    restrictive procedures for the more even-handed ones of the Federal Rules of Civil Procedure.” Jarita

    Mesa, 58 F. Supp. 3d at 1238.

             509.   Furthermore, nothing in the APA exempts particular constitutional claims or

    categories of constitutional claims from this record-review rule. 5 U.S.C. § 706. Indeed, courts have

    routinely decided equal protection claims based on the administrative record. See Nazareth Hosp. v.

    Sec’y U.S. Dep’t of Health & Human Servs., 747 F.3d 172, 180 (3d Cir. 2014) (“Review of an equal

    protection claim in the context of agency action is similar to that under the APA.”); Ursack Inc. v. Sierra

    Interagency Black Bear Grp., 639 F.3d 949, 955 (9th Cir. 2011) (noting that “the equal protection

    argument can be folded into the APA argument”); Chang, 254 F. Supp. 3d at 162 (“The information

    necessary for the Court to determine whether the agency’s [decision] was rational—or with respect to

    their APA claims, arbitrary and capricious—will, presumably, be found in the administrative record.”);

    Ketcham v. U.S. Nat’l Park Serv., 2016 WL 4268346, at *2 (D. Wyo. Mar. 29, 2016) (“To distinguish

    between a ‘stand-alone constitutional challenge’ and an ‘APA challenge[]’ . . . would run afoul of

    Congress’s intent.”).    While it is true that these cases did not involve allegations of suspect

    classifications, this distinction is immaterial for the purposes of determining the proper scope of

    review. 44

                    ii.     Only the Secretary’s intent is relevant in determining whether the
                            decisionmaker was motivated by discriminatory animus.

             510.   The Court’s inquiry into discriminatory animus focuses on, and is limited to, whether

    the decisionmaker was motivated by invidious animus towards a particular protected group. In Arlington

    Heights, the Supreme Court set forth various factors that may be probative of whether a decisionmaker


             44
               As set forth above, this claim should be decided, if at all, on the basis of the administrative
record before the Secretary and “not some new record made initially in the reviewing court.” Camp v.
Pitts, 411 U.S. 138, 142 (1973) (per curiam). Nevertheless, because the Court asked the parties to address
extra-record evidence in their submissions, Defendants do so here and specifically delineate between the
administrative record and extra-record evidence.

                                                       210
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 211 of 241



was motivated by discriminatory intent. 429 U.S. at 265-68. In doing so, the Court repeatedly

emphasized that the inquiry focused on the statements and actions of the decisionmaker. Id. at 267 (“The

specific sequence of events leading up to the challenged decision also may shed some light on the

decisionmaker’s purposes.”) (emphasis added).; id. (“Substantive departures too may be relevant,

particularly if the factors usually considered important by the decisionmaker strongly favor a decision

contrary to the one reached.”) (emphasis added); id. at 268 (“The legislative or administrative history

may be highly relevant, especially where there are contemporary statements by members of the

decisionmaking body, minutes of its meetings, or reports.”) (emphasis added). Subsequent Supreme

Court cases also emphasized this point. See, e.g., City of Cuyahoga Falls v. Buckeye Cmty. Hope Found., 538

U.S. 188, 196-97 (2003) (noting that “statements made by decisionmakers or referendum sponsors during

deliberation over a referendum may constitute relevant evidence of discriminatory intent”) (emphasis

added); Reno v. Bossier Par. Sch. Bd., 528 U.S. 320, 343 (2000) (explaining the Arlington Heights factors,

including “contemporary statements of decisionmakers”) (emphasis added). And the Fourth Circuit has

followed this straightforward approach with respect to each of the Arlington Heights factors. See, e.g.,

Sylvia Dev. Corp., 48 F.3d at 819. Nothing in Arlington Heights or its progeny supports the notion that

statements by non-decisionmakers, particularly broad, unrelated statements, can be sufficient to

establish that the decisionmaker acted with discriminatory animus.

        C.      Plaintiffs Have Not Proven a Violation of the Due Process Clause

        511.    After careful consideration of the evidence, the Court finds that Plaintiffs have failed

to identify any evidence, in the administrative record or otherwise, that the decisionmaker, the

Secretary, was motivated by any sort of discriminatory animus in his decision to include a citizenship

question on the 2020 Census. For that reason, Plaintiffs have failed to carry their burden of proving,

by a preponderance of the evidence, that a discriminatory purpose motivated Defendants’ decision to

reinstate the citizenship question on the 2020 Census.


                                                   211
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 212 of 241



                i.      There is no evidence, in the administrative record or otherwise, that the
                        sole decisionmaker, the Secretary, was motivated by discriminatory
                        animus.

        512.    Plaintiffs have not met their burden of showing that any of the Arlington Heights factors,

as interpreted by the Fourth Circuit in Sylvia Development Corporation, are sufficient for this Court to

impute any discriminatory animus motive to the Secretary. The first of these factors is whether there

is a “consistent pattern” by the decisionmaker of taking actions that “disparately impact[] members of

a particular class of persons.” Sylvia Dev. Corp., 48 F.3d at 819. Here, Plaintiffs have not shown any

evidence of any action other than the inclusion of a citizenship question on the 2020 Census that the

Secretary has taken that allegedly disparately impacts any particular class of protected persons.

Furthermore, Plaintiffs cannot and do not dispute that the Census Bureau historically has not only

welcomed the full participation of any and all classes of individuals residing in the United States, but

has in fact gone to significant lengths to encouraging such participation. The decennial census forms

are printed in a variety of different languages, the Census Bureau attempts to hire enumerators with

similar language and cultural backgrounds as the persons they will be enumerating, the Census Bureau

uses paid media to conduct public advertising campaigns in hard-to-reach populations, and the Census

Bureau works extensively with local businesses, faith-based groups, elected officials, and community

organizations to reach persons from all racial, national, and citizenship backgrounds to encourage all

persons living in the United States to respond to the decennial census. Joint Stips. ¶¶ 59-63. Plaintiffs

simply have not produced any evidence that either the Secretary specifically or the Census Bureau

generally and historically have any “consistent pattern” of taking actions that disparately impact any

particular group or groups.

        513.    Plaintiffs have also failed to show that “the historical background of the decision,”

Sylvia Dev. Corp., 48 F.3d at 819, provides support for Plaintiffs’ claim that the Secretary decided to

include a citizenship question on the 2020 Census for discriminatory reasons. As explained in more


                                                  212
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 213 of 241



detail in the findings of fact section discussing the history of the census, there is an extensive, nearly-

unbroken history of asking respondents to census questionnaires to provide information regarding

their citizenship. As this Court has previously noted, “[w]ith the exception of the 1840 Census, all

censuses from 1820 through 1950 asked all respondents for information relating to citizenship,

birthplace, or both.” Mem. Op., ECF No. 48, at 3. Starting with the advent of the separate short

form and long form census questionnaires in 1970, the citizenship question no longer appeared on

the short form questionnaire that was sent to everyone residing in the United States, but was instead

included in the long form questionnaire that was sent to a subset thereof. Id. at 4. After the Census

Bureau ceased using the long form questionnaire in 2000, the citizenship question was included on

the ACS questionnaire. Id. Therefore, a question inquiring about a respondent’s citizenship has been

an almost constant fixture of census questionnaires in some form for the past 200 years, and this Court

has previously noted, “to a certain extent, the Secretary’s inclusion of a citizenship question on the

2020 Census has the blessings of history.” Id. at 23. This is true even if one looks outside the United

States, as the practice of asking residents about citizenship status is widespread among other nations

that conduct a national census as well. PX-1, AR1319. To the best of the Court’s knowledge, prior

to the Secretary’s March 26, 2018 decision, the Census Bureau’s inclusion of citizenship questions on

its questionnaires was never subject to any widespread or significant criticism as being in any way the

result of any discriminatory animus towards any group of American residents. Accordingly, Plaintiffs

have not pointed to any evidence, either in the record or elsewhere, that would show that the

“historical background” of asking about citizenship on the decennial census is evidence of any

discriminatory animus on the part of the Secretary.

        514.    Plaintiffs have likewise failed to prove that the third Arlington Heights factor, “the

specific sequence of events leading up to the particular decision being challenged, including any

significant departures from normal procedures,” Sylvia Dev. Corp., 48 F.3d at 819, shows any

                                                   213
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 214 of 241



discriminatory animus by the Secretary towards any class or group of people. As discussed in more

detail above, when the Secretary asked the Census Bureau about the process that had been used in the

past to add new questions to the decennial census, the Census Bureau advised that “[b]ecause no new

questions have been added to the Decennial Census (for nearly 20 years), the Census Bureau did not

fee[l] bound by past precedent when considering the Department of Justice’s request.” PX-1, AR1296

(Question 31). In other words, because the decennial census is a relatively rare event and changes to

the questions contained thereon occurs rarely, there simply is no well-established “normal procedure”

for adding questions to the census.

       515.    Furthermore, as discussed in detail above, the Secretary’s decision did not depart from

any applicable OMB Guidelines or the Census Bureau’s own quality standards. Nor did Plaintiffs

point to any evidence in the record or produce any evidence at trial to the contrary. Plaintiffs’ expert

Mr. Thompson offered the opinion that the citizenship question was not properly tested, but

conceded that the only written Census Bureau policies establishing testing procedures for questions

contain an exception for questions taken from another survey. Tr. 1-108:12-23. Mr. Thompson also

conceded that the citizenship question had been adequately tested before it was added to the ACS,

and that the wording of the question on the 2020 Census is identical to the ACS question. Tr. 1-

108:24–1-109:9. Similarly, Dr. Mathiowetz’s opinion that the question was not adequately tested

before the Secretary decided to include it on the 2020 Census is not persuasive in light of her

concession that Census Bureau Statistical Quality Standard Sub-Requirement A2-3.3. contains an

exception for questions that are performing adequately on another survey, Tr. 2-202:25–2-203:12, and

the evidence at trial showed that the ACS citizenship question meets the Census Bureau’s exception

for questions performing adequately on another survey. Tr. 5-42:7–5-43:18; 6-35:23–6-36:11. Mr.

Thompson’s testimony that unwritten testing procedures should have applied is also unpersuasive in

light of the fact that the only examples he cited in support of his opinion applied to the wording or

                                                  214
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 215 of 241



form of questions, Tr. 1-56:24–1-58:3; 1-59:14–1-60:14; 1-110:8-16, whereas here the question on the

2020 Census is identical in wording and form to the ACS citizenship question. Finally, Dr. Massey’s

opinion that the procedure followed was not normal because the CSAC was not consulted prior to

the Secretary’s decision is not persuasive because, as Dr. Massey conceded, there is no requirement

that the Census Bureau submit all proposed changes, the Census Bureau does not submit all changes

to CSAC in practice, and, even when the Census Bureau does consult with CSAC, it is not bound by

CSAC’s recommendation. Tr. 1-135:24–1-136:2; 1-135:15-20; 1-136:3-23.

       516.    Accordingly, because the evidence shows that including a new question on the

decennial census is such a rare occurrence that there is no “normal” process for doing so, this Court

can only look to whether the Secretary followed the applicable regulatory constraints and guidelines.

Because Plaintiffs have failed to show that he did not do so, Plaintiffs have not shown that there is

any “significant departure[] from normal procedure” that supports their claim that the Secretary was

motivated by discriminatory animus.

       517.    The Court further holds that, even if Plaintiffs had demonstrated that the Secretary’s

decision constituted a “significant departure[] from normal procedure,” that alone would be

insufficient to establish that he was motivated by discriminatory animus. Because the procedures

employed by the Secretary in reaching his ultimate decision are not in and of themselves enough to

shed any light on his motive or provide proof of a discriminatory purpose, this is not enough to prove

Plaintiffs’ equal protection claim. Another district court recently considered and rejected such an

argument under materially indistinguishable circumstances from those presented by the Plaintiffs here.

In a case involving, inter alia, an equal protection claim to the Secretary’s decision to include a

citizenship question on the 2020 Census, the district court held that even though it found “ample

evidence of procedural irregularities and substantive departures” from the trial evidence that

supported a finding that “Secretary Ross’s stated rationale was pretextual,” New York et al. v. Dep’t of

                                                  215
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 216 of 241



Commerce et al., 2019 WL 190285 at *118 (S.D.N.Y. Jan. 15, 2019), that was insufficient to establish an

equal protection violation. The court held that “for purposes of their equal protection claim, Plaintiffs

must prove more than that. Specifically, they must prove what the rationale was a pretext for – and,

more to the point, that it was a pretext for discrimination prohibited by the Due Process Clause.” Id.

(emphasis in original) (citing St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 515 (1993), for quotation that

“a reason cannot be proved to be ‘a pretext for discrimination’ unless it is shown both that the reason was

false, and that discrimination was the real reason”) (emphasis in St. Mary’s Honor Ctr.). Similarly, here,

even if the Court had found that Plaintiffs had shown that the Secretary’s decision was pretextual due

to procedural irregularities and departures, absent some showing that the Secretary’s motivation for

such irregularities and departures was discriminatory, Plaintiffs cannot establish an equal protection

violation. As discussed below, the Court finds that Plaintiffs have failed to do so.

        518.    Finally, Plaintiffs have failed to prove that the fourth and most important of the

Arlington Heights factors, any contemporary statement or indication of discriminatory animus by the

decisionmaker, Sylvia Dev. Corp., 48 F.3d at 819, provides any support for their allegation that the

Secretary was motivated by discriminatory animus. On the contrary, the letter sent by the Department

of Justice formally requesting the inclusion of a citizenship question specifically noted that the

Department was requesting up-to-date citizenship data at the census-block level so as to avoid the

“wrong result” of drawing a single-member district in which a minority group constituted a majority

of the voting-age population but not the majority of the citizen voting-age population. PX-1, AR663-

64. The Department of Justice’s request for the inclusion of the citizenship question was therefore

explicitly designed to protect, not disadvantage, minority groups. Plaintiffs are not able to point to a

single instance, either in the tens of thousands of pages constituting the expanded administrative

record or in any of the extensive discovery they were permitted to engage in, of the Secretary ever

articulating any other motive for including the citizenship question on the decennial census other than

                                                   216
        Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 217 of 241



to provide DOJ with the data it requested, for the reasons it was requested. In announcing his decision

to reinstate a citizenship question on the 2020 Census, the Secretary cited the Department of Justice’s

request for citizenship data to assist with Voting Rights Act enforcement as the sole reason and

motivating factor behind his decision.           PX-1, AR 1313-20.        There was no indication of any

discriminatory animus expressed in the Secretary’s memo, or anywhere else in the record or evidence

at trial.

            519.   Nor is there any evidence whatsoever in the administrative record, or in any evidence

produced during discovery or presented at trial, that the Secretary ever expressed any discriminatory

animus toward any particular protected group or groups. Plaintiffs did not identify a single statement

anywhere in the extensive expanded administrative record that the Secretary ever expressed any

motivation for including a citizenship question on the 2020 Census other than to assist the

Department of Justice with Voting Rights Act enforcement, let alone any motive arising from any sort

of discriminatory animus towards any particular group. Indeed, Plaintiffs even seem to have conceded

that Ross himself had no discriminatory animus motivating his decision, and that their theory is based

entirely upon the animus of others, stating that:

                   Plaintiffs allege that the intent, the pressure, the motive for the decision
                   came from the top. Secretary Ross did the bidding of those
                   conspirators who were determined to depress the count of certain
                   groups in the census . . . based on racial animus toward immigrants of
                   color. Neither the intent, nor the idea, began with Secretary Ross. He
                   carried the water of his co-conspirators…


LUPE et al. v. Ross et al., No. 18-cv-01570, ECF No. 70, at 5.

            520.   To the extent Plaintiffs argue that the Secretary’s limited communications with Steven

Bannon and/or Kris Kobach early in 2017 are somehow probative of discriminatory animus on the

part of the Secretary, that argument is rejected. The record shows that Mr. Bannon called the Secretary

in Spring 2017 to ask the Secretary if he would be willing to speak to then Kansas Secretary of State


                                                      217
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 218 of 241



Kris Kobach about the possibility of including a citizenship question on the decennial census. See PX-

302 at 1-3 (Defs.’ Suppl. Resp. to Pls.’ Interrogs., No. 1). And the record shows that the Secretary did

in fact communicate with Mr. Kobach, and that Mr. Kobach encouraged the Secretary to add a

citizenship question to the decennial census that also specifically asked about a respondent’s

immigration status. PX-1, AR763-64. However, this meeting and communication took place in July

2017, roughly eight months before the Secretary’s decision to include a different citizenship question

on the 2020 Census.

        521.    Mr. Kobach also sent the Secretary a letter in February 2018, reiterating his support

for the inclusion of a citizenship question on the 2020 Census. PX-176. Mr. Kobach also proposed

a draft question, with response options, and stated that:

                This slight variation of ACS question #8 is absolutely essential if the
                new census question is to be maximally useful to federal state and local
                governments. The variation occurs in the final two categories, which
                serve to separate noncitizens into lawful permanent residents versus all
                other categories of noncitizens. It is important to know the number
                of lawful permanent residents because these individuals are part of
                [sic]population of continuous residents in a state, and are not
                temporarily present or illegally present.


PX-176 at 2. Mr. Kobach went on to say in the letter that this alteration to the version of the

citizenship question on the ACS was “important” because “[i]f a jurisdiction is experiencing lower-

than-average naturalizations of lawful permanent residents, that may indicate that discrimination

against such noncitizens is occurring with the effect that they are discouraged from naturalizing,” and

that the number of lawful permanent residents in jurisdictions is needed to “effectively plan for growth

in the voting electorate.” Id. However, it is also undisputed that the Secretary heard from many

stakeholders and interested and concerned parties during this same time period, via conversations as

well as written submissions, on the question of whether a citizenship question should be included in

the 2020 Census, and Plaintiffs have pointed to no evidence in the record or elsewhere that the


                                                  218
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 219 of 241



Secretary considered his brief interactions with Mr. Bannon and/or Mr. Kobach to somehow be more

important or relevant to his decision than any of the many other views that were expressed to him.

       522.    Further, the fact that the Secretary explicitly declined to choose to adopt the wording

of the question proposed by Mr. Kobach that included legal status – that Mr. Kobach had stated was

“essential” and “important” – shows that any influence Mr. Bannon or Mr. Kobach may have had

over the Secretary was very limited and that the Secretary at least implicitly rejected Mr. Kobach’s

stated rationales for including the question. Finally, even if Plaintiffs had shown that Mr. Bannon or

Mr. Kobach was somehow instrumental to the Secretary’s decision, they have not shown that Mr.

Kobach or Mr. Bannon was motivated by discriminatory animus.

       523.    To the extent that Plaintiffs argue that they have met their burden of proving that the

Secretary was motivated by discriminatory animus through the introduction of statements made by

others within or connected to the administration, the Court finds that they have not done so. Much

of Plaintiffs’ argument, and demonstration at trial on the issue of whether the Secretary was motivated

by discriminatory animus focused almost exclusively on statements made by others, not the Secretary,

to which Plaintiffs ascribe discriminatory animus. Plaintiffs have introduced at trial, and alleged in

their Complaint, LUPE et al v. Ross et al., No. 18-cv-01570, ECF No. 42-1, at ¶¶ 219-254, a number of

statements made by the President and others connected with the administration, through social and

traditional media that Plaintiffs allege show discriminatory animus towards “Latinos, African

Americans, Asian Americans, Native Americans, 45 and Non-U.S. Citizens,” id. at 66, that they allege

provide the basis for their theory of discriminatory animus.

       524.    Tellingly, however, none of these statements were made by the Secretary, or even by

anyone else at Commerce or the Census Bureau. And Plaintiffs have failed to establish that the


       45
         Plaintiffs do not base their equal protection claim on any alleged discriminatory animus
towards Native Americans. LUPE et al v. Ross et al., No. 18-cv-01570, ECF No. 42-1, at ¶ 371.

                                                 219
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 220 of 241



President was even aware of the Secretary’s decision to include a citizenship question on the census

before the Secretary publicly announced the decision, much less that the President directed the

Secretary to make this decision. Furthermore, while Plaintiffs attempt to ascribe great significance to

public statements made by the President, not a single one of these public statements concerned the

census generally, or the possibility of including a citizenship question on the 2020 Census specifically.

        525.    The closest thing Plaintiffs are able to point to is an email referencing the Secretary’s

decision to include a citizenship question on the 2020 Census that purportedly was sent from the

President’s re-election campaign to supporters of his candidacy before he was elected. PX-487. But

Plaintiffs have not shown that the President was even aware of this communication sent by his

campaign – the email references “President Trump” in the third person and is signed “Team

TRUMP,” and therefore does not even purport to be a communication from the President. Id. More

importantly, however, the email is dated March 28, after the Secretary made his decision, and therefore

could not possibly have had anything to do with the Secretary’s motivation for making that decision.

        526.    Nor have Plaintiffs been able to show that the Secretary was aware of any of these

statements made by the President or other persons connected with the campaign or administration

prior to the Secretary’s March 26, 2018 decision, much less that the Secretary would have somehow

interpreted some or all of these statements as a motivating factor in his decision to include a citizenship

question on the 2020 Census. The Court notes that another district court was presented with almost

identical evidence in support of an essentially identical equal protection claim and held that such

evidence was not sufficient to establish discriminatory animus by the Secretary. New York, 2019 WL

190285 at *118. There, the Court held that “the President’s statements were probative only if he was

personally involved in Secretary Ross’s decision.” Id. (emphasis added). Ultimately, the court held:

                Plaintiffs point primarily to the motivations of ‘those who influenced’
                Secretary Ross in the decision-making process, including Kobach,
                Bannon, and Attorney General Sessions. But whether or not the trial
                evidence would support a finding that those advisors acted with a
                                                   220
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 221 of 241



                discriminatory purpose, the trial evidence does not establish that they
                communicated such a purpose to Secretary Ross, as would be
                necessary to impute their discriminatory purpose to him. Similarly,
                Plaintiffs failed to prove a sufficient nexus between President Trump
                and Secretary Ross’s decision to make the President’s statements or
                policies relevant to the equal protection analysis.


Id. (citations omitted). Similarly, here, while Plaintiffs have produced many statements by other

individuals that they argue show a discriminatory animus, in the absence of any information that such

individuals were actually involved in the decisionmaking process or that Secretary Ross was even aware

of their views and statements, there is simply an insufficient nexus between such statements and the

Secretary’s decision to conclude that the Secretary not only adopted or held such views himself, but

was motivated to include a citizenship question on the 2020 Census because of such views.

        527.    Simply put, Plaintiffs failed to prove that general public statements made by the

President or other persons about matters other than the decennial census or the possibility of including

a citizenship question thereon – that the Secretary may or may not have even been aware of –

somehow constitute a discriminatory animus motive on the part of the Secretary, the sole

decisionmaker, and they have failed to satisfy the final Arlington Heights factor. Accordingly, because

Plaintiffs have failed to prove any of the factors set forth by the Supreme Court in Arlington Heights

and under the Fourth Circuit in Sylvia Development Corporation for establishing discriminatory animus,

the Court finds that Plaintiffs have failed to prove an essential element of their equal protection claim.

                ii.     There is no evidence, in the administrative record or otherwise, that the
                        inclusion of a citizenship question will cause a disparate impact on any
                        protected group.

        528.    Furthermore, the Court also finds that Plaintiffs have failed to identify any evidence,

in the administrative record or otherwise, that the inclusion of a citizenship question on the 2020

Census will cause a disparate impact on any protected group.




                                                   221
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 222 of 241



        529.      As an initial matter, the Court notes that to the extent Plaintiffs attempt to base their

equal protection claim upon allegations of discriminatory animus towards noncitizens, as they indicate

in their Amended Complaint, ECF No. 42-1, at ¶ 371, that claim fails because noncitizens are not a

protected class under the law. Even if Plaintiffs had established that the inclusion of a citizenship

question on the 2020 Census constitutes some sort of action that “discriminates” between citizens

and noncitizens, the Federal Government makes many distinctions between citizens and noncitizens,

both for privileges such as voting, jury service, and eligibility for certain types of benefits, see, e.g.,

Mathews v. Diaz, 426 U.S. 67 (1976) (holding that limitation on eligibility for a federal medical insurance

program was limited to citizens and long-term permanent residents did not violate Equal Protection

Clause); Lewis v. Thompson, 252 F.3d 567, 583-84 (2d Cir. 2001) (holding Welfare Reform Act’s denial

of prenatal care coverage to unqualified noncitizens against Equal Protection challenge); Moving Phones

Partnership L.P. v. FCC, 998 F.2d 1051, 1055-56 (D.C. Cir. 1993) (rejecting Equal Protection challenge

to Communications Act’s prohibition on business entity with noncitizens among its general partners

from obtaining a radio license), as well as making noncitizens subject to certain governmental actions,

most obviously exclusion and deportation, to which citizens are not subject, see, e.g., United States v.

Duggan, 743 F.2d 59, 75-76 (2d Cir. 1984) (rejecting equal protection claim to Foreign Intelligence

Surveillance Act’s provision of certain protections and evidentiary burdens only to citizens and legal

residents).    As the Supreme Court has explained, “[i]n the exercise of its broad power over

naturalization and immigration, Congress regularly makes rules that would be unacceptable if applied

to citizens. . . . The fact that an Act of Congress treats aliens differently from citizens does not in itself

imply that such disparate treatment is ‘invidious.’” Mathews, 426 U.S. at 79-80. Therefore, to set forth

a valid equal protection claim here, Plaintiffs were required to prove that the Secretary was motivated

by a discriminatory animus towards persons of a certain race or national origin, a burden Plaintiffs

failed to meet.

                                                     222
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 223 of 241



        530.       Furthermore, Plaintiffs failed to point to any evidence in the administrative record or

at trial that rebuts the fundamental fact that the 2020 Census questionnaire, including the citizenship

question, will be asked of every person residing in the United States, and a response from every person

residing in the United States (a) will be vigorously sought by the Census Bureau’s NRFU process in

the absence of a self-response; and (b) will be recorded and tallied for the purposes of the decennial

enumeration; and (c) is required by law. Including a question asking about citizenship status on a

questionnaire that is asked of everyone does not constitute “discrimination” on the basis of citizenship

status any more than questions about sex or race constitute discrimination based upon those

characteristics.

        531.       Nor can Plaintiffs avoid this bar by simply re-framing the basis of their equal

protection claim as animus towards those born outside the United States. ECF No. 42-1, at ¶ 371.

Plaintiffs are unable to distinguish how this re-casting of their claim is different from an argument that

this was motivated by animus towards noncitizens. See Rajah v. Mukasey, 544 F.3d 427, 438-39 (2d Cir.

2008) (rejecting equal protection challenge to government program that monitored foreign nationals

from certain nations). The proposed question asks only about citizenship status and makes no inquiry

as to the legal or residency status of any noncitizen. See Joint Stips. ¶ 90. The question only asks for

birthplace/place of origin for those who answer to “Yes” to the citizenship question to indicate

whether they were born in the United States, born in a United States territory, born abroad to at least

one U.S. citizen parent, or naturalized. Id. If the Secretary was actually motivated by a discriminatory

animus towards all “foreign-born persons,” as Plaintiffs seem to allege, then presumably the question

would target and have a discriminatory impact upon citizens who were born in other nations, as well

as foreign-born noncitizens. However, Plaintiffs did not produce any evidence, in either the record

or in the evidence at trial, that this will even have a disparate impact on foreign-born U.S. citizens

broadly, separate and apart from any particular ethnic group, let alone that the Secretary ever indicated

                                                    223
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 224 of 241



any animus towards all foreign-born U.S. residents. An argument that the Secretary was motivated by

discriminatory animus towards people of every national origin other than the United States, including

many U.S. citizens, is circular, illogical, and contrary to the entire concept of discrimination, as well as

completely unsupported by the facts in this case.

        532.    The Court also finds that Plaintiffs have failed to produce any evidence whatsoever

that would support an equal protection action on the basis of a discriminatory animus towards Asian-

Americans. ECF No. 42-1, at ¶ 371. Plaintiffs cannot point to a single iota of evidence, either in the

record or in the extra-record evidence presented at trial, that anyone, let alone the Secretary as the sole

decisionmaker, expressed any discriminatory animus towards Asian-Americans.                  Furthermore,

Plaintiffs can similarly not point to any credible quantitative support for the proposition that the

inclusion of a citizenship question on the 2020 Census would lead to a differential impact on self-

response rates among Asian-Americans, much less that the inclusion of the citizenship question would

have a differential impact on the final enumeration of Asian-Americans. Simply put, Plaintiffs have

no evidence to support any claim of discriminatory animus towards Asian-Americans.

        533.    Finally, the Court also finds that Plaintiffs have failed to produce sufficient evidence

that would support an equal protection action based upon a discriminatory animus towards Latinos.

ECF No. 42-1, at ¶ 371. As noted above, Plaintiffs have no evidence that the Secretary ever expressed

any animus towards Latinos, and certainly never indicated that his decision to include a citizenship

question on the 2020 Census was motivated by any kind of animus, towards Latinos or any other

group. The Court also notes that the claim that the Secretary was motivated to include a citizenship

question by an animus towards all Latinos, regardless of citizenship status, is difficult to understand

as matter of logic given that the citizenship question asks only about citizenship, not ethnicity or

national origin, and there has been a long-standing question on the decennial census that specifically

asks if the respondent is “of Hispanic, Latino, or Spanish origin?” Joint Stips. ¶ 92.

                                                    224
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 225 of 241



       534.    Furthermore, Plaintiffs have failed to prove that the presence of a citizenship question

will in fact have a harmful impact on Latinos. Much of Plaintiffs’ argument that the inclusion of a

citizenship question on the 2020 Census will lead to an undercount is premised upon the Census

Bureau paper estimating a 5.8 percentage point decline in initial self-response rates, PX-162. But, in

addition to the methodological issues explained above, that paper’s estimate was as to noncitizens, not

Latinos, so even if this Court were to find that paper a sound basis to conclude that there would be a

differential undercount in the final enumeration, it would not be a differential undercount of Latinos.

       535.    Plaintiffs have therefore failed to prove by a preponderance of evidence that any

protected group would even be disparately impacted by the inclusion of a citizenship question

Accordingly, because the evidence, in the administrative record or otherwise, demonstrates that the

Secretary of Commerce’s decision to include a citizenship question on the 2020 Census will not

disparately impact any protected group and that the Secretary was not motivated by any discriminatory

animus, the Court concludes that Plaintiffs failed to prove the required elements of their claim by a

preponderance of evidence.

VI.    THERE IS NO VIABLE CLAIM UNDER 42 U.S.C. § 1985(3)

       A.      Proposed Conclusions of Law

               i.      Plaintiffs’ § 1985(3) claim is barred by sovereign immunity.

       536.    As an initial matter, Defendants maintain their position that Plaintiffs’ § 1985(3) claim

is barred by sovereign immunity, notwithstanding the Court’s holding to the contrary in its denial of

Defendants’ motion to dismiss. See Mem. Op. 19-21, LUPE v. Ross, No. 18-cv-1570, ECF No. 80.

Defendants reiterate those arguments here to preserve them for future proceedings.

       537.    Sovereign immunity bars cases against the federal government unless Congress has

unequivocally consented to suit. United States v. Testan, 424 U.S. 392, 399 (1976). Sovereign immunity

is not limited to cases naming the United States as a defendant; it also generally bars cases against


                                                 225
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 226 of 241



federal officials in their official capacities because the relief requested would run against the federal

government as a whole. Larson v. Domestic & Foreign Commerce Corp., 337 U.S. 682, 689 (1949).

        538.    The United States has not as a general matter waived sovereign immunity as to 1985(3)

suits. Unimex, Inc. v. Dep’t of Housing & Urban Dev., 594 F.2d 1060, 1061 (5th Cir. 1979) (The “United

States has not consented to suit under the civil rights statutes.”). Sovereign immunity thus “bars []§

1985(3) … suits brought against the United States and its officers acting in their official capacity.”

Davis v. U.S. Dep’t of Justice, 204 F.3d 723, 726 (7th Cir. 2000); accord Affiliated Prof’l Home Health Care

Agency v. Shalala, 164 F.3d 282, 286 (5th Cir. 1999).

        539.    To be sure, such a suit against federal officers in their individual capacities might be

permissible if it is alleged that the officers acted beyond their statutory powers and that the powers

themselves or the manner in which they are exercised are constitutionally void. Dugan v. Rank, 372,

U.S. 609, 621 (1963). However, Plaintiffs have made no such allegations here. More critically,

Plaintiffs have sued Secretary Ross and Acting Director Jarmin in their official capacities only, not in

their individual capacities. In the absence of an individual-capacity suit, section 1985(3) cannot be

applicable here. Therefore, the § 1985(3) conspiracy claim is barred by sovereign immunity.

                ii.      Section 1985 does not authorize courts to award injunctive relief.

        540.    Defendants also maintain their position that Plaintiffs’ claim fails as a matter of law

because Plaintiffs’ § 1985(3) claim seeks only injunctive relief. Section 1985(3) authorizes courts to

award damages, not injunctive relief. By its terms, § 1985(3) provides only that a plaintiff “may have

an action for the recovery of damages . . . against any one or more of the conspirators.” 42 U.S.C. § 1985(3)

(emphasis added). The statute says nothing about injunctive relief. This language stands in stark

contrast to its companion provision, which provides for a “suit in equity, or other proper proceeding

for redress,” and specifies that “injunctive relief shall not be granted unless a declaratory decree was

violated or declaratory relief was unavailable.” See 42 U.S.C. § 1983. This provision demonstrates


                                                    226
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 227 of 241



clearly that Congress both considered and provided for differing remedies under the two statutory

provisions; in fact, there is no ground to assume, in light of § 1985(3)’s express reference to damages

in contrast to the explicit reference to injunctive relief in § 1983, that Congress in any way authorized

official-capacity suits for equitable relief under the former. See Cyan, Inc. v. Beaver Cty. Emps. Ret. Fund,

138 S. Ct. 1061, 1078 (2018) (“[T]his Court has no license to ‘disregard clear language’ based on an

intuition that ‘Congress must have intended something broader.’”); Dean v. United States, 556 U.S. 568,

572 (2009) (“[W]e ordinarily resist reading words or elements into a statute that do not appear on its

face.”); Russello v. United States, 464 U.S. 16, 23 (1983) (“[W]here Congress includes particular language

in one section of a statute but omits it in another section of the same Act, it is generally presumed that

Congress acts intentionally and purposely in the disparate inclusion or exclusion.”).

        541.    This Court should therefore conclude that “the statutory relief available under § 1985

‘is limited to the recovery of damages’” and that, in requesting only injunctive relief here, Plaintiffs’

claim fails as a matter of law. Tufano v. One Toms Point Lane Corp., 64 F. Supp. 2d 119, 133 (E.D.N.Y.

1999) (quoting Cuban v. Kapoor Bros., Inc., 653 F. Supp. 1025, 1033 (E.D.N.Y. 1986), aff’d, 229 F.3d

1136 (2d Cir. 2000); see generally Bray v. Alexandria Women’s Health Clinic, 506 U.S. 263, 285 n.16 (1993)

(noting that the Court “need not address whether the District Court erred by issuing an injunction,

despite the language in § 1985(3) authorizing only ‘an action for the recovery of damages occasioned

by such injury or deprivation’” but that the impropriety of injunctive relief “was asserted by the United

States as amicus”).

                iii.     The intra-corporate conspiracy doctrine bars Plaintiffs’ claim

        542.    The intra-corporate conspiracy doctrine applies to § 1985(3) claims. Buschi v. Kirven,

775 F.2d 1240, 1251-52 (4th Cir. 1985). Under the intra-corporate conspiracy doctrine, “there is no

unlawful conspiracy when officers within a single corporate entity consult among themselves and then

adopt a policy for the entity.” Ziglar v. Abbasi, 137 S. Ct. 1843, 1867 (2017). The rationale for this


                                                    227
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 228 of 241



doctrine is that “[c]onspiracy requires an agreement . . . between or among two or more separate

persons,” but “[w]hen two agents of the same legal entity make an agreement in the course of their

official duties . . . their acts are attributed to [the] principal,” so “there has not been an agreement

between two or more separate people.” Id.

        543.    Because Plaintiffs’ alleged conspiracy was among federal officials within the executive

branch, it cannot provide a basis for liability under § 1985(3).

                iv.     If the § 1985(3) claim is viable, Plaintiffs’ APA claim must be dismissed.

        544.    If Plaintiffs may pursue a claim against federal employees in their official capacity

under 42 U.S.C. § 1985(3), then their claims under the APA must be dismissed because they have an

adequate alternative remedy. The APA provides that “[a]gency action made reviewable by statute and

final agency action for which there is no other adequate remedy in a court are subject to judicial

review.” 5 U.S.C. § 704; see Garcia v. Vilsack, 563 F.3d 519, 522 (D.C. Cir. 2009). An alternative

remedy need not provide identical relief to be adequate; rather, so long as the relief offered is of the

same “genre,” judicial relief under the APA is barred. See Garcia, 563 F.3d at 522.

        545.    Here, the Court previously concluded that Section 1985(3) waived sovereign immunity

to permit the Court to “enjoin the Defendants’ implementation of an allegedly unconstitutional

conspiracy.” Mem. Op. at 20, ECF No. 80. That relief is plainly of the same “genre” as the relief

Plaintiffs seek for their APA claims. See Am. Compl., LUPE v. Ross, No. 18-cv-1570, Prayer for Relief

(e), ECF No. 42 (requesting that the Court “[e]njoin Defendants and their agents from including a

citizenship question on the 2020 Census questionnaire and from taking any irreversible steps to

include a citizenship question on the 2020 Census questionnaire.”).

        546.    To be sure, for the reasons stated above, Defendants respectfully disagree that Section

1985(3) waives sovereign immunity to permit official capacity claims for injunctive relief. But if the




                                                  228
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 229 of 241



Court disagrees and continues to permit the LUPE Plaintiffs to maintain the Section 1985(3) claim, it

must dismiss their APA claims for lack of subject matter jurisdiction.

           547.   Any conclusion of law deemed to be a finding of fact is incorporated into the findings

of fact.

           B.     Proposed Findings of Fact

           548.   The LUPE Plaintiffs failed to meet their burden of establishing their Section 1985

conspiracy claim between Kansas Secretary of State Kris Kobach and Secretary Ross to include a

citizenship question on the 2020 Decennial Census.

           549.   An actionable conspiracy under § 1985(3) requires “an agreement or a ‘meeting of the

minds’ by defendants to violate the claimant’s constitutional rights”—that is, a “joint plan[] to deprive

[the plaintiff] of his constitutional rights.” Simmons v. Poe, 47 F.3d 1370, 1377 (4th Cir. 1995). This

“burden is weighty” and cannot “amount[] to nothing more than rank speculation and conjecture.”

Penley v. McDowell Cty. Bd. of Educ., 876 F.3d 646, 658 (4th Cir. 2017). Notably, in applying that “very

high” standard, Brissett v. Paul, 141 F.3d 1157 (4th Cir. 1998) (unpublished), the Fourth Circuit “has

rarely, if ever, found that a plaintiff has set forth sufficient facts to establish a section 1985 conspiracy,”

Simmons, 47 F.3d at 1377 (emphasis added).

           550.   The LUPE Plaintiffs have failed to prove a “meeting of the minds” between Mr.

Kobach and Secretary Ross to deprive Plaintiffs of their constitutional rights as required by § 1985(3).

Indeed, as discussed above, Plaintiffs have failed to prove that Secretary Ross was motivated by

discriminatory animus in deciding to reinstate the citizenship question. See supra Sec. V.C.i.

           551.   On July 14, 2017, Kansas Secretary of State Kobach sent an email to Secretary Ross

noting that he was following up on a telephone call they had several months earlier concerning the

fact that the decennial census did not currently contain a citizenship question. PX-1, AR 764. In Mr.

Kobach’s view, the absence of a citizenship question “leads to the problem that aliens who do not


                                                     229
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 230 of 241



actually ‘reside’ in the United States are still counted for congressional apportionment purposes.” Id.

Mr. Kobach urged the Secretary to ask a question on the decennial census substantively different from

the one the Secretary ultimately decided to add:




Id.

       552.    The administrative record suggests that Mr. Kobach spoke to Secretary Ross about

this request on July 25, 2017. See PX-588.

       553.    On February 12, 2018, Mr. Kobach followed up on his earlier suggestion and wrote a

letter to Secretary Ross supporting the Department of Justice’s request to reinstate a citizenship

question on the decennial census. See PX-176. In that letter, Mr. Kobach again asked that a variation

of the citizenship question currently on the ACS be placed on the decennial census. Id. Mr. Kobach

expressed his view that

               This slight variation of ACS question #8 is absolutely essential if the new
               census question is to be maximally useful to federal state and local
               governments. The variation occurs in the final two categories, which
               serve to separate noncitizens into lawful permanent residents versus all
               other categories of noncitizens. It is important to know the number of
               lawful permanent residents because these individuals are part of
               population of continuous residents in a state, and are not temporarily
               present or illegally present.


See PX-176, AR 1142 (emphasis added). Mr. Kobach also expressed his view that a variation of the

question currently on the ACS was “important” to add to the decennial census because “[i]f a

                                                   230
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 231 of 241



jurisdiction is experiencing lower-than-average naturalizations of lawful permanent residents, that may

indicate that discrimination against such noncitizens is occurring with the effect that they are

discouraged from naturalizing,” and that the number of lawful permanent residents in jurisdictions is

needed to “effectively plan for growth in the voting electorate.” Id.

        554.    Ultimately, Secretary Ross did not adopt Mr. Kobach’s proposed question and,

accordingly, the Secretary at a minimum implicitly rejected Mr. Kobach’s stated rationales for

including a variation of the ACS citizenship question. Plaintiffs failed to establish any meeting of the

minds between Secretary Ross and Mr. Kobach.

        555.    Other than one conversation between Mr. Kobach and Steve Bannon, there is no

evidence in this case of Mr. Bannon discussing a citizenship question with anyone else within the

federal government.     And that conversation between Mr. Kobach and Mr. Bannon is totally

insufficient to establish a meeting of the minds to deprive plaintiffs of their constitutional rights. The

sole evidence of Mr. Bannon’s involvement in this issue is that Mr. Bannon called Secretary Ross in

the Spring of 2017 to ask Secretary Ross if he would be willing to speak to then-Kansas Secretary of

State Kris Kobach about Secretary Kobach’s ideas about a possible citizenship question on the

decennial census. See PX-302 at 1-3 (Defs.’ Suppl. Resps. to Pls.’ Interrogs., No. 1). There is no

evidence that Mr. Bannon was aware of any views Mr. Kobach may have had concerning a citizenship

question, or that Mr. Bannon shared those views or harbored any discriminatory intent to discriminate

or shared his personal views, if he had any, with Secretary Ross.

        556.    Statements by others in the federal government are irrelevant in analyzing Plaintiffs’

conspiracy claim—because such statements cannot form a conspiracy as a matter of law under the

intra-corporate conspiracy doctrine. However, even if such statements were considered, Plaintiffs

failed to produce any probative evidence of a “meeting of the minds” to engage in a conspiracy to




                                                   231
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 232 of 241



deprive Plaintiffs of their constitutional rights based on the reinstatement of a citizenship question on

the decennial census.

        557.    Plaintiffs’ reliance upon what purports to be a campaign flyer from the Trump-Pence

reelection campaign, see PX-487, lacks any probative value for multiple reasons. 46 There is no evidence

that President Trump was aware of this campaign flyer or even that he was aware of Secretary’s Ross

decision to include a citizenship question on the decennial census. Indeed, there is no evidence that

anyone within the administration was aware of, let alone approved of, this campaign flyer. See, e.g., PX-

3, AR 2013_0001. And because the Trump-Pence reelection campaign is a separate legal organization

from the Administration, there is no reason to assume that the President or others in the

administration saw, reviewed or approved of this purported flyer. Similarly, there is no evidence that

Secretary Ross saw a campaign flyer.

        558.    For similar reasons, President Trump’s tweets have no probative value concerning any

issue in this case. See, e.g., PX-1139; PX-1145; PX-1149; PX-1150; PX-1156; PX-1166; and PX-1177.

First, none of the President’s tweets have anything to do with the census or a citizenship question.

Second, four of the tweets—PX-1139; PX-1145; PX-1149; and PX-1150—were made while Donald

Trump was still a candidate for president; accordingly, these tweets have no probative value. Third,

there is no evidence that Secretary Ross was aware of these tweets. At bottom, these tweets cannot

establish any “meeting of the mind” regarding a citizenship question and, accordingly, lack any

probative value.




46
  The Court concluded that this campaign document could be authenticated by a CNN article that
discussed the document, PX-1173, and therefore could be admitted not for the truth of the matter
asserted, but rather that the matters in the document were stated and the relevance that might have
on the listener. Pretrial Conference Tr. 57:16-–24 (Jan. 18, 2019). Respectfully, this ruling is in
tension with the Court’s ruling that newspapers and related publications are hearsay and cannot be
overcome through reliance on the residual exception. See ECF No. 111, at 1 (holding that the articles
themselves are hearsay and not subject to a hearsay exception).

                                                  232
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 233 of 241



        559.    In sum, the LUPE Plaintiffs have failed to meet their “weighty” burden to prove a

conspiracy under section 1985(3). See Penley, 876 F.3d at 658; Brissett, 141 F.3d at 1157; Simmons, 47

F.3d at 1377.

        560.    Any finding of fact deemed to be a conclusion of law is incorporated into the

conclusions of law.

VII.    THIS CASE IS NOT MOOT

        561.    Plaintiffs’ claims are not mooted by Judge Furman’s entry of an injunction in New York

v. United States Dep’t of Commerce, 2019 WL 190285 (S.D.N.Y. Jan. 15, 2019). Defendants have appealed

Judge Furman’s decision, see ECF No. 576, No. 18-cv-2921, and therefore his decision is not final.

Because there is still a live controversy between Plaintiffs and Defendants here, Plaintiffs’ claims are

not mooted by the non-final decision in another court. See Saville v. International Bus. Machines, 127 Fed.

App’x 404, 406 (10th Cir. 2005) (holding that final judgment in related action mooted the case); Mershel

v. AFW Fabric Corp., 552 F.2d 471, 472 (2d Cir. 1977) (holding that application for injunctive relief

was moot because of final judgment entered in parallel state action).

VIII. POTENTIAL REMEDY

        A.      Only Remand to the Agency is Appropriate if the Court Finds Any Violation of Law

        562.    Although 5 U.S.C. § 706(2) authorizes courts to “hold unlawful and set aside agency

actions,” courts have long recognized that it does not require vacatur and permits remand without

vacatur instead. Allied-Signal, Inc. v. U.S. Nuclear Regulatory Comm’n. 988 F.2d 146, 151 (D.C. Cir. 1993)

(holding that remand without vacatur was appropriate when “the consequences of vacating may be

quite disruptive” and “the possibility that the [agency] may be able to justify” the decision on remand);

Nat. Res. Def. Council v. U.S. Envt’l Prot. Agency, 676 F. Supp. 2d 307, 312 (S.D.N.Y. 2009) (“Where an

agency action is remanded for further proceedings, the determination of whether or not also to vacate




                                                   233
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 234 of 241



the agency action is left to the court’s discretion.”) (citing Sugar Cane Growers Co-op. of Fla. v. Veneman,

289 F.3d 89, 98 (D.C. Cir. 2002)).

        563.    “To determine if vacatur is appropriate, a court weighs the ‘seriousness of the agency

action’s deficiency (and thus the extent of doubt whether the agency chose correctly) and the

disruptive consequences of an interim change that may itself be changed.” NRDC v. EPA, 676 F.

Supp. 2d at 312 (quoting Comcast Corp. v. FCC, 579 F.3d 1, 8 (D.C. Cir. 2009)); Allied-Signal, 988 F.2d

at 151. Courts examine these two factors separately, “bearing in mind that ‘[t]here is no rule requiring

either the proponent or opponent of vacatur to prevail on both factors.’” Standing Rock Sioux Tribe v.

U.S. Army Corps of Eng’rs, 282 F. Supp. 3d 91, 97 (D.D.C. 2017) (citation omitted). “[I]n circumstances

where the first prong on Allied-Signal supports remand without vacatur, the second prong ‘is only

barely relevant.’ In those instances, ‘though the disruptive consequences of vacatur might not be great,

the probability that the [agency] will be able to justify retaining [its prior decision] is sufficiently high

that vacatur . . . is not appropriate.” Id. at 108 (quoting Fox Television Stations, Inc. v. FCC, 280 F.3d

1027, 1049 (D.C. Cir. 2002), opinion modified on reh’g. 293 F.3d 537 (D.C. Cir. 2002)).

        564.    In this case, both factors tip sharply in favor of remand to the agency without vacatur

because the agency could correct any procedural deficiencies on remand, and vacatur would be

extremely disruptive to the agency. With respect to the first factors, courts have recognized that this

is not a demanding standard, and the court must determine whether it is “conceivable” or there is “at

least a serious possibility that the [agency] will be able to substantiate its decision on remand.” Allied-

Signal, 988 F.2d at 151. Indeed, courts have repeatedly emphasized that the remand without vacatur is

appropriate even if there is only “‘a non-trivial likelihood’ that the [agency] will be able to state a valid

legal basis for its rules,” In re Core Comm’ns, Inc., 531 F.3d 849, 861 (D.C. Cir. 2008) (quotation omitted),

or a “significant possibility” that the agency may be able to explain itself on remand. Williston Basin

Interstate Pipeline Co v. FERC, 519 F.3d 497, 504 (D.C. Cir. 2008).

                                                    234
          Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 235 of 241



           565.    Here, there is, at a minimum, a “serious possibility” that the Commerce Department

   would be able to correct any deficiencies in its justification for the reinstatement of a citizenship

   question on the decennial census—a question that previously had been on the census for decades.

   Allied-Signal, 988 F.2d at 151. Plaintiffs contend, among other things, that the Secretary “ignore or

   mischaracterized key findings by the Census Bureau” in deciding to reinstate a citizenship question.

   See ECF No. 103, at 5. Although Defendants disagree, such considerations could be addressed by the

   Commerce Department on remand in continued support of the reinstatement of a citizenship question

   on the decennial census. In short, there “is a non-trivial likelihood that the [agency] will be able to

   state a valid legal basis for its [decision].” In re Core Comm’ns, 531 at 861 (internal quotation marks

   omitted).

           566.    In addition, the disruptive consequences of vacating the rule are substantial. Here, the

   undisputed evidence at trial indicates that the Census Bureau is diligently at work preparing for the

   2020 Census, including working with its communication contractors and trusted partners concerning

   the reinstatement of a citizenship question. Vacating that decision, with the possibility that it could be

   reinstated on appeal, will greatly complicate that messaging strategy and inject confusion into the

   process. 47

           567.    Accordingly, if the Court concludes that the Secretary’s decision is not supported by

   the administrative record or otherwise unlawful, the appropriate remedy would be to set aside that

   decision and remand to the agency for further consideration.



           47
              Although the Census Bureau must finalize the 2020 decennial questionnaire by summer
2019, the agency is best placed to consider the limited time available before the 2020 decennial in deciding
how to proceed. And, as the voluminous record in this case demonstrates, the agency has already
produced significant materials analyzing the inclusion of a citizenship question, and remand should
therefore proceed efficiently.



                                                      235
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 236 of 241



        B.      No Relief Beyond Plaintiffs with Standing

        568.    If Plaintiffs seek broader relief in the form of an injunction that would extend beyond

the Plaintiffs to this litigation, such a request should be rejected for the reasons discussed below.

        569.    To establish Article III standing, a plaintiff “must allege personal injury fairly traceable

to the defendant’s allegedly unlawful conduct and likely to be redressed by the requested relief.”

DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 342 (2006) (quotation marks omitted). “[S]tanding is not

dispensed in gross,” and the plaintiff must establish standing “separately for each form of relief

sought.” Town of Chester v. Laroe Estates, Inc., 137 S. Ct. 1645, 1650 (2017) (quotation marks omitted);

see also Warth v. Seldin, 422 U.S. 490, 499 (1975) (“The Art. III judicial power exists only to redress or

otherwise to protect against injury to the complaining party, even though the court’s judgment may

benefit others collaterally.”); Marbury v. Madison, 5 U.S. (1 Cranch) 137, 170 (1803) (“The province of

the court is, solely, to decide on the rights of individuals, not to enquire how the executive, or executive

officers, perform duties in which they have a discretion.”); see also Gill v. Whitford, 138 S. Ct. 1916,

1933 (2018) (“The Court’s constitutionally prescribed role is to vindicate the individual rights of the

people appearing before it.”).

        570.    The Supreme Court recently reaffirmed these principles in Gill, 138 S. Ct. at 1916,

concluding that a set of voters had not demonstrated standing to challenge alleged statewide partisan

gerrymandering of Wisconsin legislative districts. The plaintiffs alleged that voters who shared their

political views were disadvantaged by the way district lines were drawn statewide, and that they were

therefore entitled to challenge the entire state map. Id. at 1924-25. But the Court concluded that a

“plaintiff’s remedy must be ‘limited to the inadequacy that produced [his] injury in fact,’” and that a

voter’s “harm [from] the dilution of [his] vote[] . . . is district specific” because it “results from the

boundaries of the particular district in which he resides.” Id. at 1930 (quoting Lewis v. Casey, 518 U.S.

343, 357 (1996)). Accordingly, the Court held that “the remedy that is proper and sufficient lies in the


                                                    236
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 237 of 241



revision of the boundaries of the individual’s own district,” not the broader remedy of “restructuring

all of the State’s legislative districts.” Id. at 1930-31. And the Court “caution[ed]” that, on remand,

“‘standing is not dispensed in gross’: A plaintiff’s remedy must be tailored to redress the plaintiff’s

particular injury.” Id. at 1934 (quoting Cuno, 547 U.S. at 353); accord id. at 1933 (“The Court’s

constitutionally prescribed role is to vindicate the individual rights of the people appearing before it.”).

That holding makes absolutely clear that it is the scope of the Plaintiffs’ injury, and not the scope of

the Defendants’ challenged decision, that governs the permissible scope of an injunction under

Article III.

        571.    Accordingly, under fundamental Article III requirements, the Court rejects providing

any relief to Plaintiffs that extends beyond the injuries they have proven they have sustained and that

are directly attributable to the Defendants’ conduct.

        572.    But even apart from Article III’s jurisdictional constraints, injunctions that go beyond

a plaintiff’s own injuries exceed the power of a court sitting in equity. Several equitable principles cut

decisively against such broad injunctions.

        573.    First, paralleling the rule under Article III, the Supreme Court and Second Circuit have

made clear that a court’s injunctive power is limited to relief “no broader than necessary to cure the

effects of the harm caused by the violation,” and that courts must “mould each decree to the

necessities of the particular case.” Forschner Grp. v. Arrow Trading Co., 124 F.3d 402, 406 (2d Cir. 1997)

(quoting Perfect Fit. Indus. v. Acme Quilting Co., 646 F.2d 800, 806 (2d Cir. 1981)). “Injunctive relief

should be narrowly tailored to fit specific legal violations.” Waldman Publ’g Corp. v. Landoll, Inc., 43 F.3d

775, 785 (2d Cir. 1994); see also Madsen v. Women’s Health Ctr., Inc., 512 U.S. 753, 765 (1994); Califano v.

Yamasaki, 442 U.S. 682, 702 (1979); see U.S. Dep’t of Def. v. Meinhold, 510 U.S. 939 (1993) (granting stay

of military-wide injunction except as to individual plaintiff).




                                                    237
          Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 238 of 241



            574.    Second, nationwide injunctions, “emerging for the first time in the 1960s and

    dramatically increasing in popularity only very recently,” 48 Trump v. Hawaii, 138 S. Ct. 2392, 2426 (2018)

    (Thomas, J., concurring), “take a toll on the federal court system—preventing legal questions from

    percolating through the federal courts, encouraging forum shopping, and making every case a national

    emergency for the courts and for the Executive Branch.” Id. at 2425. In “‘foreclosing adjudication by

    a number of different courts and judges,’” nationwide injunctions “deprive[] the Supreme Court of

    the benefit it receives from permitting multiple courts of appeals to explore a difficult question before

    it grants certiorari.” Los Angeles Haven Hospice, 638 F.3d at 664 (quoting Yamasaki, 442 U.S. at 702); see

    also Virginia Soc’y for Human Life, 263 F.3d at 393 (permitting a court to issue a nationwide injunction

    “would substantially thwart the development of important questions of law by freezing the first final

    decision rendered on a particular legal issue’” (quoting United States v. Mendoza, 464 U.S. 154, 160

    (1984)). That is particularly true where, as here, lawsuits challenging the Secretary’s decision also have

    been filed in the Southern District of New York and the Northern District of California.

            575.    Third, issuing injunctions that provide relief to non-parties subverts the class-action

    mechanism provided under the Federal Rules of Civil Procedure. See McKenzie, 118 F.3d at 555; Zepeda,

    753 F.2d at 727-28. The availability of nationwide injunctions without class certification creates a

    fundamentally inequitable asymmetry, whereby non-parties can claim the benefit of a single favorable

    ruling, but are not bound by a loss and can thus go to another district court to obtain another bite at


            48
               The absence of nationwide injunctions was certainly not for lack of opportunities to seek
such relief against federal enactments or policies that were facially invalid. To give a particularly stark
counter-example, in the 1930s, courts issued roughly 1600 injunctions against enforcement of a single
federal statutory provision. Samuel L. Bray, Multiple Chancellors: Reforming the National Injunction, 131 Harv.
L. Rev. 417, 434 (2017). While in some cases before traditional courts of equity, small groups of plaintiffs
could join together to bring a “bill of peace” on behalf of an affiliated group, this “kind of proto-class
action” was not extended to equitable relief against federal action on behalf of entirely absent,
unrepresented parties. See id. at 426-27.



                                                       238
      Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 239 of 241



the apple. In other words, if Plaintiffs prevail, the court issues the relief that might have been

appropriate had it certified a class of all similarly situated entities; but if the federal government

prevails, it gains none of the benefits of prevailing in a class action.

        576.     Finally, and relatedly, an injunction that extends beyond a plaintiff’s injury to cover

potential plaintiffs nationwide undermines Mendoza’s holding “that nonmutual offensive collateral

estoppel simply does not apply against the government.” 464 U.S. at 162. That bar on non-parties’

invocation of issue preclusion against the federal government is largely meaningless if the first party

to obtain a favorable ruling against the government can obtain an injunction that extends to all non-

parties who would otherwise be forced to relitigate the issue under Mendoza.

        577.     The fact that Plaintiffs are bringing an APA challenge does not change this result, as

the APA’s text does not permit, let alone require, universal vacatur. Cf. Hawaii, 138 S. Ct. at 2425

(Thomas, J., concurring) (“No statute expressly grants district courts the power to issue nationwide

injunctions.”); see also Los Angeles Haven Hospice, Inc. v. Sebelius, 638 F.3d 644, 664-65 (9th Cir. 2011)

(vacating district court’s grant of nationwide injunction in APA case because “[t]he Supreme Court

has also suggested that nationwide injunctive relief may be inappropriate where a regulatory challenge

involves important or difficult questions of law, which might benefit from development in different

factual contexts and in multiple decisions by the various courts of appeals”) (citing Califano v. Yamasaki,

442 U.S. 682, 702 (1979) and United States v. Mendoza, 464 U.S. 154, 160 (1984)); Virginia Soc’y for Human

Life, Inc. v. Federal Election Comm’n, 263 F.3d 379, 383 (4th Cir. 2001) (vacating district court’s grant of

nationwide injunction in APA case because it would “‘thwart the development of important questions

of law by freezing the first final decision rendered on a particular legal issue.’” (quoting Mendoza, 464

U.S. at 160)).

        578.     Even where the final agency action challenged is the facial validity of a rule, the text

of 5 U.S.C. 706(2) does not specify whether the decision, if found invalid, should be “set aside” on its

                                                    239
       Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 240 of 241



face or as applied to the plaintiffs. In the absence of a clear and unequivocal statement in the APA that it

displaces traditional rule of equity, the Court should construe the “set aside” language in section 706(2)

as applying only to the Plaintiffs to this lawsuit. Indeed, the APA provides that in the absence of a

special statutory review provision, the proper “form of proceeding” under the APA is a traditional

suit for declaratory or injunctive relief. See 5 U.S.C. § 703. Declaratory and injunctive remedies are

equitable in nature and, as discussed supra, equitable relief traditionally has been limited to determining

the rights of the parties before the court. Moreover, the historical backdrop to the APA’s enactment

bolsters this reading. The absence of nationwide injunctions before Congress’s enactment of the APA

in 1946 (and for over fifteen years thereafter) suggests that the APA was not originally understood to

authorize courts to issue such broad relief.

        579.     For these reasons, the Court rejects any request for relief that extends beyond the

Plaintiffs in this lawsuit.

                                                 Respectfully submitted,

                                                 JOSEPH H. HUNT
                                                 Assistant Attorney General

                                                 BRETT A. SHUMATE
                                                 Deputy Assistant Attorney General

                                                 JOHN R. GRIFFITHS
                                                 Director, Federal Programs Branch

                                                 JOSHUA E. GARDNER
                                                 Special Counsel, Federal Programs Branch

                                                 /s/ Stephen Ehrlich
                                                 GARRETT COYLE
                                                 STEPHEN EHRLICH
                                                 COURNTEY ENLOW
                                                 MARTIN TOMLINSON
                                                 Trial Attorneys
                                                 United States Department of Justice
                                                 Civil Division, Federal Programs Branch
                                                 1100 L Street, N.W.
                                                 Washington, DC 20005
                                                    240
     Case 8:18-cv-01041-GJH Document 150 Filed 02/15/19 Page 241 of 241



                                     Tel.: (202) 305-9803
                                     Email: stephen.ehrlich@usdoj.gov

                                     Counsel for Defendants

CC: All Counsel of Record (by ECF)




                                       241
